Case 2:15-cv-00201-SMJ   ECF No. 387-7   filed 01/28/20   PageID.17541 Page 1 of 146




                                 EXHIBIT G




 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -218
Case 2:15-cv-00201-SMJ   ECF No. 387-7   filed 01/28/20   PageID.17542 Page 2 of 146




     EXPOSURE TO POLYCHLORINATED BIPHENYLS AND
      NEURODEVELOPMENTAL MEASURES IN CHILDREN


                                Expert Report




                 Prepared by Michael Goodman, MD, MPH




                             November 15, 2019




 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -219
Case 2:15-cv-00201-SMJ           ECF No. 387-7           filed 01/28/20   PageID.17543 Page 3 of 146




CONTENTS

INTRODUCTION AND SUMMARY OF OPINIONS                                                         3
OVERVIEW OF EPIDEMIOLOGIC CONCEPTS AND RELEVANT TERMINOLOGY                                  5
 Definition of epidemiology                                                                  5
 Assessment of associations in epidemiology                                                  5
 Statistical and clinical significance of associations                                       6
 Association versus causation                                                                7
 Evaluation of multiple associations                                                         8
 Principles of reviewing epidemiologic evidence                                              9
METHODOLOGY USED IN THIS REPORT                                                             10
 Overall approach                                                                           10
 Identification and selection of studies                                                    11
 Literature review and data collection                                                      12
ARE THE SAME OR SIMILAR RESULTS REPORTED BY DIFFERENT STUDIES?                              15
 Newborns (0-4 weeks of age)                                                                15
 Infants (1-11 months of age)                                                               18
 Toddlers (12-35 months of age)                                                             21
 Preschool age (3-5 years)                                                                  25
 School age (6 years or older)                                                              28
 Summary                                                                                    33
DO THE SAME PCB EXPOSURES PRODUCE EFFECTS AS CHILDREN GROW OLDER?
                                                                34
 Michigan cohort                                                                            34
 North Carolina cohort                                                                      36
 Oswego, NY cohort                                                                          37
 Collaborative Perinatal Project cohort                                                     39
 Dutch cohorts (Rotterdam, Rotterdam-Groningen and Northern Netherlands)                    40
 Nunavik cohorts                                                                            43
 German cohorts (Dusseldorf and Duisburg)                                                   45
 INMA cohort                                                                                47
 Faroe Islands cohorts                                                                      48
 Japanese cohorts (Hokkaido and Tohoku)                                                     49
 New Bedford, MA cohort                                                                     50

                                                                                      Page 1 of 109



  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -220
Case 2:15-cv-00201-SMJ         ECF No. 387-7       filed 01/28/20     PageID.17544 Page 4 of 146




 Eastern Slovakia cohort                                                                   52
 HOME cohort                                                                               54
 Summary                                                                                   55
DO POPULATIONS WITH HIGHER PCB EXPOSURES EXPERIENCE MORE ADVERSE
NEURODEVELOPMENTAL EFFECTS?                                      56
DO PCB-EXPOSED CHILDREN IN THE GENERAL POPULATION EXPERIENCE
GREATER INCIDENCE OF NEURODEVELOPMENT-RELATED DIAGNOSES?                                   59
 PCBs and Autism Spectrum Disorder                                                         59
 PCBs and Attention Deficit Hyperactivity Disorder                                         61
 Summary                                                                                   61
A REVIEW OF THE EXPERT REPORT BY JAMES OLSON, PHD                                          63
 Reliance on inadequate reviews of the evidence conducted by others                        63
 Incomplete and erroneous presentation of the original studies                             64
 Interpretation not supported by evidence                                                  66
 Summary                                                                                   67
CONCLUSIONS                                                                                69
REFERENCES                                                                                 72
TABLES AND FIGURES                                                                         84
 Figure 1: Summary of Inter-Cohort Consistency: All Exposures                              84
 Figure 2: Summary of Inter-Cohort Consistency: Prenatal and Neonatal Exposures            85
 Table 1: Within-Cohort* Reporting and The Likelihood of a Statistically Significant Result:
 All Exposures                                                                              86
 Table 2: Within-Cohort* Reporting and The Likelihood of a Statistically Significant Result:
 Prenatal And Neonatal Exposures                                                            87
 Table 3. Median Levels of PCB Concentrations in Maternal Serum (from Longnecker et al.
 2003)                                                                                  88
 Table 4. Exposure- and Age Interval-Specific Associations Between PCBs and BSID-PDI
 Examined in At Least Three Cohorts                                                  89
APPENDIX 1: LIST OF EXPOSURE CATEGORIES USED IN THE STUDIES OF PCBS
AND NEURODEVELOPMENTAL MEASURES                                                            92
APPENDIX 2: LIST OF DEPENDENT VARIABLES USED IN THE STUDIES OF PCBS
AND NEURODEVELOPMENTAL MEASURES                                     99




                                                                                    Page 2 of 109



  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -221
 Case 2:15-cv-00201-SMJ          ECF No. 387-7        filed 01/28/20    PageID.17545 Page 5 of 146




INTRODUCTION AND SUMMARY OF OPINIONS

I, Michael Goodman, am a Professor in the Department of Epidemiology of the Emory
University School of Public Health in Atlanta, GA. I hold two graduate degrees: a Doctor of
Medicine (MD) degree from the Kaunas Medical University in my native Lithuania and a Master
of Public Health (MPH) degree from the Johns Hopkins University in Baltimore, Maryland. I
am a licensed physician with formal training in two disciplines: Pediatrics and Preventive
Medicine.

My areas of scientific research include epidemiology of non-communicable diseases, clinical and
preventive medicine, and children’s health. Over the last 20 years I have worked on a number of
clinical and epidemiologic projects sponsored by the United States and foreign governments,
industry, and non-profit foundations. I have experience in all major aspects of epidemiologic
research including design, implementation, and data analysis of studies of different types.

In addition to conducting original research, I am experienced in systematic literature reviews.
Among 229 articles listed in my current curriculum vitae, at least 25 papers can be categorized as
systematic reviews.

I have many years of experience in teaching courses in epidemiologic methods and in systematic
reviews of the literature. I have taught these subjects as full-semester and short courses in a
variety of settings including Emory University, the National Institutes of Health, and the Centers
for Disease Control and Prevention.

I was asked to systematically evaluate the epidemiologic evidence and provide an opinion on the
presence or absence of an association between exposures to polychlorinated biphenyls (PCBs), at
levels typically found in the environment, and various neurodevelopmental measures in children.
I was also asked to review the Expert Report of James R. Olson, PhD and evaluate the validity of
the opinions related to children’s health covered in the sections “Neurodevelopment”,
“Behavioral Problems, including ADHD and Autism’ and “Auditory Function.” Based on my
review of the above materials I have concluded the following:

   1. Despite hundreds of various exposures and neurodevelopmental neurologic and
      behavioral measures examined across 35 different populations, the existing body of
      literature does not report any consistent associations between PCBs and
      neurodevelopmental function in children.

   2. The data across and within studies represent a mixture of results in either direction with
      the majority of findings indicating no significant association.

   3. There is no evidence that in populations with higher background PCB exposure levels,
      the association with neurodevelopmental test results is stronger or more commonly
      observed compared to populations with lower exposures

   4. Studies of specific neurobehavioral and neurodevelopmental diagnoses such as attention
      deficit hyperactivity disorder and autism spectrum disorder do not support the proposition
      that incidence of these conditions is related to PCB exposures.
                                                                                         Page 3 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -222
 Case 2:15-cv-00201-SMJ          ECF No. 387-7       filed 01/28/20     PageID.17546 Page 6 of 146




   5. Taken together, these observations are reassuring as they offer evidence against a causal
      relationship between PCBs and neurodevelopmental problems in the general population
      of children.

   6. Dr. Olson’s opinion that “PCBs cause an increased risk” of neurobehavioral effects “in
      general population at background, environmental levels of exposure” is based on highly
      selective and often erroneous evaluation of the published studies. In arriving at this
      opinion, Dr. Olson failed to follow the most basic guidelines for conducting a systematic
      review of the literature.

This report provides the basis for the above opinions, which are held to a reasonable degree of
medical and scientific certainty. I will begin the report by introducing some of the epidemiologic
concepts and relevant terminology used throughout the text. This is followed by a section that
describes the methodology used to evaluate the available evidence, and outlines the specific
questions addressed during this evaluation. I will then present my findings with respect to each
of the specific questions, synthesize the evidence, and summarize my opinions. In the event any
additional information is made available to me in the future, I reserve the right to amend my
conclusions accordingly.




                                                                                        Page 4 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -223
 Case 2:15-cv-00201-SMJ           ECF No. 387-7        filed 01/28/20     PageID.17547 Page 7 of 146




OVERVIEW OF EPIDEMIOLOGIC CONCEPTS AND RELEVANT TERMINOLOGY

Definition of epidemiology

Epidemiology is the study of the distribution and determinants of health-related states in
populations. Its main role is the determination of disease causation in order to provide
information for disease prevention. The scientific and medical communities require supporting
epidemiologic studies before they will accept that an agent actually causes a disease in humans.

The purpose of an analytic epidemiologic study is to compare measures of health-related states
or conditions in people with different exposures or levels of exposure. This is usually achieved
by applying various statistical techniques in which exposure of interest (e.g., an environmental,
genetic or lifestyle factor) is called the independent variable and the health-related measure is
called the dependent variable.

The independent and dependent variables can be continuous, ordinal, or binary. For example,
study participants can be characterized with respect to their exposure to a chemical or nutrient
using blood concentrations of these substances (continuous independent variable), or assigned to
low, medium or high exposure categories (ordinal independent variable) or simply divided into
two groups – exposed and not exposed (binary independent variable). Similarly, a particular
health related measure (e.g., body weight) can be expressed as a number of pounds and ounces
(continuous dependent variable), or divided into two or more levels. When the health-related
measure under study is a particular clinical diagnosis, it is almost always expressed as a binary
variable that describes each participant as having or not having the disease of interest.

Assessment of associations in epidemiology

The association between exposure (independent variable) and health-related measure (dependent
variable) can be evaluated in a variety of ways depending on the type of variables used in the
analysis. If both the independent and the dependent variables are binary (e.g., smokers vs.
nonsmokers and having vs. not having heart disease), epidemiologic studies typically estimate
the ratio of the risk of disease in exposed individuals to the risk of disease in unexposed
individuals. This ratio is called relative risk or risk ratio. Depending on the study design
relative risk can be estimated using alternative measures such as odds ratio or rate ratio, but the
interpretation of these measures is generally the same.

If the relative risk or similar measure equals 1.0, the incidence of disease in the exposed group
equals the incidence of disease in the unexposed group and the result is interpreted as “no
association.” If the relative risk is greater than 1.0, the incidence of disease in the exposed group
exceeds the incidence of disease in the unexposed group and the result is interpreted as a positive
(not necessarily causal) association. If the relative risk is less than 1.0, the incidence of disease
in the exposed group is lower than the incidence of disease in the unexposed group and the result
is interpreted as a negative (not necessarily protective) association.

When the health-related measure is expressed as a continuous variable, epidemiologists typically
use a difference- rather than a ratio-based measure of association. For example, if both the

                                                                                           Page 5 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -224
 Case 2:15-cv-00201-SMJ            ECF No. 387-7         filed 01/28/20      PageID.17548 Page 8 of 146




exposure and the dependent variable are continuous, the association between them can be
assessed through the use of correlation or regression coefficients.

If the coefficient equals 0, the health-related measure does not change regardless of the level of
exposure; this is also interpreted as “no association.” If the coefficient is greater than 0, the
health-related measure on average is higher in people with higher exposure and the result is
interpreted as a positive (not necessarily causal) association. If the coefficient is less than 0 (i.e.,
assumes a negative value) the health-related measure on average is lower in people with higher
exposure and the result is interpreted as a negative (not necessarily causal) association.

Both ratio- and difference-based estimates also provide a measure of the magnitude of
association. For example, a relative risk of 10 describing the association between lung cancer
and smoking means that individuals who smoke have a ten-fold higher incidence of lung cancer
in comparison to non-smokers. Similarly, if the regression coefficient reflecting the association
between, say, alcohol intake (in grams per day) and systolic blood pressure (in mm Hg) is 0.05
this means that each additional gram of daily alcohol consumption is associated with an average
0.05 mm Hg increase in blood pressure.

Statistical and clinical significance of associations

Even in the absence of any true increase or decrease in risk, rarely do the risk ratio estimates
exactly equal 1.0 and similarly even if the exposure is completely unrelated to a particular health
measure rarely do the coefficients exactly equal 0. When evaluating an association,
epidemiologists always consider the possibility that the detected departure from 1.0 or 0 occurred
due to chance.

The likelihood that the observed association could occur due to chance alone is evaluated by
using statistical inference or tests for statistical significance. The tests of statistical significance
are usually expressed in two ways: p-values and confidence intervals.

A p-value determines the probability (likelihood) that the study result, which found an
association, would be at least as extreme as observed, if no association truly existed and the
result was due to chance alone. The lower the p-value, the less likely it is that the study results
are due to chance alone. When the probability of chance (also referred to as type I error) is
sufficiently low, the result is considered statistically significant. Most commonly, the cutoff for
statistical significance is a p-value of less than 0.05.

Confidence intervals also provide information about whether or not an association is statistically
significant. A confidence interval is a range of values for a parameter of interest (e.g., relative
risk or regression coefficient) constructed so that this range has a specified probability of
including the true value. A 95% confidence interval is equivalent to a p-value (type I error) of
0.05 and indicates that researchers are 95% confident that the true parameter is between the
upper and lower bounds of the confidence interval.

If a relative risk estimate has a 95% confidence interval that includes 1.0, the departure from 1.0
is typically considered statistically non-significant and usually is not accepted as sufficient
evidence of a true association. Similarly, if a regression coefficient (or a similar difference-
                                                                                               Page 6 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -225
 Case 2:15-cv-00201-SMJ            ECF No. 387-7        filed 01/28/20     PageID.17549 Page 9 of 146




based measure) has a 95% confidence interval that includes 0, the departure from 0 is typically
considered statistically non-significant and usually is not accepted as sufficient evidence of a true
association.

When discussing statistical inference, it is important to acknowledge that the tests for
significance and the commonly used cutoffs should not replace common sense in interpretation
of studies. For example, an association between a particular exposure and disease consistently
found in several studies that narrowly missed the conventional cutoff for statistical significance
should not be dismissed based on p-values alone. Conversely, it is also important to remember
that a statistically significant association may not indicate a clinically or biologically meaningful
finding. For example, a very small difference in blood cholesterol observed in a large study may
be accompanied by a low p-value; yet this difference may not have any clinical value if it does
not confer a higher risk of heart disease.

Association versus causation

The methods discussed above help epidemiologists to evaluate associations between an exposure
and a health-related measure. However, the existence of an association does not necessarily
imply that the association is causal, that is, that the exposure caused the disease or condition of
concern. For example, if a hypothetical study selected participants who were invited to
participate because they were known to be exposed and also had the disease of interest, we might
observe a false association between exposure and disease due to the flawed study design.

Any systematic error in the study design, implementation or analysis that results in a mistaken
measure of association is called bias. Identification of bias is critical in conducting and
evaluating epidemiologic studies. Several types of bias exist. Selection bias refers to systematic
differences in the characteristics of those who are selected for study and those who are not. For
example, selection bias may invalidate conclusions from surveys that would include only
volunteers or persons known to have certain medical conditions. Misclassification bias refers to
inaccuracies in assigning the “exposed” vs. “unexposed” and “case” vs. “non-case” status.
Specific types of misclassification bias include recall bias, interviewer bias, and systematic
measurement error.

In addition to selection and misclassification bias, the analysis of an association between two
factors can be affected by the presence of a third factor that is unequally distributed among
participants. This situation is referred to as confounding. A confounder is a factor that distorts
the effect of the risk factor under study. For example, an association between alcohol
consumption and lung cancer is likely to be false and attributable to the effect of smoking
because smoking is related to both alcohol consumption and lung cancer, that is, smoking
confounds the association between alcohol and lung cancer. If a particular physician usually
treats older patients, his or her patients will likely experience higher mortality than those treated
by other physicians. In this case, the association between patient mortality and the treating
physician is confounded by age.

A mathematical procedure to correct the measures of association in order to eliminate the effect
of confounders is called adjustment. In drawing their conclusions, epidemiologists typically rely
on adjusted estimates. For example, after adjustment for smoking, the risk ratio for coffee
                                                                                            Page 7 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -226
Case 2:15-cv-00201-SMJ            ECF No. 387-7        filed 01/28/20     PageID.17550 Page 10 of 146




consumption and pancreatic cancer changes from 2.1 to 1.0. Thus, the observed association
between pancreatic cancer and coffee consumption is merely due to the fact that people who
drink coffee are also more likely to smoke.

In situations where an observed association is not due to a confounder(s) nor is it found to be the
result of faulty study design, one needs to determine if this association is causal. This distinction
is important from a public health standpoint because we want to know if changing the prevalence
of a particular factor in the population will improve the health status of that population.

To cope with the complexity of determining whether a particular association is causal,
epidemiologists employ causal inference. Causal inference can be described as the process of
drawing a cause-and-effect conclusion based on the results of epidemiologic research. An
example of causal inference approach is the set of guidelines (or viewpoints) that was proposed
by Bradford-Hill, a British epidemiologist and statistician. The types of factors that are typically
considered when applying the Bradford-Hill viewpoints include presence or absence of a
temporal relation between the independent and the dependent variable (exposure must precede
the disease), strength of association (as measured by the magnitude of the relative risk or
regression coefficient); dose-response (incidence of disease is expected to increase with
increasing level of exposure) and replication (consistent results observed in different studies).

It is important to emphasize; however, that a discussion about causation can only begin once the
association is well formulated. In other words, before getting into causal inference it is critical to
understand the specific attributes of an association in terms of the exposure of interest, the
health- related measure of concern and the population under investigation.

Evaluation of multiple associations

Traditional methodology of causal inference (e.g., Bradford-Hill criteria) and the accepted
significance cutoffs for statistical inference (e.g., using a p-value of <0.05) work best in
situations when the researchers are evaluating a pre-specified hypothesis about the association
between one exposure and one outcome. In many instances, however, the available data allow
evaluating many dependent and independent variables without a specific a priori hypothesis.
This situation is often referred to as multiple simultaneous hypothesis testing or simply
multiplicity. This feature of epidemiologic studies complicates interpretation of findings. When
multiple associations are tested at the same time, it is virtually guaranteed that some of the
associations will appear statistically significant simply by chance.

Consider, for example, a series of studies that evaluate differences in symptoms between two or
more groups of people taking different medications. As the number of symptoms (e.g.,
headache, upset stomach, fatigue, etc.) evaluated in a particular study increases, it becomes more
and more likely that the drugs in that study will appear different in terms of at least one
symptom. This is not necessarily a problem if the association with a particular symptom is found
and reported consistently across studies. However, the ability to make this determination
depends on two factors: the comparability of analyses and the completeness of reporting.
Suppose one study evaluating a particular drug collected data on 20 different symptoms, but
reported a significant association only for headaches without mentioning results for the
remaining 19 symptoms. Another study evaluating the same drug collected the data on the same
                                                                                            Page 8 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -227
Case 2:15-cv-00201-SMJ           ECF No. 387-7       filed 01/28/20     PageID.17551 Page 11 of 146




symptoms but only presented information on fatigue. An uncritical reviewer could have
concluded that the drug in question is associated with both headaches and fatigue when in fact
this may not be true because both of these results can be attributable to multiple hypothesis
testing and incomplete reporting.

These types of problems are well known in the area of genetic epidemiology and in
pharmacoepidemiology (a field of epidemiology that deals with risks and benefits of drugs).
They also apply to environmental epidemiology generally and epidemiology of PCB exposures
and neurodevelopmental measures in particular, as I will explain later in the report.

Principles of reviewing epidemiologic evidence

Any evaluation of a body of epidemiologic evidence begins by understanding the main research
question, which includes three components: 1) What is the study population? 2) What is the
exposure of interest? (3) What is the dependent variable of concern?

The next step in evaluating epidemiologic studies is a systematic search, retrieval and review of
the relevant literature. It is critical to avoid “cherry-picking” so that all relevant studies are
considered, regardless of the direction and statistical significance of the reported association.

It is also important to keep in mind that not all relevant studies can be considered equally valid.
In conducting a review of the literature, all papers should be evaluated critically with respect to
the study design, data collection procedures, analytical methods, and interpretation of results. As
different studies have different strengths and limitations, it is essential to evaluate them as a
group and base conclusions primarily on those that are stronger methodologically.

Although literature reviews may be categorized in various ways, the two main types are narrative
and systematic. Traditional narrative reviews are not necessarily aimed at addressing a pre-
specified hypothesis, and do not employ systematic and reproducible methods of literature search
and retrieval. By contrast, a systematic review involves a more rigorous scientific process
characterized by transparency and repeatability with the primary aim of minimizing error in
addressing a particular research hypothesis.

When the data allow a numerical synthesis of results, a systematic review may include a meta-
analysis, which in its most basic form represents a statistical integration of results from several
independent studies investigating the same association. When the numerical (a.k.a. quantitative)
results are not presented in consistent fashion, the available evidence can be evaluated
qualitatively (i.e., by providing a description of findings in the text). Regardless of the
methodology used to synthesize the evidence, a critical feature of a systematic review is proper
identification and grouping of studies addressing the same specific research question.




                                                                                          Page 9 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -228
Case 2:15-cv-00201-SMJ           ECF No. 387-7        filed 01/28/20     PageID.17552 Page 12 of 146




METHODOLOGY USED IN THIS REPORT

Overall approach

As mentioned in the previous section, a distinguishing characteristic of a systematic assessment
of epidemiologic evidence is proper grouping of studies addressing the same specific research
question. Once studies are properly grouped with respect to their research question (or
questions) they can be compared side-by-side to assess consistency.

The current guidelines for systematic assessments of the evidence recommend defining a
research question using the PICOS acronym, where P denotes study population, I and C
represent intervention and comparison groups, O is the outcome of interest and S specifies study
design (Centre for Reviews and Dissemination 2009; Higgins and Green 2011). In a
corresponding acronym more suitable for environmental research, intervention under study (I) is
often replaced with (E) which denotes exposure of interest (LaKind et al. 2017).

The importance of properly applying the PI(E)COS framework is especially evident when
reviewing the literature with multiple possible ways of defining and measuring exposures and
health measures of interest across different population groups. Studies of polychlorinated
biphenyls (PCBs) and neurodevelopmental test results in children represent a readily available
example of a body of literature that can be captured in a myriad of possible PECOS statements.

With respect to population of interest (P), an important factor in assessing consistency within and
across studies of neurodevelopment is age of participants. Infants and children of different ages
may demonstrate different skills and domains of function even when evaluated by the same test.
For example, in the widely used Bayley Scales of Infant Development III (BSID), cognitive
domain administered in early infancy would compare levels of attention to new and familiar
stimuli. By contrast, the BSID cognitive domain assessed in a child of preschool age would
evaluate the ability to engage in pretend play (Bayley 2006).

Similar considerations apply to the various ways exposure to PCBs (E) is measured. The term
‘PCB’ describes 209 different congeners, which can be grouped in a variety of ways with respect
to their hypothesized biological properties and/or chemical structure (Faroon et al. 2000;
Longnecker et al. 2003; Negri et al. 2003). Moreover, these congeners or groups of congeners
can be measured at different times (e.g., prenatally or at different ages), and in different types of
biological specimens (e.g., in cord blood or breast milk).

A separate issue is the choice of comparisons (C) or categorization of exposure. For example,
PCB measures can be divided into quartiles, expressed as ordinal variables or as binary ‘high-
low’ categories, although the cutoffs for categorization may differ within and across studies. If
PCB exposure is expressed as a continuous variable, there still may be considerable leeway in
terms of imputing or not imputing values below the limit of detection, correcting or not
correcting for lipid concentrations, adjusting or not adjusting for batch variability, and
performing or not performing log-transformation of the data.

Perhaps the most important threat to inter-study and intra-study consistency is a lack of agreed-
upon approach towards selecting the outcomes of interest (O). The term “neurodevelopment”
                                                                                          Page 10 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -229
Case 2:15-cv-00201-SMJ           ECF No. 387-7        filed 01/28/20     PageID.17553 Page 13 of 146




encompasses various domains of brain function within the normal range as well as clinical
diagnoses (Institute of Medicine 2015). With respect to PCB literature specifically, most studies
define “neurodevelopment” based on results of various tests administered at different ages.
Assessment of consistency of studies that rely on neurodevelopmental tests is a particular
challenge due to the large number of available test batteries, each offering different combinations
of subtests (Goodman et al. 2010; Youngstrom et al. 2010) Further, if tests are used and reported
selectively, it can be very difficult to determine whether two different studies or two different
analyses within the same study produced similar or conflicting results (Garabrant 2000).

From the study design (S) perspective, an evaluation of a causal hypothesis depends on the
ability to establish the proper sequence of exposure and outcome (Potischman and Weed 1999;
Rothman and Greenland 2005; Weed and Gorelic 1996). There appears to be a consensus that
when it comes to environmental exposures and neurodevelopment this can be achieved by
conducting longitudinal birth cohort studies, especially if the hypothesized effect is attributable
to in utero and early life exposures (Amler et al. 2006; Wigle et al. 2008).

A systematic evaluation of the evidence needs to take into account not only the apparent
consistency or inconsistency of reported results, but also the possibility that not all available
results were reported. The incomplete reporting of results may be attributed to publication bias,
which is defined as the “tendency on the parts of investigators or editors to fail to publish study
results on the basis of the direction or strength of the study findings” (Dickersin and Min 1993).
Another closely related concept is selective within-study reporting defined as “selection on the
basis of the results of a subset of the original variables recorded for inclusion in a publication”
(Dwan et al. 2008). The problems of selective publication and selective reporting may be
especially acute when the researchers have the ability to test multiple exposure-outcome
associations using a wide range of analytic approaches (Ioannidis 2012).

Based on all of the above considerations, this report is focused specifically on cohort studies that
recruited participants either prenatally or soon after birth and linked various measures of PCB
exposures to neurodevelopmental measures at different ages. The goals are to employ the
PECOS framework to systematically assess consistency within and across results and to estimate
the number and proportion of reported associations relative to all associations that could have
been reported.

Identification and selection of studies

In preparation of this report, I conducted an electronic literature search using the US National
Library of Medicine PubMed database and the international EMBASE database. The specific
search terms of interest were “PCB cohort children” and “polychlorinated biphenyl cohort
children”.

The first PubMed search yielded 254 citations and the second search yielded 358 citations. After
removal of 229 duplicates, a total of 383 unique PubMed citations were reviewed. The two
corresponding EMBASE searches using the same combinations of keywords yielded 356 and
353 citations, respectively. Of those, 160 citations were unique (i.e., not found in PubMed).
Secondary references of retrieved articles and review publications were also examined to identify
studies not captured by the electronic search.
                                                                                          Page 11 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -230
Case 2:15-cv-00201-SMJ                 ECF No. 387-7            filed 01/28/20         PageID.17554 Page 14 of 146




Studies were included in the report if they:
   1. Were based on the data from a cohort of children who were recruited prenatally or at
       birth
   2. Collected information on prenatal or postnatal measures of PCB exposure (including
       intake of PCBs with diet) in the general population and used these measures as the
       independent variables
   3. Used dependent variables that were based on results of tests (e.g., Bayley Scales of Infant
       Development), components of tests (e.g., Block Design component of the Wechsler
       Intelligence Scale for Children), reporting or observation-based scales (e.g., Pre-School
       Activity Inventory), or specific diagnoses (e.g., attention deficit hyperactivity disorder)
   4. Reported associations between one or more exposures of interest or one or more
       neurodevelopmental measures of concern in either qualitative or quantitative fashion1

Studies that evaluated measures not directly reflecting neurodevelopment (e.g. birth weight or
thyroid hormone concentrations), cohorts of children identified and recruited later in life (e.g., in
elementary school), and investigations of populations that suffered from PCB/PCDF poisoning
due to accidents (e.g., children comprising the Yusho cohort) were excluded.

Literature review and data collection

A total of 110 publications were identified via the electronic and manual literature search and
met the inclusion criteria. Data extracted from each relevant study were categorized according to
the following characteristics:
        ● Cohort (e.g., name and geographic location)
        ● Publication (First author, year and full citation)
        ● Unique exposure categories including, whenever available, congener number(s),
            biological matrices, and timing (e.g., prenatal, perinatal or postnatal) of sample
            collection
        ● Source (page and/or table number) of information on each exposure used as the
            independent variable in at least one analysis
        ● Unique dependent variables including names of tests or scales and test/scale
            components
        ● Source (page and/or table number) of information on each measure used as the
            dependent variable in at least one analysis
        ● Age at which neurodevelopmental/neurobehavioral tests were administered

To estimate the number of all possible exposure-outcome associations, the total numbers of
unique independent and dependent variables were multiplied with the product interpreted as the
number of possible associations that could have been reproduced, at least in theory, across all
studies. Each possible exposure-outcome association was then categorized as “reported” or “not
reported/not evaluated.” For each reported association, I identified the number of independent
cohort studies that mentioned it in at least one of the published articles. This characterization of

1
  Quantitative result is defined as showing a numerical measures of association and/or a corresponding measure of
statistical significance. Qualitative result is defined as mentioning the association in the text without providing a
numerical value.
                                                                                                          Page 12 of 109



    DECL. OF ADAM MILLER ISO DEFENDANTS’
    DAUBERT MOTION TO EXCLUDE OLSON -231
Case 2:15-cv-00201-SMJ                ECF No. 387-7          filed 01/28/20        PageID.17555 Page 15 of 146




the literature allowed identification of reasonably homogeneous2 groups of studies addressing the
same associations within the same age group. The source of information on study results in
these analyses was also documented by recording the page and/or table or figure number.

Previous research demonstrated that very few results in the PCB literature are reported
quantitatively, which makes it impossible to conduct a meta-analyses (Goodman et al. 2010).
For this reason, in this report the associations in each group were categorized in a qualitative
fashion (i.e., in words rather than numbers). The result was labeled as “significant,” if the
measure of association was in a hypothesized direction and accompanied by a conventional two-
sided type I error of <0.05. The result was considered “not significant/opposite” if the two-sided
type I error was ≥0.05, or if the results were opposite of the hypothesized direction. The result
was categorized as “mixed” if a study reported variable results across different statistical
approaches, different subsets of participants, or for the same participants at different points in
time within the same age group.

In reviewing this body of literature, and before drawing conclusions, I asked the following
primary questions:
    1. Are the same or similar results repeatedly observed and independently reported by
         different studies conducted in different populations?
    2. Do the same or similar PCB exposures produce effects within the same group of
         children as these children grow older?
    3. Is there evidence that in populations with higher PCB exposure levels, the association
         with neurodevelopmental test results is stronger or more commonly observed compared
         to populations with lower exposures?
    4. Do the data show that PCB exposed children in the general population experience
         greater incidence of neurodevelopment-related diagnoses?

The first question addresses consistency of reporting and replication of results across studies.
This issue is critical because, as explained previously, it is premature to begin discussing
causation unless one or more specific well formulated associations are established.

The second question evaluates within study consistency. A particular association may be
observed at a given age but no longer found when the same children are re-evaluated a bit later
using the same or similar neurodevelopmental measure. If found repeatedly in different studies,
such a discrepancy can be interpreted as evidence of a transient effect. If not replicated, this is
usually a sign of a chance finding.

The third question also relates to the coherence of findings across studies with different levels of
PCB exposure. If PCBs at background levels act as neurotoxic agents, populations exposed to
higher levels (especially if measured using the same methods) would tend to experience greater
extent of neurodevelopmental problems. This is not necessarily the same as ‘dose-response’
because the concept of dose-response implies that a specific association is addressed consistently
across studies. Nevertheless, even if the studies are dissimilar, one would expect that research
conducted in populations with higher exposure levels would tend to observe stronger results.

2
 The term ‘homogeneous’ describes studies that are similar in terms of methodology or results or both. The
opposite term is ‘heterogeneous’
                                                                                                      Page 13 of 109



    DECL. OF ADAM MILLER ISO DEFENDANTS’
    DAUBERT MOTION TO EXCLUDE OLSON -232
Case 2:15-cv-00201-SMJ            ECF No. 387-7        filed 01/28/20     PageID.17556 Page 16 of 146




The fourth question addresses the issue of clinical significance of findings. In the presence of
multiple simultaneous hypothesis testing, some associations between PCB measures and test
results are expected to be statistically significant. As I explained in the section “Statistical and
clinical significance of associations”, if the association with a particular neurodevelopmental
measure (e.g., inattention, hyperactivity or impulsivity scales) is real, one would also expect a
greater likelihood that children with higher levels of exposure are more likely to receive a
clinical diagnosis of a related condition (e.g., attention deficit hyperactivity disorder).

If the answer to these four questions is “yes”, the evidence can be viewed as supporting the
causal relation between background PCB exposure and neurodevelopmental problems. If,
however, the answer is ‘no’, the evidence has to be interpreted as indicating a likely artefact,
which may be attributable to multiple hypothesis testing, flawed data, and/or incomplete
reporting.




                                                                                           Page 14 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -233
Case 2:15-cv-00201-SMJ           ECF No. 387-7        filed 01/28/20     PageID.17557 Page 17 of 146




ARE THE SAME OR SIMILAR RESULTS REPORTED BY DIFFERENT STUDIES?

With respect to age of neurodevelopmental assessment the follow up can be divided into five
intervals: newborns (under 1 month), infants (1-11 months); toddlers (12-35 months),
preschoolers (3-5 years) and school age children (at least 6 years old). These groups are defined
based on the generally accepted cutoffs (American Academy of Pediatrics 2019; Centers for
Disease Control and Prevention 2019). The assessment of inter-study consistency is presented
according to these age groups.

Newborns (0-4 weeks of age)

Nine cohorts examined the associations between PCB exposures and neurodevelopmental test
results within the first month of life. Five of these cohorts were US-based and included
populations from North Carolina (Rogan et al. 1986b), Michigan (Fein et al. 1984; Jacobson et
al. 1984a), Oswego, NY (Lonky et al. 1996; Stewart et al. 2000), New York City (Engel et al.
2007), and New Bedford, Massachusetts (Sagiv et al. 2008) All five US cohorts administered
Brazelton’s Neonatal Behavioral Assessment Scale (NBAS), which includes 27 items each
scored on a nine-point scale (Brazelton 1978). The various items are then combined to create
seven clusters; six of those clusters – response decrement (a.k.a. habituation), orientation, motor
performance, range of state, regulation of state, and autonomic maturity – are considered
behavioral; and one cluster – reflex – is aimed at evaluating neurologic function (Lester et al.
1982).

When assessing the association between fish consumption and NBAS results, Jacobson and
colleagues, reported findings for three of the seven clusters, although according to the Methods
section all seven clusters were administered (Jacobson et al. 1984a). The results were internally
inconsistent. For the reflex cluster, the result was statistically significant in the analyses of
binary variables, but not in the regression model. For autonomic maturity, the pattern of results
was reverse – a statistically significant association was observed in the regression model but not
in a two-by-two table. The third reported cluster – range of states – was only examined in one of
the two analyses (using binary variables); however, the reported p-value of 0.04 was calculated
based on a chi square test, which is not suitable for sparse observations. When the same data are
examined using a Fisher’s exact test specifically developed for two-by-two tables with small
numbers, the p-value is 0.09, and thus a more appropriate analytic approach should produce a
non-significant result. The corresponding linear regression analyses for range of state were not
reported at all. Instead the authors only present the results for one component of this cluster
(lability of state) and omit the data for the other three components (peak of excitement, rapidity
of buildup, and irritability).

The associations between fish consumption and NBAS were also examined in the Oswego
cohort (Lonky et al. 1996). Although the resulting measures of association from the two cohorts
cannot be compared quantitatively due to differences in statistical analyses, a qualitative
assessment of inter-study consistency is possible. In the Oswego cohort, after controlling for
confounders, significant associations with fish consumption were observed for response
decrement (a.k.a. habituation), autonomic maturity and reflex cluster (Lonky et al. 1996). Recall
that the corresponding adjusted association in the Michigan cohort (Jacobson et al. 1984a) was
only reported for autonomic maturity, but not for the other two clusters. Moreover, the
                                                                                         Page 15 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -234
Case 2:15-cv-00201-SMJ            ECF No. 387-7        filed 01/28/20      PageID.17558 Page 18 of 146




association between fish consumption and lability of states that was highlighted in the Michigan
study was not mentioned in the Oswego cohort.

None of the NBAS clusters in the Michigan cohort were associated with cord blood PCBs, but
numeric results are not provided in the article (Jacobson et al. 1984a). In the Oswego cohort, the
investigators examined the association between NBAS and cord blood PCBs using four metrics:
total PCBs, lightly chlorinated (C11-C13) PCBs, moderately chlorinated (C14-C16) PCBs, and
highly chlorinated (C17-C19) PCBs (Stewart et al. 2000). Unlike the previous study (Lonky et
al. 1996) which defined dependent variable as the difference between the scores of the NBAS
test administered on the 1st and 2nd days of life, the quantitative results in the Stewart et al (2000)
publication were reported only for the second assessment. The authors do report that none of the
measures were associated with NBAS administered on the first day of life. Two of the seven
clusters (range of states and autonomic maturity) recorded on the second day of life were
associated with PCB exposure, but only when the analyses were limited to C17-C19 compounds.
By contrast, the results for total PCBs are not mentioned, and for other compounds the authors
only state that lightly or moderately chlorinated PCBs were “not related to habituation,
autonomic or abnormal reflex clusters.”

The third US study (North Carolina cohort) administered NBAS between the first and third week
of life (Rogan et al. 1986b). The prenatal PCB exposure in that study was assessed based on
estimated concentrations in breast milk fat at birth (using, whenever available, actual measures in
maternal blood, cord blood, placenta and breastmilk). The authors reported that higher PCB
exposures were associated with NBAS motor (a.k.a. tonicity) and reflex clusters. It is important
to point out that these conclusions are not fully supported by the statistical analyses. Although
proportions of subjects with lower motor scores were higher in individuals with higher PCB
exposure, the differences did not approach statistical significance with calculated p-values for
motor cluster and its components of 0.4 or higher. The corresponding p-values for reflexes were
all 0.16 or higher.

The Mount Sinai Children’s Environmental Health Cohort study enrolled women who presented
for prenatal care at one of the affiliated outpatient facilities in New York City (Engel et al. 2007).
PCBs in that study were measured in maternal blood and expressed as a sum of congeners 118,
138, 153 and 180. None of the associations with NBAS clusters were statistically significant in
the hypothesized direction. The authors pointed out that for one of the clusters, range of state, the
association was “…in an unexpected direction. Increasing PCB level was positively associated
with an improved range of state, in a dose dependent manner.”

The most recent of the US based studies evaluating the association between PCB exposure and
NBAS was conducted in New Bedford, Massachusetts (Sagiv et al. 2008). The focus of the
analysis was not on the typical NBAS clusters but rather on subscales or newly created endpoints
such as “consolability” or “never in state to do orientation items”. With respect to consistency
with other studies the only comparable results are provided in relation to three NBAS
components – orientation, habituation, and regulation of state. No numerical results are
included; the authors only state: "There were no consistent associations between
organochlorines and any of the three cluster measures (orientation, habituation, and regulation of
state; data not shown)”

                                                                                            Page 16 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -235
Case 2:15-cv-00201-SMJ           ECF No. 387-7       filed 01/28/20     PageID.17559 Page 19 of 146




One study based outside of the United States also used NBAS. In that study, carried out in the
Tohoku district of Japan, cord blood samples were analyzed for all 209 PCB congeners, and the
sum of all measured congeners was used as the exposure variable (Suzuki et al. 2010). The
crude (unadjusted) analyses demonstrated statistically significant associations for three NBAS
clusters: orientation, regulation of state, and motor; however for the first two of these clusters
the associations were in opposite to hypothesized direction. When the data for motor cluster
were examined in a series of multivariable analyses the previously observed association with
PCBs was no longer statistically significant, and even changed direction in the fully adjusted
model.

The three European cohorts evaluating neurodevelopment among newborns were conducted in
Duisburg, Germany (Wilhelm et al. 2008b), Rotterdam and Groningen in the Netherlands
(Huisman et al. 1995a), and the Faroe Islands (Steuerwald et al. 2000). All three studies used the
neurologic optimality score (NOS) that consists of 60 components (Touwen et al. 1980). All
three European studies conducted the NOS assessment between 10 and 28 days of life and all
three measured PCBs in breast milk and in maternal blood. In addition, two of the three
European studies (Huisman et al. 1995a; Steuerwald et al. 2000) also performed laboratory
analyses of cord blood samples, but only one (Huisman et al. 1995a) reported the results for
these measures of PCB exposure.

The Rotterdam/Groningen cohort reported results for multiple exposure metrics (Huisman et al.
1995a). These included levels of all PCBs, various PCB subsets (e.g., planar versus nonplanar)
and individual congeners in breast milk as well as PCB-138, 118, 153 and 180 (alone and in
combination) measured in maternal and cord blood samples. The overall NOS was significantly
associated with PCB-70, 99, 138, 153, 156, 169, 170, 177, 183 and 187 in breast milk, but not
with PCB-28, 52, 66, 101, 105, 118, 126, 128, 137, 141, 151, 180, 194, 195 or 202. Moreover,
the significant associations observed for breast milk PCB-118, 138 and 153 were not confirmed
in the analysis of cord or maternal blood levels.

The associations of NOS and breast milk PCB-138 and PCB-153 observed in the Dutch study
were not confirmed in a similarly designed birth cohort study from Duisburg, Germany (Wilhelm
et al. 2008b). In addition, none of the associations with maternal blood PCBs (individually or in
combination) in that study were statistically significantly associated with lower scores on any of
the tests.

Unlike their Dutch and German colleagues, the investigators of the Faroe Islands cohort study
(Steuerwald et al. 2000) did not include associations with individual PCB congeners. The only
exposure metric included in that study was the total PCB concentration, which was estimated as
the sum of PCB 138, 153 and 180 multiplied by 2. Neither maternal blood nor breast milk PCBs
levels were associated with NOS.

In summary, studies that administered various tests in the newborn period found no consistent
associations. Based on all possible measures of exposure and all possible test and subtest results
these studies could have reported as many as 1,450 different associations; however, only 19 of
those associations were reported by at least two cohorts; 12 of those association were
consistently non-significant, and for the remaining seven the results were conflicting or mixed
without a coherent pattern.
                                                                                        Page 17 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -236
Case 2:15-cv-00201-SMJ           ECF No. 387-7       filed 01/28/20     PageID.17560 Page 20 of 146




Infants (1-11 months of age)

The data for infants were examined in nine cohorts (Berghuis et al. 2013; Berghuis et al. 2014;
Boucher et al. 2014; Daniels et al. 2003; Darvill et al. 2000; Gladen et al. 1988; Jacobson et al.
1985; Jacobson et al. 1986; Koopman-Esseboom et al. 1996; Nakajima et al. 2006; Nakajima et
al. 2017; Walkowiak et al. 2001; Winneke et al. 1998).

Several cohort studies used the same test, Bayley Scales of Infant Development (BSID), to assess
the neurodevelopment of their participants, and thus could provide comparable data. The BSID
assessment was reported separately for two components – the Mental Development Index (MDI),
which measures cognitive, language, and social development, and the Psychomotor
Development Index (PDI) which measures fine and gross motor skills.

Three of these studies were conducted in the United States. The Michigan and the North Carolina
cohort studies were discussed previously in the context of neonatal assessment. The third U.S.
study (Daniels et al. 2003) represents a multicenter effort—called the Collaborative Perinatal
Project—that recruited participants from eleven US cities (Baltimore, MD; Boston, MA; Buffalo,
NY; Memphis, TN; Minneapolis, MN; New Orleans, LA; New York, NY; Philadelphia, PA;
Portland, OR; Providence, RI; and Richmond, VA).

Among the three European analyses, two were carried out using the data from the same cohort in
Dusseldorf, Germany (Walkowiak et al. 2001; Winneke et al. 1998), and one was conducted
using the Rotterdam subset of the previously discussed cohort of Dutch children (Koopman-
Esseboom et al. 1996). Two studies (Nakajima et al. 2006; Nakajima et al. 2017) were performed
with a cohort of children from Sapporo, Japan (the Hokkaido Study on Environment and
Children’s Health). In addition, one recent publication (Boucher et al. 2014) assessed the
association between PCB exposure and BSID scores among Inuit children from three villages in
Nunavik (part of Northern Quebec), Canada.

In the Michigan cohort (Jacobson et al. 1986) exposure was characterized as a sum of
unspecified PCB congeners in cord blood, PCB intake via nursing, and reported fish
consumption. Numeric results and the directions of the observed associations at 5 months of age
are not reported. The authors only stated: “None of the measures of prenatal PCB exposure were
related to the Mental Development Index (MDI) or the Psychomotor Development Index (PDI)
on the Bayley Scales.”

In the North Carolina cohort (Gladen et al. 1988), BSID was administered at 6 months of age.
Independent variables were expressed in two ways: (1) as a sum of unspecified PCBs in breast
milk fat at birth calculated based on an average of various samples (maternal blood, cord blood,
placenta and breastmilk); and (2) as an estimated cumulative exposure to PCB in breast milk
from birth to the age of testing. The first exposure metric was associated with statistically
significantly lower PDI, but not MDI. Neither BSID scale was associated with the second
exposure metric.

The Collaborative Perinatal Project followed the neurologic development of approximately
44,000 US children born in 1959-1966 (Daniels et al. 2003). All eligible participants had BSID
                                                                                        Page 18 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -237
Case 2:15-cv-00201-SMJ                  ECF No. 387-7            filed 01/28/20        PageID.17561 Page 21 of 146




testing at the age of 8 months and all had prenatal maternal blood samples available for analysis.
Maternal blood PCBs levels were measured in a randomly selected subsample of 1207
participants with a range of BSID scores. Exposure was expressed as a sum of 11 PCB
congeners (28, 52, 74, 105, 118, 138, 153, 170, 180, 194, 203) as well as each congener
individually. None of the exposure metrics were significantly associated with either MDI or
PDI. The results by site varied widely, with regression coefficients ranging from statistically
significant positive to statistically significant negative.

Two different publications reported results based on the Dusseldorf cohort (Walkowiak et al.
2001; Winneke et al. 1998). BSID was administered at the age of 7 months and PCB exposure
was expressed as sum of three congeners (138, 153 and 180) in cord blood and maternal milk.
All statistical results were accompanied by one-sided tests.3 In the earlier study (Winneke et al.
1998) the authors reported “significant negative associations” between PCB in milk and MDI,
but the one sided p-value was 0.048, indicating that a conventional two-sided statistical analysis
would have produced a p-value of approximately 0.1. The result for PDI in relation to breast
milk PCB, and both MDI and PDI results in relation to cord levels were not statistically
significant or in the opposite direction. The more recent study (Walkowiak et al. 2001) assessed
the same association, but the number of participants included in the second analysis was much
smaller (110 instead of 171). None of the associations with BSID administered at 7 months of
age in that second study were statistically significant.

The Rotterdam cohort participants underwent BSID testing twice during infancy, at 3 and 7
months of age (Koopman-Esseboom et al. 1996). Exposure was characterized as sum of four
PCB congeners (118, 138, 153 and 180) measured in three types of samples – maternal blood,
cord blood and breast milk. Among 12 different results (3 types of samples × 2 ages × 2 BSID
subsets) only one – PDI at 3 months of age in relation to maternal blood PCB – demonstrated a
statistically significant association. Importantly, the association observed at 3 months of age was
no longer present at 7 months, although the numeric result for the second analysis is not reported.

Another study that performed BSID testing around 6 months of age was conducted on the island
of Hokkaido, Japan (Nakajima et al. 2006; Nakajima et al. 2017). PCB exposure was assessed
by measuring 14 different congeners. Individual congeners were categorized as non-ortho (77,
81, 126, and 169), mono-ortho (105, 114, 118, 123, 156, 157, 167, and 189) and di-ortho (170
and 180) PCBs. Associations with MDI and PDI scores were examined for each congener
separately (except PCB-81, which was not detected) and for three different combinations (non-
ortho, mono-ortho and total coplanar). These combinations of PCBs were further expressed in
two ways: as pg/g lipid and as TEQs. Of the 38 reported associations (2 BSID scores × [13
individual PCB congeners + 6 combinations) in the first analysis (Nakajima et al. 2006), none
was statistically significant. In a more recent study (Nakajima et al. 2017), the results were
reported separately for boys and girls. Among all reported associations, several were statistically
significant in boys but not girls, and one was significant in girls, but not boys.

Unlike other studies, exposure assessment in the Nunavik cohort (Boucher et al. 2014) focused
on only one congener (PCB-153) measured in cord blood samples. The BSID testing was

3
  Note that conventional cutoff for statistical significance is based on a two-sided test. A one-sided p-value is half
the corresponding two-sided p-value.
                                                                                                           Page 19 of 109



    DECL. OF ADAM MILLER ISO DEFENDANTS’
    DAUBERT MOTION TO EXCLUDE OLSON -238
Case 2:15-cv-00201-SMJ           ECF No. 387-7        filed 01/28/20     PageID.17562 Page 22 of 146




performed at 11 months of age. Neither MDI nor PDI was associated with PCB-153 cord blood
levels in that study.

In addition to BSID, the children in the Nunavik study also underwent the A-not-B test and the
Fagan Test of Infant Intelligence (FTII). Whereas the A-not-B test was never used in any other
study, the FTII results were reported previously, and thus offer another opportunity to assess
inter-cohort consistency.

During FTII administration, the infant is shown two identical photos and is then presented with
the familiar photo paired with a new one. Based on the child’s fixation on the images, two
measures are computed; the first, termed “novelty score,” is the percentage of time devoted to
looking at the novel stimulus and the second, “fixation duration,” is defined as the average time
spent looking at all of the stimuli (Boucher et al. 2014). The children enrolled in the Nunavik
underwent FTII testing twice – at 6.5 and 11 months of age. Based on Figure 1, the results for
FTII novelty preference were not statistically significant at either age. The corresponding results
for fixation time are not reported. When both ages were taken into consideration, there was a
statistically significant inverse association with cord blood PCB-153 for novelty, but a null result
for fixation time.

Three earlier cohort studies also evaluated their participants using the FTII (Darvill et al. 2000;
Jacobson et al. 1985; Winneke et al. 1998). Unlike the Nunavik cohort, none of these earlier
studies focused specifically on PCB-153, and used different exposure metrics and different
statistical approaches.

In the Michigan cohort (Jacobson et al. 1985) FTII was administered at 7 months of age and the
reported results are limited to the novelty score. Exposure was expressed as self-reported fish
consumption and the sum of unspecified cord blood and breast milk PCBs. There was a
statistically significant inverse association between exposure and FTII novelty score for the first
two of the three exposure measures.

Another US-based study that used data from the Oswego, NY cohort (Darvill et al. 2000)
administered FTII at the age of 6 months. Although the authors refer to the FTII result as
“fixation score”, based on the testing description it appears that they used novelty score as the
dependent variable of interest. Exposure was characterized as a sum of all measured PCB
congeners or as total highly (septa-, octa-, and nona-) chlorinated PCBs in cord blood as well as
all measured PCBs in breast milk. FTII was significantly associated with sum of all measured,
but not highly chlorinated, PCBs in cord blood. No significant associations were observed with
regards to fish consumption or breast milk PCBs. Although the authors state that their study was
specifically designed to replicate findings from the Michigan cohort (Jacobson et al. 1985), the
results of the two studies are not directly comparable due to differences in statistical analysis and
exposure categorization (with the exception of fish consumption). Whereas Michigan
investigators used multiple linear regression and treated PCB level as a continuous variable,
Darvill and colleagues performed an F-test for trend that used a four-level exposure
categorization. The PCB measures in the two studies were also different. The Oswego
investigators reported analyzing 68 PCB congeners and examined them as a sum, while congener
composition in the Michigan study was not reported. Fish consumption data were collected in
both the Michigan and the Oswego cohorts (see previous section); however, only Michigan
                                                                                          Page 20 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -239
Case 2:15-cv-00201-SMJ           ECF No. 387-7        filed 01/28/20     PageID.17563 Page 23 of 146




investigators reported a statistically significant association between this exposure metric and
FTII.

One additional report on the association between PCB exposure and FTII novelty score is
available from Dusseldorf cohort (Winneke et al. 1998). As mentioned previously, the PCB
exposure in that study was expressed as sum of three congeners (138, 153 and 180) in cord blood
and breast milk. Neither exposure metric in that study was associated with a statistically
significantly lower FTII result.

In summary, studies that administered various tests between 1 and 11 months of age collectively
included the data on 2,542 possible associations. Only 9 of these associations were reported by 2
or more cohorts; in 8 instances all results were not statistically significant, and in one instance
the results were conflicting.

Toddlers (12-35 months of age)

Seventeen cohorts examined the association between various measures of PCB exposure and
neurodevelopmental measures in toddlers. These cohorts were described in 21 publications
(Brucker-Davis et al. 2015; Darvill et al. 2000; Forns et al. 2012a; Forns et al. 2016; Gascon et
al. 2014; Gladen et al. 1988; Huisman et al. 1995b; Kim et al. 2018; Koopman-Esseboom et al.
1996; Lynch et al. 2012; Nakajima et al. 2017; Pan et al. 2009; Park et al. 2009; Park et al. 2010;
Ribas-Fito et al. 2003; Rogan and Gladen 1991; Ruel et al. 2019; Tatsuta et al. 2012; Walkowiak
et al. 2001; Wilhelm et al. 2008a; Wilhelm et al. 2008b).

As in the previous age group, several studies used BSID as a measure of neurodevelopment. In
the North Carolina cohort, in addition to testing children at the age of 6 months, the investigators
also administered BSID at 12 months (Gladen et al. 1988) and then again at 18 and 24 months of
age (Rogan and Gladen 1991). Transplacental exposure was estimated based on available
measures in maternal blood, cord blood, placenta and breastmilk and expressed as PCB
concentrations in breast milk fat. Cumulative exposure was calculated based on PCB
concentrations in breast milk and duration of breastfeeding. The first exposure metric was
associated with statistically significantly lower PDI at 12 months in the earlier study (Gladen et
al. 1988). By contrast the same association was less evident at 18 and 24 months of age (Rogan
and Gladen 1991). The authors asserted that the result at 24 months of age was significant;
however, a closer inspection of the data indicates that the confidence intervals around the
differences between the lowest exposure category and all subsequent categories (including the
highest) overlapped the null value. Moreover, the difference for the highest exposure category
was less pronounced than the corresponding difference for the previous category. None of the
analyses for MDI were statistically significant, nor were the results for post-natal exposure.

The results for BSID at 18 months of age are also reported for the Rotterdam cohort (Koopman-
Esseboom et al. 1996). As discussed previously, exposure in that study was measured as a sum
of PCB-118, 138, 153 and 180 in maternal blood, cord blood and breast milk. Although the
quantitative results are not reported, the authors state that neither MDI nor PDI was related to
any of the exposure metrics.



                                                                                         Page 21 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -240
Case 2:15-cv-00201-SMJ           ECF No. 387-7       filed 01/28/20     PageID.17564 Page 24 of 146




In a more recent study based on two birth cohorts, also located in the northern part of the
Netherlands, but assembled much later, BSID was administered at 18 and 30 months of age
(Ruel et al. 2019). PCBs exposure in that study was based on maternal blood levels and included
six hydroxylated PCBs (4-OH-PCB-107, 4-OH-PCB-146, 3-OH-PCB-138, 3-OH-PCB-153, 4-
OH-PCB-172, and 4-OH-PCB-187), ten congeners (105, 118, 138, 146, 153, 156, 170, 180, 183,
187) and four combined measures. The four combined measures included sums of all 6 OH-
PCBs and all 10 PCB congeners; a sum of dioxin like PCBs (105, 118 and 156); and a sum of
non-dioxin like PCBs (138, 146, 153, 170, 180, 183, 187). Each of the twenty exposure metrics
was examined in relation to MDI and PDI at 18 and 30 months of age and presented as crude and
(in some instances) adjusted measures of association. In addition, the results were sometimes
presented separately for each of the two cohorts. Nearly all of these results showed no
association. Only one adjusted result – for MDI and PCB-153 was statistically significant, and
only at the age of 18 months and only in one of the two cohorts; well within a range that would
be expected by chance.

Two cohort studies from Germany also used BSID as the dependent variable of interest. In
addition to evaluating participants at the age of 7 months (discussed in the previous section), the
Dusseldorf cohort study (Walkowiak et al. 2001) administered BSID at 18 and 30 months of age.
The analyses were conducted for two exposure metrics (sum of PCB-138, 153 and 180 in breast
milk and cord blood) for each age separately and also across all age groups combined. One
analysis – MDI and PDI in relation to breast milk PCB for all age groups (7, 18 and 30 months)
– demonstrated a statistically significant association. The corresponding results for both MDI
and PDI at 18 and 30 months of age considered separately were not statistically significant.
When discussing results for cord blood the authors state “All associations with cord blood PCB
and the Bayley Scales of Infant Development mental score were small and even slightly positive.
Association between the Bayley Scales of Infant Development motor score and PCB was
negative and very small.”

The associations between breast milk PCBs and BSID in the Dusseldorf cohort were also
reported in a more recent publication, which also included data from the Duisburg cohort
(Wilhelm et al. 2008a). The Duisburg cohort was discussed earlier in the report, because the
participants in that study were initially evaluated at 2 weeks of age using NOS (Wilhelm et al.
2008b). The same cohort underwent NOS testing at 18 months of age and BSID at ages 12 and
24 months. Exposure in the Duisburg cohort was assessed using a multitude of methods using
both individual congeners and various combinations of PCBs in maternal blood and breast milk
(a total of 44 measures). None of the analyses demonstrated a significant association between
exposure and neurodevelopmental testing results.

The INMA (INfancia y Medio Ambiente [Environment and Childhood]) cohort recruited
pregnant women in several regions of Spain and followed their children from birth. Results for a
subset of the INMA cohort participants (limited to one of the study sites) were reported in 2003
and expressed PCB exposure as a sum of congeners 28, 52, 101, 118, 138, 153, and 180 in cord
blood (Ribas-Fito et al. 2003). The results for BSID administered at the age of 13 months were
significant only in the unadjusted analyses; however, after the associations were controlled for
confounding factors, none of the associations were statistically significant. The first evaluation
of children in the full INMA cohort was reported when they were “around 14 months” of age
(Forns et al. 2012a). The associations with BSID in the full cohort were examined for maternal
                                                                                        Page 22 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -241
Case 2:15-cv-00201-SMJ           ECF No. 387-7       filed 01/28/20     PageID.17565 Page 25 of 146




blood levels of PCB-138, 153 and 180 and the sum of three congeners. The data for the sum of
PCBs were also analyzed in a multipollutant model that controlled for co-exposures to
hexachlorobenzene (HCB), and dichlorodiphenyl dichloroethylene (pp′DDE). The association
with PDI was statistically significant for the sum of three PCBs in the single exposure model, but
not in the multipollutant model. The associations with MDI were not statistically significant.
More recently, the INMA cohort data were re-examined using a pharmacokinetic model, which
takes into account the absorption, distribution, metabolism and excretion of PCBs to estimate
postnatal exposure at different ages (Gascon et al. 2013). Only PCB-153 was considered in the
model and none of the results were statistically significant. Unlike the earlier INMA cohort-
based study (Forns et al. 2012a), the results for PDI and maternal blood PCB-153 in the more
recent publication (Gascon et al. 2013) were statistically significant; however, the second
analysis was based on a smaller sample (1175 vs. 1391).

Data from a clinical trial of iodine supplementation conducted in France were used to examine
the association between breast milk PCBs and Bayley Scales of Infant and Toddler Development
(a more recent version of BSID) at 2 years of age (Brucker-Davis et al. 2015). Neither cognitive
nor motor scales (presumably equivalents of MDI and PDI, respectively) were associated with
PCBs congeners, which included 153, 118, 138, 153, 180 and a sum of 77 and 126. PCB 118
was associated with two subscales – Language and Receptive Language, but these were the only
significant results among 40 different associations examined in that study. The magnitude and
direction of other associations were not reported.

The association of prenatal and post-natal PCB levels and BSID at 24 months of age was
examined among participants in the New York State Angler Cohort Study (NYSACS), which
enrolled over 2,500 women (Lynch et al. 2012). Of those, 102 women were recruited during
pregnancy, but the data for the BSID analyses were available on only 44 mother-child pairs.
Maternal serum samples collected during the first prenatal visit were analyzed for 74 different
PCB congeners, and breast milk samples were analyzed for 209 congeners. The associations
with BSID were examined for total PCBs in both types of samples. In addition, the data were
analyzed for PCB-153, PCB-118, and for PCB-156/171 combination in maternal blood, as well
as the PCB153/168 combination in breast milk. Of the 12 associations reported in the article,
only one (PDI in relation to PCB153/168 in breast milk) demonstrated a statistically significant
association.

The previously discussed study in Hokkaido, Japan (Nakajima et al. 2017) re-administered the
BSID test at 18 months of age. Unlike the 6-month examination, none of the results for PDI
were statistically significant. For MDI, six associations among girls were statistically
significant, but all six were in opposite of the hypothesized direction (i.e., higher PCBs exposure
were associated with better test performance).

Two publications (Park et al. 2009; Park et al. 2010) were based on the cohort of children in
Slovakia. The first study (Park et al. 2009) measured exposure based on levels of hydroxylated
PCBs in maternal and cord blood. The association with BSID was significant for one
hydroxylated congener (4-OH-PCB-107), but not for OH-PCB-153, 146, 138, 187 and 172 and
not for the combination of all six OH-PCBs. The second study (Park et al. 2010) measured non-
hydroxylated PCB congeners in cord and maternal blood. The analyses demonstrated
statistically significant associations for both PDI and MDI with PCB-118, PCB-156 and the
                                                                                        Page 23 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -242
Case 2:15-cv-00201-SMJ           ECF No. 387-7        filed 01/28/20     PageID.17566 Page 26 of 146




combination of these two congeners. In addition, there was a statistically significant association
between cord blood (but not maternal blood) PCB-138 and PDI. None of the associations for
PCB-153, PCB-170 and PCB-180 and for combinations of most common or presumably anti-
estrogenic congeners were statistically significant.

A birth cohort study in South Korea administered BSID in the second year of participants’ life
(Kim et al. 2018). PCB congeners 28, 118, 138, and 153 were measured in maternal blood and
congeners 118, 138, 153 180 were measured in breast milk. None the associations with either
MDI or PDI, for PCBs considered individually or as a sum was reported to be statistically
significant in the hypothesized direction.

The same South Korean study also evaluated the association of maternal blood and breast milk
PCBs with Child Behavior Checklist (CBCL). CBCL is based on parent reporting and includes
an internalizing behaviors score (emotionally reactive, anxious/depressed, somatic complaints,
and withdrawn), externalizing behaviors score (attention and aggressive), a separate sleep
problems score and the total score (Kim et al. 2018). Of the 70 associations examined in that
study, three were statistically significant; these include the results for maternal blood PCB-153
and externalizing and total scores and for the sum of four measured congeners in maternal blood
and externalizing score. None of the remaining congeners in maternal blood and none of the
PCBs in breast milk were associated with any of the CBCL scores.

Another study that administered CBCL in the toddler age group was based on the Tohoku cohort
in Japan (Tatsuta et al. 2012). PCB exposure in that study was expressed as a sum of all
measured congeners in cord blood. In the unadjusted analyses, sum of cord blood PCBs was
significantly correlated with the internalizing, but not with the externalizing or the total scores.
The association with internalizing score was no longer evident once the results were controlled
for confounders. The authors also mention that the results for PCB-153 were similar to those
observed for the sum of all measured congeners. No data on other individual congeners are
presented.

Two European cohort studies in Duisburg, Germany (Wilhelm et al. 2008a) and the Netherlands
(Huisman et al. 1995b) used the previously discussed NOS test to examine participants at 18
months of age. The Rotterdam/Groningen cohort of Dutch children reported a statistically
significant inverse association between prenatal PCB exposure (measured as a sum of 118, 138,
153 and 180 congeners in cord or maternal blood samples), but only among children whose
fathers were not smokers and not among children of fathers who were smokers (Huisman et al.
1995b). No significant associations were observed for breast milk PCBs in that study. None of
the associations with individual PCBs or combinations of congeners in the Duisburg cohort were
significantly associated with NOS (Wilhelm et al. 2008a).

In summary, as children get older the number of possible associations continues to increase. In
the toddler age group there were a total of 2,976 possible associations. Only 48 of those (2%)
were examined by two or more studies. Of those 35 were consistently not significant or in the
opposite of the hypothesized direction; the remaining 13 were conflicting; none of the significant
results were replicated.



                                                                                         Page 24 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -243
Case 2:15-cv-00201-SMJ           ECF No. 387-7       filed 01/28/20     PageID.17567 Page 27 of 146




Preschool age (3-5 years)

The Michigan, North Carolina, Oswego, CPP, Nunavik, Rotterdam/Groningen, INMA,
Dusseldorf, Slovakia, Northern Netherlands, Tohoku and Hokkaido cohorts re-examined their
participants between the third and the sixth birthday. (Despres et al. 2005; Forns et al. 2012c;
Gladen and Rogan 1991; Gray et al. 2005; Ikeno et al. 2018; Jacobson et al. 1990; Jacobson et al.
1992; Jacobson and Jacobson 2002a, b, 2003; Jusko et al. 2014; Kostiakova et al. 2016; Lanting
et al. 1998; Patandin et al. 1999; Plusquellec et al. 2010; Roze et al. 2009; Saint-Amour et al.
2006; Sisto et al. 2015; Stewart et al. 2003a; Stewart et al. 2003b; Tatsuta et al. 2014;
Walkowiak et al. 2001; Winneke et al. 2005). In addition, several birth cohorts (two in the US
and one each in Greece, Canada, and Norway) presented their findings for the first time in
preschool age (Bernardo et al. 2019; Braun et al. 2014; Caspersen et al. 2016a; Caspersen et al.
2016b; Granillo et al. 2019; Kyriklaki et al. 2016; Zhang et al. 2017) There were multiple
neurodevelopmental measures reported across cohorts; however, only a few of those tests were
administered in more than one population to allow an assessment of inter-study consistency.

Six cohorts – Michigan (Jacobson et al. 1990; Jacobson and Jacobson 2002a, b), Oswego
(Stewart et al. 2003b), North Carolina (Gladen and Rogan 1991), Nunavik (Despres et al. 2005),
INMA (Forns et al. 2012c) and a recent study conducted in Crete, Greece (Kyriklaki et al. 2016)
evaluated cognitive function of their participants using McCarthy Scales of Children’s Abilities
(MSCA), which may be presented as Global Cognitive Index (GCI) or divided into Verbal,
Quantitative, Perceptual–Performance, Memory, and Motor scales (Gladen and Rogan 1991;
Stewart et al. 2003b). Exposure was assessed by measuring PCBs in breast milk, and in cord,
maternal, and child’s blood samples.

When evaluating cord blood samples, the Michigan cohort reported statistically significant
inverse associations between unspecified cord blood PCBs and Verbal and Memory subscales of
MSCA, but not for GCI and not for the Quantitative, Perceptual–Performance, and Motor
subscales, all assessed at 4 years age (Jacobson et al. 1990). In the Oswego, NY cohort study
results for total cord blood PCBs were not reported (Stewart et al. 2003b). Instead, analyses
presented in the paper were limited to C17-C19 congeners. Inverse associations were observed
for GCI and Quantitative and Perceptual–Performance subscales, but not for Verbal and Memory
subscales. Moreover, the statistically significant associations were present at 3 years of age, but
in none of the corresponding analyses at the age of 4.5 years. The third study assessing the
association between cord blood PCBs and MSCA results was based on the data from the INMA
cohort (Forns et al. 2012c). The study reported lower MSCA scores for GCI and several
subscales (Verbal, Quantitative, Perceptual–Performance and Memory) but only in relation to
one specific congener – PCB-153. With one exception (PCB-138 and Perceptual–Performance)
all other analyses, which focused on PCB-118, 138 and 180, and the sum of all congeners,
produced null results.

Two US-based cohort studies (Michigan and North Carolina), relied on a composite measure of
prenatal/transplacental PCB exposure, which was based on sum of PCBs detected in cord blood,
maternal blood and breast milk. In the Michigan cohort, the authors reported a statistically
significant inverse association with GCI and for Verbal, Quantitative and Memory subscales, but
only among 4-year-old children who were breast-fed for less than 6 weeks, and not among those
who were nursing for a longer period of time (Jacobson and Jacobson 2002b). When the same
                                                                                        Page 25 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -244
Case 2:15-cv-00201-SMJ           ECF No. 387-7       filed 01/28/20     PageID.17568 Page 28 of 146




data were further subdivided based on maternal verbal competence using the Peabody
Vocabulary score of 89 as the cutoff and by gender the results were also inconsistent (Jacobson
and Jacobson 2002a). For example, regression coefficients for Quantitative and Memory
subscales were significant only in children born to mothers with Peabody Vocabulary scores of
at least 89; whereas correlation with Perceptual Performance was only statistically significant in
children whose mothers scored low (<89) on the Peabody Vocabulary test. The equivalent
analyses conducted at ages 3, 4 and 5 years in the North Carolina cohort demonstrated “no
association” although details are not provided (Gladen and Rogan 1991).

Other exposures examined in relation to MSCA included PCB blood levels detected in children
at the time of test administration and measures of intake via breastmilk. The former was
examined in the Michigan and the INMA cohorts, which both reported null results (Forns et al.
2012c; Jacobson et al. 1990). The latter was used in Michigan and North Carolina cohorts, but
based on different measures of exposure. The Michigan investigators (Jacobson et al. 1990)
reported a statistically significant inverse association between unspecified PCB concentrations in
breast milk and one of the six MSCA measures (Memory subscale) at 4 years of age. In the
North Carolina study (Gladen and Rogan 1991) breast milk PCBs were measured in terms of
cumulative exposure; none of the associations with MSCA scores were statistically significant at
3 years of age. The quantitative results at 4 and 5 years of age are not presented, but the authors
state “In these same children at 4 and 5 years of age, no relationship to PCBs was found”
(Gladen and Rogan 1991).

Two European cohorts (Dusseldorf, Germany and Rotterdam/Groningen, Netherlands) and two
Japanese studies used Kaufman Assessment Battery for Children (KAB-C) as the
neurodevelopmental measure of interest. The KAB-C test assesses two types of functioning –
sequential and simultaneous; the results of each type of testing may then be combined to
calculate the overall cognitive score.

In the Dutch cohort, results of KAB-C testing at 3.5 years of age were statistically significantly
associated with sum of PCBs in maternal and cord blood samples, but only among children who
were formula fed since birth (Patandin et al. 1999). In the Dusseldorf cohort (Walkowiak et al.
2001) the associations between cord blood PCBs and KAB-C at the same age were described as
“small and even slightly positive”. The inverse association between KAB-C and PCBs measured
in children’s blood samples was observed, although technically not significant (two-sided p-
value=0.05) in Dusseldorf (Walkowiak et al. 2001), but no association was observed in the
Rotterdam/Groningen study (Patandin et al. 1999).

When the KAB-C data were examined in relation to breast milk PCBs, all of the analyses in the
Rotterdam/Groningen cohort produced statistically non-significant results (Patandin et al. 1999).
The Dusseldorf cohort (Walkowiak et al. 2001) indicated that the results were statistically
significant for both PCB breast milk concentrations and cumulative intake measures, but this
interpretation was based on one-sided tests, whereas two-sided p-values were >0.05.

The Japanese version of the KAB-C test at the age of 3.5 years was examined in relation to
multiple measures of PCBs in maternal blood in the Hokkaido cohort (Ikeno et al. 2018). The
KAB-C results were categorized in two ways: as an overall mental processing summary scale
(a.k.a. overall cognitive score) and an achievement scale. All associations were presented both
                                                                                        Page 26 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -245
Case 2:15-cv-00201-SMJ            ECF No. 387-7        filed 01/28/20     PageID.17569 Page 29 of 146




overall and separately for boys and girls, each expressed as two measures: a correlation and a
regression coefficient. Only one of these multiple associations (between the sum of non-ortho
PCBs and the overall mental processing summary scale among boys) was statistically significant
and inverse. Several associations, especially for achievement scale among girls, were
statistically significant, but in the opposite direction, indicating better performance in those with
higher PCB exposure.

Another study conducted in Japan also administered KAB-C at 3.5 years of age (Tatsuta et al.
2014). Participants in that study were enrolled in the previously discussed Tohoku cohort, but
unlike previous publications (Suzuki et al. 2010; Tatsuta et al. 2012), exposure in that article was
expressed in terms of PCB homologs: monochlorobiphenyl (1 CB), dichlorobiphenyl (2 CB),
trichlorobiphenyl (3 CB), etc. Only the association with one of the ten homolog groups (9 CB)
was statistically significant for two of the four KAB-C scales - sequential processing score and
the overall cognitive (termed “mental processing”) scale. Moreover, the association between 9
CB and mental processing was only evident in boys and not in girls (Tatsuta et al. 2014).

Besides MSCA and KAB-C, the studies in this age category examined multiple other
neurodevelopmental measures. Only a few of those measures were addressed in more than one
population.

The CPP cohort participants underwent Stanford-Binet IQ test at 4 years (Gray et al. 2005). The
association between the sum of PCBs (congeners 28, 52, 74, 105, 118, 138, 153, 170, 180, 194
and 203) in maternal blood and test results was statistically significant, but in the opposite of the
hypothesized direction (i.e., children with higher prenatal exposure to PCBs had significantly
higher IQs relative to children with lower PCB exposure levels). Another study relying on the
Stanford-Binet test was conducted in Norway (Caspersen et al. 2016a). PCB exposure in that
study was based on PCB-153 intake ascertained by combining self-reported information on
consumption of various foods with the data on concentrations of PCBs in Norwegian diet.
Unlike the CPP cohort, Stanford-Binet measures in the Norwegian study included, in addition to
Total IQ, verbal and non-verbal IQ components as well as Working Memory Index along with
separate scores for verbal and non-verbal working memory. None of the associations between
these Stanford-Binet scores and dietary PCB-153 were statistically significant.

The Health Outcomes and Measures of the Environment (HOME) study is a birth cohort of
children residing in Cincinnati, Ohio (Braun et al. 2014). The study collected maternal blood
and urine samples and performed a number of laboratory analyses for a range of chemicals. PCB
exposures were estimated based on maternal blood levels of 25 congeners or congener
combinations (28, 66, 74, 99, 101, 105, 118, 138/158, 146, 153, 156, 157, 167, 170, 172, 177,
178, 183, 187, 194, 195, 196/203, 199, 206, 209). Each of these exposure metrics was examined
in relation to Social Responsiveness Scale (SRS), which relies on maternal report to ascertain
problems consistent with autistic behaviors. Each association was examined using 10 alternative
statistical models. Only one association, with PCB 138/158, was statistically significant in 2 of
the 10 models. On the other hand, several associations (e.g., with PCB 178 in three
multipollutant models) were significant in opposite direction. Another study that used SRS was
conducted in ten Canadian cities among children enrolled in the Maternal-Infant Research on
Environmental Chemicals (MIREC) Study (Bernardo et al. 2019). Exposures of interest were
defined as maternal blood concentrations of PCBs 118, 138, 153, 170, 180 and 187, evaluated
                                                                                          Page 27 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -246
Case 2:15-cv-00201-SMJ           ECF No. 387-7        filed 01/28/20     PageID.17570 Page 30 of 146




individually and as a sum of all congeners. As in the HOME study each association was
examined via several alternative models with SRS score expressed as a continuous or binary
variable, and for binary SRS using both traditional frequentist and Bayesian approach. In only
one of these analyses – for the association between PCB 153 and SRS score >60 in the Bayesian
model – the result was statistically significant.

The Michigan cohort study evaluated seven measures of sustained attention and working
memory in 4-year-old study participants (Jacobson et al. 1992; Jacobson and Jacobson 2003)
with variable results depending on the specific test or subtest, or population subgroup. Two
subscales of the Continuous Performance Test (CPT) – “percent correct” and “errors of
commission” were also evaluated in the Oswego, NY cohort (Stewart et al. 2003a). Despite
similar tests, the results of two studies cannot be compared because exposure in the Michigan
cohort analyses was expressed as non-specified PCB concentration in child’s blood or as a
composite measure of breast milk and maternal and cord blood levels, whereas the Oswego
cohort only presented data for cord blood PCBs. This lack of consistent reporting is surprising
because the Michigan cohort (Jacobson et al. 1992) had data on cord blood levels.

In summary, the preschool age group included studies that could have examined as many 21,280
associations. Yet, as study participants got older the proportion of associations that were
addressed in two of more cohorts became vanishingly small, just 0.1% (11 results). Of those 11
results, two were consistently non-significant and nine were conflicting; none of the significant
results were replicated.

School age (6 years or older)

As the participants of the cohort studies entered school age, the number of publications
evaluating various associations between PCB exposure and neurodevelopmental test results
increased further. To date, the available body of literature in this category of studies includes
results from 18 different cohorts (Berghuis et al. 2018; Boucher et al. 2010; Boucher et al.
2012a; Boucher et al. 2012b; Boucher et al. 2016; Ethier et al. 2012; Ethier et al. 2015; Forns et
al. 2012b; Gladen and Rogan 1991; Grandjean et al. 1997; Grandjean et al. 2001; Grandjean et
al. 2012; Gray et al. 2005; Hoyer et al. 2015; Jacobson and Jacobson 1996, 2002a, b, 2003;
Jacobson et al. 2015; Kostiakova et al. 2016; Longnecker et al. 2004; Murata et al. 2004;
Neugebauer et al. 2015; Nowack et al. 2015; Orenstein et al. 2014; Palkovicova Murinova et al.
2016; Rosenquist et al. 2017; Sagiv et al. 2010; Sagiv et al. 2012; Sioen et al. 2013; Stewart et al.
2005; Stewart et al. 2006; Stewart et al. 2008; Stewart et al. 2012; Verner et al. 2010; Verner et
al. 2015; Vreugdenhil et al. 2002a; Vreugdenhil et al. 2002b; Vreugdenhil et al. 2004a;
Vreugdenhil et al. 2004b; Vuong et al. 2017; Winneke et al. 2005; Winneke et al. 2014; Zhang et
al. 2017).

Despite numerous analyses conducted across multiple cohorts, the number of
neurodevelopmental measures addressed by at least two groups of investigators is small. Seven
cohort studies (Michigan, Oswego, CPP, New Bedford, Nunavik, Northern Netherlands and the
Faroe Islands) administered the Wechsler Intelligence Test for Children (WISC), which is
typically expressed as a full scale IQ, as well as Verbal and Performance IQ scores. The three IQ
scores are based on a wide range of individual scales (e.g., arithmetic, verbal comprehension,
digit span, block design, etc.)
                                                                                         Page 28 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -247
Case 2:15-cv-00201-SMJ           ECF No. 387-7        filed 01/28/20     PageID.17571 Page 31 of 146




In the Michigan cohort, WISC results at 11 years of age were evaluated in relation to three types
of PCB exposure: concentrations of non-specified congeners in child’s blood samples at the time
of testing; cumulative intake via breast milk, and a composite measure based on levels in cord
blood, maternal blood and breast milk (Jacobson and Jacobson 1996, 2002a, b, 2003). No
significant associations were observed with any of the postnatal measures of PCB exposure. For
the composite perinatal measure the authors reported a statistically significant inverse association
with Full Scale IQ, and Verbal IQ, but not Performance IQ (Jacobson and Jacobson 1996).
Further analyses of WISC results in relation to composite perinatal measure of PCB exposure
demonstrated that the results differed depending on the study subgroup, but these results were
not reported consistently. For example, the authors reported that full scale IQ was inversely
associated with perinatal PCBs among children who were breastfed for less than 6 weeks, but the
corresponding information is not provided for Verbal and Performance IQ scores (Jacobson and
Jacobson 2002a, b). Similar associations with individual sub-scale components are reported for
Arithmetic and Digit Span in one publication (Jacobson and Jacobson 2003) while the other
papers (Jacobson and Jacobson 1996, 2002a, b) focused on Verbal Comprehension, Perceptual
Organization and Freedom from Distractibility.

The Oswego cohort examined WISC results at 9 and 11 years of age in relation to cord blood and
placental tissue PCBs (Stewart et al. 2008; Stewart et al. 2012). None of the results for cord
blood levels were significantly different from the null. The associations with total placental PCB
levels were statistically significant for Full Scale IQ, Verbal IQ and Freedom from Distractibility
subscale at 9 years of age (Stewart et al. 2008). When the same analyses were repeated at 11
years of age, after controlling for covariates and co-exposure with hexachlorobenzene, the Full
Scale and Verbal IQs were no longer significantly associated with placental PCBs, however the
association with Freedom from Distractibility subscale remained significant (Stewart et al.
2012).

The New Bedford, Massachusetts study (Sagiv et al. 2012) evaluated two subsets of the WISC –
Processing Speed and Freedom from Distractibility, each examined in relation to two exposure
measures: the sum of four PCB congeners (118, 138, 150 and 180) and the computed TEQ for
the sum of the five dioxin-like mono-ortho PCB congeners (105, 118, 156, 167, and 189). The
results for Processing Speed were mixed with inverse associations observed for boys, but not for
girls and not for all children examined together. The results for Freedom from Distractibility
were not statistically significant regardless of exposure measure across all groups of participants.

The CPP cohort (Gray et al. 2005) conducted WISC assessment at 7 years of age and reported no
statistically significant inverse associations between maternal blood PCBs and any of the IQ
measures. Unlike the Michigan study, there was no evidence that the association was modified
by breastfeeding duration.

Children enrolled in the Nunavik cohort study underwent WISC testing at the age of 11 years
(Jacobson et al. 2015). Only full IQ results were reported. No association was observed with
PCB-153 levels in either cord blood or child’s blood samples.

Another study evaluating the association between PCBs and full IQ based on WISC testing
examined 8-year children enrolled in the Health Outcomes and Measures of the Environment
                                                                                         Page 29 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -248
Case 2:15-cv-00201-SMJ           ECF No. 387-7        filed 01/28/20    PageID.17572 Page 32 of 146




(HOME) Study, a birth cohort in Cincinnati, Ohio (Zhang et al. 2017). Although the authors
reported measuring 36 PCB congeners the data were only presented for one exposure – the sum
of PCB-118, -153, -138/158, and -180. No association between PCB and IQ was observed
(Zhang et al. 2017).

The children enrolled in the Northern Netherlands cohorts underwent WISC testing at the age of
13-15 years (Berghuis et al. 2018). Exposure assessment included 18 different maternal blood
measures: six hydroxylated PCBs (4-OH-PCB-107, 4-OH-PCB-146, 3-OH-PCB-138, 3-OH-
PCB-153, 4-OH-PCB-172, and 4-OH-PCB-187), ten congeners (105, 118, 138, 146, 153, 156,
170, 180, 183, 187) and two combined measures. Each of the 54 associations was examined
using linear and logistic regression models. Several linear regression results for Total and
Verbal IQ were statistically significant, all in the opposite of the hypothesized direction. One of
the logistic regression results (for PCB-183 and Total IQ) was significant in the hypothesized
direction, but only in the crude and not in the adjusted model (Berghuis et al. 2018).

The Faroe Islands cohort also administered WISC at the age of 7 years, but only reported using
three of its specific components – Digit Span, Similarities and Block Design (Grandjean et al.
2001; Grandjean et al. 2012). The study used 17 different PCB metrics reflecting various
individual congeners and combinations of congeners in cord blood, cord tissue, and blood
samples obtained from participants at the time of testing. Only one of the associations (between
PCB-138 in cord blood and Block Design test) was statistically significant (Grandjean et al.
2012).

A version of the WISC test, called Wechsler Preschool and Primary Scale of Intelligence
(WPPSI-III) was administered in the Eastern Slovakia birth cohort when the participants were 6
years of age (Drobna et al. 2019). The specific test components used in the analyses included
eight measures: Block design, Information, Matrix reasoning, Vocabulary, Picture concept,
Symbol search, Word reasoning, and Coding as well as the Composite score. Each of these
measures was examined in relation to levels of PCB-118 and PCB-153 in blood samples of
children obtained at the time of testing. The authors reported "PCB-153 and PCB-118 were not
statistically significantly associated with WPPSI-III in any of investigated models." (Drobna et
al. 2019)

Five cohort studies reported different components of the Continuous Performance Test, which is
designed to examine attention and evaluates a variety of parameters including reaction time, total
number of correct or erroneous responses, and specifically errors of commission and errors of
omission. In the Michigan cohort (Jacobson and Jacobson 2003) the composite measure of
perinatal exposure was not related to reaction time or total number of correct responses. The
association with errors of commission was statistically significant, but only among children who
were breastfed for less than 6 weeks. In the Oswego cohort (Stewart et al. 2005) the association
with errors of commission among children between 8.5 and 9 years of age was statistically
significant, but only when exposure was expressed as sum of C17-C19 congeners in cord blood.
There was no association with the number of correct responses whereas data for reaction time
were not presented. Children enrolled in the Spanish INMA cohort underwent Continuous
Performance Test at the age of 11 years (Forns et al. 2012b). No significant associations were
observed with cord blood PCBs. When data analysis was conducted in relation to PCB levels
measured in blood samples drawn at 4 years of age there were no significant associations for
                                                                                         Page 30 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -249
Case 2:15-cv-00201-SMJ           ECF No. 387-7       filed 01/28/20     PageID.17573 Page 33 of 146




either errors of commission or errors of omission. The reaction time was significantly delayed in
children who had higher PCB levels at age 4, but this association was no longer evident after
controlling for birth weight and exposure dichlorodiphenyl dichloroethylene. Reaction time on
the Continuous Performance Test was also evaluated in the New Bedford, Massachusetts cohort
at age 8 years (Sagiv et al. 2012). The data were presented separately for the sum of PCB-118,
138, 153 and 180 and for the total TEQ of mono ortho congeners in cord blood. The results for
both exposure measures demonstrated significantly shorter (i.e., better) reaction time in girls
with higher PCB levels and no association in boys. By contrast, the errors of omission rate was
increased in relation to higher mono ortho PCBs, but only among boys.

A more recent study of children enrolled in the HOME cohort evaluated the association between
the sum of not specified PCBs (15 congeners) measured in maternal blood and Continuous
Performance Test at 8 years of age (Vuong et al. 2017). The dependent variables in that study
included several Continuous Performance Test-derived indices, including errors of omission,
errors of commission, reaction time and tau (τ), the exponential component of the reaction time
distribution. The results for PCBs were presented for only two of those indices – errors of
omission and tau; both demonstrated no discernible association (Vuong et al. 2017).

In the Faroe Islands cohort (Grandjean et al. 2001; Grandjean et al. 2012) reaction time at 7 years
of age was not related to cord tissue or cord blood PCBs, whereas errors of commission were not
presented. For errors of omission the only significant association was observed for one congener
– PCB-118 in cord blood (Grandjean et al. 2012), but it is important to keep in mind that this
association was not adjusted for mercury exposure. It is likely that adjusting for mercury levels
would have changed the results because this happened in all analyses that controlled for mercury
exposure.

The Faroe Island investigators observed a statistically significant association between sum of
wet-weight (but not lipid adjusted) cord tissue PCBs and higher hearing thresholds at one high
(1200 Hz) and one low (250 Hz) frequency (Grandjean et al. 2001). Although these results
represented only two out of 72 possible associations, they motivated confirmatory analyses of the
data from the CPP cohort (Longnecker et al. 2004). The CPP investigators analyzed the data
using 96 different methods and reported them all. There was only one statistically significant
association – a higher hearing threshold at 4000 Hz in the right ear in relation to higher lipid-
adjusted maternal PCBs (Longnecker et al. 2004).

One additional measure – Finger Tapping Test – was examined in more than one study. During
the Finger Tapping Test administration, the child is asked to tap a key as fast as possible for 15
seconds, first using the dominant hand and then using the non-dominant hand. The results for
each hand are then combined to calculate the overall score. The previously discussed Faroe
Islands studies (Grandjean et al. 2001; Grandjean et al. 2012) observed no evidence of an
association of Finger Tapping Test results at 7 years of age with any of the PCB exposure
metrics. By contrast, the Nunavik cohort investigators reported a statistically significant
association between test result at the age of 11 years (both hands) and current blood levels of
PCB-118, 138, and 180 as well as the sum of all congeners. There was no evidence of an
association between Finger Tapping results and cord blood PCBs after controlling for
confounders (Boucher et al. 2016).

                                                                                        Page 31 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -250
Case 2:15-cv-00201-SMJ          ECF No. 387-7       filed 01/28/20     PageID.17574 Page 34 of 146




A behavioral test – Pre-School Activity Inventory (PSAI) – offers an additional opportunity to
examine inter-cohort consistency. It was used in the Rotterdam and the Duisburg studies. The
PSAI is administered to parents and is designed to distinguish between feminine and masculine
play behavior, each assigned a separate score; in addition, a composite score is calculated as the
difference between the feminine and the masculine scale results. The Rotterdam cohort
investigators reported results for each PSAI score in relation to the sum of maternal and cord
blood PCBs (118, 138, 153 and 180) as well as various measures of PCB intake via breast milk
(Vreugdenhil et al. 2002b). Exposure through lactation was not related to masculine or feminine
play behavior in any of the analyses, although the association with composite score was
significant and inverse in girls but not in boys. In the analyses for cord and maternal blood PCBs
masculine play was significantly reduced in boys, but the corresponding result was in the
opposite direction and not significant in girls (Vreugdenhil et al. 2002b). The findings from the
Duisburg cohort study (Winneke et al. 2014) were almost exactly the opposite, although the two
sets of results cannot be compared directly due to the differences in exposure assessment. In the
analyses of the masculine score in relation to maternal blood or breast milk PCBs (each
expressed as a sum of dioxin-like TEQs), only the result for breast milk levels was significant,
indicating lower masculine play in girls but higher (albeit non-significant) in boys. The
corresponding results for feminine score were also positive in boys and inverse in girls; all
associations with breast milk measures were statistically significant, while the associations with
maternal blood PCBs were only significant in boys. Unlike the Rotterdam study (Vreugdenhil et
al. 2002b), none of the analyses for the composite PSAI score in the Duisburg cohort were
statistically significant (Winneke et al. 2014).

In summary, of the 25,116 possible associations in the school-age cohorts, only 69 (0.3%), were
evaluated and reported by two or more groups of investigators. Of those, 65 results were
consistently non-significant and four were conflicting.




                                                                                       Page 32 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -251
Case 2:15-cv-00201-SMJ           ECF No. 387-7        filed 01/28/20     PageID.17575 Page 35 of 146




Summary

The existing body of literature examined 261 exposure metrics and 459 different
neurodevelopmental measures (see Appendices I and II). As shown in Figure 1 (p. 84), this
created an opportunity to examine 119,799 different associations. It is therefore not surprising
that many articles included in the present review were in a position to report at least some
positive findings. Yet, very few studies addressed the same or similar specific research
questions. It is not realistic to expect that all 35 cohorts would examine the same associations;
however, the proportion of associations examined in at least two different cohorts was
vanishingly small (about 0.1%). Of those, most (76%) were consistently non-significant or, if
significant, in the direction opposite of the expectation, and 24% were conflicting (represented a
combination of statistically significant and non-significant/opposite or mixed results), and none
demonstrated a complete agreement in terms of finding a statistically significant association in
the hypothesized direction.

Some of the postnatal PCB measures may have been obtained later in life and could not precede
the tests administered at younger ages. Therefore, to assure temporality, in a separate analysis, I
restricted exposures to those measured prenatally or within the first month of life. As shown in
Figure 2 (p. 85), this restriction did not change the results.




                                                                                         Page 33 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -252
Case 2:15-cv-00201-SMJ           ECF No. 387-7        filed 01/28/20     PageID.17576 Page 36 of 146




DO THE SAME PCB EXPOSURES PRODUCE EFFECTS AS CHILDREN GROW
OLDER?

This question is related to intra-cohort consistency, which can be defined as “…observing similar
exposure-outcome associations… within the same population” (Burns et al. 2013). Several
cohorts considered in the current report were examined only once. For this reason the following
sections are limited to study populations that underwent two or more assessments at different
ages during follow up, and offer an opportunity to evaluate intra-cohort consistency over time.

Michigan cohort

The Michigan cohort included 313 mothers and their newborn children; 242 women reported
“moderate consumption of Lake Michigan fish” and 71 had no such exposure (Jacobson et al.
1984a). The mother-child pairs were recruited in Western Michigan counties that were known as
sites of the 1973 accident associated with contamination of polybrominated biphenyls (Jacobson
et al. 1984b).

In the newborn period the focus of the data analyses was on fish consumption as a measure of
PCB exposure and its relation to NBAS test scores. Although the results were internally not
consistent, the authors concluded that “contaminated fish consumption predicted motoric
immaturity, poorer lability of states, a greater amount of startle, and more abnormally weak
(hypoactive) reflexes” The authors also indicated that cord serum PCB levels did not “predict a
linear combination of NBAS clusters”. The authors attributed this finding to the limitation of
their data because cord serum PCB levels were not available for 36.7% of the participants and
because these values were more likely to be missing among fish-exposed cohort members.

The next opportunity to evaluate the Michigan cohort was presented at the ages of 5 and 7
months. The analysis at 7 months of age was published first (Jacobson et al. 1985); it focused on
FTII and included only 123 infants. This represented 39% of the original study group (N=313).
The data on cord blood PCB were limited to just 81 participants “due to technical problems in
laboratory analysis”. Breast milk samples were available for 67 of 88 nursing mothers. It is not
clear what proportion of mothers in the total cohort (N=313) were breastfeeding although in one
of the later publications that number was reported to be 172 (Jacobson et al. 1990). There was a
statistically significant inverse association with FTII novelty scores for the first two (fish intake
and cord blood PCB) of the three exposure measures.

The second study evaluating 5-month-old members of the Michigan cohort focused on BSID
results (Jacobson et al. 1986). No information about the numbers of participants or numerical
results are provided. The authors only state that none of the measures of prenatal PCB exposure
were related to either MDI or PDI, whereas the corresponding results for breast milk PCB are not
mentioned at all.

The Michigan cohort was again re-evaluated at 4 years of age. The first publication reporting
results of the 4-year follow up was based on cord blood and breast milk PCB levels available for
146 and 120 children, respectively (Jacobson et al. 1990). The study found statistically
significant inverse associations between total cord blood PCBs and Verbal and Memory
subscales of MSCA, but not for GCI or for any other subscales. There was also no association
                                                                                          Page 34 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -253
Case 2:15-cv-00201-SMJ            ECF No. 387-7        filed 01/28/20     PageID.17577 Page 37 of 146




between cord blood PCBs and two other measures – Visual-Motor Impairment test and Peabody
Picture Vocabulary Test-Revised. The analyses of breast milk data are only reported for two
MSCA components – Memory and Quantitative; the former showing a statistically significant
association and the latter yielding a non-significant result.

The second publication that evaluated children at 4 years of age was published two years later
(Jacobson et al. 1992) and administered a wide range of tests aimed at assessing cognitive
processing efficiency (short-term memory) and sustained attention. The reported
neurodevelopmental measures included four components of the Sternberg Memory Test
(Reaction Time, Number Correct, Total Errors, and Errors of Commission) two components of
Visual Discrimination Test (Reaction Time and Number Correct) and a composite score of the
Vigilance Test (which also includes Reaction Time, and various measures of correct and
erroneous responses). The number of children that underwent evaluation ranged from 199 to
224, depending on the test; in the Methods section, the authors state that cord serum data were
available for 143 children, but the statistical analyses appear to be limited to 132 participants. It
is not clear how many participants were included in the analyses of the association with breast
milk PCBs, although the number of samples was reported to be 118. There was no internal
consistency across findings. The cord blood PCBs were found to be associated with short-term
memory errors on the Sternberg tests whereas breast milk PCB levels were related to Visual
Discrimination.

It is important to point out that fish consumption, which was one of the central exposure metrics
in previous articles (Jacobson et al. 1984a; Jacobson et al. 1985; Jacobson et al. 1986) is no
longer examined in the subsequent publications. This is surprising because fish exposure was
ascertained in the majority of participants, and would have been less affected by loss of data.

Three additional publications examined various neurodevelopmental measures at 4 years of age
using a composite PCB exposure measure “derived by averaging the cord serum, maternal
serum, and breast milk measures using only values above the detection limit.” (Jacobson and
Jacobson 2002a, b, 2003). As described elsewhere (Jacobson and Jacobson 1997), all three
measures were converted to z-scores and all values below the detection limit (67% and 23% of
cord and maternal blood samples, respectively) were excluded from the analyses. No data are
available on how these exclusions may have affected the observed associations.

The first two publications examined the association between composite measure and MSCA
results among 181 children who “cooperated with the 4-year testing” (Jacobson and Jacobson
2002a) Unlike the earlier study (Jacobson et al. 1990), in the 2002 publications, the authors
found that higher composite PCB exposure levels were associated with lower CGI and
Quantitative Performance as well as Verbal and Memory scores, but not in certain subgroups of
children such as those who were breastfed for at least 6 weeks or those whose mothers scored at
least 89 points on the Peabody Vocabulary test (Jacobson and Jacobson 2002a, b).

The third publication evaluating composite PCB exposure used various tests of attention and
information processing as the measures of interest (Jacobson and Jacobson 2003). Although the
age of assessment and domains of interest were the same in this and in the previous study
(Jacobson et al. 1992) only one test (Sternberg Memory) was reported in both publications.
Unlike the earlier report, no data on Visual Discrimination Task and the Vigilance Test (both
                                                                                           Page 35 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -254
Case 2:15-cv-00201-SMJ           ECF No. 387-7        filed 01/28/20     PageID.17578 Page 38 of 146




supposed to measure sustained attention) were included; instead the association between
composite PCB exposure and sustained attention was examined using Continuous Performance
Test (CPT) among 154 children. The reporting for the Sternberg Memory Test also differed in
the two studies; the results for total errors (shown to be associated with cord blood PCB in the
1992 publication) were no longer presented in the 2003 paper. Instead the focus of the new
analysis was on errors of commission (which were not associated with PCBs in the previous
paper).

When the same cohort was again evaluated at 11 years of age the data for Sternberg Memory
Test were only presented for Reaction Time and Total Correct. Unlike the same analyses for the
age of 4 years in the same publication (Jacobson and Jacobson 2003), no results are available for
Errors of Commission or Total Errors. Evaluation at 11 years of age also included a wide array
of tests and subtests, most of which were never reported previously or since (Jacobson and
Jacobson 2002a, b, 2003). The numbers of participants in the analyses assessing the association
between these neurodevelopmental tests and various measures of exposure ranged from 145 to
178 (depending on the test). The association of each neurodevelopmental measure with
composite PCB exposure estimate was presented using a variety of metrics, but importantly, the
significant associations were usually limited to certain subsets of children (Jacobson and
Jacobson 2002a, b, 2003). For example, the results for the Woodcock Word Comprehension test
were statistically significant only among children who were breastfed for less than 6 weeks,
whereas Mental Rotation test was significantly associated with the composite PCB measure in
children who were breastfed for 6 weeks or longer. Similarly, the Perceptual Organization score
of the WISC test was only significantly associated with PCBs in children whose mothers scored
at least 89 points on the Peabody Vocabulary test, while Freedom from Distractibility score
results were only significant in children whose mothers received a Peabody Vocabulary score of
less than 89. The authors interpreted these differences as evidence that certain subgroups of
children may be more vulnerable to the effects of prenatal PCB exposure; however an
alternative, and more likely explanation is that these findings are attributable to differential loss
to follow up, non-randomly missing exposure information, excessive stratification of the data,
and a posteriori decisions on which analyses should be presented.

North Carolina cohort

The North Carolina cohort study was coordinated by the National Institute of Environmental
Health Sciences and enrolled pregnant women from “hospital familiarization tours,” Lamaze
classes, and private and public prenatal clinics. Sample collection involved breast milk,
colostrum or formula as well as blood from the mother, cord blood, and placenta (Rogan et al.
1986a).

The earliest publication from the North Carolina cohort examined the association between PCB
levels in breast milk or colostrum fat at birth and NBAS test results among 866 newborns (Rogan
et al. 1986b). The prenatal PCB exposure in that study was assessed based on estimated
concentrations in breast milk fat at birth. While the authors reported that higher PCB exposures
were associated with NBAS motor (a.k.a. tonicity) and reflex clusters these conclusions are not
completely supported by the statistical analyses because none of the p-values calculated based on
the numbers provided in Tables 1 and 2 of that publication approached statistical significance.

                                                                                          Page 36 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -255
Case 2:15-cv-00201-SMJ           ECF No. 387-7        filed 01/28/20     PageID.17579 Page 39 of 146




Two subsequent publications (Gladen et al. 1988; Rogan and Gladen 1991) reexamined
participants in the North Carolina study at 6, 12, 18 and 24 months of age using BSID as the
neurodevelopmental test of interest. The 6 and 12-month assessment included 802 (93% of the
original cohort) infants and produced a statistically significant inverse association between PDI
and composite measure of PCBs in maternal blood, cord blood, placenta and breastmilk
(standardized to breast milk fat levels close to birth). The results for MDI demonstrated no
association at either age. When BSID was again administered at 18 and 24 months of age to 676
and 670 children (78% and 77% of the original cohort, respectively) the association with PDI
was not established (Rogan and Gladen 1991). The authors asserted that the result at 24 months
of age was significant; however, a closer inspection of the data indicates that the confidence
intervals around the differences between the lowest exposure category and all subsequent
categories (including the highest) overlapped the null value; although the result may have been
significant based on the ANOVA test. Once again no associations were observed for MDI.

At ages 3, 4 and 5 years the North Carolina children were again examined using MSCA (Gladen
and Rogan 1991). Test scores were obtained from 645 children (74% of 866 participants) at 3
years, 628 (73%) at 4 years, and 636 (73%) at 5 years of age. Nether exposure metric was
associated with any of the MSCA scores. The same publication also evaluated the association
between PCB exposure and school performance from the 3rd to the 5th grade. At least one report
card was available for 506 children (58%). No associations with either English or mathematics
grades were observed.

Oswego, NY cohort

The Oswego cohort is described as “the first large scale replication and extension” of the
Michigan cohort (Lonky et al. 1996). Pregnant women were recruited for this study at the time
of the 20-week prenatal ultrasound visit. Of the 2,587 women eligible for the study 1,337 (52%)
agreed to be interviewed; however, the initial reports of neurodevelopmental measures in relation
to various measures of exposure were based on 559 subjects in the analysis of fish intake (Lonky
et al. 1996) and 293 subjects in the analysis of cord blood PCBs (Stewart et al. 2000). The cord
blood PCBs were characterized as total, lightly chlorinated (C11-C13), moderately chlorinated
(C14-C16), and highly chlorinated (C17-C19). Unlike the previous study (Lonky et al. 1996),
which defined the dependent variable as the difference between the scores of the NBAS test
administered on the 1st and 2nd days of life, the quantitative results in the Stewart et al. (2000)
publication were reported only for the second assessment. The authors do mention that none of
the measures were associated with NBAS administered on the first day of life, but provide no
numerical results. Two of the seven clusters (range of states and autonomic maturity) recorded
on the second day of life were associated with PCB exposure, but only when the analyses were
limited to C17-C19 compounds. The results for total PCBs are not mentioned, and for other
compounds the authors only state that lightly or moderately chlorinated PCBs were “not related
to habituation, autonomic or abnormal reflex clusters.”

When a subset of the same cohort (N=230) was re-evaluated at 6 months of age using FTII there
was a statistically significant association with total, but not C17-C19 PCBs, but later at the age of
12 months (N=219) the same study reported a significant association with C17-C19 but not total
PCBs (Darvill et al. 2000). The numerical results for fish consumption were no longer reported

                                                                                         Page 37 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -256
Case 2:15-cv-00201-SMJ           ECF No. 387-7       filed 01/28/20     PageID.17580 Page 40 of 146




at either 6 or 12 months of age; however in the Discussion section the authors state the their
analyses for FTII “revealed no significant effect of maternal fish consumption”

The association with fish consumption was mentioned again when 194 and 197 participants
underwent MSCA evaluation at 3 and 4.5 years of age, respectively; no numeric results were
provided, but the authors state that “no relationship was observed.” (Stewart et al. 2003b).
Unlike previous analysis, the results for total cord blood PCBs are also not reported; instead, the
focus of the analysis is on C17-19 congeners, which were found to be associated with some
MSCA subscales at 3, but not at 4.5 years of age (Stewart et al. 2003b). It is important to point
out that in more than half of cord blood samples (173 of 293 or 59%) levels of C17-C19 PCBs
were below the limit of detection. Another publication (Stewart et al. 2003a) reported results for
two components of the CPT – “percent correct” and “errors of commission”. The number of
participants in that study further decreased to 189 and the exposure was limited to C17-C19
PCBs in cord blood. The authors assert a “dose-dependent association between cord blood PCBs
and errors of commission”; however this conclusion is only applicable to certain sub-analyses as
evidenced in various interactions between exposure and seemingly unrelated factors such as
testing block number or splenium size of the corpus callosum. No association was observed for
percent correct and no information is available for other CPT components such as errors of
omission or reaction time.

The more recent evaluation of the Oswego cohort occurred between the ages of 8 and 9.5 years.
The first publication in the series also focused on CPT and reported a significant association
between percent correct and cord blood C17-C19 PCBs (Stewart et al. 2005). The previously
observed interaction between C17-C19 PCBs and testing block number was no longer present,
and no data were reported on the previously observed interaction with splenium size of the
corpus callosum. In the second publication (Stewart et al. 2006) the neurodevelopmental
measure of interest was the Differential Reinforcement of Low Rates (DRL) task which included
inter-response times (IRT) and total reinforced responses (TRR). Unlike several previous
publications that focused exclusively on C17-19 congeners, the 2006 study again included total
PCBs data in addition to C17-C19 PCBs in cord blood. Total PCBs were associated with both
IRT and TRR DRL components, whereas the association with C17-C19 PCB was only present
for IRT. The two more recent Oswego cohort publications (Stewart et al. 2008; Stewart et al.
2012) focused on WISC results at the age of 9 years. No associations were observed with cord
blood PCBs but these results are only mentioned briefly in the text (Stewart et al. 2008). Instead,
the authors focused on a different type of sample – placental tissue, and “total PCB” variable was
comprised primarily of 118, 138, 153 and 180 congeners. Recall that lightly chlorinated (C11-
C13) PCBs (including 118 and 138 congeners), and moderately chlorinated (C14-C16) PCBs
(including 153 congener) in cord blood were found to be not associated with any of the
neurodevelopmental measures in the neonatal period (Stewart et al. 2000) and were no longer
presented in any of the subsequent analyses. At 9 years of age (N=154) the associations with
total placental PCB levels were statistically significant for Full Scale IQ, Verbal IQ and Freedom
from Distractibility (Stewart et al. 2008) although in a more recent re-analysis (Stewart et al.
2012), after controlling for hexachlorobenzene (HCB) co-exposure, the association with Full
Scale IQ was no longer significantly different from the null. When the same analyses were
repeated at 11 years of age (N=145), after controlling for covariates and co-exposure with HCB,
only the association with Freedom from Distractibility subscale remained statistically significant
(Stewart et al. 2012). The authors then conducted additional analyses using either data from the
                                                                                        Page 38 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -257
Case 2:15-cv-00201-SMJ           ECF No. 387-7        filed 01/28/20     PageID.17581 Page 41 of 146




9-year or the 11-year assessment or a mean of both values (N=158). The rationale for
conducting the analyses this way, rather than by using more commonly accepted longitudinal
models is not given.

Collaborative Perinatal Project cohort

The Collaborative Perinatal Project (CPP) was a multicenter cohort study that recruited
participants from eleven US cities (Daniels et al. 2003). The study followed growth and
development of approximately 44,000 US children born in 1959 through 1966.

All participants underwent BSID testing at the age of 8 month and all had prenatal maternal
blood samples available. Approximately 71% of children were followed to the age of 7 years.
The evaluations conducted during follow up included the Stanford-Binet IQ test administered at
the age of 4 years, and both WISC and the Wide Range Achievement Test (WRAT) administered
at the age of 7 years.

For each analysis of the association between PCBs and test results, participants were selected at
random from the overall group and separately (also at random) from a subgroup of cohort
members who had “extreme test” results, i.e., those who scored one standard deviation above or
below the cohort average (Daniels et al. 2003; Gray et al. 2005). The analyses used weighted
models to account for this sampling approach. Exposure in individuals selected for each data
analysis was ascertained based on 11 PCB congeners (8, 52, 74, 105, 118, 138, 153, 170, 180,
194, 203) measured in maternal blood samples collected in the third trimester. The same
exposure measure was used throughout the follow up.

The first analysis evaluated the association between prenatal PCB exposure and BSID results at 8
months of age and included 1065 children from the overall study population and 194 children
from the “extreme results” group. There was no association between BSID (MDI or PDI) and
any of the PCBs examined individually or in combination (Daniels et al. 2003).

The next publication conducted similar analyses based on 1,256 subjects randomly selected at
the age of 7 years from the overall study group and an additional 207 children selected among
those with “extreme” WISC IQ scores (Gray et al. 2005). The same participants also provided
data for the analyses focusing on WRAT and on Stanford-Binet scores at the age of 4 years.
After exclusion of participants with missing values for covariates of interest, the final models
were limited to 894 subjects (61% of the sample).

The association between sum of PCBs and Stanford-Binet IQ at 4 years of age was statistically
significant, but in the opposite of the hypothesized direction (i.e., children with higher prenatal
exposure to PCBs had significantly higher IQs relative to children with lower PCB exposure
levels). None of the associations with WISC IQ, WRAT or any of their components were
statistically significantly different from the null. There was no evidence of significant interaction
with any of the covariates, including breastfeeding (Gray et al. 2005).

One additional analysis of the CPP cohort data examined the association between PCBs and
sensorineural hearing function at the age of 8 years (Longnecker et al. 2004). Among 1200
subjects selected at random from the overall cohort 726 had audiometric evaluation results by the
                                                                                         Page 39 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -258
Case 2:15-cv-00201-SMJ           ECF No. 387-7       filed 01/28/20     PageID.17582 Page 42 of 146




age of 8 years. In addition 220 children were selected from among 440 participants who had
evidence of sensorineural hearing loss. The study included 96 statistical analyses: 6 different
frequencies (250-8000 Hz) for each ear, with 8 different exposure metrics. There was only one
statistically significant association – a higher hearing threshold at 4000 Hz in the right ear in
relation to higher lipid- and batch-adjusted PCBs (Longnecker et al. 2004).

Dutch cohorts (Rotterdam, Rotterdam-Groningen and Northern Netherlands)

The Dutch cohorts were assembled in two different areas: Groningen, a semi-urban region in the
Northeast, and Rotterdam, a major metropolitan area in the Southwest. The Rotterdam cohort
was sometimes analyzed separately, whereas data on children in the Groningen cohort were
always examined together with the data from Rotterdam. The two cohorts recruited 418
pregnant women across two sites with the aim of including half of those who intended to nurse
their children and half of those who planned to use formula.

The first evaluation of the Rotterdam-Groningen cohort measured four congeners (118, 138, 153
and 180) in maternal and cord blood and 26 congeners in breast milk (Huisman et al. 1995a).
The main neurodevelopmental measure of interest was NOS. The results were reported for the
overall NOS and for two components; reflexes and muscle tone. There were statistically
significant associations with several PCB congeners in breast milk, but not in cord blood or
maternal blood samples.

At the age of 3, 7 and 18 months members the Rotterdam (but not Groningen) cohort underwent
BSID testing; this study included 207 subjects, although the number of children with available
test results varied by age (Koopman-Esseboom et al. 1996). Exposure was categorized as a sum
of PCB-118, 138, 153, 180 in breastmilk, and in cord blood and maternal blood samples. Only
maternal blood concentration was found to be associated with one BSID component (PDI) and
only at 3 months of age. No statistically significant association with either exposure measure
was observed at 7 or 18 months of age.

Both Rotterdam and Groningen study participants (N=373) were re-examined using NOS at 18
months of age (Huisman et al. 1995b). Unlike the earlier study (Huisman et al. 1995a) there was
no association with breastmilk PCBs. Cord blood and maternal blood PCB were associated with
lower NOS but only in children whose fathers were non-smokers and not in those whose fathers
smoked (Huisman et al. 1995b).

The next evaluation of the Rotterdam/Groningen cohort took place when the children (N=384)
were 3.5 years of age (Patandin et al. 1999). This study used KAB-C as the test of interest. The
results of KAB-C testing were statistically significantly associated with sum of PCBs (118, 138,
153 and 180 congeners) in maternal blood but only among children who were formula fed since
birth. The associations with cord blood PCBs were similar (significant among formula fed
children only), but these associations were only reported for one KAB-C component –
simultaneous function; no results are available for the sequential functioning test or the overall
KAB-C score. No significant associations were observed with PCBs in breastmilk or in child’s
blood samples. In addition to KAB-C, the assessment at 3.5 years of age included a Neurologic
Optimality Score with specific focus on fluency of movements (Lanting et al. 1998). Exposure
was characterized as sum of PCBs (118, 138, 153, 180) in maternal, cord or child's blood as well
                                                                                        Page 40 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -259
Case 2:15-cv-00201-SMJ           ECF No. 387-7        filed 01/28/20     PageID.17583 Page 43 of 146




various combinations of PCBs measured in terms of TEQ in breast milk. No significant
associations were observed.

The Rotterdam-Groningen study participants underwent evaluation at the age of 6.5 years using
MSCA (Vreugdenhil et al. 2002a). Among 372 children who remained in the cohort, no
associations were present between lactational exposure to PCBs and any of the test results. In
the corresponding analyses for maternal and cord blood PCBs, statistically significant
associations were observed in some of the subgroups, but without a discernible pattern. For
example, there were significant interactions between maternal blood PCB levels and maternal
age and between cord blood levels and parental verbal IQ. By contrast, the differences between
results for breast-fed and formula-fed groups, noted in the earlier study (Patandin et al. 1999)
were not statistically significant.

The same group of authors also analyzed data limited to the Rotterdam cohort. At 7.5 years of
age the children (N=158) were examined using the Pre-School Activity Inventory (PSAI) to
assess play behavior (Vreugdenhil et al. 2002b). PSAI is a parent-completed questionnaire
designed to assess masculine and feminine play behaviors, and the difference between the two
expressed as a composite scale. None of the previously reported interactions were noted in this
study. Instead, results differed by child’s gender. For example, maternal and cord blood PCBs
were associated with masculine scale in boys, but not girls, and breast milk PCBs were
associated with composite scales in girls, but not boys.

The Rotterdam cohort was again assessed at the age of 9 years (n=83) with a wide range of tests,
which included the Rey Complex Figure Test, the Simple Reaction Time Test, the Auditory–
Verbal Learning Test and the Tower of London Test (Vreugdenhil et al. 2004a). Unlike earlier
Rotterdam studies, only PCBs in maternal blood (sum of 118, 138, 153 and 180 congeners) were
used to characterize exposure. Also unlike previous studies, exposure was simply dichotomized
as high vs. low. In the overall analysis, high PCB exposure was significantly associated with
Simple Reaction Time Test and the Tower of London test. The latter association was evident
only in children who were formula fed or were breastfed for less than 17 weeks and not among
children breastfed for at least 17 weeks. It is not clear if the same patterns were observed for
other tests and for other exposure metrics, most notably cord blood PCBs.

In a separate publication (Vreugdenhil et al. 2004b), the 9-year-old Rotterdam cohort members
(N=60) also underwent evaluation of auditory event-related potentials in response to stimuli.
The test involved evaluation of two components (latency and amplitude) at three positions
(frontal, central and parietal). Only maternal blood PCB levels were used to characterize
prenatal exposure, which was again dichotomized as high vs. low. The results demonstrated
statistically significant association of high PCB exposure to latency at central and parietal
position, but not at frontal position. When stratified by breastfeeding status, the association with
latency at parietal position was only evident in formula fed subjects. It is not clear if the same
pattern was observed for latency at the other two positions. No associations were observed for
amplitude measures. The authors also reported that lactational exposure was not related to test
results.

The two more recent cohorts were assembled approximately 2 years apart among pregnant
women receiving prenatal care in the Northern Netherlands. Enrollment in the first cohort
                                                                                         Page 41 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -260
Case 2:15-cv-00201-SMJ          ECF No. 387-7       filed 01/28/20    PageID.17584 Page 44 of 146




occurred between 1998 and 2000 as part of the Risk of Endocrine Contaminants (RENCO) study
(Soechitram et al. 2004). The second cohort represented the Groningen site of the larger
Comparison of Exposure-Effect Pathways to Improve the Assessment of Human Health Risks of
Complex Environmental Mixtures of Organohalogens (COMPARE) study; this cohort is often
referred to as Groningen Infant COMPARE (GIC) study (Meijer et al. 2008)

The assessments of these cohorts at different ages were not necessarily published in
chronological order. The RENCO cohort participants underwent extensive testing of neurologic
function at 3 months age as described in two publications (Berghuis et al. 2013; Berghuis et al.
2014). In both publications exposure assessment included 18 different measures: six
hydroxylated PCBs (4-OH-PCB-107, 4-OH-PCB-146, 3-OH-PCB-138, 3-OH-PCB-153, 4-OH-
PCB-172, and 4-OH-PCB-187), ten congeners (105, 118, 138, 146, 153, 156, 170, 180, 183,
187) and the sums of hydroxylated and non-hydroxylated PCBs considered separately; however,
the first publication (Berghuis et al. 2013) relied on cord blood analyses whereas the second
publication (Berghuis et al. 2014) assessed PCB levels in maternal blood.

The first publication (Berghuis et al. 2013) focused on motor development ascertained based on
video recordings and scored each aspect of motor function according to 13 different parameters.
Unadjusted results produced several statistically significant associations, some in the
hypothesized and some in the opposite direction. When the observed associations were examined
using multivariable models (controlling for gender, gestational age and maternal smoking), only
two results were statistically significant (in different directions): one showing an increased
likelihood “absent antigravity movements” in relation to higher PCB-118 and another showing
lower likelihood of “absent manipulation” in relation to higher 4-OH-PCB-172 (Berghuis et al.
2013).

The second publication assessing RENCO cohort members at 3 months (Berghuis et al. 2014)
used neurologic optimality examination consisting of 53 items, which are subsequently
organized into five clusters and combined into an overall Neurologic Optimality Score (NOS).
The dependent variables in all analyses included the overall NOS and two clusters reflecting
visuomotor and sensorimotor function. The results for each of the 18 exposure metrics were
presented overall and separately for boys and girls. None of the analyses demonstrated a
decrease in NOS with higher PCB exposures; however several measures of association
demonstrated significantly better neurologic function with higher PCB levels in some of the
analyses. Similarly in the analyses for visuomotor and sensorimotor clusters only one result was
statistically significant in the hypothesized direction; whereas more than 30 measures of
association demonstrated significantly better test results in children with higher maternal PCB
levels. After controlling for confounding factors, none of the hypothesized associations were
significant whereas some of the opposite associations remained (Berghuis et al. 2014)

The motor and mental development of children in both the RENCO and the GIC cohorts was
assessed at 18 and 30 months of age using BSID (Ruel et al. 2019). Maternal blood measures
included the same six hydroxylated PCBs (4-OH-PCB-107, 4-OH-PCB-146, 3-OH-PCB-138, 3-
OH-PCB-153, 4-OH-PCB-172, and 4-OH-PCB-187), ten non-hydroxylated congeners (105, 118,
138, 146, 153, 156, 170, 180, 183, 187) and four combined measures (all 6 OH-PCBs, all 10
PCB congeners; dioxin-like PCBs 105, 118 and 156 and non-dioxin like PCBs 138, 146, 153,
170, 180, 183, and 187). Each of the twenty exposure metrics was examined in relation to MDI
                                                                                      Page 42 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -261
Case 2:15-cv-00201-SMJ           ECF No. 387-7        filed 01/28/20     PageID.17585 Page 45 of 146




and PDI at 18 and 30 months of age and presented as crude and (in some instances) adjusted
measures of association. In addition, the results were sometimes presented separately for each of
the two cohorts. Nearly all of these results showed no association. Only one adjusted result –
for MDI and PCB-153 was statistically significant. This association was present only at the age
of 18 months but not at 30 months of age, and only in the GIC cohort, but not in the RENCO
study population (Berghuis et al. 2014).

Children enrolled in the GIC cohort were evaluated between 5 and 6 years of age (Roze et al.
2009) using a wide range of tests assessing motor development, cognitive function and
behavioral problems. Each neurodevelopmental and behavioral measure was examined in
relation to maternal blood level of PCB-153, and three hydroxylated compounds - 4-OH-PCB-
107, 4-OH-PCB-146, and 4-OH-PCB-187. Most results were not statistically significant and
therefore were not included in any of the tables. Among those results that were reported,
relatively few statistically significant associations were observed in either direction; and there
was no identifiable pattern.

In a more recent study, the children enrolled in both Northern Netherlands cohorts underwent
intelligence, verbal memory, attention and motor skills testing at the age of 13-15 years
(Berghuis et al. 2018). A total of 12 different measures were examined in relation to 18 different
maternal blood measures: six hydroxylated PCBs (4-OH-PCB-107, 4-OH-PCB-146, 3-OH-
PCB-138, 3-OH-PCB-153, 4-OH-PCB-172, and 4-OH-PCB-187), ten congeners (105, 118, 138,
146, 153, 156, 170, 180, 183, 187) and two combined measures. Once again most associations
were not included in the tables because they were not “significantly or marginally significantly
related to cognitive and motor outcome” (Berghuis et al. 2018). In the adjusted analyses only
two results were statistically significant, both in the opposite of the hypothesized direction
(Berghuis et al. 2018). .

Nunavik cohorts

Nunavik, an area in Northern Quebec, Canada was the site of two different studies. The first
study included children who were born between 1993 and 1998 and whose cord blood samples
were collected as part of the Arctic Cord Blood Monitoring Program (Boucher et al. 2010;
Boucher et al. 2012a; Boucher et al. 2012b; Boucher et al. 2016; Despres et al. 2005; Ethier et al.
2012; Saint-Amour et al. 2006). The second study included 94 children whose mothers were
invited to participate during pregnancy between 1995 and 2001 (Boucher et al. 2014). It is not
clear if the populations of the two cohorts overlap.

The first cohort examined participants between the ages of 4 and 6 years and evaluated their
neuromotor function. The study assessed associations of 29 exposures representing various PCB
congeners and congener combinations in cord blood and child’s blood sample with 11 different
neurodevelopmental measures reported as correlations and linear regression coefficients. Only
one of those results (a regression coefficient reflecting the association between child’s blood
PCB-153 and a specific measure of sway) was statistically significant (Despres et al. 2005).

Another study of the same cohort at the same age (Saint-Amour et al. 2006) focused on only one
congener PCB-153 in child’s blood samples and evaluated 15 different measures of visual
evoked potentials latency and amplitude. Unlike the first study (Despres et al. 2005) no data on
                                                                                         Page 43 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -262
Case 2:15-cv-00201-SMJ            ECF No. 387-7         filed 01/28/20      PageID.17586 Page 46 of 146




other congeners or on cord blood measures are reported. The study observed 3 statistically
significant regression coefficients without a discernible pattern.

At the age of 5 years the Nunavik study participants underwent a behavioral assessment using
the Infant Behavior Rating Scale, which includes several components reflecting social ease,
cooperation, emotional tone, activity, attention, impulsivity, anxiety and irritability (Plusquellec
et al. 2010). In addition, the investigators videotaped the assessment of fine motor function and
summarized the observations using seven different indicators: off task latency, global activity
rate, global activity latency, vocalization, positive affect rate, off task duration, and legs activity
duration. Each behavioral measure was examined in relation to cord blood and child’s blood
PCB-153. Only some of the 30 possible associations with PCB-153 are reported in the article:
three (emotional tone, anxiety and positive affect rate) were statistically significant for cord
blood concentration and one (global activity latency) was significant for child’s blood level
(Plusquellec et al. 2010).

The children in the first Nunavik cohort were re-examined at the age of 11 years. The
assessment included a number of tests evaluating motor function, and event-related potentials in
response to auditory and visual stimuli. The results were not internally consistent and were not
reported in a coherent fashion. For example, fine motor function tests showed no association
with cord blood PCBs, but some of the test results were associated with PCBs in child’s blood
(Boucher et al. 2016). The auditory evoked potentials were not associated with child’s blood
PCBs; however, they were associated with cord blood PCBs, but only in some analyses and only
among children who breastfed for less than three months (Boucher et al. 2010). The visual
evoked potentials were only examined in relation to one congener - PCB-153, with multivariable
analyses demonstrating a statistically significant association for 3 out of 13 different test
components in relation to child’s blood, but not cord blood, levels (Boucher et al. 2012a). In
another analysis also focusing on PCB-153 but in relation to a different set of visual evoked
potentials tests (Ethier et al. 2012) the authors reported “no significant association was found for
PCB exposure after statistical adjustments.”

The Nunavik cohort participants were also evaluated at the age of 11 years with respect to
various behavioral problems (Boucher et al. 2012b), total IQ (Jacobson et al. 2015), and
measures of attention (Ethier et al. 2015). Exposure was measured in terms of PCB-153
concentration in cord blood and in the child’s blood samples obtained at the time of testing. No
associations were observed between WISC-based total IQ and PCB-153 levels in either cord
blood or child’s blood samples (Jacobson et al. 2015). The behavioral evaluation included a
teachers’ version of CBCL that provided scores for internalizing and externalizing problems and
separately for attention problems, and the Disruptive Behavior Disorders (DBD) Rating Scale,
which allows characterizing children with respect to signs of four conditions: ADHD-Inattentive
type, ADHD Hyperactive-impulsive type, Oppositional Defiant Disorder, and Conduct Disorder
(Boucher et al. 2012b). None of the associations between cord or child’s blood PCB-153 levels
and CBCL scores were statistically significant. The numeric results for Disruptive Behavior
Disorders are not reported; however, the authors state that none of the exposures (other than lead
and mercury) “significantly predicted any of the DBD-based diagnoses (data not shown).” A
subsample (n=30) of 11-year-old study participants underwent an examination of attention using
the Posner Attention-Shift Paradigm, which tests response to visual stimuli (Ethier et al. 2015).
The dependent variables in all analyses included reaction time, errors of omission, false alarm
                                                                                             Page 44 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -263
Case 2:15-cv-00201-SMJ           ECF No. 387-7       filed 01/28/20     PageID.17587 Page 47 of 146




(i.e., errors of commission) accuracy and the validity effect. Of the 10 measures of association,
one (errors of omission in relation to cord blood PCB-153) was statistically significant.

The second Nunavik cohort (Boucher et al. 2014) assessed PCB exposure based on cord blood
levels and concentrations measured in breast milk samples collected at the postnatal interview.
The first assessment of neurodevelopmental function took place when the children were 6.5 to 11
months of age and included FTII (both novelty and fixation subtests), BSID, (PDI and MDI) and
A-not-B test. The A-not-B test is thought to assess working memory and includes two measures:
length of delay, and percent of errors. The association with each of these measures was
examined using cord blood PCB-153 as the exposure of interest and analyses were conducted for
each age-specific assessment separately and together (using repeated measures models). One of
the associations – between FTII novelty test and cord blood PCB-153 using the repeated
measures model – was statistically significant. All other analyses for both cord blood and breast
milk PCBs yielded null results, or were described in the text as not “predictive” without
reporting quantitative results (Boucher et al. 2014).

In another study (Verner et al. 2010), the same cohort was re-examined using PCB-153 exposure
at birth and postnatally; the former was measured in cord blood, and the latter was estimated
using the pharmacokinetic model and expressed as PCB-153 blood levels at monthly intervals.
The dependent variables of interest were the components the Behaviour Rating Scales (BRS) of
BSID-II, and various measures ascertained from video recordings obtained during the
administration of the BSID MDI. The results were mixed; for BRS the associations were not
significant or opposite of the hypothesized direction, and for video recordings-based measures,
some significant associations were observed for cord blood PCB-153, and some for estimated
post-natal measures (Verner et al. 2010).

German cohorts (Dusseldorf and Duisburg)

The two German cohorts were established in the cities of Dusseldorf and Duisburg. Both cities
are located on the river Rhine in the highly industrialized Ruhr area. The recruitment for the
Dusseldorf cohort occurred from 1993 to 1995 and included 171 healthy mother-infant pairs
identified at the obstetrical wards of three city hospitals (Walkowiak et al. 2001). The Duisburg
cohort included 232 mothers recruited from 2000 through 2002 through a wide range of means
such as informational leaflets posted at the area hospitals and clinical practices, media
announcements, and personal contacts with individual health care providers (Wilhelm et al.
2008b).

The Dusseldorf cohort members underwent testing with BSID and FTII at the age of 7 months.
(Walkowiak et al. 2001; Winneke et al. 1998). Using a two-sided type I error of <0.05 as the
cutoff, none of the reported associations with PCBs measured as a sum of three congeners (138,
153 and 180) in cord blood and maternal milk were statistically significant.

The BSID test was administered again at the ages of 18 and 30 months, although the data for
these analyses are limited to only 110 participants study (Walkowiak et al. 2001). The exposure
categories were the same as at 7 months of age (sum of PCB-138, 153 and 180 in breast milk and
cord blood) and the associations were examined for each age separately, and also across all age
groups (7, 18 and 30 months) combined. One analysis – for PDI using data across all three ages
                                                                                        Page 45 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -264
Case 2:15-cv-00201-SMJ           ECF No. 387-7        filed 01/28/20     PageID.17588 Page 48 of 146




– demonstrated statistically significant inverse associations (based on a two-sided p-value
<0.05). All other associations were not statistically significant or described in the text as
“slightly positive.”

By the age of 42 months only 87 children remained in the Dusseldorf cohort (Walkowiak et al.
2001; Winneke et al. 2005). These children were examined using the KAB-C test. The
associations with cord blood and breastmilk PCBs were not statistically significant; for the
association between KAB-C and PCBs measured in children’s blood samples the two sided p-
value was 0.05. When the children underwent KAB-C testing at the age of 6 years (Winneke et
al. 2005) no significant associations were observed with any of the exposure metrics.

The two earliest publications based on the Duisburg cohort (Wilhelm et al. 2008a; Wilhelm et al.
2008b) presented results on the association between PCBs and NOS tests administered at 14 days
of age, and again at the age of 18 months. In addition, mental and motor development was
assessed using BSID at ages 12 and 24 months. Exposure was characterized as levels of
individual congeners (118, 126, 138, 153, 165 and 180) in maternal blood and breast milk as well
as various combinations of congeners and TEQ summary measures for various PCB categories
(e.g., non-ortho, mono-ortho and total). No associations between any of the exposure metrics
and neurological or developmental test results were observed.

When the children in the Duisburg cohort were 6-8 years of age (Winneke et al. 2014), they
underwent an evaluation using the Pre-School Activity Inventory (PSAI), which relies on
parental reports to assign a feminine and a masculine play behavior score. In the analyses of the
masculine score in relation to maternal blood or breast milk PCBs (each expressed as a sum of
dioxin-like TEQs), only the result for breast milk levels was significant, indicating lower
masculine play in girls but higher (albeit non-significant) masculine play in boys (Winneke et al.
2014). Recall that these findings from the Duisburg cohort study were almost exactly the
opposite to the corresponding findings from the Rotterdam study (Vreugdenhil et al. 2002b),
which observed that masculine play was significantly lower in boys with higher PCB exposure,
but the corresponding result was in the opposite direction and not significant in girls.

The Duisburg cohort members were further evaluated between ages 8 and 10 years using a wide
range of behavioral measures. The results of these assessments are reported in two separate
publications. The first publication (Neugebauer et al. 2015) included 15 different measures of
attention administered using the Computerized Test Battery for Attentional Performance for
Children, and the Parent Rating Scale for Attention-Deficit Hyperactivity Disorder, which
provides four separate scores for inattention, hyperactivity, impulsivity and an overall ADHD
score. The data on exposure in this publication included the sum of PCB 138, 153, 180 (μg/g
lipid) and the sum of dioxin-like PCBs (expressed as TEQ). Each exposure metric was reported
based on maternal blood and breast milk levels. In addition, lactational exposure to both PCBs
138, 153, 180 and dioxin-like TEQs was assessed by calculating their cumulative intakes. Of all
the reported associations, five were statistically significant in the hypothesized direction and six
were statistically significant in opposite to the hypothesized direction but without an identifiable
pattern (Neugebauer et al. 2015).

The second publication administered the Social Responsiveness Scale (SRS), which relies on
parental reporting to ascertain problems consistent with autistic behaviors, and a separate
                                                                                         Page 46 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -265
Case 2:15-cv-00201-SMJ            ECF No. 387-7        filed 01/28/20     PageID.17589 Page 49 of 146




parental questionnaire, which collects responses on 55 items to ascertain two measures – an
Empathy Quotient and a Sympathy Quotient (Nowack et al. 2015). Exposure to PCBs was
expressed as a sum of dioxin-like PCBs (TEQ) measured in maternal blood and in breast milk.
The results were presented overall and separately for boys and girls. None of the associations
among boys were statistically significant. Among girls, two associations were statistically
significant, but in opposite to the hypothesized direction indicating less autistic behavior in
participants with higher PCB exposure (Nowack et al. 2015).

INMA cohort

The INMA (INfancia y Medio Ambiente [Environment and Childhood]) cohort recruited
pregnant women in several regions of Spain and followed their children from birth.
Concentrations of various PCB congeners were measured in maternal and cord blood and in
blood samples collected from children at the time of neurodevelopmental testing (Guxens et al.
2012).

Results for a subset of the INMA cohort participants (limited to one of the study sites) were
reported in 2003 and expressed PCB exposure as a sum of congeners 28, 52, 101, 118, 138, 153,
and 180 in cord blood (Ribas-Fito et al. 2003). The neurodevelopmental measures in that study
were administered at the age of 13 months and included BSID (MDI and PDI) and the Griffiths
Mental Development Scales, which are divided into five subscales (Locomotor, Personal-Social,
Hearing and Language, Eye-Hand Coordination, and Performance). The results for BSID were
significant only in the unadjusted analyses; however, after the associations were controlled for
confounding factors, none of the associations were statistically significant. None of the results
for Griffiths Scales were reported to be significant in the hypothesized direction.

The first evaluation of the full INMA cohort was reported when the children were “around 14
months” of age and included BSID testing as reported in two separate publications (Forns et al.
2012a; Gascon et al. 2013). In the first publication (Forns et al. 2012a), associations with BSID
were examined for maternal blood levels of PCB-138, 153 and 180 and the sum of three
congeners. The data for the sum of PCBs were also analyzed in a multipollutant model that
controlled for co-exposures to other chemicals. The association with PDI was statistically
significant for the sum of three PCBs in the single exposure model, but not in the multipollutant
model. The associations with MDI were not statistically significant. In the second publication
(Gascon et al. 2013), the INMA cohort data were re-examined using a pharmacokinetic model,
which takes into account the absorption, distribution, metabolism and excretion of PCBs to
estimate postnatal exposure at different ages. Only PCB-153 was considered in the model and
none of the results were statistically significant. Unlike the earlier study (Forns et al. 2012a), the
results for PDI and maternal blood PCB-153 in the second publication (Gascon et al. 2013) were
statistically significant; however, the second analysis was based on a smaller sample (1175 vs.
1391).

When the INMA cohort was again examined at 4 years of age using MSCA the number of
participants decreased to 405 (Forns et al. 2012c). Of those only 285 also provided blood
samples at the time of testing. Notably, whereas the first publication (Forns et al. 2012a) used
maternal blood samples to assess prenatal exposure and did not mention cord blood results, the
second publication (Forns et al. 2012c) relied on cord blood results and did not mention maternal
                                                                                           Page 47 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -266
Case 2:15-cv-00201-SMJ           ECF No. 387-7        filed 01/28/20     PageID.17590 Page 50 of 146




blood levels. The associations with various MSCA components were observed in relation to
cord blood PCB-153. In addition, there was a statistically significant association between cord
blood PCB-138 and the Perceptual–Performance MSCA subset. All other analyses that focused
on PCB-118, 138, 180 and the sum of all congeners, both in cord and child’s blood samples
produced null results.

In another analysis of the INMA cohort (Forns et al. 2012b) the neurodevelopmental measure of
interest was the Continuous Performance Test administered at 11 years of age and the exposure
was expressed as the sum of PCB-118, 138, 153 and 180 in cord blood and in samples obtained
at the age of 4. Only one of the associations – reaction time in relation to PCB levels at 4 years
of age – was statistically significant, but the authors reported that including other factors “in a
multivariate regression, removed all statistical significance”

Faroe Islands cohorts

Two birth cohorts were established on the Faroe Islands approximately a decade apart. The first
cohort was recruited at three hospitals in Torshavn, Klaksvik, and Suderoy from 1986 through
1987 with blood samples obtained from 1,023 infant-mother pairs (Grandjean et al. 1992). The
second cohort included 182 children born at the Torshavn hospital during a 12-month period in
1994-1995 (Steuerwald et al. 2000).

The first cohort examined the associations of PCBs in cord blood, cord tissue, and child’s blood
with a wide range of neurodevelopmental measures among study participants at 7 years of age
(Grandjean et al. 1997; Grandjean et al. 2001; Grandjean et al. 2012). These included the CPT
(errors of omission and reaction time), Finger Tapping Test (preferred hand, other hand and both
hands), Hand-Eye Coordination Test (error score), Bender Visual Motor Gestalt Test (copying
errors and reproduction), certain components of WISC (Digit Span, Similarities and Block
Design), Boston Naming Test (with and without cues) and California Verbal Learning Test
(learning, short-term recall, long-term recall and recognition); a total of 17 different endpoints.
In addition, the participants underwent an evaluation of visual and auditory function at 7 and 14
years of age (Grandjean et al. 2001; Murata et al. 2004).

In three publications (Grandjean et al. 1997; Grandjean et al. 2001; Murata et al. 2004) PCBs
(sum of 138, 153 and 180 congeners multiplied by 2) were measured as wet weight- and lipid-
adjusted cord tissue levels. The first study was based on the data from 917 participants who
underwent testing using a battery of neurodevelopmental tests. The results for PCBs, after
adjusting for mercury exposure, are presented for only four measures (CPT reaction time, Boston
Naming Test with and without cues and California Verbal Learning Test long-term recall). Only
p-values were reported; all were greater than 0.05 (Grandjean et al. 1997).

In the second study (Grandjean et al. 2001), the numbers of participants across the analyses
ranged from 288 to 425. The results were statistically significant for 2 out of 17 measures
(average reaction time on Continuous Performance Test and Boston Naming Test without cues)
when exposures were based on wet-weight samples and for none of the lipid-adjusted levels. In
addition, 379 and 382 children in that study underwent evaluation of visual and auditory evoked
potential latencies, respectively; 295 children were also tested for auditory thresholds; and 393
children had the Functional Acuity Contrast Test. These auditory and visual tests collectively
                                                                                         Page 48 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -267
Case 2:15-cv-00201-SMJ           ECF No. 387-7       filed 01/28/20     PageID.17591 Page 51 of 146




included 36 different endpoints examined across 82 different analyses (with or without
adjustment for lipids or mercury levels). Five of those 82 measures of association were
statistically significant without any evidence of a pattern.

Auditory function was evaluated again when the participants were 14 years of age (Murata et al.
2004). The data were based on 878 eligible children. The numeric results are not presented;
however the authors state that “the PCB parameter did not reach statistical significance in any of
the analyses.”

In a more recent article (Grandjean et al. 2012) the results for the same neurobehavioral tests
were reported for a larger group of participants (N=923). The CPT, Finger Tapping Test, Hand-
Eye Coordination Test and Bender Visual Motor Gestalt Test were examined separately and in
combination (termed “motor outcomes”). Similarly, Digit Span, Similarities and Block Design
components of WISC, Boston Naming Test and California Verbal Learning Test were examined
individually and as a combined “verbal outcomes” measure. Instead of cord tissue, PCBs were
measured in cord blood. Some of the observed results were statistically significant. These
included associations of PCB-118 with the CPT errors of omission and Boston Naming Test with
cues, association between PCB-138 and WISC Block Design, and association between PCB-153
and Boston Naming Test with cues. Notably not all results were adjusted for mercury exposure,
but when they were, the associations were no longer statistically significant.

The second Faroese cohort was evaluated only once, at around 2 weeks of age (Steuerwald et al.
2000). The PCB exposure was measured as a sum of 28 non-specified congeners in maternal
blood and breast milk obtained 4-5 days postpartum. The tests of interest included NOS, overall
and separately for muscle tone and reflexes. There were no associations between various PCB
measures and NOS scores.

Japanese cohorts (Hokkaido and Tohoku)

The investigators of the Hokkaido cohort recruited pregnant women between July 2002 and
October 2005 from a large hospital in the city of Sapporo (Nakajima et al. 2006; Nakajima et al.
2017). Most women provided 40-mL blood sample “after the second trimester” although for
some women the samples were obtained after delivery. The samples were analyzed for 14
different congeners categorized as non-ortho (77, 81, 126, and 169), mono-ortho (105, 114, 118,
123, 156, 157, 167, and 189) and di-ortho (170 and 180) PCBs. Associations with BSID MDI
and PDI scores were examined for each congener separately (except PCB-81, which was not
detected) and for three different combinations (non-ortho, mono-ortho and total coplanar) each
expressed in two ways: as pg/g lipid and as TEQs.

The first publication evaluated 134 children at the age of 6 months and reported no statistically
significant associations with either MDI or PDI (Nakajima et al. 2006). In a more recent study
(Nakajima et al. 2017), the number of 6-month-old participants increased to 190 due to extended
recruitment and the results were reported separately for boys and girls. Among all reported
associations, several results for PDI were statistically significant in boys but not girls, and one
was significant in girls but not boys. When 121 of 190 children were retested at the age of 18
months (Nakajima et al. 2017), none of the results for PDI were statistically significant. For

                                                                                        Page 49 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -268
Case 2:15-cv-00201-SMJ           ECF No. 387-7        filed 01/28/20    PageID.17592 Page 52 of 146




MDI, several analyses demonstrated that higher PCBs exposure was associated with better test
performance, but these results were only observed in girls and not boys.

At the age of 3.5 years 141 remaining cohort participants underwent the KAB-C test (Ikeno et al.
2018). The results of testing were summarized as an overall mental processing summary scale
and an achievement scale. All associations were presented both overall and separately for boys
and girls, each expressed as two measures: a correlation and a regression coefficient. Only one
of these multiple associations (between the sum of non-ortho PCBs and the overall mental
processing summary scale among boys) was statistically significant and inverse. Several
associations, especially for achievement scale among girls, were statistically significant, but in
the opposite direction, indicating better scores among participants with higher PCB exposures.

The Tohoku cohort was assembled between 2001 and 2003 in northern Honshu, the largest
island of the Japanese archipelago. Maternal and cord blood samples were collected at 28 weeks
of pregnancy and at delivery, respectively; in addition, mothers were asked to provide a sample
of breast milk one month after giving birth (Nakai et al. 2004).

The first evaluation of the Tohoku cohort took place at 3 days of age and involved NBAS testing
(Suzuki et al. 2010). The exposure variable was the sum of all 209 PCB congeners in cord
blood. The crude (unadjusted) analyses demonstrated statistically significant associations for
three NBAS clusters: orientation, regulation of state, and motor; however for the first two of
these clusters the associations were in the opposite of the hypothesized direction. When the data
for motor cluster were examined in a series of multivariable analyses the previously observed
association with PCBs was no longer statistically significant, and even changed direction in the
fully adjusted model (Suzuki et al. 2010).

When the children were 2 to 3 years of age they underwent another evaluation using the Child
Behavior Checklist (Tatsuta et al. 2012). PCB exposure in that study was also expressed as a
sum of all measured congeners on cord blood. In the unadjusted analyses, sum of cord blood
PCBs was significantly correlated with internalizing, but not with externalizing or total scores.
The association with the internalizing score was no longer evident once the results were
controlled for confounders (Tatsuta et al. 2012).

At the age of 3.5 years the children were tested again using the Japanese version of KAB-C
(Tatsuta et al. 2014). Unlike previous publications (Suzuki et al. 2010; Tatsuta et al. 2012),
exposure in that article was expressed in terms of PCB homologs: monochlorobiphenyl (1 CB),
dichlorobiphenyl (2CB), trichlorobiphenyl (3 CB), etc. Only the association with one of the ten
homolog groups (9CB) was statistically significant for two of the four KAB-C scales - sequential
processing score and the overall cognitive (termed “mental processing”) scale. Moreover, the
association between 9 CB and mental processing was only evident in boys and not in girls. No
associations were observed for the sum of all PCBs (Tatsuta et al. 2014).

New Bedford, MA cohort

This cohort included 788 mother–infant pairs who resided near a harbor in New Bedford,
Massachusetts. Of those, 539 (68%) underwent NBAS assessment at birth, 542 (69%) were
tested at 2 weeks of age, and 408 (52%) had both exams (Sagiv et al. 2008). The cord blood
                                                                                        Page 50 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -269
Case 2:15-cv-00201-SMJ            ECF No. 387-7        filed 01/28/20     PageID.17593 Page 53 of 146




samples were analyzed for 51 PCB congeners, but exposure was characterized using two
measures: the sum of four prevalent PCB congeners (118, 138, 153, and 180) and computed
TEQ for the sum of the five dioxin-like mono-ortho PCB congeners. Unlike other studies using
NBAS test, the New Bedford cohort investigators defined the dependent variables of interest
based on subscales or newly created endpoints such as “consolability” or “never in state to do
orientation items.” With respect to traditional NBAS clusters, the only results available are for
orientation, habituation, and regulation of state; none were reported to be related to the exposures
of interest. For other measures, the authors reported significant associations with “quality of
alertness” (both exposures), “cost of attention” (mono-ortho PCBs only), and “consolability”
(mono-ortho PCBs only). No significant associations with either exposure were observed for
“alertness”, ”self-quieting”, hand-to-mouth”, irritability”, “never in state to do orientation items”,
“elicited activity”, “spontaneous activity” and “motor maturity” When the data were examined
across two assessments, defined as “failure to recover” the authors reported “no consistent
patterns”.

The New Bedford cohort participants were examined again around 8 years of age with results
reported in three publications (Sagiv et al. 2010; Sagiv et al. 2012; Verner et al. 2015). Two of
those studies (Sagiv et al. 2010; Verner et al. 2015) evaluated study participants based on the 59-
item Conners’ Rating Scale questionnaire administered to teachers. The scale includes four
measures of behaviors associated with attention deficit hyperactivity disorder (ADHD): 1)
Conners’ ADHD Index, 2) Diagnostic and Statistical Manual of Mental Disorders, Fourth
Edition (DSM-IV) Inattentive 3) DSM-IV Hyperactive-Impulsive, and 4) DSM-IV Total (both
subtypes combined). The number of participants ranged from 487 to 573 depending on the
statistical analysis used. Cord blood samples were analyzed for 51 individual PCB congeners.
In the first study (Sagiv et al. 2010), PCB exposure was measured as the sum of all 51 congeners,
the sum of 4 most prevalent congeners (118, 138, 153, and 180); and the computed TEQ for the
sum of the dioxin-like mono-ortho PCBs 105, 118, 156, 167, and 189). The data were analyzed
based on two approaches; a linear regression, which used PCB levels and log-transformed
Conner’s scores as continuous variables and a log risk model, which calculated relative
proportions of children who scored above the 86th percentile across exposure quartiles.
Significant associations were observed with two of the Conners’ measures - ADHD Index and
DSM-IV Total, but the results were mixed for the Inattentive and Hyperactive-Impulsive scales
(Sagiv et al. 2010).

The same data were re-examined a few years later using alternative exposure assessment
methodology (Verner et al. 2015). Congener 153 was used as a proxy for total PCBs exposure at
birth and postnatally; the former was measured in cord blood, and the latter was estimated using
the pharmacokinetic model and expressed as PCB-153 concentrations in child’s blood at monthly
intervals. Unlike the earlier study (Sagiv et al. 2010), the re-analysis used quantile regression
based on the 50th and the 75th percentiles of the Conners’ scales as the alternative cutoffs. The
results were mixed and cutoff-dependent. Using the 75th percentile quantile regression, the
associations with cord blood and early postnatal levels were significant for three out of four
Conners’ measures. By contrast a 50th percentile quantile regression demonstrated no discernible
associations (Verner et al. 2015).

The third study of school-age children enrolled in the New Bedford cohort (Sagiv et al. 2012)
included two components of WISC (Processing Speed and Freedom from Distractibility) and
                                                                                          Page 51 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -270
Case 2:15-cv-00201-SMJ          ECF No. 387-7       filed 01/28/20     PageID.17594 Page 54 of 146




four measures derived from the Continuous Performance Test (errors of omission, errors of
commission, reaction time and reaction time variability). The data were presented separately
among boys and girls for the sum of PCB-118, 138, 153 and 180 and for the total TEQ of mono
ortho congeners in cord blood. The results for WISC Processing Speed were mixed with inverse
associations observed for boys, but not for girls and not for all children examined together. The
results for WISC Freedom from Distractibility were not statistically significant regardless of
exposure measure across all groups of participants. Reaction time on the Continuous
Performance Test was shorter (i.e., better) in relation to higher PCB exposures among girls, but
there was no association among boys. The errors of omission rate was increased in relation to
one of the exposures (mono ortho PCBs), but only among boys. No associations were observed
for errors of commission.

In another recent study (Orenstein et al. 2014), 393 members of the New Bedford cohort were
assessed at 8 years of age using the Wide Range Assessment of Memory and Learning
(WRAML) test. The dependent variables in these analyses included three WRAML indices –
Visual Memory, Verbal Memory, and Learning. Each of these indices was evaluated in relation
to two PCB measures - the sum of congeners 118, 138, 153 and 180 and the weighted TEQ sum
of dioxin-like PCBs (105, 118, 156, 167, and 189). None of the 6 associations was statistically
significant (Orenstein et al. 2014).

Eastern Slovakia cohort

Members of this cohort were women recruited at the time of delivery at two hospitals in eastern
Slovakia between 2002 and 2004. Two publications (Park et al. 2009; Park et al. 2010) were
based on the cohort of children born to study participants and evaluated using BSID around 16
months of age. Maternal and cord blood samples were available for 1076 and 469 children,
respectively; however exposure was assessed on a small subset of participants. The first study
(Park et al. 2009) measured exposure based on levels of hydroxylated PCBs (OH-PCBs) in 202
maternal and 92 cord blood samples. The association with BSID was significant for just one
hydroxylated congener (4-OH-PCB-107), but not for OH-PCB-153, -146, -138, -187 or -172 and
not for the combination of all six OH-PCBs. The second study (Park et al. 2010) measured
several non-hydroxylated PCB congeners in cord and maternal blood. The analyses
demonstrated statistically significant associations for both PDI and MDI with PCB-118, PCB-
156 and the combination of these two congeners. There was also a statistically significant
association between cord blood (but not maternal blood) PCB-138 and PDI. None of the
associations for PCB-153, PCB-170 and PCB-180 and for combinations of most common or
“anti-estrogenic” congeners were statistically significant.

Four more recent papers focused on the hearing function among the Slovakia cohort participants
(Jusko et al. 2014; Kostiakova et al. 2016; Palkovicova Murinova et al. 2016; Sisto et al. 2015).
All four studies used Distortion Product Otoacoustic Emissions (DPOAE) testing as a measure of
hearing function, where OAEs are sounds of cochlear origin, which can be recorded in the ear
canal. The participants underwent DPOAE testing at 45 and 72 months of age. The methods
sections indicate that all three studies had data on 15 congeners; however, only PCB-153 was
used in the analyses.



                                                                                      Page 52 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -271
Case 2:15-cv-00201-SMJ           ECF No. 387-7        filed 01/28/20     PageID.17595 Page 55 of 146




In the first of the three publications (Jusko et al. 2014) exposure was expressed as PCB-153
levels in maternal and cord blood samples as well as in several blood samples drawn from the
children at 6, 16 and 45 months of age. In addition, the authors created a composite measure
termed “postnatal average”. Although DPOAE is performed using a range of frequencies and
separately to each ear, the dependent variable in the analyses was the average DPOAE. The
results for maternal and cord blood PCB-153 were not significant. The blood levels at 6 months
of age were related to average DPOAE only in the crude but not in the adjusted models. Both of
the remaining blood measures (at 16 and 45 months) were significantly associated with average
DPOAE, as was the postnatal average PCB-153 exposure (Jusko et al. 2014)

The second paper assessing DPOAE at 45 months of age (Sisto et al. 2015) reported the results
for each of the 11 frequencies (range; 1000-5657 Hz) averaged across both ears. Unlike the
earlier paper (Jusko et al. 2014) the results for maternal blood and postnatal average were no
longer reported. All associations with cord blood PCB-153 were in the opposite of the
hypothesized direction with four of 11 frequency-specific results statistically significant. The
corresponding results for child’s blood levels were all in the hypothesized direction, with five of
11 frequency-specific results consistently statistically significant across samples drawn at
different times (Sisto et al. 2015).

The third publication from the Slovakia cohort evaluated DPOAE measures at 6 years of age in
relation to PCB-153 levels in blood samples drawn at 45 months and at the time of testing
(Palkovicova Murinova et al. 2016). In addition to 11 frequency-specific DPOAEs the study
also evaluated two additional measures – DPOAE growth and pure tone audiometry. The
DPOAE growth included 7 different measures reflecting DPOAE responses at a constant
frequency as a function of the stimulus level. Pure tone audiometry assessed hearing level,
expressed in dB, and evaluated at 125, 250, 500 Hz, 1000, 2000, 4000, and 8000 Hz. Two of the
11 DPOAE results were significantly decreased in relation to higher PCB-153 levels at both
ages. The remaining measures were not shown to be consistently associated with PCBs
(Palkovicova Murinova et al. 2016).

In another recent article addressing the same issue (Kostiakova et al. 2016) DPOAE measures
were examined in relation to “integrative exposure assessment in time” that estimated an area
under the curve for PCB-153 in child’s blood at different ages. The reported results focused on
findings at 45 months of age and primarily on results for right ears among boys where some
associations were found to be statistically significant. The authors reported that for girls they
“did not observe any significant relationships between DPOAEs amplitudes and PCB serum
concentration (data not shown), nevertheless the directional trend was similar.” The authors also
state that at 72 months of age “DPOAE amplitudes were not systematically related to perinatal
exposures either in boys or girls in a similar way as with 45 months data.” (Kostiakova et al.
2016)

The most recent publication based on the Eastern Slovakia cohort administered Wechsler
Preschool and Primary Scale of Intelligence (WPPSI-III) at 6 years of age (Drobna et al. 2019).
The specific test components used in the analyses included eight measures: Block design,
Information, Matrix reasoning, Vocabulary, Picture concept, Symbol search, Word reasoning,
and Coding as well as the Composite score. Each of these measures was examined in relation to
levels of PCB-118 and PCB-153 in blood samples of children obtained at the time of testing.
                                                                                         Page 53 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -272
Case 2:15-cv-00201-SMJ          ECF No. 387-7        filed 01/28/20    PageID.17596 Page 56 of 146




The authors reported "PCB-153 and PCB-118 were not statistically significantly associated with
WPPSI-III in any of investigated models." (Drobna et al. 2019)

HOME cohort

The Health Outcomes and Measures of the Environment (HOME) Study is a birth cohort that
recruited 468 pregnant women who received care at one of the clinics in and around the city of
Cincinnati, Ohio (Braun et al. 2017). Women provided urine and blood samples at 16 and 26
weeks of pregnancy. The blood samples were analyzed for multiple chemicals including PCBs.
Children of participating women were assessed with respect to their neurological and
behavioural function within 48 hours after birth. Between 1 and 8 years of age the same children
also underwent testing using BSID-II, WPPSI-III and WISC-IV and several instruments
evaluating language abilities, reading skills, academic achievement and play behaviors (Braun et
al. 2017).

By the age of 4 and 5 years 222 children completed at least one follow-up visit. Of those, 175
children were included in the analyses evaluating the association between maternal blood levels
of PCBs and Social Responsiveness Scale (SRS), which relies on maternal reports to ascertain
problems consistent with autistic behaviors (Braun et al. 2014). The authors reported collecting
data on 36 PCB congeners; however, for some congeners the frequency of detection was less
than 20%. For this reason, analyses of the association with SRS were based on maternal blood
levels of 25 congeners or congener combinations. Each association was examined using 10
alternative statistical models. Only one association, with PCB 138/158, was statistically
significant in 2 of the 10 models. On the other hand, several associations (e.g., with PCB 178 in
three multipollutant models) were significant in the opposite direction.

In a more recent analysis of the HOME cohort data, 203 children underwent evaluation of
reading skills using Woodcock-Johnson Tests of Achievement-III (WJ-III) at the age of 5 years
and Wide Range Achievement Test 4 (WRAT-4) at the age of 8 years (Zhang et al. 2017). The
results of WJ-III were expressed as Basic Reading and Brief Reading scores and the results of
WRAT-4 were expressed as the Composite Reading score. The association with PCBs was only
presented for one exposure – the sum of PCB-118, -153, -138/158, and -180 in maternal blood.
No significant associations were observed. In the same publication the authors also present the
results for the sum of the same four PCB congeners in relation to two additional dependent
variables – full IQ based on WISC and the Behavioral Assessment System for Children-2
(BASC-2) – both administered at 8 years of age. Once again no significant associations were
observed (Zhang et al. 2017).

Another recent study of 214 children enrolled in the HOME cohort evaluated the association
between the sum of not specified PCBs (15 congeners) measured in maternal blood and
Continuous Performance Test at 8 years of age (Vuong et al. 2017). The dependent variables in
that study included several Continuous Performance Test-derived indices, including errors of
omission, errors of commission, reaction time and tau (τ), the exponential component of the
reaction time distribution. The results for PCBs were only presented for two of those indices –
errors of omission and tau; both demonstrated no association (Vuong et al. 2017).



                                                                                       Page 54 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -273
Case 2:15-cv-00201-SMJ            ECF No. 387-7        filed 01/28/20     PageID.17597 Page 57 of 146




Summary

A review of the within-cohort data indicates that none of the studies observed a consistent and
sustained association between one or more PCB exposures and neurodevelopmental measures.
In addition, it is clear that most cohort studies included in this review presented only a fraction of
the available results. Although there may be circumstances when reporting each association is
not necessary, it is also clear that the literature on PCBs and neurodevelopment is greatly
affected by selective reporting. The preceding sections of this report offer multiple examples of
selective such reporting. Table 1 (p. 86) illustrates this issue further by showing that most
cohort studies reported less than 50% of possible associations for which they clearly had
exposure and neurodevelopmental test information. It is likely that the actual number of possible
associations is even higher because some publications mentioned collecting data on certain
exposures and neurodevelopmental measures without ever using these data in any of the
analyses. For example, the Faroe Islands cohort (Steuerwald et al. 2000) performed laboratory
analyses of both maternal and cord blood samples, but only reported the former. Similarly, the
Oswego cohort administered the Continuous Performance Test, which usually is expressed in
terms of reaction time, total number of correct or erroneous responses and errors of commission
and omission, but reported results only for errors of commission and total correct responses
(Stewart et al. 2005).

These data indicate that on average the proportion of statistically significant results among all
possible associations across the cohorts was well within 5%. This is consistent with an
expectation that in the presence of multiple hypotheses testing statistically significant findings
attributable to chance alone should account for roughly one out of 20 possible results.

Some of the postnatal PCB measures may have been obtained later in life and could not precede
the tests administered at younger ages. Therefore to assure temporality, in a separate analysis, I
restricted exposures to those measured prenatally or within the first month of life. As shown in
Table 2 (p. 87), this restriction did not change the results.




                                                                                          Page 55 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -274
Case 2:15-cv-00201-SMJ           ECF No. 387-7        filed 01/28/20     PageID.17598 Page 58 of 146




DO POPULATIONS WITH HIGHER PCB EXPOSURES EXPERIENCE MORE
ADVERSE NEURODEVELOPMENTAL EFFECTS?

One possible explanation of the inconsistency across studies reviewed in the previous sections of
this report is the difference in the levels of exposure. Thus, it is expected that a truly causal
association would emerge more readily in populations with higher PCB exposures. This is not
necessarily the same as ‘dose-response’ because the concept of dose-response implies that a
specific association is addressed consistently across studies. Nevertheless, even if the studies are
dissimilar, one would expect that research conducted in populations with higher exposure levels
would tend to observe stronger results.

It is also important to point out that a direct comparison of PCB levels across cohorts based on
published data is difficult because the results of exposure assessments may differ greatly
depending on the congeners examined, laboratory protocols, lipid-adjustment, limits of detection,
and types and volume of samples (Brouwer et al. 1999).

To overcome this difficulty Longnecker and colleagues contacted investigators of several cohort
studies and requested available data and samples from each cohort. The goal was to express the
exposure levels from all cohorts in a consistent fashion based on the original data, and if
necessary, laboratory re-analyses of samples to achieve maximum standardization. The main
results were expressed as the median level of PCB 153 concentrations in prenatal maternal serum
(Longnecker et al. 2003).

Table 3 (p. 88) summarizes results of these analyses by presenting median PCB-153
concentrations for each cohort in descending order (range: 30-450 ng/g lipid). In addition, the
study reported a ratio of median PCB-118 to median PCB-153 for each cohort, and thus it is also
possible to characterize the same studies with respect to median PCB-118.

Although rankings based on PCB-153 and PCB-118 levels are not identical, the top two studies
(Faroe Islands and CPP) are the same for both congeners. Moreover, studies ranked 3rd and 4th
for PCB-153 (Dusseldorf and California) are also ranked relatively high with respect to PCB-
118. An evaluation of findings from these four studies allows assessing evidence of dose
response at least with respect to prenatal exposures, as captured in the Longnecker et al. (2003)
publication.

The PCB data for the highest-ranked cohort included in the Longnecker et al. paper came from
the smaller Faroese study, which was evaluated only once, at around 2 weeks of age (Steuerwald
et al. 2000). As discussed in the previous sections, the neurodevelopmental tests of interest in
that study included NOS, overall and separately for muscle tone and reflexes. There were no
associations between various PCB measures and NOS scores in any of the analyses. The data on
the larger Faroese cohort (Grandjean et al. 2001; Grandjean et al. 2012) are not included in the
Longnecker et al. (2003) analysis; however it is reasonable to assume that the exposures in the
two cohorts were comparable. The two studies by Grandjean et al. evaluated 10 different
exposures and 58 different neurodevelopmental measures; with less than 5% of the possible
associations found to be statistically significant (i.e., well within of what is expected due to
chance alone). Notably, the few observed associations were no longer evident once the results
were lipid-adjusted or controlled for mercury exposures.
                                                                                         Page 56 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -275
Case 2:15-cv-00201-SMJ           ECF No. 387-7        filed 01/28/20     PageID.17599 Page 59 of 146




The second-ranked CPP cohort was perhaps the strongest study from the methodological point of
view. A distinguishing feature of this study is that all participants underwent testing at different
ages without any knowledge of their exposure status because analyses of PCBs were conducted
on archived prenatal samples after the data on neurodevelopmental measures were already
collected. Notably none of the CPP analyses demonstrated evidence that prenatal PCB exposure
was related to adverse test results.

The CPP cohort data offer an additional opportunity to assess whether associations between
PCBs and neurodevelopmental measures are more likely found in populations with higher
exposure levels. In one the CPP publications (Daniels et al. 2003) the data are presented for each
of the 12 study sites. As shown in Table 3 of that publication (p. 490) median PCB exposures
(all congeners) ranged from 1.6 in Portland, OR to 3.7 μg/L in Richmond, VA. One would
expect that, if PCBs had a truly harmful effect on neurodevelopment, a site such as Richmond
would demonstrate the strongest inverse association with the results of neurodevelopmental tests
(in this case BSID). An inspection of the data contradicts this expectation. While the regression
slope in Portland was negative but not statistically significant (-1.6, p=0.31 for MDI and -1.7,
p=0.46 for PDI), the association in Richmond was in the opposite direction, and in the analyses
for PDI statistically significant (3.5, p=0.03).

The study from Dusseldorf ranked third for PCB-153 and sixth for PCB-118. The Dusseldorf
cohort observed a few mixed results (based on two-sided tests, most were not significant);
however, these results were in relation to breast milk, rather than prenatal cord blood exposure.
When discussing BSID results Walkoviak et al. (2001) state the following (p. 1604): "All
associations with cord blood PCB and the Bayley Scales of Infant Development mental score
were small and even slightly positive. Association between the Bayley Scales of Infant
Development motor score and PCB was negative and very small.” When discussing results for
KAB-C the same authors state: "The associations between cord blood PCB and the Mental
Processing Composite-Index of the Kaufman Assessment Battery for Children at 42 months were
small and even slightly positive." (p. 1605)

The results on the association between PCB and neurodevelopmental measures are not readily
available for the California Child Health and Development Studies cohort, which ranks fourth
with respect to PCB-153 and third with respect to PCB-118 levels. The data pertaining to this
cohort were included in the Longnecker et al. (2003) publication and the study was reported to
collect and analyze maternal blood samples for PCBs (James et al. 2002). A search of peer
reviewed literature did not reveal any relevant publications from this cohort although the study
website (http://www.chdstudies.org/research/publications.php) lists 234 peer reviewed articles
addressing a wide range of other research questions. The only evidence that the relevant data
were indeed analyzed comes from a list of conference presentations on the same website, which
includes Yu et al. “Prenatal Organochlorine Exposure, Maternal Thyroid Function and
Neurocognitive Development”, presented in 2011 at the Society for Epidemiologic Research
North American Congress in Montreal. A search of proceedings from that conference identified
one abstract (#044-S) with the same first author, but slightly different title “Prenatal
Organochlorine Exposure, Maternal Thyroid Function and Neuromotor Development.” In the
abstract, the authors reported evaluating an association between various organochlorine
compounds in maternal blood and neurodevelopmental measures at 5 years of age. The tests
                                                                                         Page 57 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -276
Case 2:15-cv-00201-SMJ          ECF No. 387-7       filed 01/28/20     PageID.17600 Page 60 of 146




included the Lincoln-Oseretsky Motor Development Scale (MDS), the Goodenough-Harris
Draw-A-Man Test (DMT), and the Gesell Figures (GF) test. The authors reported: “No
associations were found between OCs and MDS in boys. We also found a small association
between PCB203 and MDS in girls. No associations were found between any OC and DMT or
GF…”

Taken together these data indicate that none of the cohorts with relatively high prenatal PCB
exposures as measured by maternal blood levels of PCB-153 and PCB-118 demonstrated
detectable adverse effects of these exposures. In addition, an examination of the data from the
multi-site CPP cohort indicates no evidence that children in locations with higher PCB levels
were more likely to experience neurodevelopmental problems.




                                                                                       Page 58 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -277
Case 2:15-cv-00201-SMJ           ECF No. 387-7       filed 01/28/20     PageID.17601 Page 61 of 146




DO PCB-EXPOSED CHILDREN IN THE GENERAL POPULATION EXPERIENCE
GREATER INCIDENCE OF NEURODEVELOPMENT-RELATED DIAGNOSES?

As I explained in the section “Statistical and clinical significance of associations”, if the
association with a particular neurodevelopmental measure is real, one would also expect a
greater likelihood that children with higher levels of exposure are more likely to receive a
clinical diagnosis of a related condition. The current literature includes studies that focused on
two specific clinical diagnoses; autism spectrum disorders (ASD) and attention deficit
hyperactivity disorder (ADHD). While there are many studies that relied on neurodevelopmental
and behavioral testing, the publications on ASD and ADHD diagnoses are relatively sparse.
Those studies are discussed below.

PCBs and Autism Spectrum Disorder

Among all studies that met the criteria for inclusion in this report, only one, the Finnish
Maternity Cohort, focused on clinical ASD diagnoses. The Finnish Maternity Cohort includes
data on more than 1 million pregnancies with archived prenatal serum specimens drawn since
1983 from more than 98% of eligible women. In Finland, a diagnosis of ASD is based on an
extensive multidisciplinary assessment and most ASD cases are treated free of charge and are
documented in the Outpatient and Hospital Discharge Register (Lampi et al. 2011). The ability
of the Finnish Maternity Cohort to ascertain virtually all new ASD diagnoses serves as the
premise for the Finnish Prenatal Study of Autism. Two publications used the data from this
study to examine the association between PCB exposure (as measured in maternal blood
samples) and autism diagnosis (Brown et al. 2018; Cheslack-Postava et al. 2013).

The earlier of the two publications (Cheslack-Postava et al. 2013) reported the results of a pilot
study that compared 75 ASD cases and 75 controls selected among children born from 1991 to
2000 who had maternal blood samples available. Exposure to PCBs was expressed as
concentrations of individual PCB congeners 118, 138, 153, 156, 170 and 180, as well the sum of
all congeners and three composite measures: TEQ for dioxin-like PCBs, neurotoxic equivalent
(NEQ), and a thyroid-hormone based TEQ. The authors noted that they observed no case-
control differences in PCB distributions “near the middle of the exposure range, but possible
differences at the high end of the range.” For this reason they defined exposure as a binary
variable using the 90th percentile as the cutoff. The data analyses produced no statistically
significant results, but the authors noted a few non-significant associations that warranted follow
up in a full scale study.

The full scale analysis of the Finnish Prenatal Study was published 5 years later (Brown et al.
2018). In this publication, the authors compared 778 ASD cases to 778 controls selected from
the same birth cohort and conducted analyses that were similar to those reported in the pilot
study with two differences: the cutoff for high exposure was drawn at the 75th rather than 90th
percentile, and unlike the first study the results were adjusted for maternal age, parity and
psychiatric disorders. The results of the expanded analyses demonstrated no evidence of an
association between PCBs (taken individually or as a sum) and ASD (Brown et al. 2018).

Another study that evaluated the association of PCBs with ASD or related conditions was based
on the Markers of Autism Risk in Babies – Learning Early Signs (MARBLES) study. The
                                                                                        Page 59 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -278
Case 2:15-cv-00201-SMJ          ECF No. 387-7        filed 01/28/20    PageID.17602 Page 62 of 146




MARBLES birth cohort includes children whose older siblings were diagnosed with ASD
(Granillo et al. 2019). Maternal blood samples were collected during prenatal visits and
analyzed for PCB-11, 28, 52, 66, 77, 84, 91, 95, 101, 118, 131, 132, 135, 136, 138, 149, 153,
174, 175, 176, 180, and 196. Unlike the Finnish birth cohort study (Brown et al. 2018), cases of
ASD in the MARBLES cohort were not defined based on clinical diagnoses, but rather from two
research instruments, Autism Diagnostic Observation Schedule (ADOS) and Mullen Scales of
Early Learning (MSEL). Two types of conditions were ascertained – ASD, and non-typical
development (non-TD). The Non-TD category included children who did not meet the criteria
for ASD, but had low MSEL or high ADOS scores. Analyses focused on the associations with
both ASD and non-TD for each congener individually as well as three combinations of PCBs –
all measured congeners, Dioxin-Like PCBs (77 and 118) and the sum of PCB-52, 84, 95, 136,
and 176, which are thought to be interacting with the ryanodine receptor (RyR). In the analyses
for individual congeners significant association with ASD in the hypothesized direction was
observed for PCB-101, however two other congeners PCB-175 and PCB-176 were associated
with lower odds of ASD. None of the individual congeners were associated with non-TD. No
statistically significant associations were observed with any of the summary measures (Granillo
et al. 2019).

A review of the literature on ASD and PCB would be incomplete without discussing the Markers
for Autism (EMA) study from California. Although EMA is not a birth cohort study, it is often
mentioned in the literature, and for this reason warrants a discussion. To-date the results on the
association between PCB and ASD were reported in two EMA publications (Lyall et al. 2017;
Hamra et al. 2019). The first publication compared 545 cases of ASD and 181 cases of
intellectual disability (ID) without autism to 418 general population controls (i.e., children
without ASD or ID) with respect to maternal blood levels of PCB-28, 99, 118, 138/158, 153,
170, 180, 187, 194, 196/203, 199 and a sum of all measured congeners (Lyall et al. 2017). Two
of these exposure measures (PCB-138/158 and PCB-153) were significantly associated with
ASD, and PCB-138/158 was also associated with ID when the PCB levels were divided into
quartiles. It is important to point out however, that when the same analyses were conducted by
comparing the top and the bottom 10th percentiles of the PCB distributions, the associations of
both PCB-138/158 and PCB-153 with ASD weakened instead of strengthening (Lyall et al.
2017). It is also important to note that the previously cited Finnish study (Brown et al. 2018)
specifically focused on PCB-138 and PCB-153 with the goal of replicating the Lyall et al (2017)
results. The Finnish authors reported no associations for either PCB 138 or PCB 153 (Brown et
al. 2018).

More recently, the same EMA data were re-examined by using the more advanced Bayesian
approaches and by taking into consideration other chemicals, not just PCBs (Hamra et al. 2019).
Bayesian methods are designed to combine what is expected (or known) about effects of various
exposures with what can be estimated from a given dataset. Although Bayesian analyses are
dependent on certain assumptions, they allow overcoming the problems of multiple comparisons,
which often present a challenge in studies that collected data on a wide range of chemicals such
as PCBs. When this approach was applied to the EMA data, there was no evidence that any of
the PCBs, including 138/158 and 153 congeners were related to either ASD or ID (Hamra et al.
2019).



                                                                                       Page 60 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -279
Case 2:15-cv-00201-SMJ          ECF No. 387-7      filed 01/28/20     PageID.17603 Page 63 of 146




PCBs and Attention Deficit Hyperactivity Disorder

The association between PCBs and ADHD diagnosis was examined in two Scandinavian birth
cohort studies (Lenters et al. 2019; Strom et al. 2014). Both studies, one in Denmark and the
other in Norway, were able to take advantage of existing nationwide registry data in their
respective countries.

The Danish publication (Strom et al. 2014) obtained the data from the Danish Fetal Origins 1988
(DaFO88) study, which recruited pregnant women in the city of Aarhus in the period 1988–89.
Among 1212 eligible women 965 (80%) were enrolled and provided blood samples for future
analyses. PCB exposure was assessed as a sum of congeners 118, 138, 153, 156, 170, and 180 in
maternal serum. Information on diagnoses of interest was obtained by linkage to population
based registries that contain information in new diagnoses and prescription medications. An
ADHD case was defined based on the evidence of at least one prescription for psychostimulant
medication or registered a documented diagnosis of “hyperkinetic” disorder. No significant
associations between PCBs and ADHD were observed. Additional analyses focusing on
incidence of depression and academic achievement in school also yielded no significant results
(Strom et al. 2014).

The study in Norway (Lenters et al. 2019) used data from the Human Milk Study (HUMIS)
prospective birth cohort, which recruited new mothers and their babies around 2 weeks after
birth in seven counties. Breast milk samples were analyzed for PCB congeners 74, 99, 105, 114,
118, 138, 153, 156, 157, 167, 170, 180, 189 and 194. ADHD cases were identified by linkage to
the Norwegian Patient Registry, which includes all confirmed diagnoses from hospitals or
outpatient clinics. The analysis examined the associations of each of 14 PCB congeners with
ADHD using a variety of alternative statistical models. None of the results were statistically
significant in the hypothesized direction, although in some of the models (e.g., for PCB-118,
PCB-153 and sum of all congeners) higher exposure was associated with significantly lower
odds of ADHD (Lenters et al. 2019).

The largest study conducted to-date examined the association of prenatal and postnatal PCB-153
exposure with ADHD using pooled data from seven European cohorts (Forns et al. 2018). Only
one of those cohorts (the previously mentioned Norwegian HUMIS study) used clinical
diagnoses to ascertain ADHD. In all other cohorts ADHD was defined based on a variety of
checklists and questionnaires. The authors chose PCB-153 as a congener of interest with cord
blood levels used as a measure of prenatal exposure and postnatal exposure at 3, 6, 12 and 24
months of age estimated using pharmacokinetic model. The results of the pooled analyses
demonstrated no evidence that PCB-153 at birth or at any of the postnatal intervals was
associated with ADHD (Forns et al. 2018)

Summary

Taken together these data indicate that claims about the potential associations of PCB exposure
to both ASD and ADHD are not supported by scientific evidence. In two instances, earlier
suggestive findings on ASD (Cheslack-Postava et al. 2013; Lyall et al. 2017) were not confirmed
in more definitive follow up analyses by the same groups of authors (Brown et al. 2018; Hamra

                                                                                     Page 61 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -280
Case 2:15-cv-00201-SMJ          ECF No. 387-7       filed 01/28/20     PageID.17604 Page 64 of 146




et al. 2019). The data on ADHD also provide no evidence that PCB exposures either prenatally
or later in life affect the likelihood of being diagnosed with this condition.

Another informative, albeit indirect, line of evidence to support the above conclusions comes
from the data on long-term population trends. If PCBs were an important contributor to ASD or
ADHD, the changes in incidence for both of these conditions would be expected to follow the
changes in PCB levels over time. In fact, the opposite is true. While both prenatal and postnatal
exposures to PCBs have been declining for years (Fang et al. 2015; Ma et al. 2014; Sjodin et al.
2004), prevalence estimates for both ASD and ADHD diagnoses appear to be increasing
(Nevison et al. 2018; Xu et al. 2018).




                                                                                       Page 62 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -281
Case 2:15-cv-00201-SMJ           ECF No. 387-7       filed 01/28/20     PageID.17605 Page 65 of 146




A REVIEW OF THE EXPERT REPORT BY JAMES OLSON, PHD

In preparation of this report I was also asked to review the expert opinion provided by Dr. James
Olson. Dr. Olson claims to have reviewed the literature that allows him to draw a conclusion
that “PCBs cause an increased risk” of “neurobehavioral effects “in the general population at
background, environmental levels of exposure”

To support his opinion Dr. Olson cites a very limited number of original studies. It is very
important to keep in mind that the literature on PCBs is voluminous, variable in quality and
extremely heterogeneous. It takes a serious effort to understand and process this amount of
information in a systematic fashion. Unfortunately, the extraordinary number of readily
accessible and often conflicting publications also opens opportunities for biased and selective
reviews. Dr. Olson’s expert report is an example of such biased and selective review. The
following sections illustrate the flaws of Dr. Olson’s report.

Reliance on outdated or inadequate reviews of the evidence conducted by others

When offering opinions, Dr. Olson references several reviews conducted by others. In
particular, his report contains a large paragraph restating the opinions of the 2009 review by
Boucher and coauthors (Boucher et al. 2009). The Boucher et al. review was published more
than 10 years ago and therefore excludes a large body of more recent literature. Moreover, even
the studies available in 2009 are cited incompletely and often inaccurately. Consider Table 3 (p.
9 of the review) in which Boucher and co-authors attempt to summarize the evidence on the
association between PCB exposures and various measures of IQ. They use a downward arrow
symbol (↓) to denote a “statistically significant decreased performance on the measure” and a
dash (–) to indicate “absence of significant effect.” If one were to look at the actual studies
included in the table, the selective and inaccurate reporting would become quite obvious. For
example, the K-ABC-test results in the Dusseldorf study (Walkowiak et al. 2001) are marked
with a downward arrow presumably indicating a significant effect of prenatal exposure.
Walkowiak and colleagues indeed reported a significant association between breast milk PCBs
and K-ABC but the result was statistically significant only using the one-sided p-value. If the
conventional two-sided p-value were used the result would have been not significant. Boucher et
al (2009) did not acknowledge that cord blood PCB, a more relevant measure of prenatal
exposure, in the Dusseldorf study was unrelated to K-ABC with the association described as
“small and even slightly positive.”(p. 1604 of the Walkowiak et al. paper). Boucher et al. (2009)
also failed to note that the follow up of the Dusseldorf cohort (Winneke et al. 2005), which was
already published by the time they conducted their review, observed no association between PCB
and K-ABC at 72 months of age. The CPP cohort (Gray et al. 2005) is another example of a
study misrepresented in the Boucher et al review. Table 3 denotes the result for the Stanford-
Binet test with a dash (–) which is supposed to indicate “absence of significant effect.” In fact,
the effect was statistically significant, but in the opposite direction; higher PCB levels were
associated with better IQ in that study.

Since the publications of the 2009 review the literature has expanded with several recent studies
showing no association between PCB exposure and IQ (Berghuis et al. 2018; Drobna et al. 2019;
Jacobson et al. 2015; Zhang et al. 2017). Notably, one of those recent studies (Jacobson et al.
2015) was co-authored by one of the authors of the Boucher et al. (2009) review.
                                                                                        Page 63 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -282
Case 2:15-cv-00201-SMJ           ECF No. 387-7        filed 01/28/20     PageID.17606 Page 66 of 146




Dr. Olson also cites a more recent review by Berghuis and Roze (2019) which asserts that
“exposure to PCBs can interfere with normal child development, not only during the perinatal
period, but up to and including adolescence.” The basis of this assertion is not provided. In fact,
the authors of the review also state, in the very next sentence, that “higher prenatal exposure to
PCBs was found to be both negatively and positively associated with neurodevelopmental
outcomes,” which directly contradicts their assertion. It is important to point out that the authors
of the review published several articles describing the results of the GIC and RENCO cohort
studies. In these studies the authors reported multiple associations that were opposite of the
hypothesized direction (for details see pages 40-42 of my report).

Incomplete and erroneous presentation of the original studies

In arriving at his opinions Dr. Olson typically emphasizes publications that support his point of
view and usually omits papers that directly contradict his opinion. It addition, when citing a
particular study, Dr. Olson tends to mention certain results from that study, again typically
ignoring or dismissing the findings that provide data opposing his point of view. Even when
citing the results that in his view support his assertions, Dr. Olson sometimes misinterprets these
results. These errors are too numerous to count. By way of example, consider the following
paragraph from Dr. Olson’s report (reproduced verbatim):

Effects of PCBs were detected in infancy on visual recognition memory in several studies
(Jacobson et al., 1985; Darvill et al., 2000; Boucher et al., 2014). In most studies, prenatal
exposure was associated with adverse effects on cognition in childhood, including poorer IQ
scores and response inhibition (Jacobson and Jacobson, 1996, 2003; Stewart et al., 2005).
Altered motor development has also been reported, especially gross motor function during
infancy as assessed using the Psychomotor Development Index of the Baylay [sic] Scales of
Infant Development (Koopman-Esseboom et al., 1996; Rogan and Gladen, 1991; Walkowiak et
al., 2001). Lower psychomotor scores in infants were associated with transplacental (prenatal)
PCB exposure in earlier studies by Rogan and Gladen 1991 and Koopman-Esseboom et al.,
1996. Detrimental effects of postnatal PCB exposure from breastfeeding was also reported for
mental and motor development in children between 7 and 42 months of age (Walkowiak et al.,
2001), which were no longer evident when these children were re-assessed at 6 years of age
(Winneke et al., 2005). While this may be suggestive of a PCB-related neurodevelopmental
delay, it is not supported by the PCB related deficits in IQ in 11-year-old children of the
Michigan cohort (Jacobson and Jacobson 1996) and with loss of IQ in 9-year-old children
relative to prenatal PCB exposure in the Oswego (Lake Ontario) cohort (Stewart et al., 2008).”

Each sentence in this paragraph deserves a comment because each sentence contains an error, an
important omission, or both. Similar errors and omissions can be found throughout the text, and
are not limited to the paragraph in question.

Sentence 1: “Effects of PCBs were detected in infancy on visual recognition memory in several
studies (Jacobson et al., 1985; Darvill et al., 2000; Boucher et al., 2014).”
Comment: This sentence refers to the results pertaining to the Fagan Test of Infant Intelligence
(FTII), which was used in four cohorts – Oswego (Darvill et al. 2000), Michigan (Jacobson et al.
1985), Dusseldorf (Winneke et al. 1998), and Nunavik (Boucher et al. 2014). The four studies
                                                                                         Page 64 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -283
Case 2:15-cv-00201-SMJ           ECF No. 387-7       filed 01/28/20     PageID.17607 Page 67 of 146




used different exposure measures and thus cannot be compared directly. The only exception is
the exposure based on fish consumption which was examined in both Michigan and Oswego
cohorts. While the Michigan cohort observed an association between FTII and fish intake,
Oswego investigators reported that their analyses “revealed no significant effect of maternal fish
consumption” (p. 1036 of the Darvill et al. article). The Dusseldorf cohort study, which found
no evidence that FTII was adversely related to PCB exposure is not mentioned at all (Winneke et
al. 1998). A more detailed discussion of the FTII results can be found on pages 20-21 of my
report.

Sentence 2: In most studies, prenatal exposure was associated with adverse effects on cognition
in childhood, including poorer IQ scores and response inhibition (Jacobson and Jacobson, 1996,
2003; Stewart et al., 2005).
Comment: The opposite is true. In most reported analyses, prenatal exposure, especially as
measured by PCBs in cord blood or maternal blood, was not associated with lower cognition.
(Berghuis et al. 2018; Forns et al. 2012c; Gladen and Rogan 1991; Gray et al. 2005; Ikeno et al.
2018; Jacobson et al. 2015; Kyriklaki et al. 2016; Patandin et al. 1999; Tatsuta et al. 2014;
Walkowiak et al. 2001; Zhang et al. 2017). Similarly, response inhibition as measured by errors
of commission on the CPT or other similar tests was not related to prenatal PCBs in most studies
(Boucher et al. 2012a; Jacobson et al. 1992; Neugebauer et al. 2015; Sagiv et al. 2012). Even in
the studies cited by Dr. Olson to support his statement, the associations of prenatal PCBs with
either cognition or response inhibition were not consistently observed across analyses.
Additional details are provided on pages 25-32 of my report.

Sentence 3: Altered motor development has also been reported, especially gross motor function
during infancy as assessed using the Psychomotor Development Index of the Baylay [sic] Scales
of Infant Development (Koopman-Esseboom et al., 1996; Rogan and Gladen, 1991; Walkowiak
et al., 2001).
Comment: Gross motor function is indeed a component of BSID but it was not specifically
examined in either of the three studies cited in the above sentence. Gross motor function was
evaluated in three other studies not cited in Dr. Olson’s report (Brucker-Davis et al. 2015; Forns
et al. 2012c; Pan et al. 2009). None found a statistically significant association with PCBs.

Sentence 4: Lower psychomotor scores in infants were associated with transplacental (prenatal)
PCB exposure in earlier studies by Rogan and Gladen 1991 and Koopman-Esseboom et al.,
1996.
Comment: Koopman-Esseboom et al. evaluated their study participants using BSID at 3, 7 and
18 months of age. Prenatal exposure was characterized as the sum of four PCB congeners (118,
138, 153 and 180) measured in two types of samples – maternal blood and cord blood. A
significant association was observed only at 3 months of age and only in relation to maternal
blood PCB; no associations were observed with cord blood PCBs at any age or with any
exposure at 7 or 18 months of age (Koopman-Esseboom et al. 1996). Rogan and Gladen
administered BSID at 18 and 24 months of age. The authors asserted that the result at 24 months
of age for PDI was significant; however, a closer inspection of the data indicates that the
confidence intervals around the differences between the lowest exposure category and
subsequent categories (including the highest) overlapped the null value. More importantly
BSID, and specifically BSID-PDI, is one of the very few tests that allow comparison of results
across studies that used the same exposure metrics and evaluated participants of similar age.
                                                                                        Page 65 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -284
Case 2:15-cv-00201-SMJ            ECF No. 387-7        filed 01/28/20     PageID.17608 Page 68 of 146




Table 4 (p. 89 of my report) summarizes the results of age and exposure-specific associations
between PCBs and BSID-PDI presented in at least three studies. The table shows that significant
results (marked in bold for easier identification) are rare and are always in disagreement with
other findings.

Sentence 5: Detrimental effects of postnatal PCB exposure from breastfeeding was also
reported for mental and motor development in children between 7 and 42 months of age
(Walkowiak et al., 2001), which were no longer evident when these children were re-assessed at
6 years of age (Winneke et al., 2005).
Comment: In the Dusseldorf cohort (Walkowiak et al. 2001; Wilhelm et al. 2008a; Winneke et
al. 1998) mental development was assessed using BSID-MDI and BSID-PDI at the ages of 7, 18
and 30 months. In the earlier study (Winneke et al. 1998) the authors reported “significant
negative associations” between PCB in milk and MDI, but the one sided p-value was 0.048,
indicating that a conventional two-sided statistical analysis would have produced a p-value of
approximately 0.1. The more recent study (Walkowiak et al. 2001) assessed the same
associations, but none of the results was statistically significant at 7 months. At 18 and 30
months the results were also not significant based on a conventional two-sided test, as was
confirmed in the more recent publication (Wilhelm et al. 2008a); however, they were significant
when the results for all three ages were examined together. Motor development was not
examined at 42 months of age in any of the Dusseldorf cohort studies; however, it is true that K-
ABC results at 42 and 72 months of age differed. More importantly, Dr. Olson fails to consider
a large number of other studies that found no consistent association between breast milk PCBs
and mental or motor development (Boucher et al. 2014; Brucker-Davis et al. 2015; Darvill et al.
2000; Gladen et al. 1988; Huisman et al. 1995a; Huisman et al. 1995b; Jacobson and Jacobson
1996, 2002a, b, 2003; Jacobson et al. 1985; Kim et al. 2018; Koopman-Esseboom et al. 1996;
Lynch et al. 2012; Rogan et al. 1986b; Steuerwald et al. 2000; Wilhelm et al. 2008b). Several of
these studies are cited in Dr. Olson’s report, but only selected findings are mentioned.

Sentence 6: While this may be suggestive of a PCB-related neurodevelopmental delay, it is not
supported by the PCB related deficits in IQ in 11-year-old children of the Michigan cohort
(Jacobson and Jacobson 1996) and with loss of IQ in 9-year-old children relative to prenatal
PCB exposure in the Oswego (Lake Ontario) cohort (Stewart et al., 2008).”
Comment: This sentence appears to include a contradictory statement. It is not clear why in Dr.
Olson’s opinion “PCB-related neurodevelopmental delay” is “not supported by the PCB-related
deficits in IQ”. Regardless of the intended meaning of this sentence, it is worth re-emphasizing
that analyses demonstrating no evidence of an association between PCBs and IQ outnumber
those that reported a statistically significant result. For details, please refer to p. 25-30 of this
report.

Interpretation not supported by evidence

Dr. Olson’s interpretation of the studies is not based on the evidence presented in these studies.
In some instances, Dr. Olson’s conclusions even contradict the evidence cited in his own report.

When discussing the results of the CPP cohort, which found no evidence that prenatal PCB
exposure is associated with lower IQ (Gray et al. 2005), Dr. Olson seems to attribute this result
to confounding. It is important to note, however, that Gray et al. carried out their analyses with
                                                                                          Page 66 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -285
Case 2:15-cv-00201-SMJ           ECF No. 387-7        filed 01/28/20     PageID.17609 Page 69 of 146




extensive adjustment for confounders, which included “study center (12 categories), maternal
age, serum cholesterol, and triglycerides (all continuous), as well as child’s sex”; in all models,
other factors included in the multivariate analyses were “maternal race, parity, education,
socioeconomic index, housing density, smoking status, serum level of heptachlor epoxide,
socioeconomic index at the 7-year follow-up, maternal or caregiver education at the 7-year
follow-up, maternal or family income at the 7-year follow-up, whether the home emotional
environment at the 4-year follow-up was favorable, age in months at the time of the 7-year
follow-up, whether meconium was present at birth, and whether the child was breastfed during
the hospitalization for delivery” (see p. 19 of Gray et al. 2015).

Similarly, Dr. Olson dismisses the results of the study by Orenstein et al (2014), which found no
association between PCB exposure and neurodevelopmental measures such as Visual Memory,
Verbal Memory, and Learning, because PCB levels in that study were “much lower than in most
other cohorts that reported cognitive deficits.” On the other hand, Dr. Olson states (presumably
quoting from Schantz et al. 2003): “It is particularly noteworthy that the levels of exposure in
some of the more recent studies, the Oswego cohort, for example, are significantly lower than in
the earlier studies, yet negative impacts on cognitive functioning are still being reported.” It is
worth remembering that the range of PCB-153 in the New Bedford, Massachusetts cohort (used
in the Orenstein et al. study) was virtually identical to that found in the Oswego cohort, and the
levels of PCB-118 may have been higher in New Bedford than in Oswego (Longnecker et al.
2003).

The low levels of exposure in the New Bedford cohort do not stop Dr. Olson from relying on
results from the Sagiv et al. (2010) study, which forms the basis for the conclusion that “these
findings contribute to a growing literature showing associations between PCBs and children with
behavioral problems and/or ADHD-related behavior.” However, later in the report Dr. Olson
discusses the paper by Forns et al. (2018) and states “In the largest study to date, the authors did
not observe any association between either pre- or postnatal exposure (up to 24 months) to PCB-
153, p-p_-DDE and HCB and the risk of ADHD before the age of 10 years.” Forns et al. (2018)
is indeed a large study that needs to be taken into consideration. However, in Dr. Olson’s report
this study is considered after the conclusions about ADHD is already made.

Summary

Dr. Olson fails to follow the very basic and well-accepted standards of reviewing epidemiologic
and other human health studies (Moher et al. 2009; Shea et al. 2007; Simera et al. 2010; Stroup
et al. 2000). Concerns about failure to practice sound science has led to the creation of oversight
organizations such as The EQUATOR (Enhancing the QUAlity and Transparency Of health
Research) Network, which is described as an international initiative set up to promote
“responsible reporting of health research” (Simera et al. 2010). The EQUATOR position
statement describes the following practices that “cause major concern”
    ●       Non-reporting or delayed reporting of whole studies
    ●       Selective reporting of only some outcomes in relation to study findings
    ●       The omission of crucial information in the description of research methods and
            interventions
    ●       Omissions or misinterpretation of results in abstracts
    ●       Inadequate or distorted reporting of harms
                                                                                          Page 67 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -286
Case 2:15-cv-00201-SMJ           ECF No. 387-7       filed 01/28/20     PageID.17610 Page 70 of 146




   ●       Confusing or misleading presentations of results, data and graphs.

Some of the above areas of concern pertain more specifically to journal articles, but several
apply directly to the flaws of Dr. Olson’s report.




                                                                                        Page 68 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -287
Case 2:15-cv-00201-SMJ           ECF No. 387-7       filed 01/28/20     PageID.17611 Page 71 of 146




CONCLUSIONS

This report systematically summarizes the epidemiologic literature on the association between
background PCB exposures and neurodevelopmental measures in children of different ages. As
evidenced in the report, the literature on the subject is voluminous and spans several decades.
The extraordinary amount of published data requires careful evaluation in order to understand
and process available information in a systematic fashion.

As discussed earlier in the report, the overall goal of this review was to understand the evidence
for and against the hypothesis that PCB exposures at usual levels produce adverse
neurodevelopmental effects in children. This overall goal was achieved by seeking answers to
the following three questions.

     1. Are the same or similar results repeatedly observed and independently reported by
         different studies conducted in different populations?
The answer to this question is unequivocally “No”. The cohorts reviewed in this report
collectively evaluated hundreds of different PCB exposure metrics and administered hundreds of
different tests (See Appendices I and II). This produced nearly 120,000 possible associations.
Yet, the vast majority of these associations were never evaluated or, if evaluated, not reported.
Among those that made it into the published literature, about 2,700 were reported only once and
thus were never replicated and could not be evaluated with regards to consistency. Just 163
associations were evaluated in at least two cohorts. Not one of those associations was
consistently found to be statistically significant across results. Most were consistently non-
significant, and for some the results were mixed or conflicting. For example, three cohorts
(Dusseldorf, Rotterdam/Groningen and Hokkaido) examined the association between KAB-C
and various measures of PCB exposure. The Dutch study observed a statistically significant
association with sum of PCBs in maternal and cord blood samples but only among children who
were formula fed since birth (Patandin et al. 1999). In the Dusseldorf cohort (Walkowiak et al.
2001) the associations between cord blood PCBs and KAB-C at the same age were described as
“small and even slightly positive”. On the other hand the association with PCBs measured in
children’s blood samples was described as statistically significant (although two-sided p-value
was exactly 0.05) in Dusseldorf (Walkowiak et al. 2001) but not in the Rotterdam/Groningen
study (Patandin et al. 1999). In the Hokkaido cohort only one of 76 associations (between the
sum of non-ortho PCBs and the KAB-C mental processing summary scale among boys) was
statistically significant and inverse. Several associations, especially for KAB-C achievement
scale among Hokkaido girls, were statistically significant, but in the opposite direction (Ikeno et
al. 2018). Another study conducted in Japan also administered KAB-C (Tatsuta et al. 2014), but
unlike all previous publications, exposure in that article was expressed in terms of PCB
homologs rather than congeners. Only the association with one of the ten homolog groups was
statistically significant for the overall cognitive scale, but this association was only evident in
boys and not in girls. Thus, each study reported an association, but no two associations were the
same.

    2. Do the same or similar PCB exposures produce effects within the same group of children
        as these children grow older?
Once again, the answer is “No.” A review of the within-cohort data indicates that none of the
studies observed a sustained association between PCB and neurodevelopmental measures. This
                                                                                        Page 69 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -288
Case 2:15-cv-00201-SMJ           ECF No. 387-7       filed 01/28/20     PageID.17612 Page 72 of 146




indicates a lack of coherent pattern. Consider the following example. In the Oswego cohort
exposures of interest were initially defined based on reported fish consumption, and cord blood
PCBs characterized as total, lightly chlorinated (C11-C13), moderately chlorinated (C14-C16),
and highly chlorinated (C17-C19) (Stewart et al. 2000). In the neonatal period the associations
with lower test results for some measures were observed for fish consumption and C17-C19 PCB
(Stewart et al. 2000). By 6 months of age, the data on fish consumption were no longer reported,
and some associations were observed for total, but not C17-C19 PCBs. At 12 months of age the
results changed again – some were significant for C17-C19 PCBs but not for total PCBs (Darvill
et al. 2000). When the children were 3 years of age, results for total PCBs were no longer
reported. There was an association between C17-C19 and MSCA subscales but that association
was no longer significant by age 4.5 years (Stewart et al. 2003b). The most recent Oswego
cohort publications (Stewart et al. 2008; Stewart et al. 2012) focused on WISC results at the age
of 9 and 11 years. No associations were observed with either total or C17-C19 cord blood PCBs
but these results are only mentioned briefly in the text. Instead, the authors focused on a
different type of sample – placental tissue, and “total PCB” variable was comprised primarily of
118, 138, 153 and 180 congeners. Recall that lightly chlorinated (C11-C13) PCBs (including
congeners 118 and 138), and moderately chlorinated (C14-C16) PCBs (including congener 153)
were found to be not associated with any of the measures in the neonatal period (Stewart et al.
2000) and were no longer evaluated in any of the subsequent analyses. Thus, these results
represent a “moving target” as the reported analyses are continuously changing without
providing any evidence of within-cohort consistency.

    3. Is there evidence that populations with higher PCB exposure levels experience more
         adverse neurodevelopmental effects compared to populations with lower exposures?
The data appear to indicate the opposite. Studies with the highest estimated PCB levels were
least likely to report statistically significant results. For example, the highest ranked Faroe
Islands cohorts found no discernible evidence that PCB is associated with neurodevelopmental
test results among newborns or school age children once the results were lipid adjusted or
controlled for mercury exposures. The second ranked CPP cohort observed no association
between PCB and BSID at 8 months of age, found a statistically significant association, but in
the opposite direction, with Stanford-Binet test at 4 years of age, and found no evidence of an
association with WISC or WART test results at the age of 7 years. An examination of results
across 12 CPP sites shows that the site with the highest PCB levels demonstrated statistically
significantly better BSID-PDI scores in relation to higher PCB exposure.

    4. Do PCB-exposed children in the general population experience greater incidence of
        neurodevelopment-related diagnoses?
Once again the answer is ‘No’. Although the data on clinical diagnoses such as ADHD and ASD
are less voluminous than the data on neurodevelopmental tests, the results are unequivocal.
None of the birth cohorts that met the criteria for inclusion in the current report demonstrate any
evidence of an association. Studies from Denmark and Norway using comprehensive linkages to
their national disease registries did not find an increase in ADHD incidence in relation to PCBs
in blood or breast milk samples. The authors of the largest study to-date concluded that they
“found no increased risk of ADHD in association with prenatal and early postnatal exposure to
PCB-153… in a sample of 4437 children from the general population of seven European birth
cohort studies.” With respect to ASD, earlier suggestive findings each time were followed by
more definitive follow up analyses that found no association. These findings along with data on
                                                                                        Page 70 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -289
Case 2:15-cv-00201-SMJ          ECF No. 387-7       filed 01/28/20     PageID.17613 Page 73 of 146




opposing trends of PCB levels relative to ASD and ADHD prevalence offer reassurance that
these conditions are unrelated to PCB exposure.

In summary, my systematic review of the literature permits the following conclusions:
    ● Despite hundreds of various exposures and neurodevelopmental measures examined
      across 35 different populations, the existing body of literature does not report any
      consistent associations between PCBs and neurodevelopmental function in children.

   ● The data across and within studies represent a mixture of results in either direction with
     the majority of findings indicating no significant association.

   ● There is no evidence that in populations with higher background PCB exposure levels,
     the association with neurodevelopmental test results is stronger or more commonly
     observed compared to populations with lower exposures

   ● The studies of specific neurobehavioral and neurodevelopment conditions such as
     attention deficit hyperactivity disorder and autism spectrum disorder do not support the
     proposition that incidence of these conditions is related to PCB exposures.

   ● Taken together, these observations are reassuring as they offer evidence against a causal
     relationship between PCBs and neurodevelopmental problems in the general population
     of children.

In preparation of this report I was also asked to review the expert opinion provided by Dr. James
Olson.

   ● Dr. Olson’s opinion that “PCBs cause an increased risk” of neurobehavioral effects “in
     general population at background, environmental levels of exposure” is based on highly
     selective and often erroneous evaluation of the published studies. In arriving at this
     opinion, Dr. Olson failed to follow the most basic guidelines for conducting a systematic
     review of the literature.




                                                                                       Page 71 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -290
Case 2:15-cv-00201-SMJ          ECF No. 387-7        filed 01/28/20    PageID.17614 Page 74 of 146




REFERENCES

American Academy of Pediatrics. 2019. Healthy Active Living for Families (HALF) Program:
Age Specific Content https://www.aap.org/en-us/advocacy-and-policy/aap-health-
initiatives/HALF-Implementation-Guide/Age-Specific-Content/Pages/Age-Specific-
Content.aspx. [accessed April, 20 2019].
Amler RW, Barone S, Jr., Belger A, Berlin CM, Jr., Cox C, Frank H, et al. 2006. Hershey
Medical Center Technical Workshop Report: optimizing the design and interpretation of
epidemiologic studies for assessing neurodevelopmental effects from in utero chemical exposure.
Neurotoxicology 27:861-874.
Bayley N. 2006. Bayley scales of infant and toddler development. Technical manual - Third
edition San Antonio, TX.
Berghuis SA, Soechitram SD, Hitzert MM, Sauer PJ, Bos AF. 2013. Prenatal exposure to
polychlorinated biphenyls and their hydroxylated metabolites is associated with motor
development of three-month-old infants. Neurotoxicology 38:124-130.
Berghuis SA, Soechitram SD, Sauer PJ, Bos AF. 2014. Prenatal exposure to polychlorinated
biphenyls and their hydroxylated metabolites is associated with neurological functioning in 3-
month-old infants. Toxicol Sci 142:455-462.
Berghuis SA, Van Braeckel K, Sauer PJJ, Bos AF. 2018. Prenatal exposure to persistent organic
pollutants and cognition and motor performance in adolescence. Environ Int 121:13-22.
Bernardo BA, Lanphear BP, Venners SA, Arbuckle TE, Braun JM, Muckle G, et al. 2019.
Assessing the Relation between Plasma PCB Concentrations and Elevated Autistic Behaviours
using Bayesian Predictive Odds Ratios. Int J Environ Res Public Health 16.
Boucher O, Muckle G, Bastien CH. 2009. Prenatal exposure to polychlorinated biphenyls: a
neuropsychologic analysis. Environ Health Perspect 117:7-16.
Boucher O, Bastien CH, Saint-Amour D, Dewailly E, Ayotte P, Jacobson JL, et al. 2010.
Prenatal exposure to methylmercury and PCBs affects distinct stages of information processing:
an event-related potential study with Inuit children. Neurotoxicology 31:373-384.
Boucher O, Burden MJ, Muckle G, Saint-Amour D, Ayotte P, Dewailly E, et al. 2012a.
Response inhibition and error monitoring during a visual go/no-go task in inuit children exposed
to lead, polychlorinated biphenyls, and methylmercury. Environ Health Perspect 120:608-615.
Boucher O, Jacobson SW, Plusquellec P, Dewailly E, Ayotte P, Forget-Dubois N, et al. 2012b.
Prenatal methylmercury, postnatal lead exposure, and evidence of attention deficit/hyperactivity
disorder among Inuit children in Arctic Quebec. Environ Health Perspect 120:1456-1461.
Boucher O, Muckle G, Jacobson JL, Carter RC, Kaplan-Estrin M, Ayotte P, et al. 2014. Domain-
specific effects of prenatal exposure to PCBs, mercury, and lead on infant cognition: results from
the Environmental Contaminants and Child Development Study in Nunavik. Environ Health
Perspect 122:310-316.
Boucher O, Muckle G, Ayotte P, Dewailly E, Jacobson SW, Jacobson JL. 2016. Altered fine
motor function at school age in Inuit children exposed to PCBs, methylmercury, and lead.
Environ Int 95:144-151.

                                                                                       Page 72 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -291
Case 2:15-cv-00201-SMJ           ECF No. 387-7       filed 01/28/20     PageID.17615 Page 75 of 146




Braun JM, Kalkbrenner AE, Just AC, Yolton K, Calafat AM, Sjodin A, et al. 2014. Gestational
exposure to endocrine-disrupting chemicals and reciprocal social, repetitive, and stereotypic
behaviors in 4- and 5-year-old children: the HOME study. Environ Health Perspect 122:513-520.
Braun JM, Kalloo G, Chen A, Dietrich KN, Liddy-Hicks S, Morgan S, et al. 2017. Cohort
Profile: The Health Outcomes and Measures of the Environment (HOME) study. Int J Epidemiol
46:24.
Brazelton TB. 1978. The Brazelton Neonatal Behavior Assessment Scale: introduction. Monogr
Soc Res Child Dev 43:1-13.
Brouwer A, Longnecker MP, Birnbaum LS, Cogliano J, Kostyniak P, Moore J, et al. 1999.
Characterization of potential endocrine-related health effects at low-dose levels of exposure to
PCBs. Environ Health Perspect 107 Suppl 4:639-649.
Brown AS, Cheslack-Postava K, Rantakokko P, Kiviranta H, Hinkka-Yli-Salomaki S,
McKeague IW, et al. 2018. Association of Maternal Insecticide Levels With Autism in Offspring
From a National Birth Cohort. Am J Psychiatry 175:1094-1101.
Brucker-Davis F, Ganier-Chauliac F, Gal J, Panaia-Ferrari P, Pacini P, Fenichel P, et al. 2015.
Neurotoxicant exposure during pregnancy is a confounder for assessment of iodine
supplementation on neurodevelopment outcome. Neurotoxicol Teratol 51:45-51.
Burns CJ, McIntosh LJ, Mink PJ, Jurek AM, Li AA. 2013. Pesticide exposure and
neurodevelopmental outcomes: review of the epidemiologic and animal studies. J Toxicol
Environ Health B Crit Rev 16:127-283.
Caspersen IH, Aase H, Biele G, Brantsaeter AL, Haugen M, Kvalem HE, et al. 2016a. The
influence of maternal dietary exposure to dioxins and PCBs during pregnancy on ADHD
symptoms and cognitive functions in Norwegian preschool children. Environ Int 94:649-660.
Caspersen IH, Haugen M, Schjolberg S, Vejrup K, Knutsen HK, Brantsaeter AL, et al. 2016b.
Maternal dietary exposure to dioxins and polychlorinated biphenyls (PCBs) is associated with
language delay in 3year old Norwegian children. Environ Int 91:180-187.
Centers for Disease Control and Prevention. 2019. Child Development: Positive Parenting Tips
https://www.cdc.gov/ncbddd/childdevelopment/positiveparenting/index.html. [accessed April, 20
2019].
Centre for Reviews and Dissemination. 2009. CRD’s guidance for undertaking reviews in health
care. York, UK:University of York.
Cheslack-Postava K, Rantakokko PV, Hinkka-Yli-Salomaki S, Surcel HM, McKeague IW,
Kiviranta HA, et al. 2013. Maternal serum persistent organic pollutants in the Finnish Prenatal
Study of Autism: A pilot study. Neurotoxicol Teratol 38:1-5.
Daniels JL, Longnecker MP, Klebanoff MA, Gray KA, Brock JW, Zhou H, et al. 2003. Prenatal
exposure to low-level polychlorinated biphenyls in relation to mental and motor development at
8 months. Am J Epidemiol 157:485-492.
Darvill T, Lonky E, Reihman J, Stewart P, Pagano J. 2000. Prenatal exposure to PCBs and infant
performance on the Fagan Test of Infant Intelligence. Neurotoxicology 21:1029-1038.



                                                                                        Page 73 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -292
Case 2:15-cv-00201-SMJ           ECF No. 387-7       filed 01/28/20     PageID.17616 Page 76 of 146




Despres C, Beuter A, Richer F, Poitras K, Veilleux A, Ayotte P, et al. 2005. Neuromotor
functions in Inuit preschool children exposed to Pb, PCBs, and Hg. Neurotoxicol Teratol 27:245-
257.
Dickersin K, Min YI. 1993. Publication bias: the problem that won't go away. Ann N Y Acad Sci
703:135-146; discussion 146-138.
Drobna B, Fabisikova A, Conka K, Gago F, Oravcova P, Wimmerova S, et al. 2019. PBDE
serum concentration and preschool maturity of children from Slovakia. Chemosphere 233:387-
395.
Dwan K, Altman DG, Arnaiz JA, Bloom J, Chan AW, Cronin E, et al. 2008. Systematic review
of the empirical evidence of study publication bias and outcome reporting bias. PLoS One
3:e3081.
Engel SM, Berkowitz GS, Barr DB, Teitelbaum SL, Siskind J, Meisel SJ, et al. 2007. Prenatal
organophosphate metabolite and organochlorine levels and performance on the Brazelton
Neonatal Behavioral Assessment Scale in a multiethnic pregnancy cohort. Am J Epidemiol
165:1397-1404.
Ethier AA, Muckle G, Bastien C, Dewailly E, Ayotte P, Arfken C, et al. 2012. Effects of
environmental contaminant exposure on visual brain development: a prospective
electrophysiological study in school-aged children. Neurotoxicology 33:1075-1085.
Ethier AA, Muckle G, Jacobson SW, Ayotte P, Jacobson JL, Saint-Amour D. 2015. Assessing
new dimensions of attentional functions in children prenatally exposed to environmental
contaminants using an adapted Posner paradigm. Neurotoxicol Teratol 51:27-34.
Fang J, Nyberg E, Winnberg U, Bignert A, Bergman A. 2015. Spatial and temporal trends of the
Stockholm Convention POPs in mothers' milk -- a global review. Environ Sci Pollut Res Int
22:8989-9041.
Faroon O, Jones D, de Rosa C. 2000. Effects of polychlorinated biphenyls on the nervous
system. Toxicol Ind Health 16:305-333.
Fein GG, Jacobson JL, Jacobson SW, Schwartz PM, Dowler JK. 1984. Prenatal exposure to
polychlorinated biphenyls: effects on birth size and gestational age. J Pediatr 105:315-320.
Forns J, Lertxundi N, Aranbarri A, Murcia M, Gascon M, Martinez D, et al. 2012a. Prenatal
exposure to organochlorine compounds and neuropsychological development up to two years of
life. Environ Int 45:72-77.
Forns J, Torrent M, Garcia-Esteban R, Caceres A, Pilar Gomila M, Martinez D, et al. 2012b.
Longitudinal association between early life socio-environmental factors and attention function at
the age 11 years. Environ Res 117:54-59.
Forns J, Torrent M, Garcia-Esteban R, Grellier J, Gascon M, Julvez J, et al. 2012c. Prenatal
exposure to polychlorinated biphenyls and child neuropsychological development in 4-year-olds:
an analysis per congener and specific cognitive domain. Sci Total Environ 432:338-343.
Forns J, Mandal S, Iszatt N, Polder A, Thomsen C, Lyche JL, et al. 2016. Novel application of
statistical methods for analysis of multiple toxicants identifies DDT as a risk factor for early
child behavioral problems. Environ Res 151:91-100.


                                                                                        Page 74 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -293
Case 2:15-cv-00201-SMJ          ECF No. 387-7       filed 01/28/20    PageID.17617 Page 77 of 146




Forns J, Stigum H, Hoyer BB, Sioen I, Sovcikova E, Nowack N, et al. 2018. Prenatal and
postnatal exposure to persistent organic pollutants and attention-deficit and hyperactivity
disorder: a pooled analysis of seven European birth cohort studies. Int J Epidemiol 47:1082-
1097.
Garabrant DH. 2000. Epidemiologic principles in the evaluation of suspected neurotoxic
disorders. Neurol Clin 18:631-648.
Gascon M, Verner MA, Guxens M, Grimalt JO, Forns J, Ibarluzea J, et al. 2013. Evaluating the
neurotoxic effects of lactational exposure to persistent organic pollutants (POPs) in Spanish
children. Neurotoxicology 34:9-15.
Gascon M, Sunyer J, Casas M, Martinez D, Ballester F, Basterrechea M, et al. 2014. Prenatal
exposure to DDE and PCB 153 and respiratory health in early childhood: a meta-analysis.
Epidemiology 25:544-553.
Gladen BC, Rogan WJ, Hardy P, Thullen J, Tingelstad J, Tully M. 1988. Development after
exposure to polychlorinated biphenyls and dichlorodiphenyl dichloroethene transplacentally and
through human milk. J Pediatr 113:991-995.
Gladen BC, Rogan WJ. 1991. Effects of perinatal polychlorinated biphenyls and
dichlorodiphenyl dichloroethene on later development. J Pediatr 119:58-63.
Goodman M, Squibb K, Youngstrom E, Anthony LG, Kenworthy L, Lipkin PH, et al. 2010.
Using systematic reviews and meta-analyses to support regulatory decision making for
neurotoxicants: lessons learned from a case study of PCBs. Environ Health Perspect 118:727-
734.
Grandjean P, Weihe P, Jorgensen PJ, Clarkson T, Cernichiari E, Videro T. 1992. Impact of
maternal seafood diet on fetal exposure to mercury, selenium, and lead. Arch Environ Health
47:185-195.
Grandjean P, Weihe P, White RF, Debes F, Araki S, Yokoyama K, et al. 1997. Cognitive deficit
in 7-year-old children with prenatal exposure to methylmercury. Neurotoxicol Teratol 19:417-
428.
Grandjean P, Weihe P, Burse VW, Needham LL, Storr-Hansen E, Heinzow B, et al. 2001.
Neurobehavioral deficits associated with PCB in 7-year-old children prenatally exposed to
seafood neurotoxicants. Neurotoxicol Teratol 23:305-317.
Grandjean P, Weihe P, Nielsen F, Heinzow B, Debes F, Budtz-Jorgensen E. 2012.
Neurobehavioral deficits at age 7 years associated with prenatal exposure to toxicants from
maternal seafood diet. Neurotoxicol Teratol 34:466-472.
Granillo L, Sethi S, Keil KP, Lin Y, Ozonoff S, Iosif AM, et al. 2019. Polychlorinated biphenyls
influence on autism spectrum disorder risk in the MARBLES cohort. Environ Res 171:177-184.
Gray KA, Klebanoff MA, Brock JW, Zhou HB, Darden R, Needham L, et al. 2005. In utero
exposure to background levels of polychlorinated biphenyls and cognitive functioning among
school-age children. Am J Epidemiol 162:17-26.
Guxens M, Ballester F, Espada M, Fernandez MF, Grimalt JO, Ibarluzea J, et al. 2012. Cohort
Profile: the INMA--INfancia y Medio Ambiente--(Environment and Childhood) Project. Int J
Epidemiol 41:930-940.

                                                                                      Page 75 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -294
Case 2:15-cv-00201-SMJ           ECF No. 387-7       filed 01/28/20     PageID.17618 Page 78 of 146




Hamra GB, Lyall K, Windham GC, Calafat AM, Sjodin A, Volk H, et al. 2019. Prenatal
Exposure to Endocrine-disrupting Chemicals in Relation to Autism Spectrum Disorder and
Intellectual Disability. Epidemiology 30:418-426.
Higgins JPT, Green S. 2011. Cochrane Handbook for Systematic Reviews of Interventions
Version 5.1.0. Chichester, UK:Cochrane Collaboration and John Wiley & Sons.
Hoyer BB, Ramlau-Hansen CH, Pedersen HS, Goralczyk K, Chumak L, Jonsson BA, et al. 2015.
Motor development following in utero exposure to organochlorines: a follow-up study of
children aged 5-9 years in Greenland, Ukraine and Poland. BMC Public Health 15:146.
Huisman M, Koopman-Esseboom C, Fidler V, Hadders-Algra M, van der Paauw CG, Tuinstra
LG, et al. 1995a. Perinatal exposure to polychlorinated biphenyls and dioxins and its effect on
neonatal neurological development. Early Hum Dev 41:111-127.
Huisman M, Koopman-Esseboom C, Lanting CI, van der Paauw CG, Tuinstra LG, Fidler V, et
al. 1995b. Neurological condition in 18-month-old children perinatally exposed to
polychlorinated biphenyls and dioxins. Early Hum Dev 43:165-176.
Ikeno T, Miyashita C, Nakajima S, Kobayashi S, Yamazaki K, Saijo Y, et al. 2018. Effects of
low-level prenatal exposure to dioxins on cognitive development in Japanese children at
42months. Sci Total Environ 618:1423-1430.
Institute of Medicine. 2015. Psychological testing in the service of disability determination.
Committee on psychological testing, including validity testing, for social security administration
disability determinations; board on the health of select populations. Washington, DC:Institute of
Medicine.
Ioannidis JP. 2012. The importance of potential studies that have not existed and registration of
observational data sets. Jama 308:575-576.
Jacobson JL, Fein G, Schwartz PM, Dowler JK. 1984a. Prenatal exposure to an environmental
toxin: A test of the multiple effects model. Dev Psychol 20:523-532.
Jacobson JL, Fein GG, Jacobson SW, Schwartz PM, Dowler JK. 1984b. The transfer of
polychlorinated biphenyls (PCBs) and polybrominated biphenyls (PBBs) across the human
placenta and into maternal milk. Am J Public Health 74:378-379.
Jacobson JL, Jacobson SW, Humphrey HE. 1990. Effects of in utero exposure to polychlorinated
biphenyls and related contaminants on cognitive functioning in young children. J Pediatr 116:38-
45.
Jacobson Jl, Jacobson SW, Padgett RJ, Brumitt GA, Billings RL. 1992. Effects of Prenatal PCB
Exposure on Cognitive Processing Efficiency and Sustained Attention. Dev Psychol 28:297-306.
Jacobson JL, Jacobson SW. 1996. Intellectual impairment in children exposed to polychlorinated
biphenyls in utero. N Engl J Med 335:783-789.
Jacobson JL, Jacobson SW. 1997. Evidence for PCBs as neurodevelopmental toxicants in
humans. Neurotoxicology 18:415-424.
Jacobson JL, Jacobson SW. 2002a. Breast-feeding and gender as moderators of teratogenic
effects on cognitive development. Neurotoxicol Teratol 24:349-358.
Jacobson JL, Jacobson SW. 2002b. Association of prenatal exposure to an environmental
contaminant with intellectual function in childhood. J Toxicol Clin Toxicol 40:467-475.
                                                                                        Page 76 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -295
Case 2:15-cv-00201-SMJ          ECF No. 387-7       filed 01/28/20    PageID.17619 Page 79 of 146




Jacobson JL, Jacobson SW. 2003. Prenatal exposure to polychlorinated biphenyls and attention
at school age. J Pediatr 143:780-788.
Jacobson JL, Muckle G, Ayotte P, Dewailly E, Jacobson SW. 2015. Relation of Prenatal
Methylmercury Exposure from Environmental Sources to Childhood IQ. Environ Health
Perspect 123:827-833.
Jacobson SW, Fein GG, Jacobson JL, Schwartz PM, Dowler JK. 1985. The effect of intrauterine
PCB exposure on visual recognition memory. Child Dev 56:853-860.
Jacobson SW, Jacobson JL, Fein GG. 1986. Environmental toxins and infant development. In:
Theory and Research in Behavioral Pediatrics, (Fitzgerald HE, ed). New York, NY:Plenum
Press, 96-146.
James RA, Hertz-Picciotto I, Willman E, Keller JA, Charles MJ. 2002. Determinants of serum
polychlorinated biphenyls and organochlorine pesticides measured in women from the child
health and development study cohort, 1963-1967. Environ Health Perspect 110:617-624.
Jusko TA, Sisto R, Iosif AM, Moleti A, Wimmerova S, Lancz K, et al. 2014. Prenatal and
postnatal serum PCB concentrations and cochlear function in children at 45 months of age.
Environ Health Perspect 122:1246-1252.
Kim S, Eom S, Kim HJ, Lee JJ, Choi G, Choi S, et al. 2018. Association between maternal
exposure to major phthalates, heavy metals, and persistent organic pollutants, and the
neurodevelopmental performances of their children at 1 to 2years of age- CHECK cohort study.
Sci Total Environ 624:377-384.
Koopman-Esseboom C, Weisglas-Kuperus N, de Ridder MA, Van der Paauw CG, Tuinstra LG,
Sauer PJ. 1996. Effects of polychlorinated biphenyl/dioxin exposure and feeding type on infants'
mental and psychomotor development. Pediatrics 97:700-706.
Kostiakova V, Moleti A, Wimmerova S, Jusko TA, Palkovicova Murinova L, Sisto R, et al.
2016. DPOAEs in infants developmentally exposed to PCBs show two differently time spaced
exposure sensitive windows. Chemosphere 161:518-526.
Kyriklaki A, Vafeiadi M, Kampouri M, Koutra K, Roumeliotaki T, Chalkiadaki G, et al. 2016.
Prenatal exposure to persistent organic pollutants in association with offspring
neuropsychological development at 4years of age: The Rhea mother-child cohort, Crete, Greece.
Environ Int 97:204-211.
LaKind JS, Anthony LG, Goodman M. 2017. Review of reviews on exposures to synthetic
organic chemicals and children's neurodevelopment: Methodological and interpretation
challenges. J Toxicol Environ Health B Crit Rev 20:390-422.
Lampi KM, Banerjee PN, Gissler M, Hinkka-Yli-Salomaki S, Huttunen J, Kulmala U, et al.
2011. Finnish Prenatal Study of Autism and Autism Spectrum Disorders (FIPS-A): overview and
design. J Autism Dev Disord 41:1090-1096.
Lanting CI, Patandin S, Fidler V, Weisglas-Kuperus N, Sauer PJ, Boersma ER, et al. 1998.
Neurological condition in 42-month-old children in relation to pre- and postnatal exposure to
polychlorinated biphenyls and dioxins. Early Hum Dev 50:283-292.




                                                                                      Page 77 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -296
Case 2:15-cv-00201-SMJ          ECF No. 387-7       filed 01/28/20     PageID.17620 Page 80 of 146




Lenters V, Iszatt N, Forns J, Cechova E, Kocan A, Legler J, et al. 2019. Early-life exposure to
persistent organic pollutants (OCPs, PBDEs, PCBs, PFASs) and attention-deficit/hyperactivity
disorder: A multi-pollutant analysis of a Norwegian birth cohort. Environ Int 125:33-42.
Lester BM, Als H, Brazelton TB. 1982. Regional obstetric anesthesia and newborn behavior: a
reanalysis toward synergistic effects. Child Dev 53:687-692.
Longnecker MP, Wolff MS, Gladen BC, Brock JW, Grandjean P, Jacobson JL, et al. 2003.
Comparison of polychlorinated biphenyl levels across studies of human neurodevelopment.
Environ Health Perspect 111:65-70.
Longnecker MP, Hoffman HJ, Klebanoff MA, Brock JW, Zhou H, Needham L, et al. 2004. In
utero exposure to polychlorinated biphenyls and sensorineural hearing loss in 8-year-old
children. Neurotoxicol Teratol 26:629-637.
Lonky E, Reihman J, Darvill T, Mather J, Daly H. 1996. Neonatal behavioral assessment scale
performance in humans influenced by maternal consumption of environmentally contaminated
Lake Ontario fish. J Great Lakes Res 22:98-212.
Lyall K, Croen LA, Sjodin A, Yoshida CK, Zerbo O, Kharrazi M, et al. 2017. Polychlorinated
Biphenyl and Organochlorine Pesticide Concentrations in Maternal Mid-Pregnancy Serum
Samples: Association with Autism Spectrum Disorder and Intellectual Disability. Environ Health
Perspect 125:474-480.
Lynch CD, Jackson LW, Kostyniak PJ, McGuinness BM, Buck Louis GM. 2012. The effect of
prenatal and postnatal exposure to polychlorinated biphenyls and child neurodevelopment at age
twenty four months. Reprod Toxicol 34:451-456.
Ma WL, Gao C, Bell EM, Druschel CM, Caggana M, Aldous KM, et al. 2014. Analysis of
polychlorinated biphenyls and organochlorine pesticides in archived dried blood spots and its
application to track temporal trends of environmental chemicals in newborns. Environ Res
133:204-210.
Meijer L, Weiss J, Van Velzen M, Brouwer A, Bergman A, Sauer PJ. 2008. Serum
concentrations of neutral and phenolic organohalogens in pregnant women and some of their
infants in The Netherlands. Environ Sci Technol 42:3428-3433.
Moher D, Liberati A, Tetzlaff J, Altman DG. 2009. Preferred reporting items for systematic
reviews and meta-analyses: the PRISMA statement. J Clin Epidemiol 62:1006-1012.
Murata K, Weihe P, Budtz-Jorgensen E, Jorgensen PJ, Grandjean P. 2004. Delayed brainstem
auditory evoked potential latencies in 14-year-old children exposed to methylmercury. J Pediatr
144:177-183.
Nakai K, Suzuki K, Oka T, Murata K, Sakamoto M, Okamura K, et al. 2004. The Tohoku Study
of Child Development: A cohort study of effects of perinatal exposures to methylmercury and
environmentally persistent organic pollutants on neurobehavioral development in Japanese
children. Tohoku J Exp Med 202:227-237.
Nakajima S, Saijo Y, Kato S, Sasaki S, Uno A, Kanagami N, et al. 2006. Effects of prenatal
exposure to polychlorinated biphenyls and dioxins on mental and motor development in Japanese
children at 6 months of age. Environ Health Perspect 114:773-778.


                                                                                      Page 78 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -297
Case 2:15-cv-00201-SMJ          ECF No. 387-7      filed 01/28/20    PageID.17621 Page 81 of 146




Nakajima S, Saijo Y, Miyashita C, Ikeno T, Sasaki S, Kajiwara J, et al. 2017. Sex-specific
differences in effect of prenatal exposure to dioxin-like compounds on neurodevelopment in
Japanese children: Sapporo cohort study. Environ Res 159:222-231.
Negri E, Bosetti C, Fattore E, La Vecchia C. 2003. Environmental exposure to polychlorinated
biphenyls (PCBs) and breast cancer: a systematic review of the epidemiological evidence. Eur J
Cancer Prev 12:509-516.
Neugebauer J, Wittsiepe J, Kasper-Sonnenberg M, Schoneck N, Scholmerich A, Wilhelm M.
2015. The influence of low level pre- and perinatal exposure to PCDD/Fs, PCBs, and lead on
attention performance and attention-related behavior among German school-aged children:
results from the Duisburg Birth Cohort Study. Int J Hyg Environ Health 218:153-162.
Nevison C, Blaxill M, Zahorodny W. 2018. California Autism Prevalence Trends from 1931 to
2014 and Comparison to National ASD Data from IDEA and ADDM. J Autism Dev Disord
48:4103-4117.
Nowack N, Wittsiepe J, Kasper-Sonnenberg M, Wilhelm M, Scholmerich A. 2015. Influence of
Low-Level Prenatal Exposure to PCDD/Fs and PCBs on Empathizing, Systemizing and Autistic
Traits: Results from the Duisburg Birth Cohort Study. PLoS One 10:e0129906.
Orenstein ST, Thurston SW, Bellinger DC, Schwartz JD, Amarasiriwardena CJ, Altshul LM, et
al. 2014. Prenatal organochlorine and methylmercury exposure and memory and learning in
school-age children in communities near the New Bedford Harbor Superfund site,
Massachusetts. Environ Health Perspect 122:1253-1259.
Palkovicova Murinova L, Moleti A, Sisto R, Wimmerova S, Jusko TA, Tihanyi J, et al. 2016.
PCB exposure and cochlear function at age 6 years. Environ Res 151:428-435.
Pan IJ, Daniels JL, Goldman BD, Herring AH, Siega-Riz AM, Rogan WJ. 2009. Lactational
exposure to polychlorinated biphenyls, dichlorodiphenyltrichloroethane, and
dichlorodiphenyldichloroethylene and infant neurodevelopment: an analysis of the pregnancy,
infection, and nutrition babies study. Environ Health Perspect 117:488-494.
Park HY, Park JS, Sovcikova E, Kocan A, Linderholm L, Bergman A, et al. 2009. Exposure to
hydroxylated polychlorinated biphenyls (OH-PCBs) in the prenatal period and subsequent
neurodevelopment in eastern Slovakia. Environ Health Perspect 117:1600-1606.
Park HY, Hertz-Picciotto I, Sovcikova E, Kocan A, Drobna B, Trnovec T. 2010.
Neurodevelopmental toxicity of prenatal polychlorinated biphenyls (PCBs) by chemical structure
and activity: a birth cohort study. Environ Health 9:51.
Patandin S, Lanting CI, Mulder PG, Boersma ER, Sauer PJ, Weisglas-Kuperus N. 1999. Effects
of environmental exposure to polychlorinated biphenyls and dioxins on cognitive abilities in
Dutch children at 42 months of age. J Pediatr 134:33-41.
Plusquellec P, Muckle G, Dewailly E, Ayotte P, Begin G, Desrosiers C, et al. 2010. The relation
of environmental contaminants exposure to behavioral indicators in Inuit preschoolers in Arctic
Quebec. Neurotoxicology 31:17-25.
Potischman N, Weed DL. 1999. Causal criteria in nutritional epidemiology. Am J Clin Nutr
69:1309S-1314S.


                                                                                     Page 79 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -298
Case 2:15-cv-00201-SMJ           ECF No. 387-7        filed 01/28/20      PageID.17622 Page 82 of 146




Ribas-Fito N, Cardo E, Sala M, Eulalia de Muga M, Mazon C, Verdu A, et al. 2003.
Breastfeeding, exposure to organochlorine compounds, and neurodevelopment in infants.
Pediatrics 111:e580-585.
Rogan WJ, Gladen BC, McKinney JD, Carreras N, Hardy P, Thullen J, et al. 1986a.
Polychlorinated biphenyls (PCBs) and dichlorodiphenyl dichloroethene (DDE) in human milk:
effects of maternal factors and previous lactation. Am J Public Health 76:172-177.
Rogan WJ, Gladen BC, McKinney JD, Carreras N, Hardy P, Thullen J, et al. 1986b. Neonatal
effects of transplacental exposure to PCBs and DDE. J Pediatr 109:335-341.
Rogan WJ, Gladen BC. 1991. PCBs, DDE, and child development at 18 and 24 months. Ann
Epidemiol 1:407-413.
Rosenquist AH, Hoyer BB, Julvez J, Sunyer J, Pedersen HS, Lenters V, et al. 2017. Prenatal and
Postnatal PCB-153 and p,p'-DDE Exposures and Behavior Scores at 5-9 Years of Age among
Children in Greenland and Ukraine. Environ Health Perspect 125:107002.
Rothman KJ, Greenland S. 2005. Causation and causal inference in epidemiology. Am J Public
Health 95 Suppl 1:S144-150.
Roze E, Meijer L, Bakker A, Van Braeckel KN, Sauer PJ, Bos AF. 2009. Prenatal exposure to
organohalogens, including brominated flame retardants, influences motor, cognitive, and
behavioral performance at school age. Environ Health Perspect 117:1953-1958.
Ruel MVM, Bos AF, Soechitram SD, Meijer L, Sauer PJJ, Berghuis SA. 2019. Prenatal exposure
to organohalogen compounds and children's mental and motor development at 18 and 30 months
of age. Neurotoxicology 72:6-14.
Sagiv SK, Nugent JK, Brazelton TB, Choi AL, Tolbert PE, Altshul LM, et al. 2008. Prenatal
organochlorine exposure and measures of behavior in infancy using the Neonatal Behavioral
Assessment Scale (NBAS). Environ Health Perspect 116:666-673.
Sagiv SK, Thurston SW, Bellinger DC, Tolbert PE, Altshul LM, Korrick SA. 2010. Prenatal
organochlorine exposure and behaviors associated with attention deficit hyperactivity disorder in
school-aged children. Am J Epidemiol 171:593-601.
Sagiv SK, Thurston SW, Bellinger DC, Altshul LM, Korrick SA. 2012. Neuropsychological
measures of attention and impulse control among 8-year-old children exposed prenatally to
organochlorines. Environ Health Perspect 120:904-909.
Saint-Amour D, Roy MS, Bastien C, Ayotte P, Dewailly E, Despres C, et al. 2006. Alterations of
visual evoked potentials in preschool Inuit children exposed to methylmercury and
polychlorinated biphenyls from a marine diet. Neurotoxicology 27:567-578.
Shea BJ, Grimshaw JM, Wells GA, Boers M, Andersson N, Hamel C, et al. 2007. Development
of AMSTAR: a measurement tool to assess the methodological quality of systematic reviews.
BMC Med Res Methodol 7:10.
Simera I, Moher D, Hirst A, Hoey J, Schulz KF, Altman DG. 2010. Transparent and accurate
reporting increases reliability, utility, and impact of your research: reporting guidelines and the
EQUATOR Network. BMC Med 8:24.



                                                                                          Page 80 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -299
Case 2:15-cv-00201-SMJ          ECF No. 387-7       filed 01/28/20     PageID.17623 Page 83 of 146




Sioen I, Den Hond E, Nelen V, Van de Mieroop E, Croes K, Van Larebeke N, et al. 2013.
Prenatal exposure to environmental contaminants and behavioural problems at age 7-8years.
Environ Int 59:225-231.
Sisto R, Moleti A, Palkovicova Murinova L, Wimmerova S, Lancz K, Tihanyi J, et al. 2015.
Environmental exposure to organochlorine pesticides and deficits in cochlear status in children.
Environ Sci Pollut Res Int 22:14570-14578.
Sjodin A, Jones RS, Focant JF, Lapeza C, Wang RY, McGahee EE, 3rd, et al. 2004.
Retrospective time-trend study of polybrominated diphenyl ether and polybrominated and
polychlorinated biphenyl levels in human serum from the United States. Environ Health Perspect
112:654-658.
Soechitram SD, Athanasiadou M, Hovander L, Bergman A, Sauer PJ. 2004. Fetal exposure to
PCBs and their hydroxylated metabolites in a Dutch cohort. Environ Health Perspect 112:1208-
1212.
Steuerwald U, Weihe P, Jorgensen PJ, Bjerve K, Brock J, Heinzow B, et al. 2000. Maternal
seafood diet, methylmercury exposure, and neonatal neurologic function. J Pediatr 136:599-605.
Stewart P, Reihman J, Lonky E, Darvill T, Pagano J. 2000. Prenatal PCB exposure and neonatal
behavioral assessment scale (NBAS) performance. Neurotoxicol Teratol 22:21-29.
Stewart P, Reihman J, Gump B, Lonky E, Darvill T, Pagano J. 2005. Response inhibition at 8
and 9 1/2 years of age in children prenatally exposed to PCBs. Neurotoxicol Teratol 27:771-780.
Stewart PW, Fitzgerald S, Reihman J, Gump B, Lonky E, Darvill T, et al. 2003a. Prenatal PCB
exposure, the corpus callosum, and response inhibition. Environ Health Perspect 111:1670-1677.
Stewart PW, Reihman J, Lonky EI, Darvill TJ, Pagano J. 2003b. Cognitive development in
preschool children prenatally exposed to PCBs and MeHg. Neurotoxicol Teratol 25:11-22.
Stewart PW, Sargent DM, Reihman J, Gump BB, Lonky E, Darvill T, et al. 2006. Response
inhibition during Differential Reinforcement of Low Rates (DRL) schedules may be sensitive to
low-level polychlorinated biphenyl, methylmercury, and lead exposure in children. Environ
Health Perspect 114:1923-1929.
Stewart PW, Lonky E, Reihman J, Pagano J, Gump BB, Darvill T. 2008. The relationship
between prenatal PCB exposure and intelligence (IQ) in 9-year-old children. Environ Health
Perspect 116:1416-1422.
Stewart PW, Reihman J, Lonky E, Pagano J. 2012. Issues in the interpretation of associations of
PCBs and IQ. Neurotoxicol Teratol 34:96-107.
Strom M, Hansen S, Olsen SF, Haug LS, Rantakokko P, Kiviranta H, et al. 2014. Persistent
organic pollutants measured in maternal serum and offspring neurodevelopmental outcomes--a
prospective study with long-term follow-up. Environ Int 68:41-48.
Stroup DF, Berlin JA, Morton SC, Olkin I, Williamson GD, Rennie D, et al. 2000. Meta-analysis
of observational studies in epidemiology: a proposal for reporting. Meta-analysis Of
Observational Studies in Epidemiology (MOOSE) group. JAMA 283:2008-2012.
Suzuki K, Nakai K, Sugawara T, Nakamura T, Ohba T, Shimada M, et al. 2010.
Neurobehavioral effects of prenatal exposure to methylmercury and PCBs, and seafood intake:

                                                                                       Page 81 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -300
Case 2:15-cv-00201-SMJ           ECF No. 387-7        filed 01/28/20     PageID.17624 Page 84 of 146




neonatal behavioral assessment scale results of Tohoku study of child development. Environ Res
110:699-704.
Tatsuta N, Nakai K, Murata K, Suzuki K, Iwai-Shimada M, Yaginuma-Sakurai K, et al. 2012.
Prenatal exposures to environmental chemicals and birth order as risk factors for child behavior
problems. Environ Res 114:47-52.
Tatsuta N, Nakai K, Murata K, Suzuki K, Iwai-Shimada M, Kurokawa N, et al. 2014. Impacts of
prenatal exposures to polychlorinated biphenyls, methylmercury, and lead on intellectual ability
of 42-month-old children in Japan. Environ Res 133:321-326.
Touwen BC, Huisjes HJ, Jurgens-van der Zee AD, Bierman-van Eendenburg ME, Smrkovsky
M, Olinga AA. 1980. Obstetrical condition and neonatal neurological morbidity. An analysis
with the help of the optimality concept. Early Hum Dev 4:207-228.
Verner MA, Plusquellec P, Muckle G, Ayotte P, Dewailly E, Jacobson SW, et al. 2010.
Alteration of infant attention and activity by polychlorinated biphenyls: unravelling critical
windows of susceptibility using physiologically based pharmacokinetic modeling.
Neurotoxicology 31:424-431.
Verner MA, Hart JE, Sagiv SK, Bellinger DC, Altshul LM, Korrick SA. 2015. Measured
Prenatal and Estimated Postnatal Levels of Polychlorinated Biphenyls (PCBs) and ADHD-
Related Behaviors in 8-Year-Old Children. Environ Health Perspect 123:888-894.
Vreugdenhil HJ, Lanting CI, Mulder PG, Boersma ER, Weisglas-Kuperus N. 2002a. Effects of
prenatal PCB and dioxin background exposure on cognitive and motor abilities in Dutch children
at school age. J Pediatr 140:48-56.
Vreugdenhil HJ, Slijper FM, Mulder PG, Weisglas-Kuperus N. 2002b. Effects of perinatal
exposure to PCBs and dioxins on play behavior in Dutch children at school age. Environ Health
Perspect 110:A593-598.
Vreugdenhil HJ, Mulder PG, Emmen HH, Weisglas-Kuperus N. 2004a. Effects of perinatal
exposure to PCBs on neuropsychological functions in the Rotterdam cohort at 9 years of age.
Neuropsychology 18:185-193.
Vreugdenhil HJ, Van Zanten GA, Brocaar MP, Mulder PG, Weisglas-Kuperus N. 2004b.
Prenatal exposure to polychlorinated biphenyls and breastfeeding: opposing effects on auditory
P300 latencies in 9-year-old Dutch children. Dev Med Child Neurol 46:398-405.
Vuong AM, Yolton K, Poston KL, Xie C, Webster GM, Sjodin A, et al. 2017. Prenatal and
postnatal polybrominated diphenyl ether (PBDE) exposure and measures of inattention and
impulsivity in children. Neurotoxicol Teratol 64:20-28.
Walkowiak J, Wiener JA, Fastabend A, Heinzow B, Kramer U, Schmidt E, et al. 2001.
Environmental exposure to polychlorinated biphenyls and quality of the home environment:
effects on psychodevelopment in early childhood. Lancet 358:1602-1607.
Weed DL, Gorelic LS. 1996. The practice of causal inference in cancer epidemiology. Cancer
Epidemiol Biomarkers Prev 5:303-311.
Wigle DT, Arbuckle TE, Turner MC, Berube A, Yang Q, Liu S, et al. 2008. Epidemiologic
evidence of relationships between reproductive and child health outcomes and environmental
chemical contaminants. J Toxicol Environ Health B Crit Rev 11:373-517.

                                                                                         Page 82 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -301
Case 2:15-cv-00201-SMJ          ECF No. 387-7       filed 01/28/20     PageID.17625 Page 85 of 146




Wilhelm M, Ranft U, Kramer U, Wittsiepe J, Lemm F, Furst P, et al. 2008a. Lack of
neurodevelopmental adversity by prenatal exposure of infants to current lowered PCB levels:
comparison of two German birth cohort studies. J Toxicol Environ Health A 71:700-702.
Wilhelm M, Wittsiepe J, Lemm F, Ranft U, Kramer U, Furst P, et al. 2008b. The Duisburg birth
cohort study: influence of the prenatal exposure to PCDD/Fs and dioxin-like PCBs on thyroid
hormone status in newborns and neurodevelopment of infants until the age of 24 months. Mutat
Res 659:83-92.
Winneke G, Bucholski A, Heinzow B, Kramer U, Schmidt E, Walkowiak J, et al. 1998.
Developmental neurotoxicity of polychlorinated biphenyls (PCBS): cognitive and psychomotor
functions in 7-month old children. Toxicol Lett 102-103:423-428.
Winneke G, Kramer U, Sucker K, Walkowiak J, Fastabend A, Heinzow B, et al. 2005. PCB-
related neurodevelopmental deficit may be transient: follow-up of a cohort at 6 years of age.
Environ Toxicol Pharmacol 19:701-706.
Winneke G, Ranft U, Wittsiepe J, Kasper-Sonnenberg M, Furst P, Kramer U, et al. 2014.
Behavioral sexual dimorphism in school-age children and early developmental exposure to
dioxins and PCBs: a follow-up study of the Duisburg Cohort. Environ Health Perspect 122:292-
298.
Xu G, Strathearn L, Liu B, Yang B, Bao W. 2018. Twenty-Year Trends in Diagnosed Attention-
Deficit/Hyperactivity Disorder Among US Children and Adolescents, 1997-2016. JAMA
network open 1:e181471.
Youngstrom E, LaKind JS, Kenworthy L, Lipkin PH, Goodman M, Squibb K, et al. 2010.
Advancing the selection of neurodevelopmental measures in epidemiological studies of
environmental chemical exposure and health effects. Int J Environ Res Public Health 7:229-268.
Zhang H, Yolton K, Webster GM, Sjodin A, Calafat AM, Dietrich KN, et al. 2017. Prenatal
PBDE and PCB Exposures and Reading, Cognition, and Externalizing Behavior in Children.
Environ Health Perspect 125:746-752.




                                                                                       Page 83 of 109



   DECL. OF ADAM MILLER ISO DEFENDANTS’
   DAUBERT MOTION TO EXCLUDE OLSON -302
                     Case 2:15-cv-00201-SMJ     ECF No. 387-7              filed 01/28/20      PageID.17626 Page 86 of 146



TABLES AND FIGURES

Figure 1: Summary of Inter-Cohort Consistency: All Exposures




                                                   All possible associations
                                                         N=119,799




                Not reported                      Reported by just one cohort                                Reported by >1 cohort
              N=116,935 (97.6%)                        N=2,701 (2.3%)                                           N=163 (0.1%)




                                            Significant             Not significant/opposite    All significant            All not significant/opposite
                                            N=110 (4%)                  N=2,386 (88%)             N=0 (0%)                        N=124 (76%)


                                                            Mixed                                                 Conflicting
                                                          N=205 (8%)                                              N=39 (24%)




                                                                                                                                               Page 84 of 109



     DECL. OF ADAM MILLER ISO DEFENDANTS’
     DAUBERT MOTION TO EXCLUDE OLSON -303
                    Case 2:15-cv-00201-SMJ      ECF No. 387-7              filed 01/28/20      PageID.17627 Page 87 of 146



Figure 2: Summary of Inter-Cohort Consistency: Prenatal and Neonatal Exposures




                                                   All possible associations
                                                          N=93,636




                Not reported                       Reported by just one cohort                               Reported by >1 cohort
              N=91,321 (97.5%)                          N=2,153 (2.3%)                                          N=162 (0.2%)




                                            Significant             Not significant/opposite    All significant            All not significant/opposite
                                            N=92 (4%)                   N=1,906 (89%)             N=0 (0%)                        N=123 (76%)


                                                            Mixed                                                 Conflicting
                                                          N=155 (7%)                                              N=39 (24%)




                                                                                                                                               Page 85 of 109



     DECL. OF ADAM MILLER ISO DEFENDANTS’
     DAUBERT MOTION TO EXCLUDE OLSON -304
                             Case 2:15-cv-00201-SMJ                     ECF No. 387-7               filed 01/28/20       PageID.17628 Page 88 of 146




                    Table 1: Within-Cohort* Reporting and the Likelihood of a Statistically Significant Result: All Exposures
                                                      Total            Total            Total                 Reported               Significant            Mixed
               Study Population
                                                   Exposures        Outcomes         Associations       Number            %     Number             %   Number       %
  Collaborative Perinatal Project, USA                   13              21              273              81              30       0               0     1          0
  Duisburg, Germany                                      22              33              726              190             26       5               1     2          0
  Dusseldorf, Germany                                    4                4               16              10              63       0               0     1          6
  Eastern Slovakia                                       64              39             2,496             182             7       16               1     41         2
  Faroe Islands 1                                        8               61              488              180             37       4               1     9          2
  GIC, Netherlands                                       4               31              124              124            100       2               2     6          5
  HOME, USA                                              27               8              216              32              15       0               0     3          1
  Hokkaido, Japan                                        19               4               76              72              95       0               0     11         14
  INMA, Spain                                            19              23              437              96              22      10               2     6          1
  Michigan, USA                                          6               59              354              134             38      10               3     31         9
  New Bedford, USA                                       16              28              448              112             25      11               2     24         5
  North Carolina, USA                                    2               18               36              28              78       0               0     4          11
  Nunavik 1, Canada                                      30              98             2,940             445             15      17               1     17         1
  Oswego, USA                                            11              26              286              105             37       9               3     20         7
  RENCO, Netherlands                                     38              30             1,140             527             46       1               0     15         1
  Rotterdam, Netherlands                                 15              20              300              60              20       3               1     9          3
  Rotterdam/Groningen, Netherlands                       51              10              510              120             24      14               3     14         3
  Tohoku, Japan                                          15              14              210              67              32       3               1     5          2
* Includes birth cohorts with follow up examinations at two or more different ages




                                                                                                                                                            Page 86 of 109



       DECL. OF ADAM MILLER ISO DEFENDANTS’
       DAUBERT MOTION TO EXCLUDE OLSON -305
                             Case 2:15-cv-00201-SMJ                     ECF No. 387-7           filed 01/28/20     PageID.17629 Page 89 of 146




                              Table 2: Within-Cohort* Reporting and the Likelihood of a Statistically Significant Result: Prenatal And Neonatal Exposures
                                                      Total             Total           Total             Reported                    Significant                Mixed
               Study Population
                                                   Exposures         Outcomes        Associations    Number           %          Number             %       Number       %
  Collaborative Perinatal Project, USA                   13              21              273           81             30            0               0          1          0
  Duisburg, Germany                                      20              33              660           152            23            3               0          2          0
  Dusseldorf, Germany                                    2                4               8             8            100            0               0          1         13
  Eastern Slovakia                                       34              39             1,326          83             6            14               1          0          0
  Faroe Islands 1                                        7               61              427           163            38            4               1          9          2
  GIC, Netherlands                                       4               31              124           124           100            2               2          6          5
  HOME, USA                                              27               8              216           32             15            0               0          3          1
  Hokkaido, Japan                                        19               4               76           72             95            0               0         11         14
  INMA, Spain                                            14              23              322           63             20           10               3          5          2
  Michigan, USA                                          4               59              236           82             35           10               4         31         13
  New Bedford, USA                                       16              28              448           112            25           11               2         24          5
  North Carolina, USA                                    1               18               18           18            100            0               0          4         22
  Nunavik 1, Canada                                      15              98             1,470          222            15            4               0          9          1
  Oswego, USA                                            11              26              286           105            37            9               3         20          7
  RENCO, Netherlands                                     38              30             1,140          527            46            1               0         15          1
  Rotterdam, Netherlands                                 7               20              140           36             26            3               2          9          6
  Rotterdam/Groningen, Netherlands                       43              10              430           97             23           14               3         14          3
  Tohoku, Japan                                          15              14              210           67             32            3               1          5          2
* Includes birth cohorts with follow up examinations at two or more different ages




                                                                                                                                                                Page 87 of 109



       DECL. OF ADAM MILLER ISO DEFENDANTS’
       DAUBERT MOTION TO EXCLUDE OLSON -306
             Case 2:15-cv-00201-SMJ            ECF No. 387-7     filed 01/28/20      PageID.17630 Page 90 of 146




            Table 3. Median Levels of PCB Concentrations in Maternal Serum (from Longnecker et al. 2003)
                                                                       Estimated Level (ng/g lipid)
                            Study Population
                                                    *median PCB-153       *Ratio PCB-118/153          median PCB-118**
           Faroe Islands                                  450                     0.27                       122
           CPP                                           140                      0.87                      122
           Dusseldorf                                    140                      0.20                      28
           California                                    130                      0.58                      75
           Michigan                                      120                      0.32                      38
           Rotterdam/Groningen                           100                      0.18                      18
           Nunavik                                       100                      0.14                      14
           North Carolina                                 80                      0.51                      41
           Oswego, NY                                     40                      0.23                       9
           New Bedford, MA                                30                      0.47                      14
          *reported in the original article
          ** calculated




                                                                                                                         Page 88 of 109



DECL. OF ADAM MILLER ISO DEFENDANTS’
DAUBERT MOTION TO EXCLUDE OLSON -307
                             Case 2:15-cv-00201-SMJ                   ECF No. 387-7             filed 01/28/20           PageID.17631 Page 91 of 146




      Table 4. Exposure- and Age Interval-Specific Associations between PCBs and BSID-PDI Examined in at Least Three Cohorts
(statistically significant results marked in bold)
Exposure              Cohort                     Article            Age           Result
                                                                      Associations examined in 3 different cohorts
                      Eastern Slovakia           Park et al. 2009   16 mo.         Table 3 (p. 1603): beta = 0.90 (95% CI: –1.90 to 3.70)
4-OH-PCB-187
                                                                                   No results included in Table 4. (p. 12). "In Table 4 we present the ORs for the compounds that correlated
in Maternal           GIC, Netherlands           Ruel et al. 2019   18 mo.
                                                                                   significantly or showed a trend with BSID scores using the Spearman partial correlation test." (p. 8)
Blood
                                                                                   No results included in Table 4. (p. 12). "In Table 4 we present the ORs for the compounds that correlated
                      RENCO, Netherlands         Ruel et al. 2019   18 & 30 mo.
                                                                                   significantly or showed a trend with BSID scores using the Spearman partial correlation test." (p. 8)
                      Eastern Slovakia           Park et al. 2009   16 mo.         Table 3 & 4 (p. 1603) beta = –1.66 (95% CI: –5.40 to 2.10)

                                                                                   No results included in Table 4. (p. 12) "In Table 4 we present the ORs for the compounds that correlated
4-OH-PCB-107          GIC, Netherlands           Ruel et al. 2019   18 mo.
                                                                                   significantly or showed a trend with BSID scores using the Spearman partial correlation test." (p. 8)
in Maternal
Blood
                                                                                   No results included in Table 4. (p. 12) "In Table 4 we present the ORs for the compounds that correlated
                      RENCO, Netherlands         Ruel et al. 2019   18 & 30 mo.
                                                                                   significantly or showed a trend with BSID scores using the Spearman partial correlation test." (p. 8)

                      Eastern Slovakia           Park et al. 2009   16 mo.         Table 3 (p. 1603): beta = 1.29 (95% CI: –1.55 to 4.14)

4-OH-PCB-146                                                                       No results included in Table 4. (p. 12) "In Table 4 we present the ORs for the compounds that correlated
                      GIC, Netherlands           Ruel et al. 2019   18 mo.
in Maternal                                                                        significantly or showed a trend with BSID scores using the Spearman partial correlation test." (p. 8)
Blood
                                                                                   No results included in Table 4. (p. 12) "In Table 4 we present the ORs for the compounds that correlated
                      RENCO, Netherlands         Ruel et al. 2019   18 & 30 mo.
                                                                                   significantly or showed a trend with BSID scores using the Spearman partial correlation test." (p. 8)
                                                                       Associations examined in 4 different cohorts
                      Duisburg, Germany          Wilhelm et al.     12 & 24 mo. "No adverse effects of dioxins and PCBs at the current background (sampling period 2000-2002)
                                                 2008b                             exposure levels in Germany on thyroid function of newborns and their mothers and on neurodevelopment
                                                                                   of infants until the age of 24 months were found in the present study." (p. 88)
                      Eastern Slovakia           Park et al. 2010   16 mo.         Table 3 (p. 7): beta = -1.02 (SE = 0.50), p-value <0.05
PCB 156 in
Maternal Blood        Hokkaido, Japan            Nakajima et al.    18 mo.         Table 3 (p. 226): males, beta = −0.03, p > 0.05; Table 4 (p. 227); females, beta =−0.03, p >0.05
                                                 2017
                      RENCO, Netherlands         Ruel et al. 2019   18 & 30 mo.    No results included in Table 4. (p. 12) "In Table 4 we present the ORs for the compounds that correlated
                                                                                   significantly or showed a trend with BSID scores using the Spearman partial correlation test." (p. 8)




                                                                                                                                                                            Page 89 of 109



      DECL. OF ADAM MILLER ISO DEFENDANTS’
      DAUBERT MOTION TO EXCLUDE OLSON -308
                       Case 2:15-cv-00201-SMJ                ECF No. 387-7              filed 01/28/20            PageID.17632 Page 92 of 146



                 Duisburg, Germany    Wilhelm et al.       12 & 24 mo.     "No adverse effects of dioxins and PCBs at the current background (sampling period 2000-2002)
                                      2008b                                exposure levels in Germany on thyroid function of newborns and their mothers and on neurodevelopment
                                                                           of infants until the age of 24 months were found in the present study." (p. 88)
                 Eastern Slovakia     Park et al. 2010     16 mo.          Table 3 (p. 7): beta = −0.47 (SE = 0.72), p > 0.1
PCB 180 in
Maternal Blood   INMA, Spain          Forns et al. 2012a   18 mo.          Table 4 (p. 75): beta = −0.65 (95% CI: −1.64, 0.34)
                                                                           Supp. Table 3: beta = -0.75 (95% CI: -1.93, 0.43)
                 RENCO, Netherlands   Ruel et al. 2019     18 & 30 mo.     No results included in Table 4. (p. 12) "In Table 4 we present the ORs for the compounds that correlated
                                                                           significantly or showed a trend with BSID scores using the Spearman partial correlation test." (p. 8)

                                                              Associations examined in 5 different cohorts
                 CHECK, South Korea   Kim et al. 2018      12-24 mo.      Not included in any of the tables "Only statistically significant results were presented" (footnote Table 3,
                                                                          p. 381). "Only statistically significant results are presented" (footnote Table 4, p. 382)
                 Duisburg, Germany    Wilhelm et al.       12 & 24        "No adverse effects of dioxins and PCBs at the current background (sampling period 2000-2002)
                                      2008b                mo.            exposure levels in Germany on thyroid function of newborns and their mothers and on neurodevelopment
                                                                          of infants until the age of 24 months were found in the present study." (p. 88)

PCB 138 in       Eastern Slovakia     Park et al. 2010     16 mo.          Table 3 (p. 7): beta = -0.53 (SE = 0.70), p > 0.1
Maternal Blood
                 INMA, Spain          Forns et al. 2012a   18 mo.          Table 4 (p. 75): beta = -1.00 (95% CI: −2.03, 0.04);
                                                                           Supp. Table 3: beta = -1.26 (95% CI: -2.32, -0.20)
                 RENCO, Netherlands   Ruel et al. 2019     18 & 30         No results included in Table 4. (p. 12) "In Table 4 we present the ORs for the compounds that correlated
                                                           mo.             significantly or showed a trend with BSID scores using the Spearman partial correlation test." (p. 8)

                                                              Associations examined in 6 different cohorts
                 CHECK, South Korea   Kim et al. 2018      12-24 mo.      Not included in any of the tables "Only statistically significant results were presented" (footnote Table 3,
                                                                          p. 381). "Only statistically significant results are presented" (footnote Table 4, p. 382)
                 Duisburg, Germany    Wilhelm et al.       12 & 24        "No adverse effects of dioxins and PCBs at the current background (sampling period 2000-2002)
                                      2008b                mo.            exposure levels in Germany on thyroid function of newborns and their mothers and on neurodevelopment
                                                                          of infants until the age of 24 months were found in the present study." (p. 88)
                 Eastern Slovakia     Park et al. 2010     16 mo.          Table 3 (p. 7): beta = -1.04 (SE = 0.46), p < 0.05
PCB 118 in
Maternal Blood   Hokkaido, Japan      Nakajima et al.      18 mo.          Table 3 (p. 226): males, beta = 0.04, p > 0.05; Table 4 (p. 227); females, beta = 0.04, p > 0.05
                                      2017
                 New York Angler      Lynch et al. 2012    24 mo.          "Of note, we examined the effect of prenatal exposure to PCBs 118 and 156/171 in our cohort and were
                 Study, USA                                                unable to replicate this finding (data not shown)." (p. 454)"

                 RENCO, Netherlands   Ruel et al. 2019     18 & 30 mo.     No results included in Table 4. (p. 12) "In Table 4 we present the ORs for the compounds that correlated
                                                                           significantly or showed a trend with BSID scores using the Spearman partial correlation test." (p. 8)


                                                                                                                                                                     Page 90 of 109



     DECL. OF ADAM MILLER ISO DEFENDANTS’
     DAUBERT MOTION TO EXCLUDE OLSON -309
                       Case 2:15-cv-00201-SMJ                 ECF No. 387-7            filed 01/28/20            PageID.17633 Page 93 of 146



                                                              Associations examined in 7 different cohorts
                 CHECK, South Korea   Kim et al. 2018       12-24 mo.
                                                                          Not included in any of the tables "Only statistically significant results were presented" (footnote Table 3,
                                                                          p. 381). "Only statistically significant results are presented" (footnote Table 4, p. 382)
                 Duisburg, Germany    Wilhelm et al.        12 & 24 mo.   "No adverse effects of dioxins and PCBs at the current background (sampling period 2000-2002)
                                      2008b                               exposure levels in Germany on thyroid function of newborns and their mothers and on neurodevelopment
                                                                          of infants until the age of 24 months were found in the present study." (p. 88)

                 Eastern Slovakia     Park et al. 2010      16 mo.        Table 3 (p. 7): beta = -0.63 (SE = 0.73), p >0.1

                 GIC, Netherlands     Ruel et al. 2019      18 mo.        No results included in Table 4. (p. 12) "In Table 4 we present the ORs for the compounds that correlated
PCB 153 in
                                                                          significantly or showed a trend with BSID scores using the Spearman partial correlation test." (p. 8)
Maternal Blood
                 INMA, Spain          Forns et al. 2012a;   18 mo.        Forns et al. (2012a), Table 4 (p. 75): beta = −0.99 (95% CI: −2.07, 0.09), Supp. Table 3 beta = -1.50
                                      Gascon et al. 2013                  (95% CI: -2.69, -0.30); Gascon et al. (2013), Table 2 (p. 12): crude beta = -1.16 (95% CI: -2.41, 0.09),
                                                                          adj., beta = -1.36 (95% CI: -2.61, -0.11)
                 New York Angler      Lynch et al. 2012     24 mo.        Table 3 (p. 454) 2nd vs. 1st tertile: crude beta 10.7 (95% CI: −7.3, 28.7), adj. beta = 16.8 (95% CI: −5.0,
                 Study, USA                                               38.6); 3rd vs. 1st tertile crude beta = 12.2 (95% CI: −5.1, 29.7), adj. beta = 14.6 (95% CI: −4.7, 33.9)

                 RENCO, Netherlands   Ruel et al. 2019      18 & 30 mo.   No results included in Table 4. (p. 12) "In Table 4 we present the ORs for the compounds that correlated
                                                                          significantly or showed a trend with BSID scores using the Spearman partial correlation test." (p. 8)




                                                                                                                                                                     Page 91 of 109



     DECL. OF ADAM MILLER ISO DEFENDANTS’
     DAUBERT MOTION TO EXCLUDE OLSON -310
Case 2:15-cv-00201-SMJ            ECF No. 387-7         filed 01/28/20        PageID.17634 Page 94 of 146




APPENDIX 1: LIST OF EXPOSURE CATEGORIES USED IN THE STUDIES OF PCBS
AND NEURODEVELOPMENTAL MEASURES

3-OH-PCB-138 In Cord Blood
3-OH-PCB-138 In Maternal Blood
3-OH-PCB-153 In Cord Blood
3-OH-PCB-153 In Maternal Blood
4-OH-PCB-107 In Cord Blood
4-OH-PCB-107 In Maternal Blood
4-OH-PCB-146 In Cord Blood
4-OH-PCB-146 In Maternal Blood
4-OH-PCB-172 In Cord Blood
4-OH-PCB-172 In Maternal Blood
4-OH-PCB-187 In Cord Blood
4-OH-PCB-187 In Maternal Blood
All Measured PCBs In Breastmilk
All Measured PCBs In Breastmilk Or Formula Fat
All Measured PCBs In Breastmilk_Multipollutant Bayesian Model Averaging
All Measured PCBs In Breastmilk_Multipollutant Elastic Net Model
All Measured PCBs In Breastmilk_Multipollutant Principal Component Analysis
All Measured PCBs In Child's Blood
All Measured PCBs In Cord Blood
All Measured PCBs In Maternal Blood
All Measured PCBs In Placental Tissue
All Measured PCBs Teq In Breastmilk
All Measured PCBs Teq In Maternal Blood
Composite Measure Of PCBs In Multiple Samples
Cumulative All Measured PCBs Via Breastmilk
Cumulative Not Specified PCBs Via Breastmilk
Cumulative PCB 153 Via Breastmilk
Cumulative PCBs (118, 138, 153, 180) Via Breastmilk
Cumulative PCBs (138, 153, 180) Via Breastmilk
Cumulative PCBs (Dioxin-Like Teq) Via Breastmilk
Cumulative PCBs (Mono Ortho Teq) Via Breastmilk
Cumulative PCBs (Non Dioxin Like) Via Breastmilk
Cumulative PCBs (Ortho) In Breastmilk
Cumulative PCBs (Planar Teq) Via Breastmilk
Cumulative PCBs Teq Via Breastmilk
Fish Consumption As Surrogate For PCB Exposure
Joint PCBs (118, 138, 153, 180) In Structural Equation Model
Maximum simulated PCB-153 level in first 11 months
Not Specified PCBs In Breastmilk
Not Specified PCBs In Child's Blood

                                                                                         Page 92 of 109



  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -311
Case 2:15-cv-00201-SMJ             ECF No. 387-7   filed 01/28/20   PageID.17635 Page 95 of 146




Not Specified PCBs In Cord Blood
Not Specified PCBs In Maternal Blood
PCB 101 In Breastmilk
PCB 101 In Child's Blood
PCB 101 In Cord Blood
PCB 101 In Maternal Blood
PCB 105 In Breastmilk
PCB 105 In Child's Blood
PCB 105 In Cord Blood
PCB 105 In Maternal Blood
PCB 11 In Maternal Blood
PCB 114 In Breastmilk
PCB 114 In Maternal Blood
PCB 118 In Breastmilk
PCB 118 In Child's Blood
PCB 118 In Cord Blood
PCB 118 In Maternal Blood
PCB 118 In Placental Tissue
PCB 123 In Maternal Blood
PCB 126 In Breastmilk
PCB 126 In Maternal Blood
PCB 128 In Breastmilk
PCB 128 In Child's Blood
PCB 128 In Cord Blood
PCB 132 In Maternal Blood
PCB 136 In Maternal Blood
PCB 137 In Breastmilk
PCB 138 In Breastmilk
PCB 138 In Child's Blood
PCB 138 In Cord Blood
PCB 138 In Maternal Blood
PCB 138 In Placental Tissue
PCB 138/158 In Maternal Blood
PCB 141 In Breastmilk
PCB 146 In Cord Blood
PCB 146 In Maternal Blood
PCB 151 In Breastmilk
PCB 153 In Breastmilk
PCB 153 In Child's Blood
PCB 153 In Child's Blood_post-natal average
PCB 153 In Cord Blood
PCB 153 In Maternal Blood
PCB 153 In Placental Tissue

                                                                               Page 93 of 109



  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -312
Case 2:15-cv-00201-SMJ          ECF No. 387-7   filed 01/28/20   PageID.17636 Page 96 of 146




PCB 153 in diet
PCB 153/168 In Breastmilk
PCB 156 In Breastmilk
PCB 156 In Child's Blood
PCB 156 In Cord Blood
PCB 156 In Maternal Blood
PCB 156/171 In Maternal Blood
PCB 157 In Breastmilk
PCB 157 In Maternal Blood
PCB 163 In Child's Blood
PCB 167 In Breastmilk
PCB 167 In Maternal Blood
PCB 169 In Breastmilk
PCB 169 In Maternal Blood
PCB 170 In Breastmilk
PCB 170 In Child's Blood
PCB 170 In Cord Blood
PCB 170 In Maternal Blood
PCB 172 In Maternal Blood
PCB 174 In Maternal Blood
PCB 175 In Maternal Blood
PCB 176 In Maternal Blood
PCB 177 In Breastmilk
PCB 177 In Maternal Blood
PCB 178 In Maternal Blood
PCB 180 In Breastmilk
PCB 180 In Child's Blood
PCB 180 In Cord Blood
PCB 180 In Maternal Blood
PCB 180 In Placental Tissue
PCB 183 In Breastmilk
PCB 183 In Child's Blood
PCB 183 In Cord Blood
PCB 183 In Maternal Blood
PCB 187 In Breastmilk
PCB 187 In Child's Blood
PCB 187 In Cord Blood
PCB 187 In Maternal Blood
PCB 189 In Breastmilk
PCB 189 In Maternal Blood
PCB 194 In Breastmilk
PCB 194 In Maternal Blood
PCB 195 In Breastmilk

                                                                            Page 94 of 109



  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -313
Case 2:15-cv-00201-SMJ            ECF No. 387-7        filed 01/28/20   PageID.17637 Page 97 of 146




PCB 195 In Maternal Blood
PCB 196 In Maternal Blood
PCB 196/203 In Maternal Blood
PCB 199 In Maternal Blood
PCB 202 In Breastmilk
PCB 203 In Maternal Blood
PCB 206 In Cord Blood
PCB 206 In Maternal Blood
PCB 207 In Cord Blood
PCB 208 In Cord Blood
PCB 209 In Maternal Blood
PCB 28 In Breastmilk
PCB 28 In Cord Blood
PCB 28 In Maternal Blood
PCB 52 In Breastmilk
PCB 52 In Cord Blood
PCB 52 In Maternal Blood
PCB 66 In Breastmilk
PCB 66 In Maternal Blood
PCB 70 In Breastmilk
PCB 74 In Breastmilk
PCB 74 In Maternal Blood
PCB 77 In Breastmilk
PCB 77 In Maternal Blood
PCB 84 In Maternal Blood
PCB 91 In Maternal Blood
PCB 95 In Maternal Blood
PCB 99 In Breastmilk
PCB 99 In Child's Blood
PCB 99 In Cord Blood
PCB 99 In Maternal Blood
Postnatal PCB 153 at 0-3 months_system model
Postnatal PCB 153 at 0-6 months_system model
Postnatal PCB 153 at 1 month_pharmacokinetic model
Postnatal PCB 153 at 10 months_pharmacokinetic model
Postnatal PCB 153 at 11 months_pharmacokinetic model
Postnatal PCB 153 at 12 months_pharmacokinetic model
Postnatal PCB 153 at 12-15 months_system model
Postnatal PCB 153 at 12-18 months_system model
Postnatal PCB 153 at 15-18 months_system model
Postnatal PCB 153 at 18-21 months_system model
Postnatal PCB 153 at 18-24 months_system model
Postnatal PCB 153 at 2 months_pharmacokinetic model

                                                                                   Page 95 of 109



  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -314
Case 2:15-cv-00201-SMJ             ECF No. 387-7          filed 01/28/20        PageID.17638 Page 98 of 146




Postnatal PCB 153 at 21-24 months_system model
Postnatal PCB 153 at 24 months_pharmacokinetic model
Postnatal PCB 153 at 24-27 months_system model
Postnatal PCB 153 at 24-30 months_system model
Postnatal PCB 153 at 27-30 months_system model
Postnatal PCB 153 at 3 months_pharmacokinetic model
Postnatal PCB 153 at 3-6 months_system model
Postnatal PCB 153 at 30-33 months_system model
Postnatal PCB 153 at 30-36 months_system model
Postnatal PCB 153 at 33-36 months_system model
Postnatal PCB 153 at 36-39 months_system model
Postnatal PCB 153 at 36-42 months_system model
Postnatal PCB 153 at 39-42 months_system model
Postnatal PCB 153 at 4 months_pharmacokinetic model
Postnatal PCB 153 at 42-45 months_system model
Postnatal PCB 153 at 42-48 months_system model
Postnatal PCB 153 at 48-54 months_system model
Postnatal PCB 153 at 5 months_pharmacokinetic model
Postnatal PCB 153 at 54-60 months_system model
Postnatal PCB 153 at 6 months_pharmacokinetic model
Postnatal PCB 153 at 6-12 months_system model
Postnatal PCB 153 at 6-9 months_system model
Postnatal PCB 153 at 60-66 months_system model
Postnatal PCB 153 at 66-72 months_system model
Postnatal PCB 153 at 7 months_pharmacokinetic model
Postnatal PCB 153 at 8 months_pharmacokinetic model
Postnatal PCB 153 at 9 months_pharmacokinetic model
Postnatal PCB 153 at 9-12 months_system model
Simulated cord blood PCB 153
Sum 1 CB Homologs in Cord Blood
Sum 10 CB Homologs in Cord Blood
Sum 2 CB Homologs in Cord Blood
Sum 3 CB Homologs In Cord Blood
Sum 4 CB Homologs In Cord Blood
Sum 5 CB Homologs In Cord Blood
Sum 6 CB Homologs In Cord Blood
Sum 7 CB Homologs In Cord Blood
Sum 8 CB Homologs In Cord Blood
Sum 9 CB Homologs In Cord Blood
Sum Of OH-PCBs In Cord Blood
Sum Of OH-PCBs In Maternal Blood
Sum PCBs (105, 118, 138, 146, 153, 156, 170, 180, 183, 187) In Cord Blood
Sum PCBs (105, 118, 138, 146, 153, 156, 170, 180, 183, 187) In Maternal Blood

                                                                                           Page 96 of 109



  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -315
Case 2:15-cv-00201-SMJ              ECF No. 387-7           filed 01/28/20       PageID.17639 Page 99 of 146




Sum PCBs (105, 118, 156 Teq) In Breastmilk
Sum PCBs (105, 118, 156) In Maternal Blood
Sum PCBs (105, 118, 156, 167, 189 Teq) In Cord Blood
Sum PCBs (11, 52, 77, 84, 91, 95, 101, 118, 132, 136, 138, 153, 174, 175, 176, 180, 196) In Maternal Blood
Sum PCBs (118, 138, 153 180) in Breastmilk
Sum PCBs (118, 138, 153, 156, 170, 180) In Maternal Blood
Sum PCBs (118, 138, 153, 170, 180, 187) In Maternal Blood
Sum PCBs (118, 138, 153, 180) In Breastmilk
Sum PCBs (118, 138, 153, 180) In Child's Blood
Sum PCBs (118, 138, 153, 180) In Cord Blood
Sum PCBs (118, 138, 153, 180) In Maternal Blood
Sum PCBs (118, 156) In Breastmilk
Sum PCBs (118, 156) In Cord Blood
Sum PCBs (118, 156) In Maternal Blood
Sum PCBs (138, 146, 153, 170, 180, 183, 187) In Maternal Blood
Sum PCBs (138, 153, 170, 180) In Cord Blood
Sum PCBs (138, 153, 170, 180) In Maternal Blood
Sum PCBs (138, 153, 180) In Breastmilk
Sum PCBs (138, 153, 180) In Child's Blood
Sum PCBs (138, 153, 180) In Cord Blood
Sum PCBs (138, 153, 180) In Cord Tissue
Sum PCBs (138, 153, 180) In Maternal Blood
Sum PCBs (138, 156, 170, 180) In Cord Blood
Sum PCBs (138, 156, 170, 180) In Maternal Blood
Sum PCBs (170, 180 Teq) In Breastmilk
Sum PCBs (28, 118, 138, 153) in Maternal Blood
Sum PCBs (28, 52, 101, 118, 138, 153, 180) In Cord Blood
Sum PCBs (28, 52, 74, 105, 118, 138, 153, 170, 180, 194, 203) In Maternal Blood
Sum PCBs (52, 84, 95, 136, 176) In Maternal Blood
Sum PCBs (74, 105, 118, 138, 153, 170, 180) In Maternal Blood
Sum PCBs (74, 99, 118, 138, 153, 156, 170, 180, 183, 187) In Maternal Blood
Sum PCBs (77, 118) In Maternal Blood
Sum PCBs (77, 126) In Breastmilk
Sum PCBs (77, 126, 169 Teq) In Breastmilk
Sum PCBs (C11 C13) In Cord Blood
Sum PCBs (C14 C16) In Cord Blood
Sum PCBs (C17 C19) In Cord Blood
Sum PCBs (Coplanar Teq) In Maternal Blood
Sum PCBs (Coplanar) In Maternal Blood
Sum PCBs (Dioxin-Like TEQ) In Maternal Blood
Sum PCBs (Dioxin-Like Teq) In Breastmilk
Sum PCBs (Dioxin-Like Teq) In Maternal Blood
Sum PCBs (Mono Ortho Teq) In Maternal Blood

                                                                                                    Page 97 of 109



  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -316
 Case 2:15-cv-00201-SMJ            ECF No. 387-7       filed 01/28/20   PageID.17640 Page 100 of
                                                     146



Sum PCBs (Mono Ortho) In Maternal Blood
Sum PCBs (NEQ) In Maternal Blood
Sum PCBs (Non Dioxin Like) In Breastmilk
Sum PCBs (Non Ortho Teq) In Maternal Blood
Sum PCBs (Non Ortho) In Maternal Blood
Sum PCBs (thyroid hormone-based TEQ) In Maternal Blood




                                                                                  Page 98 of 109



  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -317
 Case 2:15-cv-00201-SMJ              ECF No. 387-7         filed 01/28/20          PageID.17641 Page 101 of
                                                         146



APPENDIX 2: LIST OF DEPENDENT VARIABLES USED IN THE STUDIES OF PCBS
AND NEURODEVELOPMENTAL MEASURES

300ms Auditory Event Related Brain Potential_Amplitudes Cz
300ms Auditory Event Related Brain Potential_Amplitudes Fz
300ms Auditory Event Related Brain Potential_Amplitudes Pz
300ms Auditory Event Related Brain Potential_Latencies Cz
300ms Auditory Event Related Brain Potential_Latencies Fz
300ms Auditory Event Related Brain Potential_Latencies Pz
A-Not-B_Length Of Delay 2 Correct
A-Not-B_Length Of Delay 3 Correct
A-Not-B_Percent Perseverative Errors
ADHD questionnaire
Age Of Crawling
Age Of Standing-up
Age Of Walking
Ages and Stages Questionnaires_Low vs. High Communication Skills Score
Alternating Movement Outcome_Coefficient Of Variation
Alternating Movement Outcome_Coherence Between Hands
Alternating Movement Outcome_Synkinesis
Antigravity Movements
Attention Deficit Hyperactivity Disorder
Auditory Evoked Potential Latencies_20 Hz_Peak I
Auditory Evoked Potential Latencies_20 Hz_Peak I-III
Auditory Evoked Potential Latencies_20 Hz_Peak III
Auditory Evoked Potential Latencies_20 Hz_Peak III-V
Auditory Evoked Potential Latencies_20 Hz_Peak V
Auditory Evoked Potential Latencies_40 Hz_Peak I
Auditory Evoked Potential Latencies_40 Hz_Peak I-III
Auditory Evoked Potential Latencies_40 Hz_Peak III
Auditory Evoked Potential Latencies_40 Hz_Peak III-V
Auditory Evoked Potential Latencies_40 Hz_Peak V
Auditory Oddball Test Event Related Potentials_ N1 Amplitude Standard Condition
Auditory Oddball Test Event Related Potentials_ N1 Amplitude Target Condition
Auditory Oddball Test Event Related Potentials_ N1 Latency Standard Condition
Auditory Oddball Test Event Related Potentials_ N1 Latency Target Condition
Auditory Oddball Test Event Related Potentials_ P3b Amplitude Standard Condition
Auditory Oddball Test Event Related Potentials_ P3b Amplitude Target Condition
Auditory Oddball Test Event Related Potentials_ P3b Latency Standard Condition
Auditory Oddball Test Event Related Potentials_ P3b Latency Target Condition
Auditory Oddball Test_Errors Of Commission
Auditory Oddball Test_Errors Of Omission
Auditory Oddball Test_Reaction Time

                                                                                             Page 99 of 109



  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -318
 Case 2:15-cv-00201-SMJ              ECF No. 387-7         filed 01/28/20   PageID.17642 Page 102 of
                                                         146



Auditory Threshold_1000 Hz_Left Ear
Auditory Threshold_1000 Hz_Right Ear
Auditory Threshold_12000 Hz_Left Ear
Auditory Threshold_12000 Hz_Right Ear
Auditory Threshold_125 Hz_Left Ear
Auditory Threshold_125 Hz_Right Ear
Auditory Threshold_2000 Hz_Left Ear
Auditory Threshold_2000 Hz_Right Ear
Auditory Threshold_250 Hz_Left Ear
Auditory Threshold_250 Hz_Right Ear
Auditory Threshold_4000 Hz_Left Ear
Auditory Threshold_4000 Hz_Right Ear
Auditory Threshold_500 Hz_Left Ear
Auditory Threshold_500 Hz_Right Ear
Auditory Threshold_8000 Hz_Left Ear
Auditory Threshold_8000 Hz_Right Ear
Auditory Verbal Learning Test_Delayed Recognition
Auditory Verbal Learning Test_Long Term Memory Score
Auditory Verbal Learning Test_Not Specified
Auditory Verbal Learning Test_Short Term Memory Score
Autism Diagnostic Observation Schedule
Autism Spectrum Disorder
Ballard Examination For Fetal Maturity_Neuromuscular Maturity
Bayley Scale Of Infant Development_Mental Development Index
Bayley Scale Of Infant Development_Psychomotor Development Index
Bayley Scales Of Infant Development_Emotional Regulation
Bayley Scales Of Infant Development_Motor Quality
Bayley Scales Of Infant Development_Orientation/Engagement
Bayley Scales Of Infant Development_Total Behavior Rating
Bayley Scales Of Infant and Toddler Development_Cognitive
Bayley Scales Of Infant and Toddler Development_Expressive Language
Bayley Scales Of Infant and Toddler Development_Fine Motor
Bayley Scales Of Infant and Toddler Development_Gross Motor
Bayley Scales Of Infant and Toddler Development_Language
Bayley Scales Of Infant and Toddler Development_Motor
Bayley Scales Of Infant and Toddler Development_Receptive Language
Bayley Scales Of Infant and Toddler Development_Social Emotional
Beery Test Of Visual-Motor Impairment
Behavior Rating Inventory Of Executive Function_ Working memory
Behavior Rating Inventory Of Executive Function_Emotional Control
Behavior Rating Inventory Of Executive Function_Inhibition
Behavior Rating Inventory Of Executive Function_Planning and organizing
Behavior Rating Inventory Of Executive Function_Shift

                                                                                     Page 100 of 109



  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -319
 Case 2:15-cv-00201-SMJ             ECF No. 387-7         filed 01/28/20      PageID.17643 Page 103 of
                                                        146



Behavioral Assessment System for Children-2_ Externalizing Problems
Bender Visual Motor Gestalt Test_Errors On Copying
Bender Visual Motor Gestalt Test_Reproduction
Boston Naming Test_No Cues Score
Boston Naming Test_With Cues Score
California Verbal Learning Test_Learning
California Verbal Learning Test_Long Term Recall
California Verbal Learning Test_Recognition
California Verbal Learning Test_Short Term Recall
Child Behavior Checklist_Attention Problems
Child Behavior Checklist_Externalizing Score
Child Behavior Checklist_Externalizing Score_Parents
Child Behavior Checklist_Externalizing Score_Teachers
Child Behavior Checklist_Internalizing Score
Child Behavior Checklist_Internalizing Score_Parents
Child Behavior Checklist_Internalizing Score_Teachers
Child Behavior Checklist_Sleep Problems
Child Behavior Checklist_Total Score
Child Behavior Checklist_Total Score_Parents
Child Behavior Checklist_Total Score_Teachers
Child Behavior Ratings_Activity
Child Behavior Ratings_Anxiety
Child Behavior Ratings_Attentiveness
Child Behavior Ratings_Cooperation
Child Behavior Ratings_Energy
Child Behavior Ratings_Impulsivity
Child Behavior Ratings_Social Ease
Child Development Inventory_Expressive Language
Child Hyperactivity Problems
Computerized Test Battery For Attentional Performance For Children (KITAP)_Alertness_Errors Of Omission
Computerized Test Battery For Attentional Performance For Children (KITAP)_Alertness_Reaction Time
Computerized Test Battery For Attentional Performance For Children (KITAP)_Distractibility_Errors Of Commission
Computerized Test Battery For Attentional Performance For Children (KITAP)_Distractibility_Errors Of Omission
Computerized Test Battery For Attentional Performance For Children (KITAP)_Distractibility_Reaction Time
Computerized Test Battery For Attentional Performance For Children (KITAP)_Divided Attention_Errors Of Commission
Computerized Test Battery For Attentional Performance For Children (KITAP)_Divided Attention_Errors Of Omission
Computerized Test Battery For Attentional Performance For Children (KITAP)_Divided Attention_Reaction time
Computerized Test Battery For Attentional Performance For Children (KITAP)_Flexibility_Errors Of Commission
Computerized Test Battery For Attentional Performance For Children (KITAP)_Flexibility_Reaction Time
Computerized Test Battery For Attentional Performance For Children (KITAP)_Go/Nogo_Errors Of Commission
Computerized Test Battery For Attentional Performance For Children (KITAP)_Go/Nogo_Errors Of Omission
Computerized Test Battery For Attentional Performance For Children (KITAP)_Go/Nogo_Reaction Time
Computerized Test Battery For Attentional Performance For Children (KITAP)_Performance Quality

                                                                                            Page 101 of 109



  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -320
 Case 2:15-cv-00201-SMJ             ECF No. 387-7        filed 01/28/20       PageID.17644 Page 104 of
                                                       146



Computerized Test Battery For Attentional Performance For Children (KITAP)_Performance Speed
Conners' Rating Scale For Teachers_ADHD Index
Conners' Rating Scale For Teachers_Hyperactive-Impulsive
Conners' Rating Scale For Teachers_Inattentive
Conners' Rating Scale For Teachers_Total
Continuous Performance Test_Errors Of Commission
Continuous Performance Test_Errors Of Omission
Continuous Performance Test_Number Correct
Continuous Performance Test_Reaction Time
Continuous Performance Test_Reaction Time Variability
Contrast Sensitivity_1.5 Cycles Per Degree Left Eye
Contrast Sensitivity_1.5 Cycles Per Degree Right Eye
Contrast Sensitivity_12 Cycles Per Degree Left Eye
Contrast Sensitivity_12 Cycles Per Degree Right Eye
Contrast Sensitivity_18 Cycles Per Degree Left Eye
Contrast Sensitivity_18 Cycles Per Degree Right Eye
Contrast Sensitivity_3 Cycles Per Degree Left Eye
Contrast Sensitivity_3 Cycles Per Degree Right Eye
Contrast Sensitivity_6 Cycles Per Degree Left Eye
Contrast Sensitivity_6 Cycles Per Degree Right Eye
Corsi Spatial Span
Depression
Developmental Coordination Disorder Questionnaire
Developmental Coordination Disorder Questionnaire Score
Differential Reinforcement Of Low Rates_Interresponse Times
Differential Reinforcement Of Low Rates_Total Reinforced Responses
Digit Cancelation Test_Errors Of Omission
Disruptive Behavior Disorders Rating Scale_ADHD_Hyperactive_Impulsive Type
Disruptive Behavior Disorders Rating Scale_ADHD_Inattentive Type
Disruptive Behavior Disorders Rating Scale_Oppositional Defiant and/or Conduct Disorder
Distortion Product Otoacoustic Emissions Growth_45 dB
Distortion Product Otoacoustic Emissions Growth_50 dB
Distortion Product Otoacoustic Emissions Growth_55 dB
Distortion Product Otoacoustic Emissions Growth_60 dB
Distortion Product Otoacoustic Emissions Growth_65 dB
Distortion Product Otoacoustic Emissions Growth_70 dB
Distortion Product Otoacoustic Emissions Growth_75 dB
Distortion Product Otoacoustic Emissions_1000 Hz
Distortion Product Otoacoustic Emissions_1189 Hz
Distortion Product Otoacoustic Emissions_1414 Hz
Distortion Product Otoacoustic Emissions_1682 Hz
Distortion Product Otoacoustic Emissions_2000 Hz
Distortion Product Otoacoustic Emissions_2378 Hz

                                                                                               Page 102 of 109



  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -321
 Case 2:15-cv-00201-SMJ             ECF No. 387-7        filed 01/28/20       PageID.17645 Page 105 of
                                                       146



Distortion Product Otoacoustic Emissions_2828 Hz
Distortion Product Otoacoustic Emissions_3364 Hz
Distortion Product Otoacoustic Emissions_4000 Hz
Distortion Product Otoacoustic Emissions_4757 Hz
Distortion Product Otoacoustic Emissions_5657 Hz
Distortion Product Otoacoustic Emissions_Left Ear
Distortion Product Otoacoustic Emissions_Overall
Distortion Product Otoacoustic Emissions_Right Ear
Empathy Quotient
Extended Continuous Performance Test_Response Accuracy
Fagan Test Of Infant Intelligence_Fixation Score
Fagan Test Of Infant Intelligence_Novelty Score
Finger Tapping Test_Dominant Hand Score
Finger Tapping Test_Other Hand Score
Finger Tapping Test_Total Score
Fluency Cluster Score
Grades_English
Grades_Math
Grammar Rating_Incomplete Grammar
Grammar Rating_Moderate Language Delay
Grammar Rating_Severe Language Delay
Grammar Rating_Speech Problems
Griffiths Mental Development Scales_Eye-Hand Coordination
Griffiths Mental Development Scales_Hearing and Language
Griffiths Mental Development Scales_Locomotor
Griffiths Mental Development Scales_Performance
Griffiths Mental Development Scales_Personal-Social
Hand-Eye Coordination Test
Infant Behavior Rating Scale_Activity
Infant Behavior Rating Scale_Anxiety
Infant Behavior Rating Scale_Attention
Infant Behavior Rating Scale_Cooperation
Infant Behavior Rating Scale_Emotional Tone
Infant Behavior Rating Scale_Impulsivity
Infant Behavior Rating Scale_Irritability
Infant Behavior Rating Scale_Social Ease
Infant/Toddler Symptom Checklist _Total Score
Inhibitory control
Kaufman Assessment Battery For Children_Achievement Scale
Kaufman Assessment Battery For Children_Overall Cognitive Scale/Mental Processing Composite
Kaufman Assessment Battery For Children_Sequential Processing Scale Score
Kaufman Assessment Battery For Children_Simultaneous Processing Scale Score
Macarthur-Bates Communicative Development Inventories Score

                                                                                              Page 103 of 109



  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -322
 Case 2:15-cv-00201-SMJ             ECF No. 387-7        filed 01/28/20   PageID.17646 Page 106 of
                                                       146



Manipulation
McCarthy Scales Of Children's Abilities_Block Building Subtest
McCarthy Scales Of Children's Abilities_Draw-a-Design Subtest
McCarthy Scales Of Children's Abilities_Executive Function Subscale
McCarthy Scales Of Children's Abilities_Fine Motor Ability Subscale
McCarthy Scales Of Children's Abilities_General Cognitive
McCarthy Scales Of Children's Abilities_Gross Motor Ability Subscale
McCarthy Scales Of Children's Abilities_Memory
McCarthy Scales Of Children's Abilities_Memory Span Subscale
McCarthy Scales Of Children's Abilities_Motor
McCarthy Scales Of Children's Abilities_Perceptual_Performance
McCarthy Scales Of Children's Abilities_Posterior Cortex Subscale
McCarthy Scales Of Children's Abilities_Quantitative
McCarthy Scales Of Children's Abilities_Verbal
McCarthy Scales Of Children's Abilities_Verbal Memory Subscale
McCarthy Scales Of Children's Abilities_Word Knowledge Subtest
McCarthy Scales Of Children's Abilities_Working Memory Subscale
Mental Rotation Backward_Reaction Time
Mental Rotation Forward_Reaction Time
Mental Rotation_Number Correct
Mental Rotation_Reaction Time
Midline Arm Movements
Midline Leg Movements
Motor Optimality Score
Motor-Related Deficits
Movement Assessment Battery For Children_Ball Skills
Movement Assessment Battery For Children_Fine Motor Skills
Movement Assessment Battery For Children_Static And Dynamic Balance
Movement Assessment Battery For Children_Total Motor Skills
Movement Character_Cramped
Movement Character_Cramped-Synchronized
Movement Character_Jerky
Movement Character_Monotonous
Movement Character_Stiff
Movement Character_Tremulous
Mullen Scales Of Early Learning_Composite Standard Score
Mullen Scales Of Early Learning_Expressive
Mullen Scales Of Early Learning_Fine Motor
Mullen Scales Of Early Learning_Gross Motor
Mullen Scales Of Early Learning_Non_Typical Development
Mullen Scales Of Early Learning_Receptive
Mullen Scales Of Early Learning_Visual
Neonatal Behavioral Assessment Scale _ Consolability

                                                                                   Page 104 of 109



  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -323
 Case 2:15-cv-00201-SMJ              ECF No. 387-7          filed 01/28/20       PageID.17647 Page 107 of
                                                          146



Neonatal Behavioral Assessment Scale _ Alertness
Neonatal Behavioral Assessment Scale _ Autonomic Maturity
Neonatal Behavioral Assessment Scale _ Cost Of Attention
Neonatal Behavioral Assessment Scale _ Elicited Activity
Neonatal Behavioral Assessment Scale _ Failure To Recover
Neonatal Behavioral Assessment Scale _ Hand_To_Mouth
Neonatal Behavioral Assessment Scale _ Irritability
Neonatal Behavioral Assessment Scale _ Low Reflexes Subscore
Neonatal Behavioral Assessment Scale _ Motor Maturity
Neonatal Behavioral Assessment Scale _ Never In State To Do Orientation Items
Neonatal Behavioral Assessment Scale _ Orientation
Neonatal Behavioral Assessment Scale _ Quality Of Alertness
Neonatal Behavioral Assessment Scale _ Range Of State
Neonatal Behavioral Assessment Scale _ Reflexes
Neonatal Behavioral Assessment Scale _ Regulation Of State
Neonatal Behavioral Assessment Scale _ Response Decrement
Neonatal Behavioral Assessment Scale _ Self_Quieting
Neonatal Behavioral Assessment Scale _ Spontaneous Activity
Neonatal Behavioral Assessment Scale _ Tonicity
Neonatal Behavioral Assessment Scale_Percent Poor Scores
Neurologic Optimality Score
Neurologic Optimality Score _ Muscle Postural Tone
Neurologic Optimality Score _ Reflexes
Neurologic Optimality Score_Sensorimotor Function
Neurologic Optimality Score_Visuomotor Function
Observed Behavior_ Legs Activity Duration
Observed Behavior_ Off Task Duration
Observed Behavior_ Positive Affect Rate
Observed Behavior_ Vocalization
Observed Behavior_Global Activity Latency
Observed Behavior_Global Activity Rate
Observed Behavior_Inattenton Duration
Observed Behavior_Inattenton Rate
Observed Behavior_Non-Elicited Activity Duration
Observed Behavior_Non-Elicited Activity Rate
Observed Behavior_Off Task Latency
Parent Rating Scale For Attention Deficit Hyperactivity Disorder_Hyperactivity
Parent Rating Scale For Attention Deficit Hyperactivity Disorder_Impulsivity
Parent Rating Scale For Attention Deficit Hyperactivity Disorder_Inattention
Parent Rating Scale For Attention Deficit Hyperactivity Disorder_Overall ADHD
Peabody Picture Vocabulary Test
Posner Attention_Shift Paradigm Test_ Accuracy
Posner Attention_Shift Paradigm Test_ Errors Of Commission

                                                                                          Page 105 of 109



  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -324
 Case 2:15-cv-00201-SMJ               ECF No. 387-7         filed 01/28/20   PageID.17648 Page 108 of
                                                          146



Posner Attention_Shift Paradigm Test_ Errors Of Omission
Posner Attention_Shift Paradigm Test_ Reaction Time
Posner Attention_Shift Paradigm Test_Validity Effect
Pre School Activity Inventory _ Feminine
Pre School Activity Inventory _Composite
Pre School Activity Inventory _Masculine
Preschool Age Psychiatric Assessment _ Impulsivity
Preschool Age Psychiatric Assessment_ADHD score
Preschool Age Psychiatric Assessment_Hyperactivity
Preschool Age Psychiatric Assessment_Inattention
Pure Tone Audiometry_1000 Hz
Pure Tone Audiometry_125 Hz
Pure Tone Audiometry_2000 Hz
Pure Tone Audiometry_250 Hz
Pure Tone Audiometry_4000 Hz
Pure Tone Audiometry_500 Hz
Pure Tone Audiometry_8000 Hz
Quality Of Fidgety Movements
Reaction Time
Repertoire Of Co-existent Other Movements
Rey Complex Figure Test_Copy
Rey Complex Figure Test_Copy Strategy
Rey Complex Figure Test_Recall
Santa Ana Alternation Hands Subscore
Santa Ana Dominant Hand Subscore
Santa Ana Other Hand Subscore
Santa Ana Total
Scholastic Achievement
Seashore Rhythm Test
Selective Visual Attention
Simple Reaction Time Test_Response Time
Simple Reaction Time Test_The Variation In Response Time
Social Maturity Scale_Social Quotient
Social Responsiveness Scale_Autistic Mannerisms
Social Responsiveness Scale_Overall
Social Responsiveness Scale_Restricted Interests And Repetitive Behaviour
Social Responsiveness Scale_Social Awareness
Social Responsiveness Scale_Social Cognition
Social Responsiveness Scale_Social Communication
Social Responsiveness Scale_Social Motivation
Stanford-Binet_Copying Subtest
Stanford-Binet_Non-Verbal IQ
Stanford-Binet_Non-Verbal Working Memory

                                                                                      Page 106 of 109



  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -325
 Case 2:15-cv-00201-SMJ            ECF No. 387-7        filed 01/28/20    PageID.17649 Page 109 of
                                                      146



Stanford-Binet_Total IQ
Stanford-Binet_Verbal IQ
Stanford-Binet_Verbal Working Memory
Stanford-Binet_Working Memory Index
Sternberg Memory_Errors Of Commission
Sternberg Memory_Number Correct
Sternberg Memory_Reaction Time
Sternberg Memory_Total Errors
Strengths and Difficulties Questionnaire_Conduct problems
Strengths and Difficulties Questionnaire_Emotional Symptoms
Strengths and Difficulties Questionnaire_Hyperactive Symptoms
Strengths and Difficulties Questionnaire_Inattentive Symptoms
Strengths and Difficulties Questionnaire_Peer Problems
Strengths and Difficulties Questionnaire_Prosocial Behavior
Strengths and Difficulties Questionnaire_Total Difficulties
Stroop Color Word Test
Sustained Auditory Attention
Sway Analysis Test System_Sagittal Sway In Balance Condition
Sway Analysis Test System_Sagittal Sway In Static Condition
Sway Analysis Test System_Transversal Sway In Balance Condition
Sway Analysis Test System_Velocity Sway In Static Condition
Systemizing Quotient
Towen's Neurologic Examination_ Sensory Integration
Towen's Neurologic Examination_ Tremors
Towen's Neurologic Examination_Choreiform Dyskinesia
Towen's Neurologic Examination_Coordination
Towen's Neurologic Examination_Fine Manipulative Abilities
Tower Of London
Tremor
Verbal Comprehension Scale Of The Reynell Developmental Language Scales
Verbally-Mediated Deficits
Vigilance Composite Measure
Visual Discrimination Task_Number Correct
Visual Discrimination Task_Reaction Time
Visual Evoked Potential Amplitude_12% Contrast N150
Visual Evoked Potential Amplitude_12% Contrast N75
Visual Evoked Potential Amplitude_12% Contrast N75 To P101
Visual Evoked Potential Amplitude_12% Contrast P100 To N151
Visual Evoked Potential Amplitude_12% Contrast P101
Visual Evoked Potential Amplitude_30% Contrast N150
Visual Evoked Potential Amplitude_30% Contrast N75
Visual Evoked Potential Amplitude_30% Contrast N75 To P101
Visual Evoked Potential Amplitude_30% Contrast P100 To N151

                                                                                   Page 107 of 109



  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -326
 Case 2:15-cv-00201-SMJ              ECF No. 387-7         filed 01/28/20       PageID.17650 Page 110 of
                                                         146



Visual Evoked Potential Amplitude_30% Contrast P101
Visual Evoked Potential Amplitude_4% Contrast N150
Visual Evoked Potential Amplitude_4% Contrast N75
Visual Evoked Potential Amplitude_4% Contrast P101
Visual Evoked Potential Amplitude_95% Contrast N150
Visual Evoked Potential Amplitude_95% Contrast N75
Visual Evoked Potential Amplitude_95% Contrast N75 To P101
Visual Evoked Potential Amplitude_95% Contrast P100 To N151
Visual Evoked Potential Amplitude_95% Contrast P101
Visual Evoked Potential Latencies_Arc Width 15' N145
Visual Evoked Potential Latencies_Arc Width 15' N75
Visual Evoked Potential Latencies_Arc Width 15' P101
Visual Evoked Potential Latencies_Arc Width 30' N145
Visual Evoked Potential Latencies_Arc Width 30' N75
Visual Evoked Potential Latencies_Arc Width 30' P101
Visual Evoked Potential Latency_12% Contrast N150
Visual Evoked Potential Latency_12% Contrast N75
Visual Evoked Potential Latency_12% Contrast P101
Visual Evoked Potential Latency_30% Contrast N150
Visual Evoked Potential Latency_30% Contrast N75
Visual Evoked Potential Latency_30% Contrast P101
Visual Evoked Potential Latency_4% Contrast N150
Visual Evoked Potential Latency_4% Contrast N75
Visual Evoked Potential Latency_4% Contrast P101
Visual Evoked Potential Latency_95% Contrast N150
Visual Evoked Potential Latency_95% Contrast N75
Visual Evoked Potential Latency_95% Contrast P101
Visual Go/No Go Test Event Related Potentials_N2 Go Amplitude Task
Visual Go/No Go Test Event Related Potentials_N2 Go Latency Task
Visual Go/No Go Test Event Related Potentials_N2 No Go Amplitude Task
Visual Go/No Go Test Event Related Potentials_N2 No Go Latency Task
Visual Go/No Go Test Event Related Potentials_P3 Go Amplitude Task
Visual Go/No Go Test Event Related Potentials_P3 No Go Amplitude Task
Visual Go/No Go Test Event Related Potentials_Response Locked Correct Response Positivity [pc (Fcz] Task
Visual Go/No Go Test Event Related Potentials_Response Locked Error Positivity [pe (Cz)] Task
Visual Go/No Go Test Event Related Potentials_Response Locked Error Related Negativity [ern (Fcz)] Task
Visual Go/No Go Test_Mean Reaction Time Correct Go Trials Task
Visual Go/No Go Test_Mean Reaction Time Incorrect No Go Trials Task
Visual Go/No Go Test_Percent Correct Go Task
Visual Go/No Go Test_Percent Correct No Go Task
Visual Perception
Visuomotor Integration
Wechsler Intelligence Test For Children Revised Subtest_Block Design

                                                                                               Page 108 of 109



  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -327
 Case 2:15-cv-00201-SMJ             ECF No. 387-7         filed 01/28/20   PageID.17651 Page 111 of
                                                        146



Wechsler Intelligence Test For Children Revised Subtest_Digit Span
Wechsler Intelligence Test For Children Revised Subtest_Similarities
Wechsler Intelligence Test For Children_Arithmetic
Wechsler Intelligence Test For Children_Freedom From Distractibility
Wechsler Intelligence Test For Children_Full Scale IQ
Wechsler Intelligence Test For Children_Perceptual Organization
Wechsler Intelligence Test For Children_Performance IQ
Wechsler Intelligence Test For Children_Processing Speed
Wechsler Intelligence Test For Children_Verbal Comprehension
Wechsler Intelligence Test For Children_Verbal IQ
Wechsler Preschool and Primary Scale of Intelligence - Block Design
Wechsler Preschool and Primary Scale of Intelligence_Coding
Wechsler Preschool and Primary Scale of Intelligence_Composite Score
Wechsler Preschool and Primary Scale of Intelligence_Information
Wechsler Preschool and Primary Scale of Intelligence_Matrix Reasoning
Wechsler Preschool and Primary Scale of Intelligence_Picture Concept
Wechsler Preschool and Primary Scale of Intelligence_Symbol Search
Wechsler Preschool and Primary Scale of Intelligence_Vocabulary
Wechsler Preschool and Primary Scale of Intelligence_Word Reasoning
Wide Range Achievement Test_Arithmetic Score
Wide Range Achievement Test_Reading Score
Wide Range Achievement Test_Spelling Score
Wide Range Assessment of Memory and Learning_Learning Index
Wide Range Assessment of Memory and Learning_Verbal Memory Index
Wide Range Assessment of Memory and Learning_Visual Memory Index
Wisconsin Card Sort Test_Categories Competed
Wisconsin Card Sort Test_Perseverative Errors
Woodcock Reading Mastery Test_Passage Comprehension
Woodcock Reading Mastery Test_Reading Comprehension
Woodcock Reading Mastery Test_Word Comprehension
Woodcock-Johnson Tests of Achievement_Basic Reading
Woodcock-Johnson Tests of Achievement_Brief Reading




                                                                                    Page 109 of 109



  DECL. OF ADAM MILLER ISO DEFENDANTS’
  DAUBERT MOTION TO EXCLUDE OLSON -328
Case 2:15-cv-00201-SMJ      ECF No. 387-7      filed 01/28/20   PageID.17652 Page 112 of
                                             146


                            CURRICULUM VITAE
                        MICHAEL GOODMAN, MD, MPH

CONTACT INFORMATION

             Emory University Rollins School of Public Health
             1518 Clifton Rd., NE CNR 3021
             Atlanta, GA 30322
             Tel: 404.727.2734
             Fax: 404.727.8737
             E-mail: mgoodm2@emory.edu

EDUCATION

1995         M.P.H., THE JOHNS HOPKINS UNIVERSITY,
             SCHOOL OF HYGIENE AND PUBLIC HEALTH
             Baltimore, Maryland

1984         M.D., KAUNAS MEDICAL ACADEMY
             Kaunas, Lithuania

POSTGRADUATE TRAINING

1994-1996    Residency in Preventive Medicine,
             THE JOHNS HOPKINS UNIVERSITY
             SCHOOL OF HYGIENE AND PUBLIC HEALTH
             Baltimore, Maryland

1991-1994    Residency in Pediatrics
             MONMOUTH MEDICAL CENTER
             Long Branch, New Jersey

1988-1989    Fellowship in Academic Pediatrics
             VILNIUS STATE UNIVERSITY HOSPITAL
             Vilnius, Lithuania

1984-1985    Internship in General Pediatrics
             VILNIUS STATE UNIVERSITY HOSPITAL
             Vilnius, Lithuania

PROFESSIONAL EXPERIENCE

2017-present EMORY UNIVERSITY SCHOOL OF PUBLIC HEALTH
             Department of Epidemiology, Atlanta, GA
             Professor
             Areas of research include transgender health, cancer epidemiology, global
             epidemiology of non-communicable diseases, cancer outcomes, children’s
             health, and health disparities. Teaching assignments includes introductory
             course in epidemiology (4 credits, 170+ students) and a graduate seminar on
                                                                                           1



 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -329
Case 2:15-cv-00201-SMJ       ECF No. 387-7       filed 01/28/20    PageID.17653 Page 113 of
                                               146


            systematic reviews and meta-analyses (1 credit, 25-30 students). In addition,
            teaching responsibility include co-directorship of the dual degree MD/MPH
            program, offered jointly by Emory Schools of Medicine and Public Health.

2009-2017   EMORY UNIVERSITY SCHOOL OF PUBLIC HEALTH
            Department of Epidemiology, Atlanta, GA
            Associate Professor
            Areas of research included cancer epidemiology, molecular epidemiology, cancer
            outcomes, children’s health, and health disparities. Teaching assignments
            included introductory course in epidemiology (4 credits, 170+ students) and a
            PhD seminar on teaching epidemiology (1 credit, 7-8 students).

2003-2009   EMORY UNIVERSITY SCHOOL OF PUBLIC HEALTH
            Department of Epidemiology, Atlanta, GA
            Assistant Professor
            Areas of research included cancer epidemiology, molecular/genetic epidemiology
            outcomes research, and children’s health.

1996-2003   EXPONENT, Inc.
            Health Group Washington, DC
            Senior Managing Scientist
            Designed and managed multiple projects including original epidemiological
            studies, scientific literature reviews, and meta-analyses.

1998-2003   BREAD FOR THE CITY CLINIC
            Washington, DC
            Pediatrician
            Outpatient clinical care of pediatric patients

1994-1996   ST. AGNES HOSPITAL
            PEDIATRIC EMERGENCY DEPARTMENT
            Baltimore, Maryland
            Pediatrician
            Outpatient and emergency care of pediatric patients.

1995-1996   PANAMERICAN HEALTH ORGANIZATION
            JAMAICAN OFFICE
            Kingston, Jamaica
            Consultant
            Coordination of the Measles Immunization Campaign and implementation of the
            Polio Eradication Program

1994-1996   JOHNS HOPKINS UNIVERSITY MEDICAL CENTER
            BAYVIEW CAMPUS
            Baltimore, Maryland
            Pediatrician
            Outpatient, inpatient, and emergency care

1989-1990   AMERICAN JEWISH DISTRIBUTION COMMITTEE
            Rome, Italy

                                                                                            2



 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -330
Case 2:15-cv-00201-SMJ        ECF No. 387-7      filed 01/28/20    PageID.17654 Page 114 of
                                               146


              Physician Assistant
              Home visits and health monitoring of approximately 10,000 refugees during their
              temporary stay in Italy.

1985-1988     SHILALE COUNTY HOSPITAL
              Shilale, Lithuania
              Pediatrician
              Outpatient and inpatient care in the department of pediatrics.

HONORS

1994   Martin Quirk Award Pediatric Resident of the Year, Monmouth Medical Center
2011   Student Government Association Professor of the Year, Rollins School of Public Health
2013   Excellence in Teaching Award, Department of Epidemiology, Rollins School of Public
       Health
2013   Emory Williams Distinguished Teaching Award, Emory University
2017   Phi Chapter of the Delta Omega Honor Society, Emory University

LICENSURE AND CERTIFICATION

              American Board of Preventive Medicine Examinations, 1997, 2019
              American Board of Pediatrics Examinations 1994, 1999
              State of Maryland License D46297 (inactive)
              District of Columbia Medical License MD000030144 (inactive)
              State of Georgia Medical License 056716
              National Provider Identifier 1710197520

PROFESSIONAL AFFILIATIONS (Past and Current)

              American Academy of Pediatrics
              American College of Epidemiology
              American Association for Cancer Research
              Endocrine Society
              World Professional Association of Transgender Health
              American College of Preventive Medicine

TEACHING EXPERIENCE (Current)

2009-present CENTERS FOR DISEASE CONTROL AND PREVENTION, EPIDEMIC
             INTELLIGENCE SERVICE (EIS)
             Invited Faculty
             Co-instructor for the EIS Summer Course in Epidemiology

2011-present EMORY UNIVERSITY SCHOOL OF PUBLIC HEALTH; EMORY SCHOOL OF
             MEDICINE JOINT MD/MPH PROGRAM
             Program Director
             Supervising MPH phase of the joint MD/MPH training program with 10-20 dual
             degree students annually

2011-present CENTERS FOR DISEASE CONTROL AND PREVENTION (CDC UNIVERSITY)

                                                                                                3



 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -331
Case 2:15-cv-00201-SMJ        ECF No. 387-7      filed 01/28/20   PageID.17655 Page 115 of
                                               146


              Invited Faculty
              Short course Systematic Reviews and Meta-Analysis

2015-present EMORY UNIVERSITY SCHOOL OF PUBLIC HEALTH
             Instructor
             Systematic Reviews and Meta-Analysis (20-30 students, 2 credits).

2018-present EMORY UNIVERSITY SCHOOL OF PUBLIC HEALTH
             Instructor
             Dual degree seminar (10-15 students, 1 credit).

2019-present EMORY UNIVERSITY SCHOOL OF PUBLIC HEALTH
             Instructor
             PhD seminar (10-15 students, 1 credit).



TEACHING EXPERIENCE (Past)

1993-1994     MONMOUTH MEDICAL CENTER
              Long Branch, New Jersey
              Chief-Resident in Pediatrics
              Training and supervision of pediatric residents

1998-2003     JOHNS HOPKINS UNIVERSITY SCHOOL OF PUBLIC HEALTH
              Baltimore, Maryland
              Preventive Medicine Rotation Supervisor at Exponent, Inc.
              Epidemiology rotation preceptor for the Preventive Medicine Residency Program

2006          CAUCASUS REGIONAL CANCER CONTROL SUMMIT
              Tbilisi, Republic of Georgia
              Guest Lecturer
              Cancer surveillance: Overview of goals, methods, and uses

2007          INDO-AMERICAN ONCOLOGY WORKSHOP
              Ahmedabad, India
              Guest Lecturer
              Cancer incidence, mortality and survival: A US-India comparison

2012          NATIONAL AUTONOMOUS UNIVERSITY OF MEXICO
              Mexico City, Mexico
              Guest Lecturer
              Clinical trials of antioxidants: Past, present, and future
              Use of biomarkers of oxidative stress in human research: example of colorectal
              neoplasia

2009-2011     MOREHOUSE UNIVERSITY SCHOOL OF MEDICINE, PREVENTIVE
              MEDICINE PROGRAM
              Invited Faculty
              Guest lecturer in Cancer Epidemiology for the Preventive Medicine residents

                                                                                               4



 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -332
Case 2:15-cv-00201-SMJ      ECF No. 387-7     filed 01/28/20    PageID.17656 Page 116 of
                                            146



2011        PAN AMERICAN HEALTH ORGANIZATION (PAHO)
            Invited Faculty
            Co-instructor for the PAHO professional staff development course Practice-
            based Epidemiology

2006-2013   EMORY UNIVERSITY SCHOOL OF PUBLIC HEALTH
            Instructor
            PhD seminar: Teaching epidemiology (1 credit).

2014        SOCIETY OF TOXICOLOGY CONTINUOUS EDUCATION COURSE
            Phoenix, AZ
            Guest Lecturer
            Epidemiology for toxicologists

2014        TEL AVIV UNIVERSITY
            Invited Faculty
            Co-teaching short course Advanced Cancer Epidemiology

2007-2014   NATIONAL CANCER INSTITUTE
            Invited Faculty
            Teaching module “Consideration for Analysis and Interpretation of Epidemiologic
            Data” in the NCI summer course Principles and Practice of Cancer Prevention
            and Control

2015        EMORY UNIVERSITY COLLEGE OF ARTS AND SCIENCES
            Co-Instructor
            Basic Epidemiology course (40 students, 1 credit).

2013-2016   EMORY PUBLIC HEALTH LEADERSHIP AND IMPLEMENTATION ACADEMY
            FOR NON COMMUNICABLE DISEASES
            Guest Lecturer
            Validity of Diagnostic and Screening Tests; Evaluation of Screening Programs

2006-2018   EMORY UNIVERSITY SCHOOL OF PUBLIC HEALTH
            Instructor
            Introduction to Epidemiology course (120-150 students, 4 credits).

UNIVERSITY SERVICE ACTIVITIES

2004-2005   Search committee for infectious disease epidemiology faculty
2004-2006   PhD Admissions Committee, Department of Epidemiology
2005-2006   Search Committee (chair) for new faculty
2005-2006   Emory/ACS Center for Global Cancer Control
2006-2008   Clinical and Translational Science Award (CTSA) Committee
2006-2010   Health Sciences Center Library Advisory Committee
2007-2010   Woodruff Fellowship Selection Committee
2010-2012   School of Public Health Re-accreditation Steering Committee
2012        Kennedy Survivorship Grant Review Committee
2006-2013   MPH thesis Shepard Award Committee

                                                                                           5



 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -333
Case 2:15-cv-00201-SMJ         ECF No. 387-7     filed 01/28/20   PageID.17657 Page 117 of
                                               146


2014-2015       Search Committee for Director of English Language Support Programs
2011-2016       ARCS Foundation Award Committee
2015-2017       Emory University Conflict of Interest Committee
2007-present    MPH Admissions Committee, Department of Epidemiology
2012-present    School of Public Health Career Services Advisory Committee
2016-present.   Committee on English as Second Language at Emory
2017-present    Department of Epidemiology Curriculum Implementation Committee
2018-present    School of Public Health Re-accreditation Steering Committee


NATIONAL AND INTERNATIONAL SERVICE ACTIVITIES

2004-2006       Agency for Toxic Substances and Disease Registry (ATSDR) peer-reviewer
2008            National Cancer Institute, Scientific Review Group: Chemo-Dietary Prevention
2008            National Cancer Institute, Special Emphasis Panel/Scientific Review Group: The
                Cooperative Family Registry for Colorectal Cancer Studies
2009            Centers for Disease Control and Prevention Scientific review group: The CDC
                Grants for Public Health Research Dissertation (R36)
2010            Asthma UK Foundation grant review group
2011-2012       National Cancer Institute, Scientific Review Group: SELECT and PCPT
                Biospecimen Use
2012-2015       Vietnam Education Foundation application review group
2012            American University of Beirut multi-investigator grant reviewer
2014            World Cancer Research Fund grant reviewer
2015            Vanderbilt-Emory-Cornell-Duke Global Fellows Program application reviewer
2015            National Cancer Institute, Scientific Review Group: Core Infrastructure and
                Methodological Research for Cancer Epidemiology Cohorts
2018-           World Professional Association for Transgender Health Standards of Care
                Chapter Lead


SERVICE IN SCIENTIFIC JOURNALS

Associate Editor: Annals of Epidemiology (2008-2018)

Journal Reviewer: American Journal of Epidemiology; Annals of Epidemiology; BMJ Open;
Breast Cancer Research; Cancer Epidemiology Biomarkers and Prevention; Clinical Cancer
Research; Critical Reviews in Toxicology; Environmental Health Perspectives; European
Journal of Cancer Prevention; International Journal of Epidemiology; Journal of Sexual
Medicine; Journal of Toxicology and Environmental Health; Neurotoxicology; Nutrition and
Cancer; Occupational and Environmental Medicine; Psychosomatic Medicine, PloS One,
Transgender Health


RESEARCH SUPPORT (active projects)

AD-SS-4532 Patient Centered Outcomes Research Institute      01/01/19-03/31/20
Acute Thrombotic Events Following Feminizing Hormone Therapy
Annual direct cost: $264,640


                                                                                             6



 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -334
Case 2:15-cv-00201-SMJ          ECF No. 387-7       filed 01/28/20     PageID.17658 Page 118 of
                                                  146


The goal of this project is to characterize risk of venous thromboembolism and ischemic stroke
in different subgroups of transfeminine people based on different characteristics of gender
affirming hormone therapy they receive.
Role: Principal Investigator

EADI-12673 Patient Centered Outcomes Research Institute              01/01/19-03/31/20
Management of mental health problems among gender non-conforming youth
Annual direct cost: $213,309
The goal of this project is to educate health care providers (doctors and nurses), parents and
school counselors about risks facing transgender children and adolescents, and to let them
know about available ways of reducing these risks..
Role: Principal Investigator

R01CA230352                National Cancer Institute        4/1/19-3/31/24
10-year Comparative Effectiveness and Harms of Treatments for Prostate Cancer
Annual direct cost (subcontract): $62,745
The goal of this study is to provide information about long term outcomes of modern prostate
cancer treatment modalities in a national cohort patients
Role: Site Principal Investigator (Atlanta site)

PC180927                   Department of Defense            8/1/19-07/31/22
Racial Disparities in Active Surveillance Adherence and Quality of Life in a Population-Based
Prospective Cohort of Men with Low-Risk Prostate Cancer
Annual direct cost (subcontract): $68,912
The goal of this study is to provide information about factors that affect adherence and
outcomes of active surveillance as an initial management strategy for prostate cancer. .
Role: Site Principal Investigator (Atlanta site)

CFAR-03        National Institutes of Health Center for Aids Research         08/1/2019-07/31-2020
A Pilot Study of Transgender Health in the State of Tamil Nadu, India
Annual direct cost: $40,000
The overall goal of this study is to assess feasibility of a full scale cohort of transgender people
in India, with specific focus on possible interaction between HIV status and use of cross-sex
hormones.
Role: Principal Investigator

R01HD092595        National Institute of Child Health and Human Development         9/1/17-5/31/22
Pathways to care and health outcomes among DSD patients
Annual direct cost: $550,578
The goal of this project is to understand how patients with disorders of sex development (DSD)
are treated and how they do later in life. This study, based on the national cohort of Kaiser
Permanente enrollees, will likely be the largest study of DSD, and the first study of its kind in the
United States.
Role: Principal Investigator

P20CA210298        National Cancer Institute                               9/21/16-8/31/19
Planning a regional center of research excellence in non-communicable diseases in India
Annual direct cost: $289,628



                                                                                                       7



 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -335
Case 2:15-cv-00201-SMJ          ECF No. 387-7       filed 01/28/20    PageID.17659 Page 119 of
                                                  146


The goal of this project is to combine data from four population-based cohorts and link these
cohorts to existing cancer registries in India. This research infrastructure will be used to create
a regional center of research excellence for non-communicable diseases.
Role: Principal Investigator

RSG CPPB124829            American Cancer Society                                 7/01/13-6/30/19
Why don’t more men with low-risk prostate cancer choose active surveillance?
Annual direct cost (subcontract): $131,068
The goal of this proposal is to provide information about determinants of treatment decision in
men with low-risk localized prostate cancer, particularly the factors that affect the offer,
acceptance, and adherence of active surveillance as an initial management strategy.
Role: Site Principal Investigator (Atlanta site)

N01 PC35135            National Cancer Institute    Renewable
Metropolitan Atlanta and Rural Georgia SEER Registry
Annual direct cost: $750,000
This is a population-based cancer registry covering 15 Georgia counties. It has been in
operation since 1975.
Role: Medical director: (starting in April 2007)

R01 LM012372           National Library of Medicine                         7/01/16-6/30/19
Novel Citation-based Search Method for Scientific Literature
Annual direct cost: $351,000
This project investigates whether efficiency of literature search can be improved without
compromising sensitivity by systematically reviewing patterns and networks of studies that cross
reference each other.
Role: Co-investigator

RESEARCH SUPPORT (completed projects)


AD-12-11-4532 Patient Centered Outcomes Research Institute                     8/01/13-6/30/18
Annual direct cost: $569,476
Comparative risks and benefits of gender reassignment therapies
This project is used to assess clinical outcomes following various hormonal and surgical gender
affirmation. This study is based on the national cohort of transgender individuals enrolled in the
Kaiser Permanente health plan.
Role: Principal Investigator

CE-12-11-4667           Patient Centered Outcomes Research Institute        9/01/13-7/31/16
Annual direct cost (subcontract): $40,612
Generating critical patient-centered information for decision making in localized prostate cancer
Role: Site Principal Investigator (Atlanta site)
The goal of this proposal is to provide up-to-date data for treatment decisions in men localized
prostate cancer by contacting patients 3-5 years after diagnosis.

1R01HS22640           Agency for Health Care Research and Quality        9/30/15-9/29/18
Annual direct cost (subcontract): $61,798
Comparative effectiveness of modern therapies for localized prostate cancer


                                                                                                      8



 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -336
Case 2:15-cv-00201-SMJ          ECF No. 387-7       filed 01/28/20     PageID.17660 Page 120 of
                                                  146


The goal of this project is to provide up-to-date data for treatment decisions in men localized
prostate cancer by contacting patients 3-5 years after diagnosis.
Role: Site Principal Investigator (Atlanta site)

R01CA98286              National Cancer Institute   8/01/2006-7/31/2016
Colorectal Chemoprevention with Calcium and Vitamin D
Annual direct costs: $250,000
This is a multicenter randomized, double-blind, placebo-controlled chemoprevention trial
investigating whether supplementation with calcium carbonate and/or vitamin D will reduce
recurrence of adenomas of the large bowel.
Role: Site Principal Investigator (Atlanta site)

R21HD076387        National Institute of Child Health and Human Development 8/01/13-7/31/16
Annual direct cost: 261,359
Cohort study of mortality and morbidity in transgender persons
The overall project goal is to assess the feasibility of a large-scale national prospective study of
transgender individuals and will provide preliminary data on morbidity and mortality in this
population.
Role: Principal Investigator

R01CA151736            National Cancer Institute                    9/01/2010-2/29/2016
Effectiveness of Screening Colonoscopy in Reducing Deaths from Colorectal Cancer
Annual direct cost     $80,000
The goal of this case-control study is to assess the effectiveness of screening colonoscopy in
reducing death from colorectal cancer among average-risk adults when compared to no
screening to evaluate the effectiveness of screening colonoscopy for reducing death from
cancers of the right colon and left colon/rectum.
Role: Co-investigator

GR08657         Johnson and Johnson                                   8/01/13-5/31/15
Total direct cost: 115,355
Adverse effects of joint replacement among Kaiser Permanente Georgia patients
The overall project goal is to develop and pilot test a data collection protocol for a large-scale
national study of arthroplasty patients.
Role: Principal Investigator

SIP-11-044 Centers for Disease Control and Prevention              9/30/11-9/29/14
Annual direct costs $500,000
State Registries as Platforms for High-Risk Cancer Screening
The primary goal of the study is to develop ways to improve screening and follow-up care for
breast cancer in women and their first-degree relatives (mother, daughter, sister, half-sister)
who may also be at increased risk for this disease.
Role: Co-Investigator

R21CA149350             National Cancer Institute                    9/16/11-9/15/13
Annual direct costs $ 130,500
Mitochondrial Genetics in Prostate Cancer
The overall goal of this project is to determine the inherited mitochondrial DNA mutations in
blacks and whites with prostate cancer by high-throughput DNA sequencing and to determine


                                                                                                       9



 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -337
Case 2:15-cv-00201-SMJ          ECF No. 387-7       filed 01/28/20     PageID.17661 Page 121 of
                                                  146


drug sensitivity in cancer cells that harbor these mutations. Mutation-specific therapies will be
explored.
Role: Co-investigator

R01 HS019356            Agency for Healthcare Research and Quality       9/01/10-8/31/13
Annual direct costs $ 1,466,582
Comparative Effectiveness of Treatments for Localized Prostate Cancer
This study compares the effectiveness of contemporary surgical and radiation techniques for
localized prostate cancer in men at 6 and 12 months post therapy by evaluating patient-reported
outcomes, side-effects, and complications associated with treatment.
Role: Site Principal Investigator (Atlanta site)

KPGA14470               Kaiser Permanente Georgia                      5/01/2011-6/30/2013
Direct cost     $80,000
Study of Race, Stress and Hypertension
The objective of this study is to provide pilot data for future research evaluating the genetic,
phenotypic and environmental factors that may explain racial disparities in the prevalence and
severity of hypertension. We will conduct a preliminary study designed to assess dietary,
lifestyle and psychosocial exposures, in relation to blood pressure and presence of arterial
hypertension in three groups of subjects: Caucasians, African-Americans and West African
immigrants.
Role: Principal Investigator

UL1RR025008          National Institutes of Health            9/17/2007-5/31/2012
Atlanta Clinical and Translational Science Institute- Biostatistics and Epidemiology
Annual direct costs: $4,743,431
The Atlanta Clinical and Translational Science Institute (ACTSI) is an inter-institutional
consortium that concentrates basic, translational, and clinical investigators, community
clinicians, professional societies, and industry collaborators in clinical and translational research
projects. The consortium of institutions includes Emory University, Morehouse School of
Medicine and Georgia Institute of Technology.
Role: Co-investigator

DP09-0101Supp09-15         Centers for Disease Control and Prevention       9/30/2009-9/29/2011
Annual direct costs $500,000
Active Surveillance Attitudes and Perceptions in Prostate Cancer
The major goal of this proposal is to explore reasons why men and their significant others may
select active surveillance as a treatment option in prostate cancer using a national sample of
community centers, National Rural Health Association, and Veterans Affairs Medical Centers.
Role: Co-Investigator

R01 CA116795           National Cancer Institute              5/01/2007-4/30/2010
Oxidative Stress, DNA Repair & Colorectal Adenoma Risk
Annual direct costs: $250,000
The objective of the proposed study is to examine the associations among colorectal adenoma;
determinants of oxidative stress, including dietary habits, biomarkers of oxidative damage,
serum antioxidant levels; and genetic variation in antioxidant and DNA repair enzymes using
data and biological specimens collected in a previous case-control study of incident, sporadic
colorectal adenoma.
Role: Principal investigator

                                                                                                    10



 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -338
Case 2:15-cv-00201-SMJ         ECF No. 387-7      filed 01/28/20     PageID.17662 Page 122 of
                                                146



Winship Cancer Institute                                        10/01/2008-3/01/2010
Mitochondrial Factors and Prostate Cancer Risk in Whites and Blacks: A Pilot Population-Based
Case-Control Study
Annual direct costs: $30,000
The objective of this study is to provide pilot data for future research evaluating the genetic,
phenotypic and environmental determinants of oxidative stress as the underlying mechanism,
which may explain the racial disparities in prostate cancer risk.
Role: Principal Investigator

R01 CA114524            National Cancer Institute           8/01/2007-7/31/2010
Race, Comorbidity & Long Term Prostate Cancer Outcomes
Total direct costs: $150,000
The goal of this proposed study is to better understand long-term (>10 year) health related
quality of life in patients with prostate cancer.
Role: Site Principal investigator (Atlanta site)

N01-PC-95002-18-01             National Cancer Institute            8/01/2009-7/31/2010
Evaluation of Process Efficiency in the Task of Case Consolidation within SEER Registries
Total direct cost: $28,763
The goal of this study is to evaluate system-related process efficiencies in case consolidation, a
routine task of central cancer registries. Recommendations will be made to optimize data
management system design and improve operational efficiencies.
Role: Co-Investigator

N01-PC-95002-18-02            National Cancer Institute            8/01/2009-7/31/2010
Total direct cost: $ 47,889
Frequency and Predictors of Missing Data in Site-Specific Variables Recently Added to SEER
The objectives of the proposed study are to evaluate the completeness of the site specific
variables recently added to SEER, to identify factors associated with missing information, and to
quantify the resources required to collect these data.
Role: Principal Investigator

W18XWH-05-1            US Department of Defense                  11/22/2004-11/21/2006
Total direct costs: $250,000
A VA Population Study of Disease Progression in Prostate Cancer Patients
This project examines the role of chromosome 8p deletion in modifying the value of clinical
predictors of postoperative prostate cancer recurrence among US veterans.
Role: Co-investigator

U48DP00004301           Centers for Disease Control and Prevention 10/1/2004-9/30/2008
Total direct costs: $1,200,000
Treatment Decisions among Men with Localized Prostate Cancer in Southwest Georgia
This is a CDC-funded project to identify treatment options and factors influencing treatment
decisions among men diagnosed as having prostate cancer in rural Georgia.
Role: Co-investigator

N01-PC-35135                 National Cancer Institute             10/30/2004-7/1/2006
Assessment of Accuracy of Geocoding
Total direct costs: $150,000

                                                                                               11



 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -339
Case 2:15-cv-00201-SMJ         ECF No. 387-7      filed 01/28/20    PageID.17663 Page 123 of
                                                146


This is a SEER rapid response surveillance study aimed at examining the variation and
availability of address information in order to identify optimal methods of geocoding cancer
registry data.
Role: Principal investigator

N01-PC- 32185                National Cancer Institute            9/30/2005-4/1/2007
Depth of Invasion for Tongue Cancer
Total direct costs: $20,000
This is a SEER rapid response surveillance study aimed at examining the variation and
completeness of pathology information in surgically treated tongue cancers.
Role: Principal investigator

U48DP00004302          Centers for Disease Control and Prevention 10/1/2005-10/1/2008
Determinants of Patient Dropout from Cancer Treatment and Follow-up
Total direct costs: $300,000
This is a CDC-funded project that examines frequency and risk factors of failure to complete
treatment among cases of prostate cancer, lung cancer, colorectal cancer, and breast cancer
that reside and receive their treatment in rural Georgia
Role: Co-investigator

U01DP00025801          Centers for Disease Control and Prevention 10/1/2005-09/30/2008
Breast and Prostate Cancer Data Quality and Patterns of Care
Total direct costs: $900,000
This is a multicenter project that examines patterns of care among men with prostate cancer
and women with breast cancer who reside and receive their treatment in the State of Georgia.
Role: Co-investigator

6-37249                Coca Cola Company                            11/1/2005-03/1/2006
Study of the Association between Aspartame Consumption and Cancer in Humans: Feasibility
Assessment
Total direct costs: $48,000
This study examined data availability and feasibility of an epidemiologic study of aspartame
consumption and cancer in human beings by using data from one or more existing prospective
cohort studies.
Role: Principal investigator

Woodruff Health Sciences Fund                                 9/30/2006-10/1/2008
Total direct costs: $128,000
Regulators and markers of oxidative stress in predicting and preventing prostate and colorectal
neoplasms
This is a one-year project aimed at investigating new approaches for cancer risk prediction and
prevention that uses existing samples from two previously conducted case-control studies. It
takes into consideration inherent individual susceptibility and interactions among different
factors that contribute to carcinogenesis via inflammation and oxidative stress pathways.
Role: Principal investigator

N01-PC- 32187              National Cancer Institute               9/30/2006-12/31/2008
Accuracy of biopsy-derived Gleason scores
Total direct costs: $70,000


                                                                                               12



DECL. OF ADAM MILLER ISO DEFENDANTS’
DAUBERT MOTION TO EXCLUDE OLSON -340
Case 2:15-cv-00201-SMJ        ECF No. 387-7      filed 01/28/20    PageID.17664 Page 124 of
                                               146


This is a SEER rapid response surveillance study aimed at comparing Gleason scores assigned
at diagnosis against those assigned by expert urologic pathologists specializing in this area.
Role: Principal investigator

RSG-05-038-01-CCE          American Cancer Society                4/1/2005-3/31/2009
Measurements of Disease Progression in Patients with 8p Allelic Imbalance Prostate Tumors
Total direct costs: $600,000
This project examines the role of chromosome 8p deletion in modifying the value of positive
surgical margin and Gleason score as predictors of postoperative prostate cancer recurrence.
Role: Co-investigator


PEER-REVIEWED PUBLICATIONS (229 total)
(*Asterisk indicates student projects)

Goodman, M., Lamm S, Engel A, Shepherd C, Houser O, Gomez M. Cortical tuber count: a
biomarker indicating neurologic severity of tuberous sclerosis complex. Journal of Child
Neurology, 1997; 12(2): 85–90.

Jozwiak, S., Goodman M, Lamm S. Poor mental development in patients with tuberous
sclerosis complex: clinical risk factors. Archives of Neurology, 1998; 55(3): 379–384.

Goodman, M, Lamm S, Bellman M. Temporal relationship modeling: DTP or DT
immunizations and infantile spasms. Vaccine, 1998; 16(2–3): 225–231.

Hirshon J, Irons B, Figueroa P, Lewis-Bell K, Goodman M, Kirk G, Hersh B. Jamaica's measles
elimination experience. American Journal of Public Health, 1999; 89(8): 1254-1255.

Goodman M, Morgan R, Ray R, Malloy C, Zhao K. Cancer in asbestos-exposed occupational
cohorts: a meta-analysis. Cancer Causes and Control, 1999; 10: 453-465

Goodman, M, Paustenbach D, Sipe K, Chapman P, Burke M, Figueroa R, Zhao K, Exuzides A.
Epidemiologic study of pulmonary obstruction in workers occupationally exposed to ethyl- and
methyl-cyanoacrylate. Journal of Toxicology and Environmental Health Part A, 2000; 59: 135-
163.

Deubner D, Goodman M, Iannuzzi J. Variability, predictive value and uses of the beryllium
lymphocyte proliferation test (BLPT): Preliminary analysis of the ongoing workforce survey.
Applied Occupational and Environmental Hygiene, 2001; 16(5): 521

Goodman M, Kelsh M, Ebi K, Langholz, B, Iannuzzi J. Evaluation of potential confounders in
planning a study of occupational magnetic field exposure and female breast cancer.
Epidemiology, 2002; 13(1): 50-58.

Goodman M, Mandel J, LaVerda N, Clarke C, Iannuzzi J, Foster D. Neurobehavioral testing in
workers occupationally exposed to lead: systematic review and meta-analysis of the published
literature. Occupational and Environmental Medicine, 2002; 59: 217

Hessel P, Teta M, Goodman M, Lau E. Mesothelioma among brake mechanics: An expanded
analysis of a case-control study. Risk Analysis 2004 24(3): 547-552

                                                                                               13



 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -341
Case 2:15-cv-00201-SMJ         ECF No. 387-7     filed 01/28/20    PageID.17665 Page 125 of
                                               146



Goodman M, Teta MJ, Hessel P, Garabrant D, Craven V, Scrafford C, Kelsh M. Mesothelioma
and lung cancer among motor vehicle mechanics: A meta-analysis. Annals of Occupational
Hygiene, 2004; 48(4): 309-326

Mink P, Goodman M, Kelsh M, Barraj L, Yager J. Evaluation of uncontrolled confounding in
studies of environmental exposures and neurobehavioral testing in children. Epidemiology,
2004; 15 (4): 385–393.

Zhou W, Goodman M, Lyles R, Lim S, Williams T, Rusthoven K, Mandel J, Amin M, Petros J
Surgical margin and Gleason score as predictors of postoperative recurrence in prostate cancer
with or without chromosome 8p allelic imbalance The Prostate, 2004; 61(1)

*Ludwig, M, Goodman, M, Miller, D, Johnstone P. Postoperative survival and the number of
lymph nodes sampled during resection of node-negative non-small cell lung cancer. Chest,
2005; 128 (3) 1545-1550

*Johnson, W, Holtgrave, D, McClellan, W, Flanders, W, Hill A, Goodman M. HIV intervention for
men who have sex with men: A 7-year update. AIDS Education and Prevention, 2005; 17(6):
568-569

Tsuji, J, van Kerkhove, M, Kaetzel, R, Scrafford, C, Mink, PJ Barraj, L, Crecelius, E, Goodman
M. Evaluation of exposure to arsenic in residential soil. Environmental Health Perspectives,
2005; 113(12): 1735-1740

*Morikawa A, Williams TY, Dirix L, Colpaert C, Goodman M, Lyles RH, Zhong D, Zhou W.
Allelic imbalances of chromosomes 8p and 18q and their roles in distant relapse of early stage,
node-negative breast cancer. Breast Cancer Research, 2005; 7(6): R1051-7

Terry P, Goodman M. Is the association between cigarette smoking and breast cancer
modified by genotype? Cancer Epidemiology Biomarkers and Prevention, 2006; 15 (4) 602-
611.

Johnstone, P, Ward K, Goodman M, Assikis V, Petros JA. Radical prostatectomy for cT4
prostate cancer. Cancer, 2006 106(12): 2603-9

Goodman M, Bostick RM, Ward KC, Terry PD, van Gils CH, Taylor JA, Mandel JS. Lycopene
intake and prostate cancer risk: Effect modification by plasma antioxidants and XRCC1
genotype. Nutrition and Cancer, 2006; 55(1): 13-20

Mandel J, Kelsh M, Mink P, Alexander D, Kalmes R, Weingart M, Yost L, Goodman M.
Occupational trichloroethylene exposure and non-Hodgkin’s lymphoma: A meta-analysis and
review. Occupational and Environmental Medicine, 2006; 63(9):597-607

Issa M, Zasada W, Ward K, Hall J, Petros J, Ritenour C, Goodman M, Kleinbaum D, Mandel J,
Marshall F. The value of digital rectal examination as a predictor of prostate cancer diagnosis
among US veterans referred for prostate biopsy. Cancer Detection and Prevention, 2006
30(3):269-75



                                                                                              14



 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -342
Case 2:15-cv-00201-SMJ         ECF No. 387-7      filed 01/28/20     PageID.17666 Page 126 of
                                                146


Amler R, Barone S, Belger A, Berlin C, Cox C, Frank H, Goodman M, Harry J, Hooper S, Ladda
R, LaKind J, Lipkin P, Lipsitt L, Lorber M, Myers G, Mason A, Needham L, Sonawane B, Wachs
T, Yager J. Hershey medical center technical workshop report: Optimizing the design and
interpretation of epidemiologic studies for assessing neurodevelopmental effects from in utero
chemical exposure. Neurotoxicology, 2006; 27 (5):861-74

Goodman M, Flanders D. Study design options in evaluating gene-environment interactions:
practical considerations for a planned case-control study of pediatric leukemia. Pediatric Blood
and Cancer, 2006; 48(4): 375-379

Goodman M, Bostick R, Dash C, Flanders D, Mandel J. Hypothesis: Oxidative stress score as
a combined measure of pro- and anti-oxidant exposures. Annals of Epidemiology, 2007;
17(5):394-9

Esiashvili N, Goodman M, Ward K, Marcus R, Johnstone P. Neuroblastoma in adults:
Incidence and survival analysis based on SEER Data. Pediatric Blood and Cancer, 2007;
49(1):41-6

Johnstone PAS, Assikis V, Goodman M, Ward KC, Riffenburgh RH, Master V. Lack of survival
benefit of post-operative radiation therapy in prostate cancer patients with positive lymph nodes.
Prostate Cancer and Prostatic Diseases, 2007; 10(2):185-8

*Johnson TV, Goodman M, Master VA. The efficacy of written screening tools in an inner city
hospital: literacy-based limitations on patient access to appropriate care Journal of Urology
2007; 178(2):623-9

Goodman M, Barraj L, Mink P, Britton N, Yager J, Flanders D, Kelsh M. Estimating uncertainty
in observational studies of associations between continuous variables: Example of
methylmercury and neuropsychological testing in children. Epidemiologic Perspectives and
Innovations, 2007 4(1): 9

Kelsh MA, Craven VA, Teta MJ, Mowat F, Goodman M. Mesothelioma in vehicle mechanics: Is
the risk different for Australians? Occupational Medicine 2007; 57(8): 581-9

*Morikawa A, Varma V, Gillespie T, Lyles R, Goodman M, Bostick RM, Mandel JS, Zhou W.
Counting alleles in single lesions of prostate tumors from ethnically diverse patients. The
Prostate, 2007; 68(3): 231-40

Barraj LM, Tran NL, Goodman M, Ginevan ME. Perspective: Risk apportionment and disease
intervention strategies. Risk Analysis, 2008; 28(2): 477-486

*Johnson TV, Abbasi A, Ehrlich SS, Kleris RS, Schoenberg ED, Owen-Smith A, Goodman M,
Master VA. Patient misunderstanding of the individual questions of the American Urological
Association symptom score. Journal of Urology, 2008; 179(6): 2291-2294

*Page A, Rostad B, Staley C, Levy J, Park J, Goodman M, Sarmiento J, Galloway J, Delman K,
Kooby D Epidural analgesia in hepatic resection Journal of the American College of Surgeons,
2008; 206(6): 1184-1192



                                                                                                15



 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -343
Case 2:15-cv-00201-SMJ         ECF No. 387-7       filed 01/28/20    PageID.17667 Page 127 of
                                                 146


Esiashvili N, Goodman M, Marcus R. Changes in Ewing's sarcoma incidence and survival over
the past three decades: Surveillance Epidemiology and End Results data. Journal of Pediatric
Hematology Oncology. 2008; 30(6): 425-430.

*Johnson W, Diaz R, Flanders WD, Goodman M, Hill A, Holtgrave D, Malow R, McClellan W.
Behavioral interventions to reduce risk for sexual transmission of HIV among men who have sex
with men. Cochrane Database of Systematic Reviews, 2008; Issue 3, p.1

Goodman M, Hays S. Asthma and swimming: A meta-analysis. Journal of Asthma, 2008;
45(8): 639-47.

Goodman M, Bostick R, Dash C, Terry P, Flanders D, Mandel J. A summary measure of pro-
and anti-oxidant exposures and risk of incident, sporadic, colorectal adenomas. Cancer Causes
and Control, 2008 19(10): 1051-64

Goodman M, Almon L, Bayakly AR, Butler S, Crosby C, DiIorio C, Ekwueme D, Fletcher D,
Fowler J, Gillespie T, Glanz K, Hall I, Lee J, Liff J, Lipscomb J, Pollack L, Richardson L, Roberts
P, Steenland N, Ward K. Cancer outcomes research in a rural area: A multi-institution
partnership model. Journal of Community Health, 2009; 34(1): 23-32

*Hsiao W, Anastasia K, Hall J, Goodman M, Rimland D, Ritenour CW, Issa MM. Association
between HIV status and positive prostate biopsy in a study of US veterans. Scientific World
Journal. 2009; 9:102-108

Weisel CP, Richardson SD, Nemery B, Aggazzotti G, Baraldi E, Blatchley III ER, Blount BC,
Carlsen KH, Eggleston PA, Frimmel FH, Goodman M, Gordon G, Grinshpun SA, Heederik D,
Kogevinas M, LaKind JS, Nieuwenhuijsen MJ, Piper FC, Sattar SA. 2008. Childhood asthma
and environmental exposures at swimming pools: State of the science and research
recommendations Environmental Health Perspectives, 2009; 117(4): 500–507

*Chintapalli S, Goodman M, Allen M, Ward K, Liff J, Young J, Terry P. Assessment of a
commercial searchable population directory as a means of selecting controls for case-control
studies. Public Health Reports, 2009; 124 (3): 378-383

Bryant MD, Schoenberg ED, Johnson TV, Goodman M, Owen-Smith A, Master VA. Multimedia
version of a standard medical questionnaire improves patient understanding across all literacy
levels. Journal of Urology, 2009; 182(3): 1120-1125.

Goodman M, Liu L, Ward K, Zhang J, Almon L, Su G, Berglund L, Chen A, Sinha U, Young J.
Invasion characteristics of oral tongue cancer: Frequency of reporting and effect on survival in
a population-based study. Cancer, 2009; 115(17): 4010-20.

Ritenour CW, Abbott JT, Goodman M, Alazraki N, Marshall FF, Issa MM. The utilization of
Gleason grade as the primary criterion for ordering nuclear bone scan in newly diagnosed
prostate cancer patients. Scientific World Journal, 2009; 9: 1040-5

*Moses K, Abd T, Goodman M, Hsiao W, Hall J, Marshall F, Petros J, Issa M. Elevated low
density lipoprotein is associated with an increased likelihood of a positive prostate biopsy in
black Americans. Journal of Urology, 2009; 182(5): 2219-25


                                                                                                  16



 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -344
Case 2:15-cv-00201-SMJ        ECF No. 387-7      filed 01/28/20   PageID.17668 Page 128 of
                                               146


*Teras L, Goodman M, Patel A, Bouzyk M, Tang W, Calle E, Diver R, Feigelson H. No
association between polymorphisms in LEP, LEPR, ADIPOQ, ADIPOR1, or ADIPOR2 and
postmenopausal breast cancer risk. Cancer Epidemiology Biomarkers and Prevention, 2009;
18(9): 2553-7

Master VA, Johnson TV, Abbasi A, Ehrlich SS, Kleris RS, Abbasi S, Prater A, Owen-Smith A,
Goodman M. Poorly numerate patients in an inner city hospital misunderstand the American
Urological Association Symptom Score. Urology, 2010; 75(1): 148-52

*Chu CK, Mazo AE, Goodman M, Egnatashvili V, Sarmiento JM, Staley CA, Galloway JR,
Adsay NV, Jacobs S, Kooby DA. Preoperative diabetes mellitus and long-term survival after
resection of pancreatic adenocarcinoma. Annals of Surgical Oncology, 2010; 17(2): 502-13

Youngstrom E, LaKind JS, Kenworthy L, Lipkin PH, Goodman M, Squibb K, Mattison DR,
Anthony BJ, Anthony LG. Advancing the selection of neurodevelopmental measures in
epidemiological studies of environmental chemical exposure and health effects. International
Journal of Environmental Research and Public Health, 2010; 7: 229-268

Goodman M, Squibb K, Youngstrom E, Anthony LG, Kenworthy L, Lipkin PH, Mattison DR,
LaKind JS. Using systematic reviews and meta-analyses to support regulatory decision-making
for neurotoxicants: Lessons learned from a case study of PCBs. Environmental Health
Perspectives, 2010; 118(6): 727-34

*Hsiao W, Moses KA, Goodman M, Jani AB, Rossi PJ, Master VA. Stage IV prostate cancer:
Survival differences in clinical T4, nodal, and metastatic disease. Journal of Urology, 2010;
184(2): 512-8

*Watson J, Shrewsberry A, Taghechian S, Goodman M, Pattaras J, Ritenour C, Ogan K.
Serum testosterone may be associated with calcium oxalate urolithogenesis. Journal of
Endourology, 2010; (7): 1183-7

*Fedirko V, Bostick RM, Goodman M, Flanders WD, Gross M. Blood 25-Hydroxyvitamin D3
concentrations and incident sporadic colorectal adenoma risk: A pooled case-control study.
American Journal of Epidemiology, 2010; 172(5): 489–500

Ohike N, Kim GE, Tajiri T, Krasinskas A, Basturk O, Coban I, Bandyopadhyay S, Morohoshi T,
Goodman M, Kooby DA, Sarmiento JM, Adsay NV. Intra-ampullary papillary-tubular neoplasm
(IAPN): characterization of tumoral intraepithelial neoplasia occurring within the ampulla: a
clinicopathologic analysis of 82 cases. American Journal of Surgical Pathology, 2010; 34(12):
1731-48

Ohike N, Coban I, Kim GE, Basturk O, Tajiri T, Krasinskas A, Bandyopadhyay S, Morohoshi T,
Shimada Y, Kooby DA, Staley CA, Goodman M, Adsay NV. Tumor budding as a strong
prognostic indicator in invasive ampullary adenocarcinomas. American Journal of Journal of
Surgical Pathology, 2010; 34(10): 1417-24.

Goodman M, Bostick RM, Gross, M, Thyagarajan B, Dash C, Flanders WD Combined measure
of pro- and anti-oxidant exposures in relation to prostate cancer and colorectal adenoma risk:
An update. Annals of Epidemiology, 2010; 20(12): 955-7.


                                                                                                17



 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -345
Case 2:15-cv-00201-SMJ         ECF No. 387-7      filed 01/28/20   PageID.17669 Page 129 of
                                                146


*Abd T, Goodman M, Hall J, Ritenour C, Petros J, Marshall F, Issa M. Twelve versus eight core
prostate biopsy: Multivariate analysis of large series of US veterans Urology, 2011; 77(3):541-7

Steenland K, Goodman M, Liff J, Diiorio C, Butler S, Roberts P, Lee J, Donatus E, Hall I The
effect of race and rural residence on prostate cancer treatment choice among men in Georgia.
Urology, 2011; 77(3): 581-7.

Steenland K, Goodman M, Liff J, DiIorio C, Butler S, Roberts P. Quality of life among men with
prostate cancer in rural Georgia. Urology, 2011 77(4): 927-33

*Eldridge RC, Gapstur SM, Newton CC, Goodman M, Patel AV, Jacobs EJ. Jewish ethnicity
and pancreatic cancer mortality in a large United States cohort. Cancer Epidemiology
Biomarkers and Prevention, 2011; 20(4): 691-8

*Teras L, Goodman M, Patel A, Diver R, Flanders D, Feigelson H. Weight loss and
postmenopausal breast cancer in a prospective cohort of overweight and obese U.S. women.
Cancer Causes and Control, 2011; 22(4): 573-9

Robertson VL, Anderson CS, Keller FG, Halkar R, Goodman M, Marcus RB, Esiashvili N. Role
of FDG-PET in the definition of involved-field radiation therapy and management for pediatric
Hodgkin's lymphoma. International Journal of Radiation Oncology, Biology and Physics, 2011;
80(2): 324-32

DiIorio C, Steenland K, Goodman M, Butler S, Liff J, Roberts P. Differences in treatment-based
beliefs and coping among rural African American and white men with prostate cancer. Journal
of Community Health, 2011; 36(4): 505-12

Goodman M, Bostick R, Kucuk, O, Jones, D. Clinical trials of antioxidants as cancer prevention
agents: Past, present, and future. Free Radical Biology & Medicine, 2011 51 (5): 1068-1084

Youngstrom E, Kenworthy L, Lipkin PH, Goodman M, Squibb K, Mattison DR, Anthony LG,
Makris SL, Bale AS, Raffaele KC, LaKind JS. A proposal to facilitate weight-of-evidence
assessments: Harmonization of Neurodevelopmental Environmental Epidemiology Studies
(HONEES). Neurotoxicology and Teratology, 2011; 33(3): 354-9

Saba N, Goodman M, Ward K, Flowers C, Ramalingam S, Owonikoko T, Beitler J, Khuri F,
Shin D. Gender and ethnic disparities in incidence and survival of squamous cell carcinoma of
the oral tongue (OT), base of tongue, and tonsils (BTT): A SEER based analysis. Oncology,
2011; 81(1): 12-20.

Butler S, Owen-Smith A, Diiorio C, Goodman M, Liff J, Steenland K. Use of complementary
and alternative medicine among men with prostate cancer in a rural setting. Journal of
Community Health, 2011; 36(6): 1004-10

*Schrager J, Patzer R, Mink PJ, Ward K, Goodman M. Survival outcomes of pediatric
osteosarcoma and Ewing’s sarcoma: A Comparison of surgery type within the SEER database,
1988-2007 Journal of Registry Management, 2011; 38 (3): 151-61




                                                                                               18



 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -346
Case 2:15-cv-00201-SMJ        ECF No. 387-7      filed 01/28/20    PageID.17670 Page 130 of
                                               146


*Kim H, Goodman M, Kim B, Ward K. Frequency and determinants of missing data in clinical
and prognostic variables recently added to SEER, Journal of Registry Management, 2011; 38
(3): 120-31

Goodman M, Steenland K, Almon L, Liff J, DiIorio C, Butler S, Ekwueme D, Hall I, Lee Smith J,
Master V, Roberts P. Prostate cancer treatment ascertained from several sources: analysis of
disagreement and error. Annals of Oncology, 2012; 23(1): 256-63

*Moses K, Utuama O, Goodman M, Issa M. The association of diabetes and positive prostate
biopsy in a US veteran population. Prostate Cancer and Prostatic Diseases, 2012 15(1): 70-4.

*Angell J., Bryant M, Tu H, Goodman M, Pattaras J, Ogan K. Association of depression and
urolithiasis. Urology, 2012; 79 (3): 518-25.

Lipscomb J, Gillespie T, Goodman M, Richardson L, Pollack L, Ryerson A, Ward K. Black-
White differences in receipt and completion of adjuvant chemotherapy among breast cancer
patients in a rural region of the U.S. Breast Cancer Research and Treatment, 2012 133(1): 285-
96

Goodman M, Naiman J, Goodman D, LaKind J. Cancer Clusters in the USA – What do the last
twenty years of state and federal investigations tell us? Critical Reviews in Toxicology 2012
42(6): 474-90

Adsay V, Jang KT, Roa J, Dursun N, Ohike N, Bagci P, Basturk O, Bandyaypadhyay S, Cheng
J, Sarmiento J, Escalona, Goodman M, Kong SY, Terry P. Intracholecystic papillary tubular
neoplasms (ICPN) of the gallbladder (neoplastic polyps; adenomas and papillary neoplasms
that are > 1.0 cm): Clinicopathologic and immunohistochemical analysis of 123 cases. American
Journal of Surgical Pathology, 2012; 36(9): 1279-1301

Bryant M, Angell J, Tu H, Goodman M, Pattaras J, Ogan K. Health related quality of life for
stone formers Journal of Urology, 2012; 188(2):436-40

Dursun N, Escalona OT, Roa JC, Basturk O, Bagci P, Cakir A, Cheng J, Sarmiento J, Losada
H, Kong SY, Ducato L, Goodman M, Adsay NV. Mucinous carcinomas of the gallbladder:
Clinicopathologic analysis of 15 cases identified in 606 carcinomas. Archives of Pathology and
Laboratory Medicine. 2012; 136(11):1347-58.

Adsay V, Ohike N, Tajiri T, Kim GE, Krasinskas A, Balci S, Bagci P, Basturk O, Bandyopadhyay
S, Jang KT, Kooby DA, Maithel SK, Sarmiento J, Staley CA, Gonzalez RS, Kong SY, Goodman
M. Ampullary region carcinomas: definition and site specific classification with delineation of
four clinicopathologically and prognostically distinct subsets in an analysis of 249 cases.
American Journal of Surgical Pathology. 2012; 36(11):1592-608.

Goodman M, Ward K, Osunkoya A, Datta M, Luthringer D, Young A, Marks K, Cohen V,
Kennedy J, Haber M, Amin M. Frequency and determinants of disagreement and error in
Gleason scores: a population-based study of prostate cancer. The Prostate 2012; 72(13):1389-
98




                                                                                              19



 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -347
Case 2:15-cv-00201-SMJ          ECF No. 387-7      filed 01/28/20     PageID.17671 Page 131 of
                                                 146


*Marcus D, Goodman M, Jani A, Osunkoya A, Rossi P. A comprehensive review of incidence
and survival in patients with rare histologic variants of prostate cancer in the United States from
1973 to 2008 Prostate Cancer and Prostatic Diseases 2012 15(3):283-8

*Ellington C, Goodman M, Kono S, Grist W, Wadsworth T, Chen A, Owonikoko, T Ramalingam
S, Shin D, Khuri F, Beitler J, Saba N. Adenoid cystic carcinoma of the head and neck:
Incidence and survival trends based on 1973-2007 SEER Data. Cancer 2012 118(18):4444-51.

LaKind JS, Goodman M, Naiman D. Use of NHANES data to link chemical exposures to
chronic diseases: A cautionary tale PLOS One 2012 7(12):e51086

*Carlberg, M, Goodman M, Shapiro-Mendoza, C. Maternal and infant characteristics
associated with accidental suffocation and strangulation in bed in US infants. Maternal and
Child Health Journal, 2012 16(8):1594-601

Hamilton A, Wu X, Lipscomb J, Fleming S, Lo M, Wang D, Goodman M, Ho A, Owen J, Rao C,
German R Regional, provider, and economic factors associated with the choice of active
surveillance in the treatment of men with localized prostate cancer. Journal of the National
Cancer Institute Monographs; 2012 (45):213-20

*Marrone M, Venkataramanan V, Goodman M, Hill AC, Jereb J, Mase S. Surgical interventions
for drug-resistant tuberculosis: a systematic review and meta-analysis International Journal of
Tuberculosis and Lung Disease, 2013 17(1):6-16

Keinan-Boker L, Baron-Epel O, Fishler Y, Liphshitz I, Barchana M, Dichtiar R, Goodman M.
Breast cancer trends in Israeli Jewish and Arab women, 1996-2007 European Journal of
Cancer Prevention, 2013; 22(2):112-20

Resnick M, Koyama D, Fan K-H, Albertsen P, Goodman M, Hamilton A, Hoffman R, Potosky A,
Stanford JL, Stroup A, Van Horn L, Penson, D. Long-term functional outcomes after treatment
for localized prostate cancer. New England Journal of Medicine 2013; 368 (5):436-45

*Labadie J, Goodman M, Thyagarajan B, Gross M, Sun Y, Fedirko V, Bostick, R. Associations
of oxidative balance-related exposures with incident, sporadic colorectal adenoma according to
antioxidant enzyme genotypes. Annals of Epidemiology 2013; 23(4):223-6

Hoffman R, Koyama T, Fan K-H, Albertsen P, Barry M, Goodman M, Hamilton A, Potosky A,
Stanford A, Stroup A, Penson D. Overall and disease-specific mortality following radical
prostatectomy or external beam radiotherapy for localized prostate cancer: Results from the
Prostate Cancer Outcomes Study. Journal of the National Cancer Institute, 2013; 105(10):711-
8

Daskivich TJ, Fan K-H, Koyama T, Albertsen PC, Goodman, M, Hamilton AS, Hoffman RM,
Stanford JL, Stroup AM, Litwin MS, Penson DF. Impact of age, tumor risk, and comorbidity on
competing risks for survival in a U.S. Population-Based Cohort of Men with Prostate Cancer.
Annals of Internal Medicine 2013; 158(10):709-17

*Kunzel B, Small W, Goodman M, Pattaras J, Master V, Ogan K, Computed tomography-based
renal parenchyma volume measurements prior to renal tumor surgery are predictive of
postoperative renal function. The Canadian Journal of Urology 2013; 20(2):4001-06

                                                                                                 20



 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -348
Case 2:15-cv-00201-SMJ        ECF No. 387-7      filed 01/28/20   PageID.17672 Page 132 of
                                               146



*Dash C, Goodman M, Flanders WD, Mink PJ, McCullough ML, Bostick RM. Using pathway-
specific comprehensive exposure scores in epidemiology: Application to oxidative balance in a
pooled case-control study of incident, sporadic colorectal adenomas. American Journal of
Epidemiology 2013 178(4):610-24

*Ansa B, Goodman M, Ward K, Kono SA, Owonikoko TK, Higgins K, Beitler JJ, Grist W,
Wadsworth T, El-Deiry M, Chen AY, Khuri FR, Shin DM, Saba NF. Paranasal sinus squamous
cell carcinomas (PNSSCC) incidence and survival based on the 1973-2009 SEER data. Cancer
2013 119(14):2602-10

*Shrewsberry A, Alqassab UA, Ritenour C, Petros JA, Sullivan JW, Goodman, M, Issa M. A
+20% adjustment in the CT measured ureteral length is an accurate predictor of true ureteral
length prior to ureteral stent placement Endourology 2013 27(8):1041-5

*Wang DS, Tai CG, Sesay M, Lee DK, Goodman M, Echt KV, Kilbridge KE, Jani AB, Master
VA. Severe lack of comprehension of common prostate health terms among low income inner
city men. Cancer 2013 119(17):3204-11

Barocas DA, Chen V, Cooperberg M, Goodman M, Graff JJ, Greenfield S, Hamilton A, Hoffman
K, Kaplan S, Koyama T, Morgans A, Paddock LE, Phillips S, Resnick MJ, Stroup A, Wu XC,
Penson DF. Using a population-based observational cohort study to address difficult
comparative effectiveness research questions: the CEASAR study. Journal of Comparative
Effectiveness Research. 2013;2(4):445-60

Rees JR, Hendricks K, Barry EL, Peacock JL, Mott LA, Sandler RS, Bresalier RS, Goodman M,
Bostick RM, Baron JA. Vitamin D3 supplementation and upper respiratory tract infections in a
randomized, controlled trial. Clinical Infectious Diseases, 2013 57(10):1384-92

*Eldridge RC, Doubeni CA, Fletcher R, Zauber AG, Corley DA, Doria-Rose VP, Goodman, M.
Uncontrolled confounding in studies of screening effectiveness: An example of colonoscopy
Journal of Medical Screening 2013 20(4):198-207

*Wang Z, Goodman M, Saba N, El-Rayes BF. Incidence and prognosis of gastroesophageal
cancer in rural urban and metropolitan areas of the United States Cancer 2013 119(22):4020-7

*Kirsch, H, Goodman M, Esiashvili N. Outcome of female pediatric patients diagnosed with
genital tract rhabdomyosarcoma based on analysis of cases registered in SEER database
between 1973 and 2006. American Journal of Clinical Oncology, 2014 37(1):47-50

LaKind J, Goodman M, Mattison D. Bisphenol A and indicators of obesity, glucose
metabolism/type 2 diabetes and cardiovascular disease: A systematic review of epidemiologic
research. Critical Reviews in Toxicology 2014 44(2): 121-150

Goodman M, LaKind J, Mattison D. Do phthalates act as obesogens in humans? A systematic
review of the epidemiologic literature Critical Reviews in Toxicology 2014 44(2): 151-175

*Yang B, Thyagarajan B, Gross MD, Goodman M, Sun YV, Bostick RM Genetic variants at
chromosome 8q24, colorectal epithelial cell proliferation, and risk for incident, sporadic
colorectal adenomas Molecular Carcinogenesis 2014 53 Suppl 1:E193-200

                                                                                               21



 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -349
Case 2:15-cv-00201-SMJ          ECF No. 387-7      filed 01/28/20     PageID.17673 Page 133 of
                                                 146



*Yang B, Thyagarajan B, Gross MD, Fedirko V, Goodman M, Bostick RM. No evidence that
associations of incident, sporadic colorectal adenoma with its major modifiable risk factors differ
by chromosome 8q24 region rs6983267 genotype. Molecular Carcinogenesis 2014 53 Suppl
1:E193-200

Wang D, Ho A, Hamilton A, Wu XC, Lo M, Fleming S, Goodman M, Thompson T Owen J.
Type and dose of radiotherapy used for initial treatment of non-metastatic prostate cancer
Radiation Oncology 2014 9(1):47

*Chavan S, Goodman M, Jemal A, Fedewa SA, Receipt of surgical treatment in women with
early stage breast cancer: Does place of birth matter? Ethnicity and Disease, 2014 24(1):110-5

Goodman M, LaKind J, Fagliano J, Lash T, Wiemels J, Winn D, Patel C, VanEenwyk J, Kohler
B, Schisterman E, Paul A, Mattison D. Cancer cluster investigations: Review of the past and
proposals for the future. International Journal of Environmental Research and Public Health
2014 11(2):1479-99

*Kong SY, Bostick RM, Flanders WD, McClellan WM, Thyagarajan B, Gross MD, Judd S,
Goodman M. Oxidative balance score, colorectal adenoma, and markers of oxidative stress
and inflammation. Cancer Epidemiology Biomarkers and Prevention 2014 23(3):545-54

Resnick MJ, Barocas DA, Morgans AK, Phillips SE, Chen VW, Cooperberg MR, Goodman M,
Graff JJ, Greenfield S, Hamilton AS, Hoffman KE, Kaplan SH, Paddock LE, Stroup AM, Wu XC,
Koyama T, Penson DF. Contemporary prevalence of pre-treatment urinary, sexual, hormonal,
and bowel dysfunction: Is it time to set a new baseline to measure the harms of prostate cancer
treatment? Cancer 2014 120(8):1263-71

*Kang H, Gillespie T, Goodman M, Jasien C, Brodie S, Brandes M; Ribeiro M, Ramalingam S,
Shin, D, Khuri F, Brandes, J. Long-term use of valproic acid in United States veterans
associated with reduced head-and neck cancer risk. Cancer 2014 120(9):1394-400

*Lakkur S, Goodman M, Bostick R, Citronberg J, McClellan W Flanders D, Judd S, Stevens V.
Oxidative balance score and risk for incident prostate cancer in a prospective U.S. cohort study.
Annals of Epidemiology 2014 24(6):475-478

*Chavan S, Bray F, Lortet-Tieulent J, Goodman M, Jemal A. International variations in bladder
cancer incidence and mortality. European Urology 2014 66(1): 59-73

Goodman M, Mandel JS, DeSesso JM, Scialli AR, Atrazine and pregnancy outcomes: a
systematic review of epidemiologic evidence. Birth Defects Research Part B: Developmental
and Reproductive Toxicology 2014 101(3):215-36

*Hua X, Ward KC, Gillespie TW, Lipscomb J, Goodman M. Non-small cell lung cancer
treatment receipt and survival among African Americans and whites in a rural area. Journal of
Community Health 2014 39(4): 696-705

*Lakkur S, Bostick RM, Roblin DW, Ndirangu M,, Okosun I, Annor FB, Judd S, Flanders WD,
Stevens VL, Goodman M. Oxidative balance score and oxidative stress biomarkers in a study
of Whites, African Americans, and African immigrants. Biomarkers 2014 19(6):471-80

                                                                                                 22



 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -350
Case 2:15-cv-00201-SMJ         ECF No. 387-7      filed 01/28/20    PageID.17674 Page 134 of
                                                146



Mattison D. Karyakina N. Goodman M, LaKind J, Pharmaco- and toxicokinetics of selected
exogenous and endogenous estrogens: A review of the data and identification of knowledge
gaps. Critical Reviews in Toxicology 2014 44(8):696-724

*Gerhard RS, Ritenour CWM, Goodman M, Vashi D, Hsiao W. Awareness of and attitudes
towards infertility and its treatment: a cross-sectional survey of men in a U.S. primary care
population. Asian Journal of Andrology 2014 16(5):858-63

LaKind J, Sobus J, Goodman M, Barr D, Fürst P, Albertini R, Arbuckle T, Schoeters G, Tan Y-
M, Teeguarden J, Tornero-Velez R, Weisel C. A proposal for assessing study quality:
Biomonitoring, Environmental Epidemiology, and Short-Lived Chemicals (BEES-C) instrument
Environment International, 2014 73 (12):195-207

Morgans A, Fan K-H, Koyama T, Albertsen P, Goodman M, Hamilton A, Hoffman R, Stanford J,
Stroup A, Penson D. Bone complications among prostate cancer survivors: Long-term follow-up
from the Prostate Cancer Outcomes Study Prostate Cancer and Prostatic Diseases, 2014
17(4):338-42.

Hamilton AS, Fleming ST, Wang, D, Goodman M, Wu, XC, Owen JB, Lo M, Ho A, Anderson
RT, Thompson T. Clinical and demographic factors associated with receipt of guideline
concordant initial therapy for prostate cancer American Journal of Clinical Oncology,
2015;38(6):543-9

Daskivich TJ, Fan KH, Koyama T, Albertsen PC, Goodman M, Hamilton AS, Hoffman RM,
Stanford JL, Stroup AM, Litwin MS, Penson DF. Prediction of long-term other-cause mortality in
men with early-stage prostate cancer: results from the Prostate Cancer Outcomes Study.
Urology 2015 85(1):92-100

*Ryerson AB, Border WL, Wasilewski K, Goodman M, Meacham L, Austin H, Mertens A.
Assessing anthracycline treated childhood cancer survivors with advanced stress
echocardiography Pediatric Blood and Cancer 2015 62(3):502-8

*Holz L, Goodman M. Epidemiology of advanced prostate cancer: Overview of known and less
explored disparities in prostate cancer prognosis. Current Problems in Cancer 2015 39(1):11-6

*Wang DS, Jani AB, Sesay M, Tai CG, Lee DK, Echt KV, Goodman M, Kilbridge KE, Master
VA. Video-based educational tool improves patient comprehension of common prostate health
terminology Cancer 2015 121(5):733-40

Goodman M, Narayan KMV, Flanders WD, Chang ET, Adami HO, Boffetta P, Mandel JS.
Dose-response relation between serum TCDD and diabetes mellitus: A meta-analysis.
American Journal of Epidemiology 2015 181(6):374-84

Dash C, Bostick R, Goodman, M, Flanders, WD, Patel R, Shah R, Campbell P, McCullough M.
Oxidative balance scores and risk of incident colorectal cancer in a U.S. prospective cohort
study American Journal of Epidemiology 2015 181(8):584-94

*Herrel LA, Goodman M, Hsiao W. Outcomes of microsurgical vasovasostomy for vasectomy
reversal: A meta-analysis and systematic review. Urology 2015 85(4):819-25

                                                                                                23



 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -351
Case 2:15-cv-00201-SMJ        ECF No. 387-7      filed 01/28/20    PageID.17675 Page 135 of
                                               146



*Herrel LA, Weiss AD, Goodman M, Johnson TV, Osunkoya AO, Delman KA, Master VA,
Extramammary Paget’s disease in males: Survival outcomes in 495 patients. Annals of Surgical
Oncology 2015;22(5):1625-30

*Heumann T, Esiashvili N, Switchenko J, Goodman M, Lechowicz M, Flowers C, Parker, Khan
M. Total skin electron therapy for cutaneous T cell lymphoma using modern dual field rotational
technique. International Journal of Radiation Oncology, Biology and Physics 2015 92(1):183-
191

Morgans AK, Fan KH MS, Koyama T, Albertsen PC, Goodman M, Hamilton AS, Hoffman RM,
Stanford JL, Stroup AM, Resnick MJ, Barocas DA, Penson DF. Influence of age on incident
diabetes and cardiovascular disease among prostate cancer survivors receiving androgen
deprivation therapy. Journal of Urology 2015 93(4):1226-31

Reid M, Bagci P, Ohike N, Saka B, Erbarut SI, Dursun N, Balci S, Gucer H, Jang K, Tajiri T,
Basturk O, Kong S, Goodman M, Akkas G, Adsay V. Calculation of the Ki67 index in pancreatic
neuroendocrine tumors: A comparative analysis of four counting methodologies Modern
Pathology 2015 28(5):686-94

*Joseph LJ, Goodman M, Higgins K, Pilai R, Ramalingam SS, Magliocca K, Patel MR, El-Deiry
M, Wadsworth JT, Owonikoko TK, Beitler JJ, Khuri FR, Shin DM, Saba NF Racial disparities in
squamous cell carcinoma of the oral tongue among women: A SEER data analysis. Oral
Oncology. 2015 51(6):586-92

*Annor FB, Roblin DW, Okosun IS, Goodman M. Work-related psychosocial stress and
glycemic control among working adults with diabetes mellitus. Diabetes and Metabolic
Syndrome: Clinical Research and Reviews 2015 9(2):85-90

Arnold RS, Fedewa S, Goodman M, Osunkoya A, Kissick HT, Morrissey C, True L, Petros J.
Bone metastasis in prostate cancer: Recurring mitochondrial DNA mutation reveals selective
pressure exerted by the bone microenvironment. Bone 2015; 78(5):81-86.

*Cashion W, McClellan W, Howard G, Goyal A, Kleinbaum D, Goodman M, Prince V, Muntner
P, McClure L, McClellan A, Judd S. Geographic region and racial variations in polypharmacy in
the United States Annals of Epidemiology 2015 25(6):433-438

Resnick M, Albertsen P, Barocas D, Cooperberg M, Goodman M, Greenfield S, Hamilton A,
Hoffman K, Hoffman R, Kaplan S, Koyama T, McCollum D, Morgans A, Paddock L, Phillips S,
Stanford J, Stroup A, Wu X-C, Penson D. The evolution of self-reported urinary and sexual
dysfunction over the last two decades: Implications for comparative effectiveness research
European Urology, 2015 67(6):1019-25

*Xu J, Goodman M, Jemal A, Fedewa S. Prostate cancer prognostic factors among Asian
patients born in the US compared to those born abroad. Journal of Immigrant and Minority
Health 2015 17(3):625-31

LaKind JS, Goodman M, Barr DB, Weisel CP, Schoeters G. Lessons learned from the
application of BEES-C: Systematic assessment of study quality of 1 epidemiologic research on
BPA, neurodevelopment, and respiratory health Environment International 2015 80 (7):41-71.

                                                                                             24



 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -352
Case 2:15-cv-00201-SMJ        ECF No. 387-7      filed 01/28/20    PageID.17676 Page 136 of
                                               146



Hoffman RM, Koyama T, Albertsen PC, Barry MJ, Daskivich TJ, Goodman M, Hamilton AS,
Stanford JL, Stroup AM, Potosky AL, Penson DF. Self-reported health status predicts other-
cause mortality in men with localized prostate cancer: Results from the Prostate Cancer
Outcomes Study J Gen Intern Med. 2015 30(7):924-34.

Reiss R, Chang E, Richardson R, Goodman M. A review of epidemiologic studies of low-level
exposures to organophosphorus insecticides in non-occupational populations Critical Reviews
in Toxicology. 2015 45(7): 531-641

LaKind JS, Goodman M, Makris SL, Mattison DR. Improving concordance in environmental
epidemiology: A three-part proposal. Journal of Toxicology and Environmental Health Part B
Critical Reviews 2015; 18(2): 105-120

Guy G, Lipscomb J, Gillespie T, Goodman M, Richardson L, Ward K. Factors associated with
guideline-concordant adjuvant therapy among breast cancer patients in rural Georgia. Health
Services Research 2015 50(4):1088-108

*Lakkur S, Judd S, Bostick RM, McClellan W, Flanders WD, Stevens VL, Goodman M.
Oxidative stress, inflammation, and markers of cardiovascular health. Atherosclerosis 2015
243(1):38-43

*Fedewa SA, Goodman M, Flanders WD, Han X, Smith R, Ward E, Doubeni C, Sauer AG,
Jemal A. Elimination of cost sharing and receipt of screening for colorectal and breast cancer.
Cancer 2015 121(18):3272-80

Goodman M, Fletcher RH, Doria-Rose P, Jensen CD, Zebrowski AM, Becerra TA, Quinn VP,
Zauber AG, Corley DA, Doubeni CA. Observational methods to assess the effectiveness of
screening colonoscopy in reducing mortality from proximal colon cancer: SCOLAR. Journal of
Comparative Effectiveness Research 2015 23(7):1-11

*Annor F, Goodman M, Okosun I, Roblin, D, Il’yasova D, Ndirangu M, Lakkur S, Oxidative
stress, Oxidative Balance Score and hypertension among a racially diverse population. Journal
of the American Society of Hypertension 2015 9(8):592-9

*Kim Y, Wei J, Citronberg J, Hartman T, Fedirko V, Goodman M. Relation of vitamin E and
selenium exposure to prostate cancer risk by smoking status: A review and meta-analysis.
Anticancer Research 2015 35(9):4983-96

Baron JA, Barry EL, Mott LA, Rees JR, Sandler RS, Snover DC, Bostick RM, Ivanova A, Cole
BF, Ahnen DJ, Beck GJ, Bresalier RS, Burke CA, Church TR, Cruz-Correa M, Figueiredo JC,
Goodman M, Kim AS, Robertson DJ, Rothstein R, Shaukat A, Seabrook ME, Summers RW. A
Trial of calcium and vitamin D for the prevention of colorectal adenomas. New England Journal
of Medicine 2015 373(16):1519-30

*Stallings TL, Gazmararian JA, Goodman M, Kleinbaum D. Agreement between the perceived
and actual fruit and vegetable nutrition environments among low-income urban women. Journal
of Health Care for the Poor and Underserved 2015 26 (4) 1304-1318



                                                                                              25



DECL. OF ADAM MILLER ISO DEFENDANTS’
DAUBERT MOTION TO EXCLUDE OLSON -353
Case 2:15-cv-00201-SMJ         ECF No. 387-7      filed 01/28/20    PageID.17677 Page 137 of
                                                146


*Annor FB, Okosun IS, Roblin DW, Goodman M, Masyn KE. Psychosocial stress and changes
in estimated glomerular filtration rate among adults with diabetes mellitus. Kidney Research and
Clinical Practice 2015 34(3):146-53

*Hawk N, Long TE, Imam MH, Blessy, MM, Kim S, Chen Z, Goodman M, Sullivan P, Brutcher
E, Kauh J, Maithel S, Adsay VN, Farris AB, El-Rayes BF. Clinicopathologic features and
outcome of young adults with stage IV colorectal cancer. American Journal of Clinical Oncology,
2015; 38(6):543-9

Balci S, Saka B, Bagci P, Basturk O, Postlewait L, Tajiri T, Jang K-T, Ohike N, Kim GE,
Krasinskas A, Choi H, Sarmiento JM, Kooby DA, El-Rayes BF, Knight J, Goodman M, Akkas G,
Maithel SK, Adsay V. Substaging nodal status in ampullary carcinomas has significant
prognostic value: Proposed revised staging based on an analysis of 313 well-characterized
cases. Annals of Oncologic Surgery 2015 22(13):4392-401

*Kong SY, Goodman M, Judd S, Bostick RM, Flanders WD, McClellan W. Oxidative balance
score as predictor of all-cause, cancer, and noncancer mortality in a biracial US cohort. Annals
of Epidemiology 2015;25(4):256-262.

Basturk O, Saka B, Balci S, Postlewait LM, Knight J, Goodman M, Kooby D, Sarmiento JM, El-
Rayes B, Choi H, Bagci P, Krasinskas A, Quigley B, Reid MD, Akkas G, Maithel SK, Adsay V.
Substaging of lymph node status in resected pancreatic ductal adenocarcinoma has strong
prognostic correlations: proposal for a revised n classification for TNM staging. Annals of
Surgical Oncology. 2015 22 (Sup 3):1187-95

Ilori T, Ro YS, Kong SY, Gutierrez O, Ojo A, Judd S, Narayan KMV, Goodman M, Plantinga L,
McClellan W Oxidative balance score and chronic kidney disease. American Journal of
Nephrology 2015 42(4):320-7

O'Neil B, Koyama T, Alvarez J, Albertsen P, Cooperberg M, Goodman M, Greenfield S,
Hamilton A, Hoffman K, Hoffman R, Kaplan S, Stanford J, Stroup A, Wul X, Resnick M, Barocas
D, Penson D. The comparative harms of open and robotic prostatectomy in a population-based
sample Journal of Urology 2016 195(2): 321-239

Garabrant D, Alexander D, Miller P, Fryzek J, Boffetta P, Teta J; Hessel P, Craven V; Kelsh M,
Goodman M. Mesothelioma among motor vehicle mechanics: An updated review and meta-
analysis. Annals of Occupational Hygiene 2016 60(1):8-26

Reisner S, Deutsch M, Bhasin S, Bockting W, Brown G, Feldman J, Garofalo R, Kreukels B,
Radix A, Safer J, Tangpricha V, T’Sjoen G, Goodman M. Advancing methods for US
transgender health research Current Opinion in Endocrinology Diabetes and Obesity 2016
23(2):198-207

Kent M, Penson D, Albertsen PC, Goodman M, Hamilton A, Stanford J, Stroup N, Ehdaie B,
Scardino P, Vickers A. Successful external validation of a model to predict other cause
mortality in localized prostate cancer. BMC Medicine 2016 14(1): 1-7

Roblin D, Barzilay J, Tolsma D, Robinson B, Schild L, Cromwell L, Braun H, Nash R, Gerth J,
Hunkeler E, Quinn VP, Tangpricha V, Goodman M. A novel method for estimating transgender
status using electronic medical records. Annals of Epidemiology 2016 26(3):198-203

                                                                                              26



 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -354
Case 2:15-cv-00201-SMJ          ECF No. 387-7      filed 01/28/20     PageID.17678 Page 138 of
                                                 146



*Collin L, Reisner S, Tangpricha V, Goodman M. Prevalence of transgender depends on the
“case” definition: A systematic review. Journal of Sexual Medicine 2016 3(4):613-26

*Stallings TL, Gazmararian JA, Kleinbaum D, Goodman M, Black H, Scanlon K. The Georgia
WIC Farmers’ Market Nutrition Program’s influence on fruit and vegetable intake and nutrition
knowledge and competencies among urban African-American women and children Journal of
Hunger and Environmental Nutrition 2016 11(1) 86-101

Shaib W, Krishna K, Kim S, Goodman M, Rock J, Chen Z, Brutcher E, Staley CI, Maithel SK,
Abdel-Missih S, El-Rayes BF, Bekaii-Saab T. Appendiceal neuroendocrine, goblet and signet-
ring cell tumors: A spectrum of diseases with different patterns of presentation and outcome.
Cancer Research and Treatment 2016 48(2):596-604

*Coakley K, Douglas T, Goodman M, Ramakrishnan U, Singh R. Modeling correlates of low
bone mineral density in patients with phenylalanine hydroxylase deficiency. Journal of Inherited
Metabolic Disease 2016 39(3):363-72

Saka B, Balci S, Basturk O, Bagci P, Postlewait L, Maithel S, Knight J, El-Rayes B, Kooby D,
Sarmiento J, Muraki T, Oliva I, Bandyopadhyay S, Akkas G, Goodman M, Reid M, Krasinskas
A, Everett R, Adsay V. Pancreatic ductal adenocarcinoma is spread to the peripancreatic soft
tissue in the majority of resected cases, rendering the AJCC T-Stage Protocol (7th edition)
inapplicable and insignificant: A size-based staging system (pT1: ≤2, pT2: >2-≤4, pT3: >4 cm) is
more valid and clinically relevant. Annals of Surgical Oncology 2016 23(6):2010-8

Sohn W, Resnick MJ, Greenfield S, Kaplan SH, Phillips S, Koyama T, Goodman M, Hamilton
AS, Hashibe M, Hoffman KE, Paddock LE, Stroup AM, Wu XC, Penson DF, Barocas DA.
Impact of adherence to quality measures for localized prostate cancer on patient-reported
health-related quality of life outcomes, patient satisfaction, and treatment-related complications.
Medical Care 2016 54(8):738-44

*Stallings T, Gazmararian J, Blanck H, Scanlon K, Goodman M, Kleinbaum D. Prenatal and
postnatal fruit and vegetable intake among US women: Associations with WIC participation.
Maternal and Child Health Journal 2016; 20(8):1598-606

*Mudaliar U, Zabetian A, Goodman M, Echouffo-Tcheugui J, Albright A, Gregg E, Ali M.
Cardio-metabolic risk factor changes observed in diabetes prevention programs in US settings:
A meta-analysis PLOS Medicine 2016; 3(7):e1002095.

Mehta S, Jensen C, Quinn V, Schottinger J, Zauber A, Meester R, Laiyemo A, Fedewa S,
Goodman M, Fletcher R, Levin T, Corley D, Doubeni C. Race/ethnicity and adoption of a
population health management approach to colorectal cancer screening in a community-based
healthcare system. Journal of General Internal Medicine 2016 31(11):1323-1330

*Ryerson A, Wasilewski-Masker K, Border W, Goodman M, Meacham L, Austin H, Marchak J,
Mertens A. Pediatric quality of life in long-term survivors of childhood cancer treated with
anthracyclines. Pediatric Blood and Cancer 2016 63(12):2205-2211

Reid M, Basturk O, Shaib W, Balci S, Choi H, Akkas G, Memis B, Robinson B, El-Rayes B,
Staley C, Winer J, Russell M, Knight J, Goodman M, Krasinskas A. Adsay V. Adenocarcinoma

                                                                                                 27



 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -355
Case 2:15-cv-00201-SMJ          ECF No. 387-7      filed 01/28/20     PageID.17679 Page 139 of
                                                 146


ex-goblet cell carcinoid (appendiceal-type crypt cell adenocarcinoma) is a morphologically
distinct entity with highly aggressive behavior and frequent association with peritoneal/intra-
abdominal dissemination: an analysis of 77 cases. Modern Pathology 2016 29(10):1243-53

Akinyemiju T, Moore JM, Pisu M, Lakoski SG, Shikany J, Goodman M, Judd SE. Dietary
patterns and cancer mortality among Blacks and Whites in the REGARDS cohort. International
Journal of Cancer 2016 139(10):2221-31

Sineath C, Woodyatt C, Sanchez Y, Giammattei S, Gillespie T, Hunkeler E, Owen-Smith A,
Quinn V, Roblin D, Stephenson R, Sullivan P, Tangpricha V, Goodman M. Determinants of
and barriers to hormonal and surgical treatment receipt among transgender people.
Transgender Health 2016 1(1):129-136

Owen-Smith A, Woodyatt C, Sineath C, Hunkeler E, Barnwell L, Graham A, Goodman M.
Perceptions of barriers to and facilitators of participation in health research among transgender
people Transgender Health 2016 1(1): 187-196.

Xue Y, Adsay V, Vanoli A, Balci S, Reid M, Saka B, Bagci P, Memis B, Choi H-J, Ohike N, Tajiri
T, Muraki T, Quigley B, El-Rayes B, Shaib W, Kooby D, Sarmiento J, Maithel S, Knight J,
Goodman M, Krasinskas A. Non-ampullary duodenal carcinomas: Clinicopathologic analysis of
47 cases and comparison to ampullary and pancreatic adenocarcinomas. Modern Pathology
2017 30(2):255-266

Owen-Smith A, Sineath C, Sanchez T, Dea R, Giammattei S, Gillespie T, Helms M, Hunkeler E,
Quinn V, Roblin D, Slovis J, Stephenson R, Sullivan P, Tangpricha V, Woodyatt C, Goodman
M. Perception of community tolerance and prevalence of depression among transgender
persons Journal of Gay & Lesbian Mental Health 2017 21(1) 64-76

Ilori TO, Wang X, Huang M, Gutierrez OM, Narayan KM, Goodman M, McClellan W, Plantinga
L, Ojo AO. Oxidative balance score and the risk of end-stage renal disease and cardiovascular
disease. American Journal of Nephrology 2017; 45(4):338-345

Lang M, Tyson M, Alvarez J, Koyama T, Hoffman K, Resnick M, Cooperberg M, Chen V, Wu X-
C, Paddock L, Hamilton A, Hashibe M, Goodman M, Penson D, Barocas D. The influence of
psychosocial constructs on the adherence to active surveillance for localized prostate cancer in
a prospective, population-based cohort Urology 2017 103 (5): 173-178

Barocas D, Alvarez J, Resnick M, Koyama T, Hoffman K, Tyson M, Conwill R, McCollum D,
Cooperberg M, Goodman M, Greenfield S, Hamilton A, Hashibe M, Kaplan S, Paddock L,
Stroup A, Wu X-C, Penson D. Association between radiation therapy, surgery, or observation
for localized prostate cancer and patient-reported outcomes after 3 years. JAMA 2017
317(11):1126-1140

*Braun H, Nash R, Tangpricha V, Brockman J, Ward K, Goodman M. Cancer in transgender
people: Evidence and methodological considerations. Epidemiologic Reviews 2017 39(1):93-
107

*Wang T, Goodman M, Sun Y, Thyagarajan B, Gross M, Bostick R. DNA base excision genetic
risk scores, oxidative balance, and risk for incident, sporadic colorectal adenoma Molecular
Carcinogenesis 2017 56(6):1642-1652

                                                                                                  28



 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -356
Case 2:15-cv-00201-SMJ         ECF No. 387-7      filed 01/28/20     PageID.17680 Page 140 of
                                                146



*Fedewa S, Flanders WD, Ward K, Lin C, Jemal A, Sauer A, Doubeni C, Goodman M. Racial
and ethnic disparities in interval colorectal cancer incidence: A population-based cohort study.
Annals of Internal Medicine 2017 66(12):857-866

*Annor F, Goodman M, Thyagarajan B, Okosun I, Doumatey A, Gower B, Il’yasova D. African
ancestry gradient is associated with lower systemic F2-isoprostane levels. Oxidative Medicine
and Cellular Longevity 2017; 2017(8319176):1-7.

*Eldridge R, Flanders D, Bostick M, Fedirko V, Gross M, Thyagarajan B, Goodman M. Using
multiple biomarkers and determinants to obtain a better measurement of oxidative stress: a
latent variable structural equation model approach. Biomarkers 2017 22(6):517-524

Hoffman R, Lo M, Albertsen PC, Barry M, Clark J, Goodman M, Penson D, Stanford J, Stroup
A, Hamilton A. Treatment decisional regret among long-term localized prostate cancer
survivors: results from the Prostate Cancer Outcomes Study. Journal of Clinical Oncology 2017
35(20):2306-2314.

Tyson M, Alvarez J, Koyama T, Hoffman K, Resnick M, Wu X-C, Cooperberg M, Goodman M,
Greenfield S, Hamilton A, Hashibe M, Paddock L, Stroup A, Chen V, Penson D, Barocas D.
Racial variation in patient-reported outcomes following treatment for localized prostate cancer:
results from the CEASAR study. European Urology 2017 72(2):307-314

*Nash R, Goodman M, Lin C, Freedman R, Dominici L, Ward K, Jemal A. State variation in
contralateral prophylactic mastectomy among U.S. women diagnosed with invasive unilateral
early stage breast cancer, 2004-2012 JAMA Surgery 2017 152(7):648-657

*Fedewa S, Corley D, Jensen C, Zhao W, Goodman M, Jemal A, Ward K, Levin T, Doubeni C.
Colorectal cancer screening initiation after age 50 in an organized program. American Journal
of Preventive Medicine 2017 53(3):335-344

*Naik K, Liu Y, Goodman M, Gillespie T, Pickens A, Force S, Steuer C, Owonikoko T,
Ramalingam S, Higgins K, Beitler J, Shin D, Willingham FF, El-Rayes B, Landry JC, Fernandez
FG, Saba NF. Concurrent Chemoradiotherapy with or without surgery for resectable
esophageal cancer: An analysis of the National Cancer Data Base. Cancer 2017 23(18):3476-
3485

Silverberg M, Nash R, Becerra-Culqui T, Cromwell L, Getahun D, Hunkeler E, Lash T, Millman
A, Quinn V, Robinson B, Roblin D, Slovis J, Tangpricha V, Goodman M. Cohort study of cancer
risk among insured transgender people. Annals of Epidemiology 2017 27(8):499-501

Avadhani V, Hacihasanoglu E, Memis B, Pehlivanoglu B, Hanley K, Krishnamurti U, Krasinskas
A, Osunkoya A, Daniels L, Freedman A, Goodman M, Adsay V, Reid M. Cytologic predictors of
malignancy in bile duct brushings: A multi-reviewer analysis of 60 cases Modern Pathology
2017 30(9):1273-1286

Janssens C, Goodman M, Powell K, Gwinn M Critical Evaluation of the Algorithm Behind the
Relative Citation Ratio (RCR) PLoS One 2017 15(10):e2002536

*McDonald B, Haardoerfer R, Windle M, Goodman M, Berg C. Implications of attrition in a

                                                                                                   29



 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -357
Case 2:15-cv-00201-SMJ         ECF No. 387-7      filed 01/28/20     PageID.17681 Page 141 of
                                                146


longitudinal online survey study: An examination in a sample of college students participating in
a study on tobacco use. 2017 Journal of Medical Internet Research Public Health and
Surveillance 3(4):e73

LaKind J, Anthony L, Goodman M. Review of reviews on exposures to synthetic organic
chemicals and children’s neurodevelopment: Methodological and interpretation challenges
Journal of Toxicology and Environmental Health Part B Critical Reviews 2017 20(8):390-422

Akinyemiju T, Moore JX, Judd S, Lakoski S, Goodman M, Safford MM, Pisu M. Metabolic
dysregulation and cancer mortality in a national cohort of blacks and whites. BMC Cancer. 2017
17(1):856.

Shaib WL, Goodman M, Chen Z, Kim S, Brutcher E, Bekaii-Saab T, El-Rayes BF. Incidence
and survival of appendiceal mucinous neoplasms: A SEER analysis. American Journal of
Clinical Oncology 2017 40(6):569-573

Quinn V, Nash R, Hunkeler E, Contreras R, Cromwell L, Becerra-Culqui T, Getahun D,
Giammattei S, Lash T, Millman A, Robinson B, Roblin D, Silverberg M, Slovis J, Tangpricha V,
Tolsma D, Valentine C, Ward K, Winter S, Goodman M. Cohort profile: study of transition,
outcomes & gender (STRONG) to assess health status of transgender people. BMJ Open 2017
7(12):e018121

Akinyemiju T, Moore J, Pisu M, Judd S, Goodman M, Shikany J, Howard V, Safford M, Gilchrist
S. A prospective study of obesity, metabolic health and cancer mortality Obesity 2018
26(1):193-201

Goodman M, Naiman D, LaKind J. Systematic review of the literature on triclosan and health
outcomes in humans Critical Reviews in Toxicology 2018 48(1):1-51

*Eldridge R, Goodman M, Bostick R, Fedirko V, Gross M, Thyagarajan B, Flanders WD. A
novel application of structural equation modeling estimates the association between oxidative
stress and colorectal adenoma. Cancer Prevention Research 2018 11(1):52-58

Owen-Smith A, Gerth J, Sineath C, Barzilay J, Becerra-Culqui T, Getahun D, Giammattei S,
Hunkeler E, Lash T, Millman A, Nash R, Quinn V, Robinson B, Roblin D, Sanchez T, Silverberg
M, Tangpricha V, Valentine C, Winter S, Woodyatt C, Goodman M. Association between
gender confirmation treatments and perceived gender congruence, body satisfaction and mental
health in a cohort of transgender individuals. Journal of Sexual Medicine 2018 15(4):591-600.

Doubeni C, Corley D, Quinn V, Jensen C, Zauber A, Goodman M, Johnson J, Mehta S,
Becerra T, Zhao W, Schottinger J, Doria-Rose P, Levin TR, Weiss N, Fletcher R. Effectiveness
of screening colonoscopy in reducing the risk of death from right and left colon cancer: A large
community-based study. Gut 2018 67(2):291-298

Avulova S, Zhao Z, Lee D, Huang L, Koyama T, Hoffman K, Conwill R, Wu X, Chen V,
Cooperberg M, Goodman M, Greenfield S, Hamilton A, Hashibe M, Paddock L, Stroup A,
Resnick M, Penson D, Barocas D. The Effect of nerve sparing status on sexual and urinary
function: Three-year results from the CEASAR study. Journal of Urology 2018 199(5):1202-
1209.


                                                                                                30



 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -358
Case 2:15-cv-00201-SMJ         ECF No. 387-7      filed 01/28/20    PageID.17682 Page 142 of
                                                146


Akinyemiju T, Moore J, Judd S, Pisu M, Goodman M, Howard V, Long L, Safford M, Gilchrist S,
Cushman M. Pre-diagnostic biomarkers of metabolic dysregulation and cancer mortality.
Oncotarget 2018 23;9(22):16099-16109

Thyagarajan B, Guan W, Fedirko V, Barcelo H, Ramasubramaian R, Gross M, Goodman M,
Bostick RM. Associations of mitochondrial polymorphisms with sporadic colorectal adenoma.
Molecular Carcinogenesis 2018 57(5):598-605

Shaib W, Jones J, Goodman M, Wu C, Alese O, El-Rayes B, Evaluation of treatment patterns
and survival outcomes in elderly pancreatic cancer patients: A SEER-Medicare analysis The
Oncologist 2018 23(6):704-711.

Becerra-Culqui T, Liu Y, Nash R, Cromwell L, Flanders W, Getahun D, Giammattei S, Hunkeler
E, Lash T, Millman A, Quinn V, Robinson B, Roblin D, Sandberg D, Silverberg M, Tangpricha V,
Goodman M. Mental health of transgender and gender non-conforming youth compared with
their peers. Pediatrics 2018 141(5): e20173845

Tyson M, Koyama T, Lee D, Hoffman K, Resnick M, Wu X, Cooperberg M, Goodman M,
Greenfield S, Hamilton A, Hashibe M, Paddock L, Stroup A, Chen V, Conwill R, McCollum D,
Penson D, Barocas D. Effect of prostate cancer severity on functional outcomes after localized
treatment: comparative effectiveness analysis of surgery and radiation study results. European
Urology 2018 74(1):26-33

*Nash R, Ward K, Jemal A, Sandberg D, Tangpricha V, Goodman M. Frequency and
distribution of cancers among gender minority patients: an analysis of U.S. national surveillance
data. Cancer Epidemiology 2018 54(6):1-6

Lee DJ, Barocas DA, Zhao Z, Huang LC, Resnick MJ, Koyoma T, Conwill R, McCollum D,
Cooperberg MR, Goodman M, Greenfield S, Hamilton AS, Hashibe M, Kaplan SH, Paddock
LE, Stroup AM, Wu XC, Penson DF, Hoffman KE. Comparison of patient-reported outcomes
after external beam radiation therapy and combined external beam with low-dose-rate
brachytherapy boost in men with localized prostate cancer. International Journal of Radiation
Oncology, Biology and Physics 2018 102(1):116-126

Lee DJ, Barocas DA, Zhao Z, Huang LC, Koyama T, Resnick MJ, Conwill R, McCollum D,
Cooperberg MR, Goodman M, Greenfield S, Hamilton AS, Hashibe M, Kaplan SH, Paddock
LE, Stroup AM, Wu XC, Penson DF, Hoffman KE. Contemporary prostate cancer radiation
therapy in the United States: Patterns of care and compliance with quality measures. Practical
Radiation Oncology 2018 8(5):307-316

Getahun D, Nash R, Flanders D, Baird T, Becerra-Culqui T, Cromwell L, Hunkeler E, Lash T,
Millman A, Quinn V, Robinson B, Roblin D, Silverberg M, Safer J, Slovis J, Tangpricha V,
Goodman M. Cross-sex hormones and acute cardiovascular events in transgender persons: A
cohort study. Annals of Internal Medicine 2018 169(4):205-213

*Gerth J, Becerra-Culqui T, Bradlyn A, Getahun D, Hunkeler E, Lash T, Millman A, Nash R,
Quinn V, Robinson B, Roblin D, Silverberg M, Tangpricha V, Vupputuri S, Goodman M.
Agreement between medical records and self-reports: Implications for transgender health
research. Reviews in Endocrine and Metabolic Disorders 2018 19(3):263-269


                                                                                                 31



 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -359
Case 2:15-cv-00201-SMJ        ECF No. 387-7      filed 01/28/20   PageID.17683 Page 143 of
                                               146


Shridhar K, Singh G, Dey S, Singh DS, Goodman M, Magsumbol M, Pearce N, Singh S, Singh
A, Singh P, Thakur J, Dhillon P. Dietary patterns and breast cancer risk: A multi-center case-
control study among North Indian women. International Journal of Environmental Research and
Public Health 2018 15(9). pii: E1946

O’Neil B, Hoffman K, Koyama T, Alvarez, JM, Conwill R, Albertsen P, Cooperberg M, Goodman
M, Greenfield S, Hamilton A, Kaplan S, Hashibe M, Stanford J, Stroup A, Paddock L, Chen V,
Wu, X-C, Resnick M, Penson D, Barocas, D. Patient reported comparative effectiveness of
contemporary intensity modulated radiotherapy versus external beam radiotherapy of the mid-
1990's for localized prostate cancer. Urology Practice 2018 5 (6) 471-479

Marks K, Hartman T, Judd S, Ilori T, Cheung K, Warnock D, Gutiérrez O, Goodman M,
Cushman M, McClellan W. Dietary oxidative balance scores and biomarkers of inflammation
among individuals with and without chronic kidney disease Nephron Extra 2018 (8(2):11-23.

Rodriguez A, Do TQ, Goodman M, Schmeler K, Kaul S, Kuo Y-F, Human Papillomavirus
Vaccine interventions in the U.S.: A systematic review and meta-analysis. American Journal of
Preventive Medicine 2019 56(4):591-602

Goodman M, Adams N, Corneil T, Kreukels B, Motmans J, Coleman E. Size and distribution of
transgender and gender non-conforming populations: A narrative review. Endocrinology and
Metabolism Clinics of North America 2019 8(2):303-321

Suh M, Wikoff D, Lipworth Loren, Goodman M, Fitch S, Mittal L, Ring C, Proctor D. Hexavalent
chromium and stomach cancer: A systematic review and meta-analysis. Critical Reviews in
Toxicology 2019 49(2):140-15

Wei J, Hou R, Zhang X, Xu H,4 Xie L, Chandrasekar E, Ying M, Goodman M. The association
of late-life depression with all-cause and cardiovascular mortality among community-dwelling
older adults: a systematic review and meta-analysis. British Journal of Psychiatry 2019
215(2):449-455

*Baranowski M, Yeung H, Chen S, Gillespie T, Goodman M. Factors associated with time to
surgery in melanoma: An analysis of the National Cancer Database Journal of the American
Academy of Dermatology 2019 81(4):908-916

Akinyemiju T, Moore J, Pisu M, Goodman M, Howard V, Safford M, Gilchrist S, Cushman M,
Long L, Judd S. Association of Baseline Inflammatory Biomarkers with Cancer Mortality in the
REGARDS Cohort. Oncotarget 2019 10(47):4857-4867

Rawal I, Ghosh S, Hameed S, Shivashankar R, Ajay V, Patel S, Goodman M, Ali M, Narayan
V, Tandon N, Prabhakaran D. Association between poor oral health and diabetes among Indian
adult population: Potential for integration with NCDs. BMC Oral Health 2019 19(1):191

*Sharling L, Marks S, Goodman M, Chorba T, Mase S. Rifampin-resistant tuberculosis in the
United States, 1998–2014 Clinical Infectious Diseases 2019 (Epub ahead of print)

Laviana A, Hernandez A, Zhao Z, Huang L, Koyama T, Conwill R, Feurer I, Hoffman K,
Goodman M, Hamilton A, Wu X, Paddock L, Stroup A, Cooperberg M, Hashibe M, Penson D,
Barocas, D. Interpretation of domain scores on the expanded prostate cancer index composite:

                                                                                               32



 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -360
Case 2:15-cv-00201-SMJ        ECF No. 387-7      filed 01/28/20    PageID.17684 Page 144 of
                                               146


How does the domain score translate into functional outcome? Journal of Urology 2019 (Epub
ahead of print)

Burns C, LaKind J, Mattison D, Alcala C, Branch F, Castillo J, Clark A, Clougherty J, Darney S,
Erickson H, Goodman M, Greiner M, Jurek A, Miller A, Rooney A, Zidek A. Matrix for bridging
the epidemiology and risk assessment gap. Global Epidemiology 2019 (in press)

LaKind J, Goodman M. Methodological evaluation of human research on asthmagenicity and
occupational cleaning: A case study of quaternary ammonium compounds (“quats”) Allergy,
Asthma & Clinical Immunology 2019 (in press)

*Collin L, Ulrichsen S, Ahern T, Goodman M, McCullough L, Waller L, Christensen K, Damkier
P, Hamilton-Dutoit S, Lauridsen K, Yacoub R, Christiansen P, Ejlertsen B, Sørensen H, Cronin-
Fenton D, Lash T. 17β-hydroxysteroid dehydrogenase 1:2 and breast cancer recurrence: a
Danish population-based study: Acta Oncologica 2019 (in press)


BOOK CHAPTERS, BOOK REVIEWS, INVITED EDITORIALS

Goodman, M, LaVerda N. Children’s health and environmental exposure to chemicals:
implications for risk assessment and public health policy. In: Human and Ecological Risk
Assessment: Theory and Practice, D. Paustenbach (Ed.), John Wiley & Sons, New York, 2002.

Goodman M, Mandel J. Progression rates of colorectal cancer in high-risk individuals The
Cancer Journal, 2004; 10(3): 153-155

Bostick RM, Goodman M, Sidelnikov E. Calcium and vitamin D. In: Genetics of Colorectal
Cancer. Potter JD, Lindor NM, eds. New York, NY: Springer Science + Business Media, LLC,
2009; 273-294

Goodman M. Book Review. Epidemiology Matters: A New Introduction to Methodological
Foundations by KM. Keyes and S Galea, Annals of Epidemiology 2015 25(2) 138-139

Collin L, Goodman M, Tangpricha V. Worldwide Prevalence of Transgender and Gender Non-
Conformity. In: Principles of Transgender Medicine and Surgery 3rd Edition Ettner R, Monstrey
S, Coleman E (Eds), Routledge, New York, NY 2016


SELECTED NATIONAL AND INTERNATIONAL PRESENTATIONS

Goodman M. Current status of measles elimination programme in Jamaica. PAHO Annual
Epidemiology Conference, Ocho Rios, Jamaica, June 1996.

Goodman M, Lamm S, Jozwiak S. Cortical tuber count, but not DTP Immunization, determines
mental retardation status in tuberous sclerosis complex (TSC) patients. Teratology Society
Annual Meeting, Palm Beach, Florida, June 1997.

Goodman M, Lamm S, Bellman M. Temporal relationship modeling: DTP or DT Immunizations
and Infantile Spasms. International Society of Pharmacoepidemiology Annual Meeting, Lake
Buena Vista, Florida, August 1997.

                                                                                              33



 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -361
   Case 2:15-cv-00201-SMJ        ECF No. 387-7      filed 01/28/20    PageID.17685 Page 145 of
                                                  146



Goodman M, Heinsohn P, Malloy C. Stachybotrys chartarum (atra): epidemiology perspective.
American College of Occupational and Environmental Medicine Annual Meeting, New Orleans,
LA, March 1999.

Goodman M, Paustenbach D, Chapman P. Use of pulmonary function tests to evaluate
pulmonary obstruction in workers occupationally exposed to ethyl- and methyl-cyanoacrylates.
American College of Epidemiology Annual Meeting, Bethesda, MD, September 1999.

Goodman M, Tsuji J. Is sulfate in drinking water a hazard for infants? Society of Toxicology
Annual Meeting. Philadelphia, PA, March 2000.

Goodman M. Farm Family Exposure Study (FFES): Preliminary results. Children’s
Environmental Health: Second Global Forum. Washington, DC, September 2001.

Goodman M, Shum M, Mandel J. Field study of eye and upper airway irritation among trona
miners: Presentation of the methods. 16th World Congress of Epidemiology, Montreal, Canada,
August 2002

Goodman M, Teta MJ, Hessel P, Garabrant D, Craven V, Scrafford C, Kelsh M. Mesothelioma
and lung cancer among motor vehicle mechanics: A meta-analysis. Annual Meeting of the
Society of Risk Analysis, Baltimore, MD, December, 2003

Goodman M, Bostick R, Ward K, van Gils C, Taylor J, Mandel J. Combined effect of dietary lycopene,
plasma antioxidants and XRCC1 genotype on prostate cancer risk. Annual meeting of the American
Association for Cancer Research, Anaheim, CA, April, 2005

Goodman M, Mink PJ, Barraj LM, Britton NL, Yager JW, and Kelsh MA Sensitivity analyses in studies
of continuous outcome measures: the example of methylmercury exposure and neuropsychological
testing in children. International Neurotoxicology Conference Research Triangle Park, NC, September
2005

Goodman M, Bostick R, Ward K, McCullough, M Mandel J. The use of pathway-specific scores in
observational epidemiology: An example of oxidative stress/inflammation and prostate cancer. The
Annual Conference of the American Association for Cancer Research, Washington, DC, April, 2006

Goodman M, Bostick R, Ward K, McCullough, M Mandel J. The use of pathway-specific scores in
observational epidemiology: An example of oxidative stress/inflammation and colorectal adenoma.
Approaches to Complex Pathways in Molecular Epidemiology, Santa Ana Pueblo, NM, May, 2007

Goodman M, Hays S. Does swimming cause asthma? A critical review of the state of the
science and recommendations for a path forward. National Environmental Health Association
Annual Conference, Atlantic City, NJ, June 2007

Goodman M, Hays S. Swimming and asthma: A review of the literature. World Aquatic Health
Conference (invited speaker), Colorado Springs, CO, October 2008

Goodman M, Ward K. Accuracy of Gleason scores in SEER data. Annual Conference of the
North American Association of Central Cancer Registries San Diego, CA, June, 2009


                                                                                               34



    DECL. OF ADAM MILLER ISO DEFENDANTS’
    DAUBERT MOTION TO EXCLUDE OLSON -362
Case 2:15-cv-00201-SMJ        ECF No. 387-7      filed 01/28/20    PageID.17686 Page 146 of
                                               146


Goodman M, Squibb K, Youngstrom E, Anthony L, Kenworthy L, Lipkin P, Mattison D, LaKind
J. Weight-of-the-evidence assessment in neurodevelopmental epidemiology: A plea for
consistency. Annual Conference of the Neurobehavioral Teratology Society, Louisville, KY,
June, 2010

Goodman M, Bostick, R, Dash C. Determinants and markers of oxidative stress in cancer
epidemiology. International Conference on Nutrition and Cancer (invited speaker), Bodrum,
Turkey, October 2010

Goodman M, Naiman J, Goodman D, LaKind J. Cancer clusters in the USA – What do the last
twenty years of state and federal investigations tell us? Annual Conference of the North
American Association of Central Cancer Registries Portland, OR, June, 2012

Goodman M. Patient-centered transgender health research. Southern Comfort Conference,
2014 (invited speaker), Atlanta, GA, September, 2014

Goodman M, Reisner S. Methodology and data collection in transgender health research.
National Institute of Child and Human Development Transgender Health and Medicine
Research Conference, 2015 (invited speaker), Bethesda, MD, May, 2015

Goodman M. Overview of STRONG: Study of Transition, Outcomes & Gender. World
Professional Association for Transgender Health Biennial Symposium, Amsterdam,
Netherlands, June, 2016.

Goodman M. Registration of clinical trials: Lessons learned. Annual Meeting of the International
Society of Exposure Science (invited speaker), Utrecht, Netherlands, June, 2016.

Goodman M, Cohort study of transgender people. Emory University Rollins School of Public
Health, Epidemiology Grand Rounds. Atlanta, GA, May, 2017,

Goodman M. A cohort study of transgender people: early findings. Harvard University School
of Medicine, Endocrinology Grand Rounds, Boston, MA, June 2018.

Goodman M. Study of Transition, Outcomes & Gender (STRONG): Lessons learned. World
Professional Association for Transgender Health Biennial Symposium (invited plenary speaker),
Buenos Aires Argentina, November 2018.

Goodman M. Identification of persons with disorders (differences) of sex development in
electronic medical records: Methodology and early results. World Professional Association for
Transgender Health Biennial Symposium, Buenos Aires, Argentina, November 2018.




                                                                                                35



 DECL. OF ADAM MILLER ISO DEFENDANTS’
 DAUBERT MOTION TO EXCLUDE OLSON -363
